Exhibit 10.5

 

Execution Version

 

 

CREDIT AGREEMENT

 

Dated as of May 31, 2018

 

among

 

WYNDHAM DESTINATIONS, INC.,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners,

 

and

 

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
THE BANK OF NOVA SCOTIA
and
MUFG BANK, LTD.

 

as Joint Lead Arrangers for the Revolving Credit Facility

 

and

 

JPMORGAN CHASE BANK, N.A
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
THE BANK OF NOVA SCOTIA
MUFG BANK, LTD.
and
U.S. BANK NATIONAL ASSOCIATION,

 

as Joint Lead Arrangers for the Term B Facility

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

SECTION 1.01

 

Defined Terms

 

1

SECTION 1.02

 

Other Interpretive Provisions

 

60

SECTION 1.03

 

Accounting Terms

 

61

SECTION 1.04

 

Rounding

 

61

SECTION 1.05

 

References to Agreements, Laws, Etc.

 

61

SECTION 1.06

 

Times of Day

 

62

SECTION 1.07

 

Timing of Payment or Performance

 

62

SECTION 1.08

 

Exchange Rates; Currency Equivalents Generally

 

62

SECTION 1.09

 

Letter of Credit Amounts

 

63

SECTION 1.10

 

Limited Condition Transactions

 

63

SECTION 1.11

 

Leverage Ratios

 

64

SECTION 1.12

 

Cashless Rolls

 

65

SECTION 1.13

 

Certain Calculations and Tests

 

65

SECTION 1.14

 

Additional Alternative Currencies

 

65

SECTION 1.15

 

Change of Currency

 

66

 

 

 

 

 

ARTICLE II

 

 

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

SECTION 2.01

 

The Loans

 

66

SECTION 2.02

 

Borrowings, Conversions and Continuation of Loans

 

66

SECTION 2.03

 

Letters of Credit

 

68

SECTION 2.04

 

[Reserved]

 

75

SECTION 2.05

 

Prepayments

 

75

SECTION 2.06

 

Termination or Reduction of Commitments

 

80

SECTION 2.07

 

Repayment of Loans

 

81

SECTION 2.08

 

Interest

 

81

SECTION 2.09

 

Fees

 

82

SECTION 2.10

 

Computation of Interest and Fees

 

82

SECTION 2.11

 

Evidence of Indebtedness

 

82

SECTION 2.12

 

Payments Generally

 

83

SECTION 2.13

 

Sharing of Payments

 

84

SECTION 2.14

 

Incremental Credit Extensions

 

85

SECTION 2.15

 

Extensions of Term Loans and Revolving Credit Commitments

 

87

SECTION 2.16

 

Defaulting Lenders

 

89

SECTION 2.17

 

Permitted Debt Exchanges

 

91

 

 

 

 

 

ARTICLE III

 

 

 

 

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

 

 

 

SECTION 3.01

 

Taxes

 

93

SECTION 3.02

 

Inability to Determine Rates

 

96

SECTION 3.03

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

 

97

SECTION 3.04

 

Funding Losses

 

98

SECTION 3.05

 

Matters Applicable to All Requests for Compensation

 

98

 

i

--------------------------------------------------------------------------------


 

SECTION 3.06

 

Replacement of Lenders under Certain Circumstances

 

99

SECTION 3.07

 

Illegality

 

100

SECTION 3.08

 

Survival

 

100

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

SECTION 4.01

 

Conditions to Initial Credit Extension

 

100

SECTION 4.02

 

Conditions to All Credit Extensions

 

102

 

 

 

 

 

ARTICLE V

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

SECTION 5.01

 

Existence, Qualification and Power; Compliance with Laws

 

103

SECTION 5.02

 

Authorization; No Contravention

 

103

SECTION 5.03

 

Governmental Authorization; Other Consents

 

103

SECTION 5.04

 

Binding Effect

 

104

SECTION 5.05

 

Financial Statements; No Material Adverse Effect

 

104

SECTION 5.06

 

Litigation

 

104

SECTION 5.07

 

Ownership of Property; Liens

 

104

SECTION 5.08

 

Environmental Compliance

 

105

SECTION 5.09

 

Taxes

 

105

SECTION 5.10

 

Compliance with ERISA

 

105

SECTION 5.11

 

Subsidiaries; Equity Interests

 

106

SECTION 5.12

 

Margin Regulations; Investment Company Act

 

106

SECTION 5.13

 

Disclosure

 

106

SECTION 5.14

 

Intellectual Property; Licenses, Etc.

 

106

SECTION 5.15

 

Solvency

 

106

SECTION 5.16

 

Collateral Documents

 

106

SECTION 5.17

 

Use of Proceeds

 

107

SECTION 5.18

 

Patriot Act

 

107

SECTION 5.19

 

Sanctioned Persons

 

107

SECTION 5.20

 

FCPA

 

107

SECTION 5.21

 

No EEA Financial Institution

 

107

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

SECTION 6.01

 

Financial Statements

 

108

SECTION 6.02

 

Certificates; Other Information

 

108

SECTION 6.03

 

Notices

 

110

SECTION 6.04

 

Maintenance of Existence

 

110

SECTION 6.05

 

Maintenance of Properties

 

110

SECTION 6.06

 

Maintenance of Insurance

 

110

SECTION 6.07

 

Compliance with Laws

 

111

SECTION 6.08

 

Books and Records

 

111

SECTION 6.09

 

Inspection Rights

 

111

SECTION 6.10

 

Covenant to Guarantee Obligations and Give Security

 

111

SECTION 6.11

 

Use of Proceeds

 

113

SECTION 6.12

 

Further Assurances and Post-Closing Covenants

 

113

SECTION 6.13

 

Designation of Subsidiaries

 

113

SECTION 6.14

 

Payment of Taxes

 

114

SECTION 6.15

 

Maintenance of Ratings

 

114

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.16

 

Nature of Business

 

114

SECTION 6.17

 

Fiscal Year

 

114

SECTION 6.18

 

U.S. Timeshare Real Property

 

114

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

SECTION 7.01

 

Liens

 

115

SECTION 7.02

 

Investments

 

119

SECTION 7.03

 

Indebtedness

 

122

SECTION 7.04

 

Fundamental Changes

 

126

SECTION 7.05

 

Dispositions

 

127

SECTION 7.06

 

Restricted Payments

 

129

SECTION 7.07

 

Transactions with Affiliates

 

132

SECTION 7.08

 

Prepayments, Etc., of Indebtedness

 

134

SECTION 7.09

 

Financial Covenants

 

135

SECTION 7.10

 

Amendments or Waivers of Organizational Documents

 

135

SECTION 7.11

 

Restrictions on Subsidiaries’ Distributions

 

135

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

SECTION 8.01

 

Events of Default

 

135

SECTION 8.02

 

Remedies Upon Event of Default

 

138

SECTION 8.03

 

Exclusion of Immaterial Subsidiaries

 

138

SECTION 8.04

 

Application of Funds

 

138

SECTION 8.05

 

Right to Cure

 

140

SECTION 8.06

 

Change of Control

 

140

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

 

 

 

 

SECTION 9.01

 

Appointment and Authorization of Agents

 

141

SECTION 9.02

 

Delegation of Duties

 

142

SECTION 9.03

 

Liability of Agents

 

142

SECTION 9.04

 

Reliance by Agents

 

143

SECTION 9.05

 

Notice of Default

 

144

SECTION 9.06

 

Credit Decision; Disclosure of Information by Agents

 

144

SECTION 9.07

 

Indemnification of Agents

 

144

SECTION 9.08

 

Agents in their Individual Capacities

 

145

SECTION 9.09

 

Successor Agents

 

145

SECTION 9.10

 

Administrative Agent May File Proofs of Claim; Credit Bidding

 

146

SECTION 9.11

 

Collateral and Guaranty Matters

 

147

SECTION 9.12

 

Other Agents; Arrangers and Managers

 

148

SECTION 9.13

 

Appointment of Supplemental Administrative Agents

 

149

SECTION 9.14

 

Withholding Tax

 

149

SECTION 9.15

 

Cash Management Obligations; Secured Bi-Lateral Letter of Credit Obligations;
Secured Hedge Agreements

 

150

SECTION 9.16

 

[Reserved]

 

150

SECTION 9.17

 

Certain ERISA Matters

 

150

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

SECTION 10.01

 

Amendments, Etc.

 

152

SECTION 10.02

 

Notices and Other Communications; Facsimile Copies

 

154

SECTION 10.03

 

No Waiver; Cumulative Remedies

 

156

SECTION 10.04

 

Attorney Costs and Expenses

 

156

SECTION 10.05

 

Indemnification by the Borrower

 

156

SECTION 10.06

 

Payments Set Aside

 

158

SECTION 10.07

 

Successors and Assigns

 

158

SECTION 10.08

 

Confidentiality

 

163

SECTION 10.09

 

Setoff

 

164

SECTION 10.10

 

Counterparts

 

164

SECTION 10.11

 

Integration

 

165

SECTION 10.12

 

Survival of Representations and Warranties

 

165

SECTION 10.13

 

Severability

 

165

SECTION 10.14

 

GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS

 

165

SECTION 10.15

 

WAIVER OF RIGHT TO TRIAL BY JURY

 

166

SECTION 10.16

 

Binding Effect

 

166

SECTION 10.17

 

[Reserved]

 

166

SECTION 10.18

 

Lender Action

 

166

SECTION 10.19

 

USA PATRIOT Act

 

166

SECTION 10.20

 

Acceptable Intercreditor Agreements

 

166

SECTION 10.21

 

Obligations Absolute

 

167

SECTION 10.22

 

No Advisory or Fiduciary Responsibility

 

167

SECTION 10.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

167

SECTION 10.24

 

Spin-Off Related Provisions

 

168

SECTION 10.25

 

Covenant Suspension Period

 

168

 

SCHEDULES

 

1.01A

 

—

 

Guarantors

1.01B

 

—

 

Excluded Subsidiaries

1.01C

 

—

 

Unrestricted Subsidiaries

1.01D

 

—

 

Existing Bi-Lateral Letter of Credit

2.01

 

—

 

Commitments

2.03(a)

 

—

 

Existing Letters of Credit

5.06

 

—

 

Litigation

5.07

 

—

 

Material Real Property

5.08

 

 

 

Environmental Compliance

5.11

 

—

 

Subsidiaries and Other Equity Investments

6.12

 

—

 

Post-Closing Covenants

7.01(b)

 

—

 

Existing Liens

7.02

 

—

 

Existing Investments

7.03(c)

 

—

 

Surviving Indebtedness

7.07

 

—

 

Transactions with Affiliates

10.02

 

—

 

Administrative Agent’s Office, Principal Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A

 

—

 

Assignment and Assumption

B

 

—

 

Committed Loan Notice

C

 

—

 

Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

D-1

 

—

 

First Lien Intercreditor Agreement

D-2

 

—

 

Second Lien Intercreditor Agreement

E

 

—

 

Guaranty

F-1

 

—

 

Revolving Credit Note

F-2

 

—

 

Term Note

G

 

—

 

Security Agreement

H

 

—

 

Discounted Prepayment Option Notice

I

 

—

 

Lender Participation Notice

J

 

—

 

Discounted Voluntary Prepayment Notice

K

 

—

 

United States Tax Compliance Certificates

L

 

—

 

Officer’s Certificate

M

 

—

 

Holdings Covenant

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of May 31, 2018, among Wyndham
Destinations, Inc. (formerly known as Wyndham Worldwide Corporation), a Delaware
corporation (the “Borrower”), Bank of America, N.A. (“Bank of America”), as
Administrative Agent, Collateral Agent and each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

1.                                      The Borrower intends to repay the
principal, accrued and unpaid interest, fees, premium, if any, and other
amounts, under the Existing Revolving Facilities, terminate all commitments
thereunder and have all guarantees released (the “Refinancing”).

 

2.                                      Pursuant to an internal reorganization,
the Borrower will spin-off of the equity interests of Wyndham Hotels &
Resorts, Inc. (“WHR”), its subsidiaries and the hotel management and franchise
business of the foregoing, in accordance with the Form 10 (the foregoing,
including all transactions necessary to consummate the foregoing, collectively,
the “Spin-Off”).

 

3.                                      The Borrower has requested that the
Lenders extend credit to the Borrower in the form of (a) Term B Loans in an
initial aggregate principal amount of $300,000,000 (“the Term B Facility”) and
(b) Revolving Credit Commitments in an initial aggregate principal amount of
$1,000,000,000 (the “Initial Revolving Facility”).  The Initial Revolving
Facility may include one or more Letters of Credit from time to time.

 

4.                                      The proceeds of the Term B Loans will be
used, together with cash on hand of the Borrower and its subsidiaries and
subject to the terms and conditions set forth herein, to consummate, the
Refinancing, the Spin-Off and the other Transactions and for working capital and
other general corporate purposes.  Existing letters of credit issued by a
Revolving Credit Lender (or an Affiliate thereof) may be “rolled over” on the
Closing Date and/or backstopped or replaced by new Letters of Credit issued on
the Closing Date.  The proceeds of Revolving Credit Loans made on and after the
Closing Date will be used for working capital and other general corporate
purposes of the Borrower and its Subsidiaries, including Capital Expenditures
and the financing of Permitted Acquisitions.

 

7.                                      The applicable Lenders have indicated
their willingness to lend, and the L/C Issuer has indicated its willingness to
issue Letters of Credit, in each case, on the terms and subject to the
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions and Accounting Terms

 

SECTION 1.01                        Defined Terms.  As used in this Agreement,
the following terms shall have the meanings set forth below:

 

“2022 Notes” means the 4.25% senior unsecured notes of the Borrower due 2022.

 

“2023 Notes” means the 3.90% senior unsecured notes of the Borrower due 2023.

 

“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).

 

“Acceptable Intercreditor Agreement” means a customary intercreditor agreement,
subordination agreement, collateral trust agreement or other intercreditor
arrangement (which may, if applicable, consist of a payment waterfall) in form
and substance reasonably acceptable to the Administrative Agent and the
Borrower,

 

--------------------------------------------------------------------------------


 

which shall be deemed reasonably acceptable to the Lenders if (a) substantially
in the form of the First Lien Intercreditor Agreement and/or Second Lien
Intercreditor Agreement or (b) it (or any material changes to any such agreement
specified in clause (a) or previously entered into pursuant to clause (b)) is
posted to the Platform and (i) is accepted by the Required Lenders and/or
(ii) not otherwise objected to by the Required Lenders within 5 Business Days of
being posted.

 

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

 

“Accounting Changes” has the meaning specified in Section 1.03(d).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

 

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

“Additional Lender” has the meaning specified in Section 2.14(e).

 

“Additional Revolving Credit Commitment” has the meaning specified in
Section 2.14(a).

 

“Administrative Agent” means, subject to Section 9.13, Bank of America, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.09.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Affiliated Lender” means the Borrower and its Subsidiaries.

 

“After Year-End Transaction” has the meaning specified in Section 2.05(b)(i).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the partners, officers, directors, employees, agents, trustees,
administrators, managers, advisors, other representatives and attorneys-in-fact
and successors and permitted assigns of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders.  The amount of the Aggregate Revolving
Credit Commitments on the Closing Date is $1,000,000,000.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 1.08(f).

 

“All-In-Rate” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rates and interest rate margins (with such interest rate
and interest rate margins to be determined by reference to the Eurocurrency
Rate), (b) interest rate floors (subject to the proviso set forth below),
(c) any amendment to the relevant interest rate margins and interest rate floors
prior to the applicable date of determination and (d) original issue discount
and upfront or similar fees (based on an assumed four-year life to maturity)
paid by the Borrower to the Lenders in connection with the Term B Loans or any
applicable Incremental Term Loan Class, but excluding (i) any arrangement,
commitment, structuring, underwriting, and any similar fees paid to any arranger
(or its affiliates) in connection with the commitment or syndication of such
Indebtedness, ticking, unused line fees, consent fees paid to consenting lenders
and/or amendment fees and (ii) any other fee that is not paid directly by the
Borrower generally to all relevant lenders ratably in the primary syndication of
such Indebtedness; provided, however, that (A) to the extent that the LIBOR
Screen Rate (with an Interest Period of three months) or Base Rate (without
giving effect to any floor specified in the definition thereof) is less than any
floor applicable to the Term Loans in respect of which the All-In-Rate is being
calculated on the date on which the All-In-Rate is determined, the amount of the
resulting difference will be deemed added to the interest rate margin applicable
to the relevant Indebtedness for purposes of calculating the All-In-Rate, (B) to
the extent that the LIBOR Screen Rate (for a period of three months) or Base
Rate (without giving effect to any floor specified in the definition thereof) is
greater than any applicable floor on the date on which the All-In-Rate is
determined, the floor will be disregarded in calculating the All-In-Rate and
(C) any stepdowns in interest rate margins shall be disregarded in calculating
the All-In-Rate.

 

“Alternative Currency” means, with respect to Revolving Loans and Letters of
Credit, Euros, Canadian Dollars and Pounds Sterling and other currencies as may
be added with the consent of all Revolving Credit Lenders in accordance with
Section 1.14.

 

“Alternative Currency Equivalent” means, with respect to an amount denominated
in any Alternative Currency, such amount, and with respect to an amount
denominated in Dollars or another Alternative Currency, the equivalent in such
Alternative Currency of such amount determined at the Exchange Rate on the
applicable Valuation Date.

 

“Applicable Asset Sale Proceeds” has the meaning specified in
Section 2.05(b)(ii).

 

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

 

“Applicable ECF Proceeds” has the meaning specified in Section 2.05(b).

 

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances or Letters of Credit, as applicable, as notified to the Administrative
Agent, any of which offices may be changed by such Lender.

 

“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (and with respect to any Letters of Credit issued or
participations purchased therein by any Revolving Credit Lender, the percentage
equal to a fraction the numerator of which is the amount of such Revolving
Credit Lender’s Revolving Credit Commitment at such time and the denominator of
which is the Revolving Credit Commitments of all Revolving Credit Lenders)
(provided that (i) in the case of Section 2.16 when a Defaulting Lender shall
exist, “Applicable Percentage” with respect to any Revolving Credit Facility
shall be determined by disregarding any Defaulting Lender’s Revolving Credit
Commitment under such Revolving Credit Facility and (ii) if the Revolving Credit
Commitments under any Revolving Credit Facility have terminated or expired, the
Applicable Percentages of the Lenders under such Revolving Credit Facility shall
be determined based upon the

 

3

--------------------------------------------------------------------------------


 

Revolving Credit Commitments most recently in effect) and (b) with respect to
the Loans of any Class, a percentage equal to a fraction the numerator of which
is such Lender’s Outstanding Amount of the Loans of such Class and the
denominator of which is the aggregate Outstanding Amount of all Loans of such
Class.

 

“Applicable Rate” means a percentage per annum equal to:

 

(a)                                 (i) for Eurocurrency Rate Loans that are
Term B Loans, 2.25% and (ii) for Base Rate Loans that are Term B Loans, 1.25%:

 

(b)                                 (i) until delivery of financial statements
and a related Compliance Certificate for the first full fiscal quarter
commencing after the Closing Date pursuant to Section 6.01, (A) for Eurocurrency
Rate Loans that are Revolving Credit Loans, 2.00%, (B) for Base Rate Loans that
are Revolving Credit Loans, 1.00% and (C) for Letter of Credit fees pursuant to
Section 2.03(g), 2.00% per annum and (ii) thereafter, in connection with
Revolving Credit Loans and Letter of Credit fees, the percentages per annum set
forth in the table below, based upon the First Lien Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

 

Applicable Rate for Revolving Credit Loans

 

Pricing
Level

 

First Lien Leverage
Ratio

 

Letter of
Credit Fees

 

Base Rate for
Revolving
Credit Loans

 

Eurocurrency Rate
for Revolving
Credit Loans

 

I

 

> 3.75:1.00

 

2.25

%

1.25

%

2.25

%

II

 

< 3.75:1.00 and
> 2.50:1.00

 

2.00

%

1.00

%

2.00

%

III

 

< 2.50:1.00

 

1.75

%

0.75

%

1.75

%

 

Any increase or decrease in the Applicable Rate pursuant to clauses (a) and
(b) above resulting from a change in the First Lien Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided that,
if a Compliance Certificate is not delivered within the time frame set forth in
Section 6.02(a), the Applicable Rate set forth in “Pricing Level I,” in the
applicable table, shall apply commencing with the first Business Day immediately
following such date and continuing until the first Business Day immediately
following the delivery of such Compliance Certificate.

 

Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Additional Revolving Credit Commitments or Extended Revolving Credit Commitments
and any Incremental Term Loans, Extended Term Loans or Revolving Credit Loans
made pursuant to any Additional Revolving Credit Commitments or Extended
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant Incremental Facility Amendment or Extension Offer.

 

In the event that any financial statements or Compliance Certificate delivered
pursuant to Section 6.01 or 6.02(a) are, or are shown to be, inaccurate and such
inaccuracy, if corrected, would have led to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall promptly (and in no event later
than five (5) Business Days thereafter) deliver to the Administrative Agent a
correct Compliance Certificate for such Applicable Period, (ii) the Applicable
Rate shall be determined by reference to the corrected Compliance Certificate
and (iii) the Borrower shall pay to the Administrative Agent promptly upon
demand (and in no event later than five (5) Business Days after such Compliance
Certificate was required to be delivered) any additional interest or Letter of
Credit fee owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms hereof.  Nothing contained in this paragraph
shall in any way limit the rights of the Administrative Agent or the Lenders
with respect to Sections 2.08(b) and 8.01; provided, that any underpayment due
to change in Applicable Rate shall not in itself constitute a Default or Event
of Default under Section 8.01 so long as such additional interest or fees are
paid within the time period set forth above.

 

4

--------------------------------------------------------------------------------


 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders.

 

“Approved Currency” means Dollars and any Alternative Currency.

 

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Arrangers” means, collectively, the Lead Arrangers.

 

“Asset Sale Percentage” means, as of any date of determination (a) if the First
Lien Leverage Ratio is greater than 3.00:1.00, 100%, (b) if the First Lien
Leverage Ratio is less than or equal to 3.00:1.00 and greater than 2.50:1.00,
50%, and (c) if the First Lien Leverage Ratio is less than or equal to
2.50:1.00, 0%.

 

“Assignees” has the meaning specified in Section 10.07(b).

 

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit A and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.17, such form of assignment (if any) as may have been requested by the
Administrative Agent in accordance with Section 2.17(a)(viii) or, in each case,
any other form (including electronic documentation generated by Clearpar® or
other electronic platform) approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Restricted Subsidiaries for the fiscal years ended
December 31, 2015, December 31, 2016 and December 31, 2017.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means, the period from the Closing Date to but excluding
the earlier of the Maturity Date for such Revolving Credit Facility and the date
of termination of the Revolving Credit Commitments under such Revolving Credit
Facility in accordance with the provisions of this Agreement.

 

“Available Amount” means, at any time (the “Available Amount Reference Time”),
without duplication, an amount (which shall not be less than zero) equal to the
sum of:

 

(a)                                 the greater of (x) $430,000,000 and
(y) 45.0% of Consolidated EBITDA as of the last day of the most recently ended
Test Period, plus:

 

(b)                                 50% of Consolidated Net Income for the
period from the first day of the fiscal quarter of the Borrower during which the
Closing Date occurred to and including the last day of the most recently ended
fiscal quarter of the Borrower prior to the Available Amount Reference Time (the
amount under this clause (b), the “Growth Amount”); provided that the Growth
Amount shall not be less than zero; plus

 

5

--------------------------------------------------------------------------------


 

(c)                                  the amount of any capital contributions
(including mergers or consolidations that have a similar effect, with the amount
of any non-cash contributions made in connection therewith being determined
based on the fair market value (as reasonably determined by the Borrower)
thereof) or Net Cash Proceeds from any Permitted Equity Issuance (or issuance of
debt securities that have been converted into or exchanged for Qualified Equity
Interests) (other than any Cure Amount or any other capital contributions or
equity or debt issuances to the extent utilized in connection with other
transactions permitted pursuant to Section 7.02, Section 7.03, Section 7.06 or
Section 7.08) received by or made to the Borrower during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; plus

 

(d)                                 the aggregate amount of Retained Declined
Proceeds and Specified Asset Sale Proceeds during the period from the Business
Day immediately following the Closing Date through and including the Available
Amount Reference Time; plus

 

(e)                                  to the extent not (i) already included in
the calculation of Consolidated Net Income of the Borrower and the Restricted
Subsidiaries or (ii) already reflected as a return of capital or deemed
reduction in the amount of such Investment pursuant to clauses (f), (g), (h) or
(i) of this definition or any other provision of Section 7.02, the aggregate
amount of all cash dividends and other cash distributions received by the
Borrower or any Restricted Subsidiary from any Unrestricted Subsidiary, JV
Entity or minority Investment during the period from the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time with respect to Investments made under Section 7.02(n),
without duplication of any amounts included in clause (e)(1) above from the
Business Day immediately following the Closing Date through and including the
Available Amount Reference Time; plus

 

(f)                                   to the extent not (i) already included in
the calculation of Consolidated Net Income of the Borrower and the Restricted
Subsidiaries, (ii) already reflected as a return of capital or deemed reduction
in the amount of such Investment pursuant to clauses (e), (g), (h) or (i) of
this definition or any other provision of Section 7.02, or (iii) used to prepay
Term Loans in accordance with Section 2.05(b)(ii), the aggregate amount of all
cash proceeds received by the Borrower or any Restricted Subsidiary in
connection with (x) the sale, transfer or other disposition of its direct or
indirect ownership interest (including Equity Interests) in any Unrestricted
Subsidiary, JV Entity or minority Investment or (y) the sale, transfer or other
disposition of any assets of any Unrestricted Subsidiary, JV Entity or minority
Investment, in each case, from the Business Day immediately following the
Closing Date through and including the Available Amount Reference Time; plus

 

(g)                                  to the extent not (i) already included in
the calculation of Consolidated Net Income of the Borrower and the Restricted
Subsidiaries or (ii) already reflected as a return of capital or deemed
reduction in the amount of such Investment pursuant to clauses (e), (f), (h) or
(i) of this definition or any other provision of Section 7.02, the aggregate
amount of all cash or Cash Equivalent interest, returns of principal, cash
repayments and similar payments received by the Borrower or any Restricted
Subsidiary from any Unrestricted Subsidiary, JV Entity or minority Investment,
from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time in respect of Loans or advances
made by the Borrower or any Restricted Subsidiary to such Unrestricted
Subsidiary, JV Entity or minority Investment; plus

 

(h)                                 to the extent not (i) already included in
the calculation of Consolidated Net Income of the Borrower and the Restricted
Subsidiaries or (ii) already reflected as a return of capital or deemed
reduction in the amount of such Investment pursuant to clauses (e), (f), (g) or
(i) of this definition or any other provision of Section 7.02, (1) an amount
equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, sale proceeds, repayments, income
and similar amounts) actually received by the Borrower or any Restricted
Subsidiary in respect of any Investments pursuant to Section 7.02; provided,
that with respect to Investments made under Section 7.02(n), in no case shall
such amount exceed the amount of such Investment made using the Available Amount
pursuant to Section 7.02(n) and (2) the fair market value of any Unrestricted
Subsidiary which is re-designated as a Restricted Subsidiary or merged,
liquidated, consolidated or amalgamated into the Borrower or any

 

6

--------------------------------------------------------------------------------


 

Restricted Subsidiary, in each case, from the Business Day immediately following
the Closing Date through and including the Available Amount Reference Time;
minus

 

(i)                                     the aggregate amount of (i) any
Investments made pursuant to Section 7.02(n) (net of any return of capital in
respect of such Investment or deemed reduction in the amount of such Investment,
including, without limitation, upon the redesignation of any Unrestricted
Subsidiary as a Restricted Subsidiary or the sale, transfer, lease or other
disposition of any such Investment), (ii) the initial principal amount of any
Indebtedness incurred prior to such time pursuant to Section 7.03(v) (net of any
forgiveness of principal of such Indebtedness by the lender thereof), (iii) any
Restricted Payment made pursuant to Section 7.06(k) and (iv) any payments made
pursuant to Section 7.08(a)(iii)(B), in each case, during the period commencing
on the Closing Date through and including the Available Amount Reference Time
(and, for purposes of this clause (i), without taking account of the intended
usage of the Available Amount at such Available Amount Reference Time).

 

“Available Amount Reference Time” has the meaning specified in the definition of
“Available Amount.”

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” has the meaning specified in the recitals hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)                                 the rate of interest in effect for such day
as publicly announced from time to time by Bank of America as its “prime rate”;

 

(b)                                 ½ of 1.00% per annum above the Federal Funds
Rate;

 

(c)                                  1.00% per annum; and

 

(d)                                 the Eurocurrency Rate for Dollar deposits
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00%; provided that, for the
avoidance of doubt, the Eurocurrency Rate for any day shall be based on the
LIBOR Screen Rate at approximately 11:00 a.m. London time on such day (without
any rounding).

 

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

7

--------------------------------------------------------------------------------


 

“Bi-Lateral Letter of Credit” means any letter of credit issued by a Bi-Lateral
Letter of Credit Lender for the account of the Borrower or any Restricted
Subsidiary of the Borrower, including all Existing Bi-Lateral Letters of Credit;
provided that the aggregate face amount of all undrawn Bi-Lateral Letters of
Credit, together with the aggregate amount of outstanding Bi-Lateral Letter of
Credit Obligations, shall not exceed $100,000,000 at any time.

 

“Bi-Lateral Letter of Credit Lender” means any Person that is a Lender,
Arranger, an Agent or an Affiliate of a Lender, Arranger, or an Agent as of
either (i) the date of issuance or deemed issuance (or amendment, renewal or
extension) of the applicable Bi-Lateral Letter of Credit or (ii) the date of
designation of the applicable Bi-Lateral Letter of Credit Obligation as a
“Secured Bi-Lateral Letter of Credit Obligation” in accordance with the
definition thereof (it being agreed as of the Closing Date, that The Bank of
Nova Scotia shall be a Bi-Lateral Letter of Credit Lender).

 

“Bi-Lateral Letter of Credit Obligation” means any reimbursement obligation or
other payment obligation of the Borrower or any Restricted Subsidiary of the
Borrower owing to any Bi-Lateral Letter of Credit Lender in connection with any
Bi-Lateral Letter of Credit issued by such Bi-Lateral Letter of Credit Lender;
provided that the aggregate face amount of all undrawn Bi-Lateral Letters of
Credit, together with the aggregate amount of outstanding Bi-Lateral Letter of
Credit Obligations, shall not exceed $100,000,000 at any time.

 

“Bona Fide Lending Affiliate” means, with respect to any Competitor, any debt
fund, investment vehicle, regulated bank entity or unregulated lending entity
(in each case, other than a Person separately identified to the Arrangers in
writing on or prior to January 17, 2018) that is (i) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business and (ii) managed,
sponsored or advised by any Person that is controlling, controlled by or under
common control with such Competitor or Affiliate thereof, as applicable, but
only to the extent that no personnel involved with the investment in such
Competitor or affiliate thereof, as applicable, (x) makes (or has the right to
make or participate with others in making) investment decisions on behalf of
such debt fund, investment vehicle, regulated bank entity or unregulated lending
entity or (y) has access to any information (other than information that is
publicly available) relating to the Borrower or any entity that forms a part of
its businesses (including any of its Subsidiaries or parent entities).

 

“Borrower” have the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

 

“Borrowing Minimum” means (a) with respect to Eurocurrency Rate Loans,
$1,000,000 and (b) with respect to Base Rate Loans, $100,000.

 

“Borrowing Multiple” means $100,000.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the state where the Administrative Agent’s office is
located are authorized or required by law to remain closed, or are in fact
closed; provided that when used in connection with a Eurocurrency Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Canadian Dollars” means the lawful money of Canada.

 

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant

 

8

--------------------------------------------------------------------------------


 

or equipment reflected in the consolidated balance sheets of the Borrower and
its Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred by
the Borrower and its Restricted Subsidiaries during such period.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized or financing leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP;
provided that all obligations of the Borrower and its Restricted Subsidiaries
that are or would be characterized as an operating lease as determined in
accordance with GAAP as in effect on the Closing Date (whether or not such
operating lease was in effect on such date) shall continue to be accounted for
as an operating lease (and not as a Capitalized Lease) for purposes of this
Agreement regardless of any change in GAAP following the Closing Date (or any
change in the implementation in GAAP for future periods that are contemplated as
of the Closing Date) that would otherwise require such obligation to be
recharacterized as a Capitalized Lease.

 

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.

 

“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or any L/C
Issuer (as applicable) and the Revolving Credit Lenders, as collateral for L/C
Obligations or obligations of Revolving Credit Lenders to fund participations in
respect thereof, cash or deposit account balances denominated,  in the case of
collateral for L/C Obligations, in the Approved Currency in which the applicable
Letter of Credit was issued, or, if the applicable L/C Issuer benefitting from
such collateral agrees in its reasonable discretion, other credit support
(including by backstopping with other letters of credit), in each case pursuant
to documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the applicable L/C Issuer and (c) the Borrower (which
documents are hereby consented to by the Lenders).  “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(1)                                 (a) Dollars, Canadian Dollars, Euros, or any
national currency of any member state of the European Union or (b) any other
foreign currency held by the Borrower and the Restricted Subsidiaries in the
ordinary course of business;

 

(2)                                 securities issued or directly and fully and
unconditionally guaranteed or insured by the United States or Canadian
governments, a member state of the European Union or, in each case, any agency
or instrumentality thereof (provided that the full faith and credit of such
country or such member state is pledged in support thereof), having maturities
of not more than two years from the date of acquisition;

 

9

--------------------------------------------------------------------------------


 

(3)                                 certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits or bankers’ acceptances with
maturities of one year or less from the date of acquisition, with any domestic
or foreign commercial bank having capital and surplus of not less than
$500,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks;

 

(4)                                 repurchase obligations for underlying
securities of the types described in clauses (2), (3) and (7) of this definition
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

 

(5)                                 commercial paper rated at least “P-2” by
Moody’s or at least “A-2” by S&P, and in each case maturing within 24 months
after the date of creation thereof and Indebtedness or preferred stock issued by
Persons with an Investment Grade Rating from S&P or Moody’s, with maturities of
24 months or less from the date of acquisition;

 

(6)                                 marketable short-term money market and
similar securities having a rating of at least “P-2” or “A-2” from either
Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency selected by the Borrower) and in each case
maturing within 24 months after the date of creation or acquisition thereof;

 

(7)                                 readily marketable direct obligations issued
by any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having an Investment Grade Rating from
Moody’s or S&P with maturities of 24 months or less from the date of
acquisition;

 

(8)                                 readily marketable direct obligations issued
by any foreign government or any political subdivision or public instrumentality
thereof, in each case having an Investment Grade Rating from Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

 

(9)                                 Investments with average maturities of 12
months or less from the date of acquisition in money market funds rated within
the top three ratings category by S&P or Moody’s;

 

(10)                          with respect to any Foreign Subsidiary:
(i) obligations of the national government of the country in which such Foreign
Subsidiary maintains its chief executive office and principal place of business;
provided such country is a member of the Organization for Economic Cooperation
and Development, in each case maturing within one year after the date of
investment therein, (ii) certificates of deposit of, bankers acceptances of, or
time deposits with, any commercial bank which is organized and existing under
the laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-1” or the equivalent
thereof or from Moody’s is at least “P-1” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”), and in each case with maturities of not
more than 270 days from the date of acquisition and (iii) the equivalent of
demand deposit accounts which are maintained with an Approved Foreign Bank;

 

(11)                          bills of exchange issued in the United States,
Canada, a member state of the European Union or Japan eligible for rediscount at
the relevant central bank and accepted by a bank (or any dematerialized
equivalent);

 

(12)                          Cash Equivalents of the types described in clauses
(1) through (11) above denominated in Dollars; and

 

(13)                          investment funds investing at least 90% of their
assets in Cash Equivalents of the types described in clauses (1) through (12)
above.

 

10

--------------------------------------------------------------------------------


 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, netting services, cash
pooling arrangements, credit or debit card, purchasing card, electronic funds
transfer, foreign exchange facilities and other cash management arrangements.

 

“Cash Management Obligations” means the obligations owed by the Borrower or any
of its Restricted Subsidiaries to any Cash Management Bank under any Cash
Management Agreement entered into by and between the Borrower or any of its
Restricted Subsidiaries and any Cash Management Bank.

 

“Cash Management Bank” means any Person that, is a Lender, Arranger, an Agent or
an Affiliate of a Lender, Arranger, or an Agent (x) on the Closing Date, with
respect to Cash Management Agreements existing on the Closing Date or (y) at the
time it enters into a Cash Management Agreement, in each case, in its capacity
as a party to such Cash Management Agreement (regardless of whether such Person
subsequently ceases to be a Lender, Arranger or Agent or an Affiliate of the
foregoing).

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CDOR Rate” means, with respect to each day during an Interest Period pertaining
to a Loan denominated in Canadian Dollars, the interest rate per annum which is
the rate based on the average rate applicable to Canadian Dollar bankers’
acceptances, for a term comparable to such Interest Period, appearing on the
applicable Bloomberg screen page at approximately 10:00 a.m. (Toronto, Ontario
time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as reasonably determined by the Administrative Agent), or if such date
is not a Business Day, then on the immediately preceding Business Day; provided,
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent, in consultation with the Borrower; provided further that, in no event
shall the CDOR Rate be less than 0.00%.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

11

--------------------------------------------------------------------------------


 

“Change of Control” means, subject to Section 8.06, (i) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any “person” (as such term is used in
Sections 13(d)(3) of the Exchange Act), becomes the “beneficial owner” (as
defined in Rules 13(d)-3 under the Exchange Act), directly or indirectly, of
more than fifty percent (50%) of the total voting power of all shares of the
capital stock of the Borrower entitled to vote generally in elections of
directors, (ii) the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries taken as a whole to any ‘‘person’’ (as
that term is used in Section 13(d)(3) of the Exchange Act); (iii) after the
consummation of a transaction described in clause (a) of Section 8.06, Holdings
ceases to own, directly or indirectly through any one or more wholly-owned
Restricted Subsidiaries, 100% of the Equity Interests of the Borrower; or (iv) a
“Change of Control” (or similar event) shall occur under the Existing
Indebtedness or any Permitted Refinancing thereof.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term B Commitments, Extended Revolving Credit Commitments that are
designated as an additional Class of Commitments, Additional Revolving Credit
Commitments that are designated as an additional Class of Commitments or
commitments in respect of any Incremental Term Loans that are designated as an
additional Class of Term Loans and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans, Term B Loans, Extended Term Loans that are
designated as an additional Class of Term Loans, Incremental Term Loans that are
designated as an additional Class of Term Loans and any Loans made pursuant to
any other Class of Commitments.

 

“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means all the “Collateral” (or similar term) as defined in the
Collateral Documents and all other property of whatever kind and nature pledged,
charged or in which a Lien is granted or purported to be granted under any
Collateral Document, and shall include the Mortgaged Properties; provided that,
“Collateral” shall not include any Excluded Property.

 

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent appointed in
accordance with Section 9.09.

 

“Collateral and Guarantee Requirement” means, subject to Section 10.24, at any
time, the requirement that:

 

(a)                                 the Collateral Agent shall have received
each Collateral Document required to be delivered on the Closing Date pursuant
to Section 4.01(a) or thereafter pursuant to Section 6.10 or Section 6.12 duly
executed by each Loan Party that is a party thereto;

 

(b)                                 all Obligations shall have been
unconditionally guaranteed (the “Guarantees”), jointly and severally, by (i) the
Borrower and each Restricted Subsidiary of the Borrower (other than any Excluded
Subsidiary) including as of the Closing Date those that are listed on Schedule
1.01A hereto and (ii) with respect to (x) all Obligations (other than its own
Obligations) and (y) the payment and performance by each Specified Loan Party of
its obligations under its Guaranty with respect to all Swap Obligations (other
than those of the Borrower), the Borrower (each, a “Guarantor”);

 

(c)                                  (i) the Obligations and the Guarantees
shall have been secured pursuant to the Security Agreement or other applicable
Collateral Document by a first-priority security interest in all Equity
Interests (other than Excluded Equity) held directly by the Borrower and the
Subsidiary Guarantors, subject to no Liens other than Permitted Liens and the
Collateral Agent shall have received, to the extent the relevant Equity
Interests are certificated, certificates or other instruments representing all
such Equity Interests, together with undated stock powers or other instruments
of transfer with respect thereto endorsed

 

12

--------------------------------------------------------------------------------


 

in blank and (ii) all Indebtedness owing to any Loan Party that is evidenced by
a promissory note or other instrument with an individual outstanding principal
amount in excess of $25,000,000 shall have been delivered to the Collateral
Agent pursuant to the Security Agreement or other applicable Collateral
Documents (provided that any promissory notes issued to employees, officers and
directors of any of the Borrower and its Restricted Subsidiaries shall not be
required to be delivered) together with undated instruments of transfer with
respect thereto endorsed in blank, and all intercompany loans shall have been
pledged to the Collateral Agent pursuant to the Security Agreement or other
applicable Collateral Documents;

 

(d)                                 except to the extent otherwise provided
hereunder or under any Collateral Document, the Obligations and the Guarantees
shall have been secured by a perfected security interest in, and mortgages on,
substantially all tangible and intangible assets of the Borrower and each
Subsidiary Guarantor (including, without limitation, accounts receivable,
inventory, equipment, investment property, United States intellectual property,
intercompany receivables, other general intangibles (including contract rights),
owned (but not leased) real property and proceeds of the foregoing), in each
case, to the extent, and with the priority, required by the Collateral
Documents; provided that security interests in real property shall be limited to
the Mortgaged Properties;

 

(e)                                  none of the Collateral shall be subject to
any Liens other than Permitted Liens;

 

(f)                                   the Collateral Agent shall have received
(i) counterparts of a Mortgage with respect to each Material Real Property that
is not Excluded Property required to be delivered pursuant to Section 6.10
and/or Section 6.12, as applicable, duly executed and delivered by the record
owner of such property, (ii) a title insurance policy for such Mortgaged
Property (or marked-up title insurance commitment having the effect of a title
insurance policy) (the “Mortgage Policies”) insuring the Lien of each such
Mortgage as a valid first priority Lien on the property described therein, in an
amount not less than 100% of the fair market value of the real property covered
thereby and free of any other Liens except Permitted Liens, together with such
endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request and to the extent available in each applicable jurisdiction, (iii) a
Survey with respect to each Mortgaged Property, provided, however, that a Survey
shall not be required to the extent that (A) an existing survey together with an
“affidavit of no change” satisfactory to the Title Company is delivered to the
Collateral Agent and the Title Company and (B) the Title Company removes the
standard survey exception and provides reasonable and customary survey-related
endorsements and other coverages in the applicable Mortgage Policy, (iv) a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower), (v) [reserved], and (vi) such existing abstracts,
appraisals, legal opinions (each such opinion to be in form and substance
reasonably acceptable to the Administrative Agent) and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property; and

 

(g)                                  except as otherwise contemplated by this
Agreement or any Collateral Document, all certificates, agreements, documents
and instruments, including Uniform Commercial Code financing statements and
filings with the United States Patent and Trademark Office and United States
Copyright Office, required by the Collateral Documents or applicable Law to
create the Liens on the Collateral intended to be created by the Collateral
Documents and perfect such Liens to the extent required by, and with the
priority required by, the Collateral Documents and the other provisions of the
term “Collateral and Guarantee Requirement,” shall have been filed, registered
or recorded or delivered to the Collateral Agent for filing, registration or
recording.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of the title insurance or surveys
with respect to, particular assets if and for so long as the Administrative
Agent and the Borrower agree in writing that the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

 

13

--------------------------------------------------------------------------------


 

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) required by the Collateral and Guarantee Requirement where it reasonably
determines, in consultation with the Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

 

(A)                               Liens required to be granted from time to time
pursuant to the Collateral and Guarantee Requirement shall be subject to
exceptions and limitations set forth in this Agreement and the Collateral
Documents and, to the extent appropriate in the applicable jurisdiction, as
agreed between the Administrative Agent and the Borrower;

 

(B)                               the Collateral and Guarantee Requirement shall
not apply to any Excluded Property;

 

(C)                               no deposit account control agreement,
securities account control agreement or other control agreements or control
arrangements shall be required with respect to any deposit account or securities
account;

 

(D)                               no actions in any jurisdiction outside of the
United States or required by the Laws of any jurisdiction outside of the United
States, shall be required in order to create any security interests in assets
located, titled, registered or filed outside of the United States, or to perfect
such security interests (it being understood that there shall be no security
agreements, pledge agreements, or share charge (or mortgage) agreements governed
under the Laws of any jurisdiction outside of the United States; and

 

(E)                                no stock certificates evidencing Excluded
Equity shall be required to be delivered to the Collateral Agent.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the collateral assignments, Security Agreement Supplements,
security agreements, intellectual property security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent or
the Collateral Agent pursuant to Section 4.01, Section 6.10 or Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien or Guarantee in favor of the Collateral Agent for the benefit
of the Secured Parties.

 

“Commitment” means a Term B Commitment, a Revolving Credit Commitment, an
Extended Revolving Credit Commitment, an Incremental Revolving Credit
Commitment, a Refinancing Revolving Credit Commitment, a commitment in respect
of any Incremental Term Loans, or a commitment in respect of any Extended Term
Loans or any combination thereof, as the context may require.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

14

--------------------------------------------------------------------------------


 

“Commitment Fee Rate” means (i) a percentage per annum equal to until delivery
of financial statements and a related Compliance Certificate for the first full
fiscal quarter commencing after the Closing Date pursuant to Section 6.01, 0.30%
per annum and (ii) thereafter, the percentages per annum set forth in the table
below, based upon the First Lien Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Level

 

First Lien Leverage Ratio

 

Commitment Fee Rate

 

I

 

> 3.75:1.00

 

0.35% per annum

 

II

 

< 3.75:1.00 and > 2.50:1.00

 

0.30% per annum

 

III

 

< 2.50:1.00

 

0.25% per annum

 

 

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the First Lien Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided that, if a Compliance Certificate is not
delivered within the time frame set forth in Section 6.02(a), the Commitment Fee
Rate set forth in “Pricing Level I,” in the applicable table, shall apply
commencing with the first Business Day immediately following such date and
continuing until the first Business Day immediately following the delivery of
such Compliance Certificate.

 

In the event that any financial statements or Compliance Certificate delivered
pursuant to Section 6.01 or 6.02(a) are, or are shown to be, inaccurate and such
inaccuracy, if corrected, would have led to a higher Commitment Fee Rate for any
period (an “Applicable Period”) than the Commitment Fee Rate applied for such
Applicable Period, then (i) the Borrower shall promptly (and in no event later
than five (5) Business Days thereafter) deliver to the Administrative Agent a
correct Compliance Certificate for such Applicable Period, (ii) the Commitment
Fee Rate shall be determined by reference to the corrected Compliance
Certificate and (iii) the Borrower shall pay to the Administrative Agent
promptly upon demand (and in no event later than five (5) Business Days after
such Compliance Certificate was required to be delivered) any additional
interest or Letter of Credit fee owing as a result of such increased Commitment
Fee Rate for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with the terms hereof.  Nothing contained
in this paragraph shall in any way limit the rights of the Administrative Agent
or the Lenders with respect to Sections 2.08(b) and 8.01; provided, that any
underpayment due to change in Commitment Fee Rate shall not in itself constitute
a Default or Event of Default under Section 8.01 so long as such additional
interest or fees are paid within the time period set forth above.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit B or such other form
as may be reasonably approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compass Sale” means the Disposition by Wyndham Destination Network, LLC, a
Subsidiary of the Borrower of the Wyndham Vacation Rentals Europe business, to
Compass IV Limited in accordance with the Amendment and Restatement Deed to Sale
and Purchase Agreement, amending the Share Sale Agreement, dated March 27, 2018,
in each case, as in effect on the Closing Date.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Competitor” means a competitor of, the Borrower or any of its Subsidiaries.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

15

--------------------------------------------------------------------------------


 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

(a)                                 increased (without duplication) by the
following:

 

(i)            provision for taxes based on income or profits or capital,
including, without limitation, state franchise, excise and similar taxes,
property taxes and foreign withholding taxes of such Person paid or accrued
during such period, including any penalties and interest relating to any tax
examinations, deducted (and not added back) in computing Consolidated Net
Income; plus

 

(ii)           (w) consolidated interest expense (other than with respect to any
Qualified Securitization Financing) of such Person for such period, (x) net
losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate, currency or
commodities risk, (y) bank fees and (z) costs of surety bonds in connection with
financing activities, to the extent the same were deducted (and not added back)
in calculating such Consolidated Net Income; plus

 

(iii)                               Consolidated Depreciation and Amortization
Expense of such Person for such period to the extent the same were deducted (and
not added back) in computing Consolidated Net Income; plus

 

(iv)          any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges or the impact of purchase accounting, (excluding any such non-cash
charge, write-down or item to the extent it represents an accrual or reserve for
a cash expenditure for a future period) or other items classified by the
Borrower as special items less other non-cash items of income increasing
Consolidated Net Income (excluding any such non-cash item of income to the
extent it represents a receipt of cash in any future period); plus

 

(v)           without duplication of any amounts added back pursuant to clause
(xiii) below, the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly-Owned Subsidiary; plus

 

(vi)                              the amount of (A) pro forma “run rate” cost
savings, operating expense reductions and other synergies (in each case, net of
amounts actually realized) related to the Transactions that are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to result from actions (x) that have been taken, (y) with respect to which
substantial steps have been taken or that are expected to be taken (in the good
faith determination of the Borrower) within 24 months after the Closing Date or
(B) pro forma adjustments, including pro forma “run rate” cost savings,
operating expense reductions, and other synergies (in each case net of amounts
actually realized) related to acquisitions, dispositions and other Specified
Transactions, or related to restructuring initiatives, cost savings initiatives,
entry into new contracts and other initiatives that are reasonably identifiable,
factually supportable and projected by the Borrower in good faith to result from
actions that have either been taken, with respect to which substantial steps
have been taken or that are expected to be taken (in the good faith
determination of the Borrower) within 24 months after the date of consummation
of such acquisition, disposition or other Specified Transaction or the
initiation of such restructuring initiative, cost savings initiative or other
initiatives (including any entry into new contracts); plus

 

16

--------------------------------------------------------------------------------


 

(vii)                           cash receipts (or any netting arrangements
resulting in reduced cash expenditures) not representing Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash gains relating to
such income were deducted in the calculation of Consolidated EBITDA pursuant to
paragraph (b) below for any previous period and not added back; plus

 

(viii)                        any net loss included in Consolidated Net Income
attributable to non-controlling interests pursuant to the application of
Accounting Standards Codification Topic 810-10-45; plus

 

(ix)                              realized foreign exchange losses resulting
from the impact of foreign currency changes on the valuation of assets or
liabilities on the balance sheets of the Borrower and its Restricted
Subsidiaries; plus

 

(x)                                 net realized losses from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standard Codification Topic 815 and related
pronouncements; plus

 

(xi)                              the amount of any charges, expenses, costs or
other payments in respect of (x) facilities no longer used or useful in the
conduct of the business of the Borrower and its Restricted Subsidiaries,
(y) abandoned, closed, disposed or discontinued operations and (z) any losses on
disposal of abandoned, closed or discontinued operations; plus

 

(xii)                           any non-cash losses realized in such period in
connection with adjustments to any Plan due to changes in actuarial assumptions,
valuation or studies; plus

 

(xiii)                        any net pension or other post-employment benefit
costs representing amortization of unrecognized prior service costs, actuarial
losses, including amortization of such amounts arising in prior periods,
amortization of the unrecognized net obligation (and loss or cost) existing at
the date of the initial application of FASB Accounting Standards Codification
715, and any other items of a similar nature; plus

 

(xiv)                       adjustments and addbacks set forth in the financial
model provided to the Lead Arrangers prior to the Closing Date (net of amounts
actually realized and in the case of projected costs, after such costs are
actually incurred, limited to such actual costs); plus

 

(xv)                          “run-rate” start-up costs, losses and charges
resulting from the establishment of new facilities and the first year of
operation thereof; and

 

(b)                                 decreased (without duplication) by the
following:

 

(i)                                     non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or cash reserve for a potential
cash item that reduced Consolidated EBITDA in any prior period and any non-cash
gains with respect to cash actually received in a prior period so long as such
cash did not increase Consolidated EBITDA in such prior period; plus

 

(ii)                                  realized foreign exchange income or gains
resulting from the impact of foreign currency changes on the valuation of assets
or liabilities on the balance sheet of the Borrower and its Restricted
Subsidiaries; plus

 

(iii)                               any net realized income or gains from any
obligations under any Swap Contracts or embedded derivatives that require
similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

 

17

--------------------------------------------------------------------------------


 

(iv)                              any amount included in Consolidated Net Income
of such Person for such period attributable to non-controlling interests
pursuant to the application of Accounting Standards Codification Topic
810-10-45; plus

 

(v)                                 any gains on disposal of abandoned, closed
or discontinued operations;

 

(c)                                  increased or decreased (without
duplication) by, as applicable, any adjustments resulting from the application
of Accounting Standards Codification Topic 460 or any comparable regulation; and

 

(d)                                 increased or decreased (to the extent not
already included in determining Consolidated EBITDA) by any Pro Forma
Adjustment;

 

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent.  For purposes of determining Consolidated EBITDA
for any period, there shall be excluded the Disposed EBITDA of any Person,
property, business or asset (other than an Unrestricted Subsidiary) sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”) and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each a “Converted
Unrestricted Subsidiary”), based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition).  Notwithstanding the foregoing, Consolidated EBITDA shall be
$233,000,000, $257,000,000, $234,000,000 and $197,000,000 for the fiscal
quarters ended June 30, 2017, September 31, 2017, December 31, 2017 and
March 31, 2018, respectively, in each case after giving pro forma effect to the
Transactions and any adjustment set forth above.  Any adjustments in the
calculation of Consolidated Net Income shall be without duplication of any
adjustment to Consolidated EBITDA, and any adjustments to Consolidated EBITDA
shall be without duplication of any adjustments to Consolidated Net Income.
Unless otherwise specified, all references herein to a “Consolidated EBITDA”
shall refer to the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis.

 

“Consolidated First Lien Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that is
secured by a Lien on property or assets of the Borrower or any Restricted
Subsidiary other than (i) the portion of such Indebtedness of the Borrower or
any Restricted Subsidiary included in Consolidated Total Debt that is not
secured by any Lien on property or assets of the Borrower or any Restricted
Subsidiary and (ii) the portion of Indebtedness of the Borrower or any
Restricted Subsidiary included in Consolidated Total Debt that is secured by
Liens on property or assets of the Borrower or any Restricted Subsidiary, which
Liens are expressly subordinated or junior to the Liens securing the
Obligations.

 

“Consolidated Interest Expense” means, as of any date for the applicable period
ending on such date with respect to any Person and its Restricted Subsidiaries
on a consolidated basis, the amount payable as cash interest expense (including
that attributable to capital lease), net of cash interest income of such Person
and its Restricted Subsidiaries, with respect to all outstanding Indebtedness of
such Person and its Restricted Subsidiaries (but for the avoidance of doubt,
excluding obligations under or in respect of any Qualified Securitization
Financing), including financing and net cash costs (less net cash payments)
under any Swap Contract, all commissions, discounts and other cash fees and
charges owed with respect to letter of credit and bankers’ acceptance and the
cash

 

18

--------------------------------------------------------------------------------


 

interest expense of Indebtedness for which the proceeds are held in Escrow
(except, excluding the interest expense in respect thereof that is covered by
such proceeds held in Escrow), but excluding, for the avoidance of doubt,
(a) any non-cash interest expense (including any non-cash capitalized interest),
(b) the amortization of original issue discount resulting from the issuance of
indebtedness at less than par, (c) amortization of deferred financing costs,
debt issuance costs, commissions, fees and expenses, (d) any expenses resulting
from discounting of indebtedness in connection with the application of
recapitalization accounting or purchase accounting, (e) penalties or interest
related to taxes and any other amounts of non-cash interest resulting from the
effects of acquisition method accounting or pushdown accounting, (f) the
accretion or accrual of, or accrued interest on, discounted liabilities (other
than Indebtedness) during such period, (g) non-cash interest expense
attributable to the movement of the mark-to-market valuation of obligations
under Swap Contracts or other derivative instruments pursuant to ASC 815,
Derivatives and Hedging, (h) any one-time cash costs associated with breakage in
respect of hedging agreements for interest rates, (i) any payments with respect
to make whole premiums or other breakage costs of any Indebtedness, (j) all
non-recurring interest expense consisting of liquidated damages for failure to
timely comply with registration rights obligations, all as calculated on a
consolidated basis in accordance with GAAP and (k) expensing of bridge,
arrangement, structuring, commitment, amendment or other financing fees.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.  Unless otherwise specified, all references herein to a
“Consolidated Interest Expense” shall refer to the Consolidated Interest Expense
of the Borrower and its Restricted Subsidiaries on a consolidated basis.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:

 

(1)                                 any net income (loss) of any Person if such
Person is not a Restricted Subsidiary, except that the Borrower’s equity in the
net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash or Cash Equivalents
actually distributed (or, so long as such Person is an Unrestricted Subsidiary,
that (as reasonably determined by a Responsible Officer of the Borrower) could
have been distributed by such Person during such period to the Borrower or a
Restricted Subsidiary) as a dividend or other distribution or return on
investment, subject, in the case of a dividend or other distribution or return
on investment to a Restricted Subsidiary, to the limitations contained in
clause (2) below;

 

(2)                                 solely for the purpose of determining the
Available Amount, any net income (loss) of any Restricted Subsidiary (other than
any Guarantor) if such Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the making of distributions by such
Restricted Subsidiary, directly or indirectly, to the Borrower or a Guarantor by
operation of the terms of such Restricted Subsidiary’s charter or any agreement,
instrument, judgment, decree, order, statute or governmental rule or regulation
applicable to such Restricted Subsidiary or its shareholders (other than
(a) restrictions that have been waived or otherwise released and
(b) restrictions pursuant to the Loan Documents), except that the Borrower’s
equity in the net income of any such Restricted Subsidiary for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
or Cash Equivalents actually distributed or that could have been distributed by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend to another Restricted Subsidiary, to the limitation contained
above in this clause (2));

 

(3)                                 any net gain (or loss) from disposed,
abandoned or discontinued operations and any net gain (or loss) on disposal of
disposed, discontinued or abandoned operations;

 

(4)                                 any net gain (or loss) realized upon the
sale or other disposition of any asset (including pursuant to any sale/leaseback
transaction) which is not sold or otherwise disposed of in the ordinary course
of business (as determined in good faith by a Responsible Officer or the board
of directors of the Borrower);

 

19

--------------------------------------------------------------------------------


 

(5)                                 any extraordinary, exceptional, unusual or
nonrecurring gain, loss, charge or expense (including relating to the
Transaction Expenses), or any charges, expenses or reserves in respect of any
restructuring, relocation, redundancy or severance expense, new product
introductions or one-time compensation charges;

 

(6)                                 the cumulative effect of a change in
accounting principles;

 

(7)                                 any (i) non-cash compensation charge or
expense arising from any grant of stock, stock options or other equity based
awards and any non-cash deemed finance charges in respect of any pension
liabilities or other provisions and (ii) income (loss) attributable to deferred
compensation plans or trusts;

 

(8)                                 all deferred financing costs written off and
premiums paid or other expenses incurred directly in connection with any early
extinguishment of Indebtedness and any net gain (loss) from any write-off or
forgiveness of Indebtedness;

 

(9)                                 any unrealized gains or losses in respect of
any obligations under any Swap Contracts or any ineffectiveness recognized in
earnings related to hedge transactions or the fair value of changes therein
recognized in earnings for derivatives that do not qualify as hedge
transactions, in each case, in respect of any obligations under any Swap
Contracts;

 

(10)                          any unrealized foreign currency translation gains
or losses in respect of Indebtedness of any Person denominated in a currency
other than the functional currency of such Person and any unrealized foreign
exchange gains or losses relating to translation of assets and liabilities
denominated in foreign currencies;

 

(11)                          any unrealized foreign currency translation or
transaction gains or losses in respect of Indebtedness or other obligations of
the Borrower or any Restricted Subsidiary owing to the Borrower or any
Restricted Subsidiary;

 

(12)                          any recapitalization accounting or purchase
accounting effects including, but not limited to, adjustments to inventory,
property and equipment, software and other intangible assets and deferred
revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development);

 

(13)                          any impairment charge, write-down or write-off,
including impairment charges, write-downs or write-offs relating to goodwill,
intangible assets, long-lived assets, investments in debt and equity securities
or as a result of a change in law or regulation;

 

(14)                          any effect of income (loss) from the early
extinguishment or cancellation of Indebtedness or any obligations under any Swap
Contracts or other derivative instruments;

 

(15)                          accruals and reserves that are established within
twelve months after the Closing Date that are so required to be established as a
result of the Transactions in accordance with GAAP;

 

(16)                          any net unrealized gains and losses resulting from
Swap Contracts or embedded derivatives that require similar accounting treatment
and the application of Accounting Standards Codification Topic 815 and related
pronouncements;

 

(17)                          any non-cash expenses, accruals or reserves
related to adjustments to historical tax exposures and any deferred tax expense
associated with tax deductions or net operating losses arising as a result of
the Transactions, or the release of any valuation allowances related to such
item;

 

20

--------------------------------------------------------------------------------


 

(18)                          any unrealized or realized gain or loss due solely
to fluctuations in currency values and the related tax effects, determined in
accordance with GAAP,

 

(19)                          effects of adjustments to accruals and reserves
during a period relating to any change in the methodology of calculating
reserves for returns, rebates and other chargebacks,

 

(20)                          any expenses or charges (other than depreciation
or amortization expense) related to any equity offering, Investment,
acquisition, disposition or recapitalization or the incurrence of Indebtedness
(including a refinancing thereof) (in each case, whether or not successful),
including (A) such fees, expenses or charges (including rating agency fees and
related expenses) related to the offering or incurrence of the Loans and any
other credit facilities or the offering or incurrence of any other debt
securities and any Securitization Fees and (B) any amendment or other
modification of this Agreement and/or any Securitization/Receivables Facility
and any other credit facilities or any other debt securities, in each case,
deducted (and not added back) in computing Consolidated Net Income,

 

(21)                          (A) the amount of any restructuring charge,
accrual or reserve (and adjustments to existing reserves), integration cost or
other business optimization expense or cost (including charges directly related
to the implementation of cost-savings initiatives) that is deducted (and not
added back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions or divestitures after
the Closing Date, including those related to any severance, retention, signing
bonuses, relocation, recruiting and other employee related costs, internal costs
in respect of strategic initiatives and curtailments or modifications to pension
and post-retirement employment benefit plans (including any settlement of
pension liabilities), systems development and establishment costs, future lease
commitments and costs related to the opening and closure and/or consolidation of
facilities and to exiting lines of business and consulting fees incurred with
any of the foregoing and (B) fees, costs and expenses associated with
acquisition related litigation and settlements thereof,

 

(22)                          (x) any costs or expense incurred by the Borrower
or a Restricted Subsidiary pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent that such cost or
expenses are non-cash costs or expenses and/or otherwise funded with cash
proceeds contributed to the capital of the Borrower or Net Cash Proceeds of an
issuance of Equity Interests (other than Disqualified Equity Interests) of  the
Borrower and (y) the amount of expenses relating to payments made to option
holders of the Borrower in connection with, or as a result of, any distribution
being made to equityholders in connection with, or as a result of, any
distribution being made to equityholders of such Person, which payments are
being made to compensate such option holders as though they were equityholders
at the time of, and entitled to share in, such distribution, to the extent
permitted under this Agreement,

 

(23)                          earnout and contingent consideration obligations
(including to the extent accounted for as bonuses or otherwise) and adjustments
thereof and purchase price adjustments,

 

(24)                          costs related to the implementation of operational
and reporting systems and technology initiatives,

 

(25)                          the amount of loss or discount on sale of
Securitization Assets in connection with a Securitization/Receivables Facility
permitted hereunder, and

 

(26)                          any costs or expenses associated with the
Transactions (including the Spin-Off).

 

provided that, Consolidated Net Income shall exclude net interest income
generated during any Specified Period by receivables subject to Indebtedness
incurred in respect of a Securitization/Receivables Facility giving rise to such
Specified Period.

 

In addition, to the extent not already excluded (or included, as applicable)
from the Consolidated Net Income of such Person and its Restricted Subsidiaries,
notwithstanding anything to the contrary in the

 

21

--------------------------------------------------------------------------------


 

foregoing, Consolidated Net Income shall, without duplication, (1) be increased
by business interruption insurance in an amount representing the earnings for
the applicable period that such proceeds are intended to replace (whether or not
received so long as such Person in good faith expects to receive the same within
the next four fiscal quarters (it being understood that to the extent not
actually received within such fiscal quarters, such proceeds shall be deducted
in calculating Consolidated Net Income for such fiscal quarters)) and (2) not
include (i) any expenses and charges that are reimbursed by indemnification or
other reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder or other
contractual reimbursement obligations of a third party, (ii) to the extent
covered by insurance (including business interruption insurance) and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption, (iii) the
cumulative effect of a change in accounting principles during such period,
(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness,
(v) any non cash charges resulting from mark to market accounting relating to
Equity Interests, (vi) any unrealized net gain or loss resulting from currency
translation or unrealized transaction gains or losses impacting net income
(including currency remeasurements of Indebtedness) and any unrealized foreign
currency translation or transaction gains or losses shall be excluded, including
those resulting from intercompany Indebtedness and any unrealized net gains and
losses resulting from obligations in respect of any Swap Contracts in accordance
with GAAP or any other derivative instrument pursuant the application of FASB
Accounting Standards Codification (“ASC”) Topic 815, Derivatives and Hedging and
(vii) any non-cash impairment charges resulting from the application of ASC
Topic 350, Intangibles — Goodwill and Other and the amortization of intangibles
including those arising pursuant to ASC Topic 805, Business Combinations, and,
provided, further that solely for purposes of calculating Excess Cash Flow and
the Available Amount, the income or loss of any Person accrued prior to the date
on which such Person becomes a Restricted Subsidiary of such Person or is merged
into or consolidated with such Person or any Restricted Subsidiary of such
Person or the date that such other Person’s assets are acquired by such Person
or any Restricted Subsidiary of such Person, in each case, shall be excluded in
calculating Consolidated Net Income.  Unless otherwise specified, all references
herein to a “Consolidated Net Income” shall refer to the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries on a consolidated basis.

 

“Consolidated Secured Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that is
secured by a Lien on property or assets of the Borrower or any Restricted
Subsidiary.

 

“Consolidated Total Assets” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the applicable
Person at such date.

 

“Consolidated Total Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of all third party Indebtedness for borrowed money, Capitalized
Leases and purchase money Indebtedness (but excluding, for the avoidance of
doubt, undrawn letters of credit, banker’s acceptances and/or bank guarantees);
provided that “Consolidated Total Debt” shall be calculated (i) net of the
Unrestricted Cash Amount, (ii) excluding any obligation, liability or
indebtedness of any such Person if, upon or prior to the maturity thereof, such
Person has irrevocably deposited with the proper Person in trust or escrow the
necessary funds (or evidences of indebtedness) for the payment, redemption or
satisfaction of such obligation, liability or indebtedness, and thereafter such
funds and evidences of such obligation, liability or indebtedness or other
security so deposited are not included in the calculation of Unrestricted Cash
Amount and (iii) based on the initial stated principal amount of any
Indebtedness that is issued at a discount to its initial stated principal amount
without giving effect to any such discounts; provided that Consolidated Total
Debt shall not include (w) Letters of Credit (or other letters of credit,
bankers’ acceptances and bank guarantees), except to the extent of Unreimbursed
Amounts (or unreimbursed amounts) thereunder, (x) obligations under Swap
Contracts entered into, (y) Indebtedness in respect of any Qualified
Securitization Financing and (z) Indebtedness incurred in advance of, and the
proceeds of which are to be applied in connection with, the consummation of a

 

22

--------------------------------------------------------------------------------


 

transaction solely to the extent and for so long as the proceeds thereof are and
continue to be held in an Escrow and are not otherwise made available to the
relevant Person (it being understood that in any event, any such proceeds
subject to such Escrow shall be deemed to constitute “restricted cash” for
purposes of cash netting) (provided that such Escrow is secured only by proceeds
of such Indebtedness and the proceeds thereof shall be promptly applied to
satisfy and discharge such Indebtedness if the definitive agreement for such
transaction is terminated prior to the consummation thereof).

 

“Consolidated Working Capital” means, at any date, the excess of (a) all amounts
(other than cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries on a
consolidated basis at such date, excluding the current portion of current and
deferred income taxes over (b) the sum of all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total current liabilities” (or any
like caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries on a consolidated basis on such date, but excluding, without
duplication, (i) the current portion of any Funded Debt or other long-term
liabilities, (ii) all Indebtedness consisting of Revolving Credit Loans and L/C
Obligations to the extent otherwise included therein, (iii) the current portion
of interest, (iv) the current portion of current and deferred income taxes,
(v) the current portion of any Capitalized Lease Obligations, (vi) deferred
revenue arising from cash receipts that are earmarked for specific projects,
(vii) the current portion of deferred acquisition costs and (viii) current
accrued costs associated with any restructuring or business optimization
(including accrued severance and accrued facility closure costs).

 

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

 

“Corporate Investment Grade Rating” means a corporate family rating and
corporate rating equal to or higher than Baa3 (or the equivalent) by Moody’s and
BBB- (or the equivalent) by S&P.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cure Amount” has the meaning specified in Section 8.05(a).

 

“Cure Right” has the meaning specified in Section 8.05(a).

 

“Customary Term A Loans” means any term loans that contain provisions customary
for “term A loans,” as reasonably determined by the Borrower in consultation
with the Administrative Agent, that are syndicated primarily to Persons
regulated as banks in the primary syndication thereof and that do not mature
prior to the Maturity Date of the Revolving Credit Facility.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

23

--------------------------------------------------------------------------------


 

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (other than any event or condition that, with the giving of any
notice, the passage of time, or both, would become an Event of Default solely as
a result of Section 8.01(e)).

 

“Default Rate” means an interest rate equal to (a) with respect to any overdue
principal for any Loan, the applicable interest rate for such Loan plus 2.00%
per annum (provided that with respect to Eurocurrency Rate Loans, the
determination of the applicable interest rate is subject to Section 2.02(c) to
the extent that Eurocurrency Rate Loans may not be converted to, or continued
as, Eurocurrency Rate Loans, pursuant thereto) and (b) with respect to any other
overdue amount, including overdue interest, the interest rate applicable to Base
Rate Loans that are Term Loans plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.16(e), any Lender that (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans required to be funded by it, (ii) fund any
portion of its participations in Letters of Credit required to be funded by it
or (iii) pay over to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit), unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent or such L/C
Issuer in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent, the L/C Issuer or any other
Lender in writing that it does not intend or expect to comply with any of its
funding obligations under this Agreement (unless such writing relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan cannot be satisfied), (c) has failed, within three (3) Business
Days after request by the Administrative Agent, any L/C Issuer or any other
Lender, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Administrative Agent’s, L/C
Issuer’s or Lender’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, in any such case (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity and/or
(iii) become the subject of a Bail-In Action; provided that, in the case of
clause (d), a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Government Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(e)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer and each other Lender promptly following such determination.

 

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

 

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(d)(ii).

 

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(d)(i).

 

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(d)(v).

 

24

--------------------------------------------------------------------------------


 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any sale of Equity Interests) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that “Disposition” and
“Dispose” shall not be deemed to include any issuance by the Borrower of any of
its Equity Interests to another Person.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests and/or cash in lieu of fractional shares of such
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time such Equity Interests are issued;
provided that (x) an Equity Interest in any Person that would constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale,” a “change of control” or similar event shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit (or the cash collateralization or backstop
thereof in a manner permitted hereunder) and (y) if an Equity Interest in any
Person is issued pursuant to any plan for the benefit of employees of the
Borrower (or any direct or indirect parent thereof) or any of the Subsidiaries,
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Borrower (or any direct or indirect parent company thereof)
or any of the Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.

 

“Disqualified Lenders” means (i) such Persons (or related funds of such Persons)
that have been specified by name in writing to the Administrative Agent prior to
January 17, 2018, (ii) Competitors that have been specified by name in writing
to the Administrative Agent from time to time and (iii) in the case of clauses
(i) and (ii), any of their Affiliates (other than, in the case of clause (ii),
Affiliates that are Bona Fide Lending Affiliates) that are (A) specified by name
in writing to the Administrative Agent from time to time or (B) reasonably
identifiable on the basis of such Affiliate’s name; it being understood that any
subsequent designation of a Disqualified Lender shall not apply retroactively to
disqualify any person that has been assigned any Loans or any participation
therein.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any other currency, the equivalent in
Dollars of such amount, determined at the Exchange Rate on the applicable
Valuation Date.  In making the determination of the Dollar Equivalent for
purposes of determining the aggregate available Revolving Credit Commitments on
any date of any Credit Extension, the Administrative Agent or a relevant L/C
Issuer, as applicable, pursuant to Section 1.08 shall use the Exchange Rate in
effect at the date on which the Borrower requests the Credit Extension for such
date or as otherwise provided pursuant to the provisions of such Section.

 

“Domestic Foreign Holding Company” means any Domestic Subsidiary of the Borrower
that owns no material assets (held directly or indirectly through one or more
disregarded entities) other than capital stock (or capital stock and/or debt) of
one or more Foreign Subsidiaries that are CFCs and/or Domestic Foreign Holding
Companies.

 

25

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b) and/or Section 10.07(l) (subject to such
consents, if any, as may be required under Section 10.07). For the avoidance of
doubt, any Disqualified Lender is subject to Section 10.07(l).

 

“Environment” means air, surface water, groundwater, drinking water, soil,
surface and subsurface strata, and natural resources such as wetlands, flora and
fauna.

 

“Environmental Laws” means any and all applicable Laws relating to pollution,
the protection of the Environment the generation, transport, storage, use,
treatment, Release or threat of Release of any Hazardous Materials or, to the
extent relating to exposure to Hazardous Materials, human health and safety.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) actual or alleged violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure of any Person to any Hazardous Materials or (d) the Release or
threatened Release of any Hazardous Materials into the Environment, including,
in each case, any such liability which any Loan Party has retained or assumed
either contractually or by operation of Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent within the

 

26

--------------------------------------------------------------------------------


 

meaning of Title IV of ERISA or in endangered or critical status, within the
meaning of Section 305 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (h) a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code); (i) the occurrence of a non-exempt prohibited
transaction with respect to any Pension Plan maintained or contributed to by any
Loan Party (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which would reasonably be expected to result in liability to any Loan
Party; (j) the filing pursuant to Section 431 of the Code or Section 304 of
ERISA of an application for the extension of any amortization period; or (k) the
filing pursuant to Section 412(c) of the Code of an application for a waiver of
the minimum funding standard with respect to any Plan.

 

“Escrow” means an escrow, trust, collateral or similar account or arrangement
holding proceeds of Indebtedness solely for the benefit of an unaffiliated third
party.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.

 

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, (I) in relation to a Loan denominated in Canadian
Dollars, the CDOR Rate, (II) in relation to a Loan denominated in another LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period and
(III) in relation to an Alternative Currency that is not a LIBOR Quoted
Currency, the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.14(a); provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; provided, further that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

Notwithstanding anything contained herein to the contrary, and without limiting
the provisions of Section 3.02, in the event that the Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto), or the Borrower or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining Eurocurrency Rate for any requested Interest Period,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which Eurocurrency
Rate or the LIBOR Screen Rate shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”), or

 

27

--------------------------------------------------------------------------------


 

(iii)                               syndicated loans currently being executed,
or that include language similar to that contained in this Section, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace Eurocurrency Rate,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable,  the
Administrative Agent and the Borrower may amend this Agreement to replace
Eurocurrency Rate with an alternate benchmark rate (including any mathematical
or other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.  Notwithstanding anything else herein, any definition of
LIBOR Successor Rate shall provide that in no event shall such LIBOR Successor
Rate be less than zero for purposes of this Agreement.

 

As used above:

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

Notwithstanding any provision to the contrary in this Agreement, if the
Eurocurrency Rate at any date of determination is less than 0% then such rate
shall be deemed to be 0.00% per annum.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to
the excess of:

 

(a)                                 the sum, without duplication, of:

 

(i)                          Consolidated Net Income for such Excess Cash Flow
Period;

 

28

--------------------------------------------------------------------------------


 

(ii)                          an amount equal to the amount of all non-cash
charges (including depreciation and amortization) to the extent deducted in
arriving at such Consolidated Net Income but excluding any non-cash charge to
the extent that it represents an accrual or reserve for potential cash charge in
any future Excess Cash Flow Period or amortization of a prepaid cash gain that
was paid in a prior Excess Cash Flow Period, in each case, for such Excess Cash
Flow Period;

 

(iii)                           decreases in Consolidated Working Capital for
such applicable period (other than any such decreases arising from acquisitions
by the Borrower and its Restricted Subsidiaries completed during such Excess
Cash Flow Period or the application of purchase accounting);

 

(iv)                         an amount equal to the aggregate net non-cash loss
on Dispositions by the Borrower and its Restricted Subsidiaries during such
Excess Cash Flow Period (other than Dispositions in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
and

 

(v)                         cash receipts in respect of Swap Contracts during
such Excess Cash Flow Period to the extent not otherwise included in
Consolidated Net Income; over

 

(b)                                 the sum, without duplication, of:

 

(i)                          an amount equal to the amount of all non-cash
credits included in arriving at such Consolidated Net Income and cash charges to
the extent included in arriving at such Consolidated Net Income (excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item that reduced Consolidated Net Income in any prior
Excess Cash Flow Period);

 

(ii)                          without duplication of amounts subtracted pursuant
to clause (x) below in prior Excess Cash Flow Periods, the amount of Capital
Expenditures or acquisitions made in cash during such Excess Cash Flow Period,
except to the extent that such Capital Expenditures or acquisitions were
financed with the proceeds of an incurrence or issuance of long term
Indebtedness of the Borrower or its Restricted Subsidiaries (other than
revolving Indebtedness);

 

(iii)                           the aggregate amount of all principal payments
of Indebtedness of the Borrower and its Restricted Subsidiaries (including
(A) the principal component of Capitalized Lease Obligations and (B) the amount
of repayments of Term Loans pursuant to Section 2.07(a) and any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to such Consolidated Net
Income and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans, (Y) all prepayments under any Revolving Credit
Facility and (Z) all prepayments in respect of any other revolving credit
facility, except, in the case of clause (Z), to the extent there is an
equivalent permanent reduction in commitments thereunder) made during such
Excess Cash Flow Period in cash, except to the extent financed with the proceeds
of an incurrence or issuance of other long term Indebtedness of the Borrower or
its Restricted Subsidiaries (other than revolving Indebtedness);

 

(iv)                         an amount equal to the aggregate net non-cash gain
on Dispositions by the Borrower and its Restricted Subsidiaries during such
Excess Cash Flow Period (other than Dispositions in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income;

 

(v)                         increases in Consolidated Working Capital for such
Excess Cash Flow Period (other than any such increases arising from acquisitions
by the Borrower and its Restricted Subsidiaries completed during such Excess
Cash Flow Period or the application of purchase accounting);

 

29

--------------------------------------------------------------------------------


 

(vi)                         cash payments by the Borrower and its Restricted
Subsidiaries during such Excess Cash Flow Period in respect of long-term
liabilities of the Borrower and its Restricted Subsidiaries other than long term
Indebtedness (including such Indebtedness specified in clause (b)(iii) above);

 

(vii)                          without duplication of amounts deducted pursuant
to clause (xi) below in prior Excess Cash Flow Periods, the amount of
Investments and acquisitions made during such Excess Cash Flow Period in each
case in cash pursuant to Section 7.02 (other than Section 7.02(a), (d), (f) or
(n)) except to the extent that such Investments and acquisitions were financed
with the proceeds of an incurrence or issuance of long-term Indebtedness of the
Borrower or its Restricted Subsidiaries (other than revolving Indebtedness);

 

(viii)                           the amount of Restricted Payments paid in cash
during such Excess Cash Flow Period pursuant to Section 7.06 (other than
Section 7.06(b) and (c)) except to the extent that such Restricted Payments were
financed with the proceeds of an incurrence or issuance of long-term
Indebtedness of the Borrower or its Restricted Subsidiaries (other than
revolving Indebtedness);

 

(ix)                         the aggregate amount of any premium, make-whole or
penalty payments actually paid in cash by the Borrower and its Restricted
Subsidiaries during such Excess Cash Flow Period that are required to be made in
connection with any prepayment of Indebtedness except to the extent that such
amounts were financed with the proceeds of an incurrence or issuance of
long-term Indebtedness of the Borrower or its Restricted Subsidiaries (other
than revolving Indebtedness);

 

(x)                         the aggregate amount of expenditures actually made
by the Borrower and its Restricted Subsidiaries in cash during such Excess Cash
Flow Period (including expenditures for the payment of financing fees) to the
extent that such expenditures are not expensed during such Excess Cash Flow
Period and were not financed with the proceeds of an incurrence or issuance of
long-term Indebtedness of the Borrower or its Restricted Subsidiaries (other
than revolving Indebtedness);

 

(xi)                         without duplication of amounts deducted from Excess
Cash Flow in prior Excess Cash Flow Periods, the aggregate consideration
required to be paid in cash by the Borrower or any of its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such Excess Cash Flow Period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions to be consummated
or made during the Excess Cash Flow Period of four consecutive fiscal quarters
of the Borrower following the end of such Excess Cash Flow Period except to the
extent intended to be financed with the proceeds of an incurrence or issuance of
other long-term Indebtedness of the Borrower or its Restricted Subsidiaries
(other than revolving Indebtedness); provided that to the extent the aggregate
amount utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions during such Excess Cash Flow Period of four consecutive fiscal
quarters is less than the Contract Consideration, the amount of such shortfall,
shall be added to the calculation of Excess Cash Flow at the end of such Excess
Cash Flow Period of four consecutive fiscal quarters;

 

(xii)                          the amount of cash taxes and Tax Distributions
(including penalties and interest) paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such Excess Cash
Flow Period; and

 

(xiii)                           cash expenditures in respect of Swap Contracts
during such Excess Cash Flow Period to the extent not deducted in arriving at
such Consolidated Net Income.

 

“Excess Cash Flow Percentage” means, as of any date of determination (a) if the
First Lien Leverage Ratio is greater than 3.00:1.00, 50%, (b) if the First Lien
Leverage Ratio is less than or equal to 3.00:1.00 and greater than 2.50:1.00,
25%, and (c) if the First Lien Leverage Ratio is less than or equal to
2.50:1.00, 0%; it

 

30

--------------------------------------------------------------------------------


 

being understood and agreed that, for purposes of this definition as it applies
to the determination of the amount of Excess Cash Flow that is required to be
applied to prepay the Term Loans under Section 2.05(b)(i) for any fiscal year,
the First Lien Leverage Ratio shall be determined on a Pro Forma Basis on the
scheduled date of prepayment (after giving effect to all voluntary prepayments,
Permitted Acquisitions, Investments and Capital Expenditures described in
Section 2.05(b)(i)(1), (2), (3) and (4) for such Excess Cash Flow Period and
including any such applicable After Year-End Transactions as of the date of such
prepayment).

 

“Excess Cash Flow Period” means each fiscal year of the Borrower (commencing
with the first full fiscal year ending after the Closing Date).

 

“Excess Cash Flow Threshold” means $30,000,000.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Exchange Rate” means for a currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase (or in the
case of such Person being Goldman Sachs Bank USA or any of its Affiliates, the
sale) by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the L/C Issuer
may obtain such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

 

“Excluded Equity” means Equity Interests (i) of any Unrestricted Subsidiary,
(ii) of a Foreign Subsidiary or a Subsidiary that is a Domestic Foreign Holding
Company of the Borrower or a Subsidiary Guarantor, in each case, other than 65%
of the issued and outstanding voting (and 100% of the non-voting) Equity
Interests of a First Tier Foreign Subsidiary or Domestic Foreign Holding
Company; provided that, for the avoidance of doubt, Excluded Equity shall not
include any non-voting Equity Interests of any such Foreign Subsidiary or
Domestic Foreign Holding Company, (iii) of a Subsidiary of any Person described
in clause (ii), (iv) of any Immaterial Subsidiary that is not a Guarantor,
(v) of any Subsidiary with respect to which the Administrative Agent and the
Borrower have determined in their reasonable judgment and agreed in writing that
the costs of providing a pledge of such Equity Interests or perfection thereof
is excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (vi) Equity Interests in any Person other than the Borrower and
wholly-owned Subsidiaries to the extent not permitted to be pledged by the terms
of such Person’s Organization Documents, shareholder agreement or joint venture
documents after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or other applicable law and other than proceeds
thereof; (vii) of any captive insurance companies, not-for-profit Subsidiaries,
special purpose entities (including any Securitization Subsidiary used solely to
effect a Qualified Securitization Financing), (viii) that constitute margin
stock (within the meaning of Regulation U), (ix) of any Subsidiary of the
Borrower or any Subsidiary Guarantor, the pledge of which is prohibited by
applicable Laws after giving effect to the applicable anti-assignment provisions
of the Uniform Commercial Code or other applicable law and (x) of any Subsidiary
of the Borrower or any Subsidiary Guarantor acquired pursuant to a Permitted
Acquisition or other Investment subject to assumed secured Indebtedness
permitted hereunder not incurred in contemplation of such Permitted Acquisition
or other Investment permitted hereunder if such Equity Interests are pledged as
security for such Indebtedness pursuant to a Lien that is a permitted Lien and
if and for so long as the terms of such Indebtedness (not entered into in
contemplation of such Permitted Acquisition of Investment) prohibit the creation
of any other Lien on such Equity Interests after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law; provided, however, that Excluded Equity shall not include any proceeds,
substitutions or replacements of any Excluded Equity referred to in clauses
(i) through (x) (unless such proceeds, substitutions or replacements would
constitute Excluded Equity referred to in clauses (i) through (x)).

 

“Excluded Property” means (i) any (w) Timeshare Real Property or other Timeshare
Inventory, (x) fee-owned real property other than Material Real Property,
(y) fee-owned real property located in a special flood hazard area (as
determined by the Borrower or any Revolving Credit Lender) and (z) all leasehold
interests in real property, including the requirement to deliver landlord
waivers, estoppels or collateral access letters, (ii) motor

 

31

--------------------------------------------------------------------------------


 

vehicles and other assets subject to certificates of title, (iii) letter of
credit rights to the extent a Lien thereon cannot be perfected by the filing of
a UCC financing statement, (iv) commercial tort claims with a value of less than
$25,000,000, (v) assets for which a pledge thereof or a security interest
therein is prohibited by applicable Laws after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code and other applicable
law, (vi) any cash and cash equivalents, deposit accounts and securities
accounts (including securities entitlements and related assets held in a
securities account) (it being understood that this exclusion shall not affect
the grant of the Lien on proceeds of Collateral and all proceeds of Collateral
shall be Collateral), (vii) any lease, license or other agreements, or any
property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under
the Loan Documents, to the extent that a pledge thereof or a security interest
therein would violate or invalidate such lease, license or agreement, purchase
money, Capitalized Lease or similar arrangement, or create a right of
termination in favor of any other party thereto (other than the Borrower and its
Subsidiaries) after giving effect to the applicable anti-assignment clauses of
the Uniform Commercial Code and applicable Laws, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (viii) any assets to the
extent a security interest in such assets would result in material adverse tax
consequences to the Borrower or its Subsidiaries (other than on account of any
non-income taxes payable in connection with filings, recordings, registrations,
stampings and any similar actions in connection with the creation or perfection
of Liens), as reasonably determined by the Borrower in consultation with (but
without the consent of) the Administrative Agent, but for the avoidance of
doubt, including the assets and properties of any Domestic Foreign Holding
Company or any Foreign Subsidiary, (ix) any intent-to-use trademark application
in the United States prior to the filing and acceptance of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent, if any, that,
and solely during the period, if any, in which, the grant, attachment, or
enforcement of a security interest therein would impair the validity or
enforceability, or result in the voiding, of such intent-to-use trademark
application or any registration issuing therefrom under applicable Federal law,
(x) any Securitization Assets to the extent Disposed of or pledged in connection
with a Qualified Securitization Financing, (xi) any segregated funds held in
escrow for a the benefit of an unaffiliated third party (including such funds in
Escrow), (xii) Excluded Equity and Equity Interests of any Excluded Subsidiary
or Equity Interests in any Person other than a Wholly Owned Subsidiary of the
Borrower or any Subsidiary Guarantor (in each case, other than 65% of the issued
and outstanding voting (and 100% of the non-voting) Equity Interests of any
First Tier Foreign Subsidiary or a Subsidiary that is a Domestic Foreign Holding
Company of the Borrower or a Subsidiary Guarantor) to the extent not permitted
to be pledged by the terms of such Person’s Organization Documents, shareholder
agreement or joint venture documents after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law and other than proceeds thereof, (xiii) any Equity Interests of any
Subsidiary of the Borrower in excess of the maximum amount of such Equity
Interests that could be included in the Collateral without creating a
requirement pursuant to Rule 3-16 of Regulation S-X under the Securities Act for
separate financial statements of such Subsidiary to be included in filings by
the Borrower, any Restricted Subsidiary or parent entity with the SEC (or any
other governmental agency) and (xiv) those assets as to which the Administrative
Agent and the Borrower reasonably agree that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby; provided, however, that
Excluded Property shall not include any proceeds, substitutions or replacements
of any Excluded Property referred to in clauses (i) through (xiv) (unless such
proceeds, substitutions or replacements would constitute Excluded Property
referred to in clauses (i) through (xiv)).

 

“Excluded Subsidiary” means (a) each Subsidiary of the Borrower listed on
Schedule 1.01B hereto, (b) any Subsidiary that is prohibited by applicable Law
or by any contractual obligation existing on the Closing Date or at the time
such Subsidiary is acquired and not incurred in contemplation of such
acquisition, as applicable, from guaranteeing the Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, or any Subsidiary of the Borrower for which the
provision of a guarantee would result in a material adverse tax consequence to
the Borrower or its subsidiaries or direct or indirect parent companies (as
reasonably determined by the Borrower in consultation with the Administrative
Agent), (c) any Foreign Subsidiary, (d) any Domestic Subsidiary of a Foreign
Subsidiary of the Borrower that is a CFC, (e) any Domestic Foreign Holding
Company, (f) any Immaterial Subsidiary, (g) captive insurance companies,
(h) not-for-profit Subsidiaries, (i) special purpose entities (including
Securitization Subsidiaries used solely to effect any Qualified Securitization
Financing), (j) any Unrestricted Subsidiary, (k) any non-Wholly-Owned joint
venture, (l) any non-Wholly-Owned Subsidiary, (m) any Subsidiary of the Borrower
acquired pursuant to a Permitted Acquisition or other Investment permitted

 

32

--------------------------------------------------------------------------------


 

hereunder that, at the time of such Permitted Acquisition or other Investment,
has assumed secured Indebtedness permitted hereunder not incurred in
contemplation of such Permitted Acquisition or other Investment, and each
Restricted Subsidiary that is a Subsidiary thereof that guarantees such
Indebtedness at the time of such Permitted Acquisition, in each case, to the
extent such secured Indebtedness prohibits such Subsidiary from becoming a
Guarantor (provided that such prohibition was not entered into in contemplation
of such Permitted Acquisition or Investment, and each such Subsidiary shall
cease to be an Excluded Subsidiary under this clause (m) if such secured
Indebtedness is repaid or becomes unsecured, if such Restricted Subsidiary
ceases to be an obligor with respect to such secured Indebtedness or such
prohibition no longer exists, as applicable) and (n) any other Subsidiary in
circumstances where the Borrower and the Administrative Agent reasonably agree
that the cost or burden of providing a Guaranty outweighs the benefit afforded
thereby.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” (determined after giving effect to any applicable keep
well, support or other agreement for the benefit of such Guarantor and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) as
defined in the Commodity Exchange Act at the time the Guarantee of such
Guarantor or the grant of such security interest would otherwise have become
effective with respect to such related Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time.  If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document (each, a “Recipient”), (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, that are Other Connection Taxes or otherwise
imposed by any jurisdiction as a result of such Recipient being organized under
the laws of, or having its principal office in or maintaining an Applicable
Lending Office in such jurisdiction (or any political subdivision thereof),
(b) any U.S. federal withholding Tax that is imposed on amounts payable to a
Recipient pursuant to a law in effect at the time such Recipient becomes a party
to this Agreement (other than pursuant to an assignment request by the Borrower
under Section 3.06) or changes its Applicable Lending Office; provided that,
this clause (b) shall not apply to the extent that (x) the indemnity payments or
additional amounts any Recipient would be entitled to receive (without regard to
this clause (b)) do not exceed the indemnity payment or additional amounts that
the Recipient’s assignor (if any) was entitled to receive immediately prior to
the assignment to such Recipient, or that such Recipient was entitled to receive
immediately prior to its change in Applicable Lending Office, as applicable,
(c) any withholding Tax resulting from a failure of such Recipient to comply
with Section 3.01(f) or Section 3.01(g), as applicable, and (d) any withholding
Tax imposed pursuant to FATCA.

 

“Existing Bi-Lateral Letters of Credit” means the Letters of Credit listed on
Schedule 1.01D.

 

“Existing Indebtedness” means the Borrower’s Indebtedness under (a) the 7.375%
senior unsecured notes due 2020, (e) the 5.625% senior unsecured notes due 2021,
(f) the 2022 Notes, (g) the 2023 Notes, (h) the 4.15% senior unsecured notes due
2024, (i) the 5.10% senior unsecured notes due 2025 and (j) the 4.50% senior
unsecured notes due 2027.

 

“Existing Letters of Credit” has the meaning specified in Section 2.03(a)(i).

 

“Existing Revolving Facilities” means (a) the revolving facility under the
Credit Agreement dated as of March 26, 2015, among the Borrower, Bank of
America, N.A., as administrative agent and the other lenders party thereto and
(b) the revolving facility under the Credit Agreement dated as of November 21,
2017, among the Borrower, Bank of America, N.A., as administrative agent and the
other lenders party thereto.

 

33

--------------------------------------------------------------------------------


 

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a)(i).

 

“Extended Term Loans” has the meaning specified in Section 2.15(a)(ii).

 

“Extension” has the meaning specified in Section 2.15(a).

 

“Extension Offer” has the meaning specified in Section 2.15(a).

 

“Facility” means a Class of Term Loans or the Revolving Credit Facility, as the
context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with) or any current or future
Treasury regulations with respect thereto or other official administrative
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, as of the date of this Agreement (or any amended
or successor version described above) and any intergovernmental agreements (and
any related laws, regulations or official administrative guidance) implementing
the foregoing.

 

“FCPA” has the meaning specified in Section 5.20.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
reasonably determined by the Administrative Agent; provided that in no event
shall the Federal Funds Rate at any time be less than 0.00% per annum.

 

“Financial Covenants” means the covenants set forth in Section 7.09.

 

“First Lien Intercreditor Agreement” means the Intercreditor Agreement,
substantially in the form of Exhibit D-1, with any changes thereto implemented
in accordance with the definition of “Acceptable Intercreditor Agreement” or
otherwise reasonably agreed by the Administrative Agent and the Required
Lenders.

 

“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated First Lien Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

 

“First Tier Foreign Subsidiary” means a Foreign Subsidiary whose Equity
Interests are directly owned by the Borrower or a Subsidiary Guarantor.

 

“Fixed Amounts” has the meaning specified in Section 1.13.

 

“Fixed Incremental Amount” means (i) the greater of $920,000,000 and 100% of
Consolidated EBITDA as of the last day of the most recently ended Test Period
minus (ii) the aggregate outstanding principal amount of all Incremental
Facilities, Incremental Equivalent Debt and/or Indebtedness incurred pursuant to
Section 7.03(r)(ii)(A), in each case incurred or issued in reliance on this
definition.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Restricted Subsidiary with respect to employees outside the United
States.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

 

34

--------------------------------------------------------------------------------


 

“Form 10” means the Form 10 filed by the Borrower with the SEC on March 19,
2018, as such filing may be amended, supplemented or otherwise modified or
updated from time to time, and including any separation and distribution
agreement, tax matters agreement, employee matters agreement, transition
services agreement and/or any other agreement relating to the Spin-Off that is
made an exhibit or otherwise attached thereto (as such agreements may be
amended, supplemented or otherwise modified from time to time); provided that
(x) any such amendment, supplementation, modification or update to the Form 10
(or exhibit or other attachment thereto) does not amend or otherwise modify the
Form 10 (or exhibit or other attachment thereto) as of the date hereof in a
manner that has a material adverse effect on the Lenders (taken as a whole), in
their capacity as such and (y) to the extent such amendments, supplementations,
modifications or updates referred to in clause (x) have been posted to the
Platform (or publicly filed) and not been objected to by the Required Lenders
within three (3) Business Days, such amendments, modifications or updates shall
be deemed not to be materially adverse to the Lenders.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Fee” has the meaning specified in Section 2.03(h).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Borrower notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Closing Date, the Borrower may
elect, upon notice to the Administrative Agent, to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
herein), including as to the ability of the Borrower or the Required Lenders to
make an election pursuant to clause (A) of this proviso, (C) any election made
pursuant to clause (B) of this proviso, once made, shall be irrevocable, (D) any
calculation or determination in this Agreement that requires the application of
GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP and (E) the Borrower may only make an election pursuant to
clause (B) of this proviso if it also elects to report any subsequent financial
reports required to be made by the Borrower, including pursuant to Sections
6.01(a) and (b), in IFRS.

 

“Governmental Authority” means any nation or government, any state, provincial,
country, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase

 

35

--------------------------------------------------------------------------------


 

or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other monetary obligation of the payment or performance of
such Indebtedness or other monetary obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee Obligations” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness).  The amount of any Guarantee Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.

 

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”  For avoidance of doubt, the Borrower in its sole
discretion may cause any Restricted Subsidiary that is not a Guarantor to
Guarantee the Obligations by causing such Restricted Subsidiary to execute and
deliver to the Administrative Agent a Guaranty Supplement (as defined in the
Guaranty), and any such Restricted Subsidiary shall thereafter be a Guarantor,
Loan Party and Subsidiary Guarantor hereunder for all purposes and shall comply
with the Collateral and Guarantee Requirement; provided that with respect to any
Restricted Subsidiary that is a Foreign Subsidiary, the jurisdiction of such
Subsidiary shall be reasonably satisfactory to the Administrative Agent; it
being understood and agreed that the United States or any jurisdiction thereof,
the Netherlands, Luxembourg, the United Kingdom, and in each case any
jurisdiction, state or subdivision of the foregoing, shall be deemed reasonably
satisfactory to the Administrative Agent.

 

“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit E and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any Environmental Law due to their hazardous,
toxic, dangerous or deleterious characteristics, including petroleum or
petroleum distillates, friable asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

 

“Hedge Bank” means any Person that is a Lender, Arranger or Agent or an
Affiliate of the foregoing (x) at the time it enters into (including by way of
novation) a Swap Contract (regardless of whether such Person subsequently ceases
to be a Lender, Arranger or Agent or an Affiliate of the foregoing) or (y) as of
the Closing Date (regardless of whether such Person subsequently ceases to be a
Lender, Arranger or Agent or an Affiliate of the foregoing) and that is a party
to a Swap Contract in existence on the Closing Date, in each case, with a Loan
Party or any Restricted Subsidiary, in its capacity as a counterparty to such
Swap Contract.

 

“Holdings” has the meaning specified in Section 8.06.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

 

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that has been designated by the Borrower in writing
to the Administrative Agent as an “Immaterial

 

36

--------------------------------------------------------------------------------


 

Subsidiary” for purposes of this Agreement (and not redesignated as a Material
Subsidiary as provided below), provided that (a) for purposes of this Agreement,
at the time of such designation the Consolidated Total Assets of all Immaterial
Subsidiaries (other than Foreign Subsidiaries and Unrestricted Subsidiaries) at
the last day of the most recent Test Period shall not equal or exceed 5.0% of
the Consolidated Total Assets of the Borrower and its Restricted Subsidiaries at
such date, (b) the Borrower shall not designate any new Immaterial Subsidiary if
such designation would not comply with the provisions set forth in clause
(a) above, and (c) if the Consolidated Total Assets of all Restricted
Subsidiaries so designated by the Borrower as “Immaterial Subsidiaries” (and not
redesignated as “Material Subsidiaries”) shall at any time exceed the limits set
forth in clause (a) above, then all such Restricted Subsidiaries shall be deemed
to be Material Subsidiaries unless and until the Borrower shall redesignate one
or more Immaterial Subsidiaries as Material Subsidiaries, in each case in a
written notice to the Administrative Agent, and, as a result thereof, the
Consolidated Total Assets of all Restricted Subsidiaries still designated as
“Immaterial Subsidiaries” do not exceed such limits; and provided further that
the Borrower may designate and re-designate a Restricted Subsidiary as an
Immaterial Subsidiary at any time, subject to the terms set forth in this
definition.

 

“Impacted Loans” has the meaning specified in Section 3.02.

 

“Incremental Cap” means

 

(a)                                 the Fixed Incremental Amount, plus

 

(b)                                 (i) the amount of any optional prepayment of
any Term Loan in accordance with Section 2.05(a) and/or the amount of any
permanent reduction of any Initial Revolving Credit Commitment and (ii) the
amount paid in Cash in respect of any reduction in the outstanding amount of any
Term Loan resulting from any assignment of such Term B Loan to (and/or purchase
of such Term B Loan by) the Borrower and/or any of its Restricted Subsidiaries,
and/or application of any “yank-a-bank” provisions, so long as, in the case of
any such optional prepayment, assignment and/or purchase, the relevant
prepayment or assignment and/or purchase was not funded with the proceeds of any
long-term Indebtedness, plus

 

(c)                                  an unlimited amount so long as, in the case
of this clause (c), after giving effect to the relevant Incremental Facility,
the Borrower is in compliance with the Financial Covenants and (i) if such
Incremental Facility is secured by a Lien on the Collateral that is pari passu
with the Lien securing the Obligations on a first lien basis, the First Lien
Leverage Ratio does not exceed 3.75:1.00 (or, to the extent such Incremental
Facility is incurred in connection with any acquisition or similar investment
not prohibited by this Agreement, the greater of 3.75:1.00 and the First Lien
Leverage Ratio at the end of the most recently ended Test Period), (ii) if such
Incremental Facility is secured by a Lien on the Collateral that is junior to
the Lien securing the Secured Obligations (as defined in the Security Agreement)
that are secured on a first lien basis, the Secured Leverage Ratio does not
exceed 4.25:1.00 (or, to the extent such Incremental Facility is incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the greater of 4.25:1.00 and the Secured Leverage Ratio at the end of
the most recently ended Test Period) or (iii) if such Incremental Facility is
unsecured, the Total Leverage Ratio does not exceed 4.25:1.00 (or, to the extent
such Incremental Facility is incurred in connection with any acquisition or
similar investment not prohibited by this Agreement, the greater of 4.25:1.00
and the Total Leverage Ratio at the end of the most recently ended Test Period),
in each case described in this clause (c), calculated on a Pro Forma Basis,
including the application of the proceeds thereof (without “netting” the cash
proceeds of the applicable Incremental Facility on the consolidated statement of
financial position of the Borrower and its Restricted Subsidiaries), and in the
case of any Incremental Revolving Credit Commitments, assuming a full drawing of
such Incremental Revolving Commitments;

 

provided that:

 

(x)                                 Incremental Facilities and Incremental
Equivalent Debt may be incurred under one or more of clauses (a) through (c) of
this definition as selected by the Borrower in its sole discretion,

 

(y)                                 if Incremental Facilities or Incremental
Equivalent Debt are intended to be incurred under clause (c) of this definition
and any other clause of this definition in a single transaction or series of
related

 

37

--------------------------------------------------------------------------------


 

transactions, (A) incurrence of the portion of such Incremental Facilities or
Incremental Equivalent Debt to be incurred under clause (c) of this definition
shall first be calculated without giving effect to any Incremental Facilities or
Incremental Equivalent Debt to be incurred under all other clauses of this
definition, but giving full pro forma effect to the use of proceeds of all such
Incremental Facilities or Incremental Equivalent Debt and related transactions,
and (B) thereafter, incurrence of the portion of such Incremental Facilities or
Incremental Equivalent Debt to be incurred under such other applicable clauses
of this definition shall be calculated, and

 

(z)                                  any portion of Incremental Facilities or
Incremental Equivalent Debt incurred under clauses (a) and (b) of this
definition may be reclassified, as the Borrower elects from time to time, as
incurred under clause (c) of this definition if such portion of Incremental
Facilities or Incremental Equivalent Debt could at such time be incurred under
clause (c) of this definition on a pro forma basis; provided, that upon delivery
of any financial statements pursuant to Section 6.01 following the initial
incurrence of such Incremental Facilities or Incremental Equivalent Debt under
clauses (a) and (b) of this definition, if such Incremental Facilities or
Incremental Equivalent Debt could, based on any such financial statements, have
been incurred under clause (c) of this definition, then such Incremental
Facilities or Incremental Equivalent Debt shall automatically be reclassified as
incurred under the applicable provision of clause (c) above.  Once such
Incremental Facilities or Incremental Equivalent Debt is reclassified in
accordance with the preceding sentence, it shall not further be reclassified as
incurred under the original basket pursuant to which such item was originally
incurred.

 

“Incremental Equivalent Debt” means Indebtedness incurred by the Loan Parties in
the form of senior secured or unsecured notes or loans or junior secured or
unsecured notes or loans and/or commitments in respect of any of the foregoing
issued, incurred or implemented in lieu of loans under an Incremental Facility;
provided, that:

 

(a)                                 the aggregate outstanding amount thereof
shall not exceed the Incremental Cap (as in effect at the time of determination,
including giving effect to any reclassification on or prior to such date of
determination),

 

(b)                                 except as otherwise agreed by the lenders or
holders providing such notes or loans, no Event of Default exists immediately
prior to or after giving effect to such notes or loans,

 

(c)                                  the Weighted Average Life to Maturity
applicable to such notes or loans (other than Inside Maturity Loans) is no
shorter than the Weighted Average Life to Maturity of the then-existing Term B
Loans (without giving effect to any prepayments thereof),

 

(d)                                 the final maturity date with respect to such
notes or loans (other than Inside Maturity Loans) is no earlier than the Latest
Maturity Date on the date of the issuance or incurrence, as applicable, thereof,

 

(e)                                  subject to clauses (c) and (d), may
otherwise have an amortization schedule as determined by the Borrower and the
lenders providing such Incremental Equivalent Debt,

 

(f)                                   in the case of any such Indebtedness in
the form of Qualifying Term Loans incurred in reliance on clause (c) of the
Incremental Cap, the MFN Provision shall apply,

 

(g)                                  if such Incremental Equivalent Debt is
secured, such Incremental Equivalent Debt shall be subject to an Acceptable
Intercreditor Agreement,

 

(h)                                 such Indebtedness shall be in compliance
with Section 2.14(b)(v) as if such Indebtedness were incurred thereunder and

 

(i)                                     no such Indebtedness may be
(x) guaranteed by any Person which is not a Loan Party or (y) secured by any
assets other than the Collateral (provided that, in the case of any Incremental
Equivalent

 

38

--------------------------------------------------------------------------------


 

Debt that is funded into Escrow, such Incremental Equivalent Debt may be secured
by the applicable funds and related assets held in Escrow (and the proceeds
thereof until such Incremental Equivalent Debt is released from Escrow)).

 

“Incremental Facilities” has the meaning specified in Section 2.14(a).

 

“Incremental Facility Amendment” has the meaning specified in Section 2.14(e).

 

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(e).

 

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

 

“Incremental Revolving Increase Lender” has the meaning specified in
Section 2.14(e).

 

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

 

“Incurrence Based Amounts” has the meaning specified in Section 1.10(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments to the extent the same would appear
as a liability on a balance sheet (excluding footnotes thereto) of such Person
in accordance with GAAP;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions which may have been reimbursed) of all letters
of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract (with the amount of such net obligations being deemed to be the
aggregate Swap Termination Value thereof as of such date);

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business, (ii) any earn-out obligation until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and if not paid within thirty (30) days after becoming due
and payable, (iii) any other obligation that appears in the liabilities section
of the balance sheet of such Person, to the extent (A) such Person is
indemnified for the payment thereof by a solvent Person reasonably acceptable to
the Administrative Agent or (B) amounts to be applied to the payment therefor
are in escrow and (iv) liabilities associated with customer prepayments and
deposits);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests; and

 

(h)                                 all Guarantee Obligations of such Person in
respect of any of the foregoing.

 

39

--------------------------------------------------------------------------------


 

provided that (i) in no event shall any obligations under any Swap Contracts be
deemed “Indebtedness” for any calculation of the Total Leverage Ratio, the First
Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio or
any other financial ratio under this Agreement, (ii) the amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith and (iii) the Indebtedness of any person shall, except for purposes
of calculating the Interest Coverage Ratio to the extent the interest expense in
respect thereof is not covered by proceeds held in Escrow or in connection with
any test date of any Limited Condition Transaction or any test related to a
subsequent transaction, exclude Indebtedness incurred in advance of, and the
proceeds of which are to be applied in connection with, the consummation of a
transaction solely to the extent the proceeds thereof are and continue to be
held in an Escrow and are not otherwise made available to such person.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, company, or limited liability company) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Debt, (B) in the case of the Borrower and its Restricted Subsidiaries,
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice,
(C) exclude (i) deferred or prepaid revenue, (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller and (iii) Indebtedness of any parent
company appearing on the balance sheet of the Borrower solely by reason of push
down accounting under GAAP and (D) exclude obligations under or in respect of
any Qualified Securitization Financing.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or in respect of any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise included in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Revolving Borrowing” means Letters of Credit that are “rolled over” or
issued in order to, among other things, backstop or replace Existing Letters of
Credit outstanding on the Closing Date.

 

“Inside Maturity Loans” means (i) any customary bridge facility, so long as the
long-term debt into which any customary bridge facility is to be converted
satisfies any maturity and weighted average life limitations, (ii) any Customary
Term A Loans and/or (iii) other Indebtedness under this clause (iii) in the
aggregate amount not to exceed $100,000,000.

 

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (i) Consolidated EBITDA for the Test Period then last ended to (ii) the
Consolidated Interest Expense for such Test Period.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two,

 

40

--------------------------------------------------------------------------------


 

three or six months thereafter (in each case, subject to availability) as
selected by the Borrower in its Committed Loan Notice, or such other period that
is twelve months, less than one month or such other period as may be requested
by the Borrower and in each case, consented to by all the Lenders of such
Eurocurrency Rate Loan; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(b)                                 any Interest Period pertaining to a
Eurocurrency Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

Notwithstanding the foregoing, the Borrower may select an initial Interest
Period for the Term B Loans ending on the date that is no more than 3 months
after the Closing Date that is, subject to clause (a) of this definition of
“Interest Period,” the first Business Day of the first fiscal quarter following
the Closing Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, but in each
case, without duplication of any adjustments to the amount of Investments
permitted under Section 7.02 (other than Section 7.02(y)), net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by S&P, or an equivalent rating by Fitch, Inc.

 

“IP Rights” has the meaning specified in Section 5.14.

 

“ISP” means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Junior Debt” means any third party Indebtedness for borrowed money (excluding
any intercompany Indebtedness) that is expressly subordinated in right of
payment to the Obligations with an outstanding principal amount in excess of the
Threshold Amount.

 

“Judgment Currency” has the meaning specified in Section 1.08(f).

 

“Junior Debt Documents” means the agreements governing any Junior Debt.

 

41

--------------------------------------------------------------------------------


 

“JV Entity” means any joint venture of either the Borrower or any of its
Restricted Subsidiaries that is not a Subsidiary.

 

“L/C Advance” means, with respect to each Revolving Credit Lender under the
Revolving Credit Facility, such Lender’s funding of its participation in any
relevant L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing under the Revolving Credit Facility.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend or extend Letters of Credit previously issued by it,
pursuant to Section 2.03, in an aggregate amount at any time outstanding not to
exceed (a) in the case of any L/C Issuer party hereto as of the Closing Date,
the amount set forth opposite such L/C Issuer’s name on Schedule 2.01 under the
heading “Letter of Credit Commitments” and (b) in the case of any Revolving
Lender that becomes a L/C Issuer hereunder thereafter, that amount which shall
be set forth in the written agreement by which such Lender shall become an L/C
Issuer, in each case as the maximum outstanding amount of Letters of Credit to
be issued by such L/C Issuer, as such commitment may be changed from time to
time pursuant to the terms hereof or with the agreement in writing of such
Lender, the Borrower and the Administrative Agent and, in the event such
commitment is decreased, the other L/C Issuers. The aggregate L/C Commitments of
all the L/C Issuers shall be less than or equal to the Letter of Credit Sublimit
at all times.

 

“L/C Exposure” means, at any time, the sum of (a) the undrawn portion of the
Outstanding Amount of all Letters of Credit at such time and (b) the Outstanding
Amount of all L/C Borrowings in respect of Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time.  The L/C Exposure
of (i) any L/C Issuer under the Revolving Credit Facility shall be the aggregate
L/C Exposure in respect of all Letters of Credit issued by that L/C Issuer
(other than for purposes of determining such aggregate L/C Exposure for purposes
of determining such L/C Issuer’s unused L/C Commitment, net of any
participations by other Revolving Credit Lenders in such Letters of Credit) and
(ii) any Revolving Credit Lender under the Revolving Credit Facility at any time
shall be the aggregate amount of all participations by that Lender in the
aggregate L/C Exposure at such time which shall be in an amount equal to its
Applicable Percentage of the aggregate L/C Exposure at such time.

 

“L/C Issuer” means, initially, Bank of America, N.A., JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Deutsche Bank AG New York Branch, Credit Suisse AG, Cayman
Islands Branch, Goldman Sachs Bank USA, Wells Fargo Bank, National Association,
SunTrust Bank, The Bank of Nova Scotia and MUFG Bank, Ltd., each in its capacity
as issuer of Letters of Credit hereunder and each other Revolving Credit Lender
reasonably acceptable to each of the Administrative Agent and the Borrower that
has entered into a letter of credit issuer agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, in each
case, in its capacity as an issuer of Letters of Credit hereunder, together with
their respective permitted successors and assigns in such capacity.  Each L/C
Issuer may arrange for one or more Letters of Credit to be issued by Affiliates
of such L/C Issuer, in which case the L/C Issuer shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. In the
event that there is more than one L/C Issuer at any time, references herein and
in the other Loan Documents to the L/C Issuer shall be deemed to refer to the
L/C Issuer in respect of the applicable Letter of Credit or to all L/C Issuers,
as the context requires.

 

“L/C Obligations” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings in respect thereof.  For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09.  For all
purposes under this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.13 or 3.14 of the ISP, article 29 of the UCP,
or any similar provision under the applicable law or the express terms

 

42

--------------------------------------------------------------------------------


 

of the Letter of Credit, the “Outstanding Amount” of such Letter of Credit shall
be deemed to be the amount so remaining available to be drawn.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, Additional
Revolving Credit Commitment, Extended Term Loan or Incremental Term Loan, in
each case as extended in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“LCT Provisions” means the provisions of Section 1.10.

 

“Lead Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement) (or one of its designated affiliates), Barclays Bank PLC,
Deutsche Bank Securities Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs
Bank USA, Wells Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc., The
Bank of Nova Scotia, MUFG Bank, Ltd. and U.S. Bank National Association, each in
their capacities as Lead Arrangers under this Agreement.

 

“Legal Reservations” means (a) the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court and
principles of good faith and fair dealing, (b) applicable Debtor Relief Laws,
(c) the existence of timing limitations with respect to the bringing of claims
under applicable limitation laws and the defenses of acquiescence, set-off or
counterclaim and the possibility that an undertaking to assume liability for, or
to indemnify a Person against, non-payment of stamp duty may be void, (d) the
principle that in certain jurisdictions and under certain circumstances a Lien
granted by way of fixed charge may be re-characterized as a floating charge or
that security purported to be constituted as an assignment may be
re-characterized as a charge, (e) the principle that additional interest imposed
pursuant to any relevant agreement may be held to be unenforceable on the
grounds that it is a penalty and thus void, (f) the principle that a court may
not give effect to an indemnity for legal costs incurred by an unsuccessful
litigant, (g) the principle that the creation or purported creation of
collateral over any claim, other right, contract or agreement which is subject
to a prohibition on transfer, assignment or charging may be void, ineffective or
invalid and may give rise to a breach of the contract or agreement (or contract
or agreement relating to or governing the claim or other right) over which
security has purportedly been created, (h) the principle that a court may not
give effect to any parallel debt provisions, covenants to pay or other similar
provisions, (i) the principle that certain remedies in relation to regulated
entities may require further approval from government or regulatory bodies or
pursuant to agreements with such bodies, (j) the principles of private and
procedural laws which affect the enforcement of a foreign court judgment,
(k) similar principles, rights and defenses under the laws of any relevant
jurisdiction and (l) any other matters which are set out as qualifications or
reservations (however described) in any legal opinion delivered pursuant to the
Loan Documents.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires (including, without limitation, for
purposes of Sections 3.03 and 10.22), includes any L/C Issuer, and its
successors and assigns as permitted hereunder, each of which is referred to
herein as a “Lender.”

 

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

 

“Letter of Credit” means any letter of credit issued hereunder (including, in
the case of any Existing Letter of Credit, deemed to be issued hereunder).  Each
Letter of Credit shall be a standby letter of credit.

 

43

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Facility Expiration Date” means, for Letters of Credit under
the Revolving Credit Facility, the day that is five (5) Business Days prior to
the scheduled Maturity Date then in effect for the Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $100,000,000 and (b) the Aggregate Revolving Credit Commitments.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.

 

“LIBOR” has the meaning assigned to it in the definition of “Eurocurrency Rate”.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

 

“LIBOR Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate”.

 

“LIBOR Successor Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate”.

 

“LIBOR Successor Rate Conforming Changes” has the meaning assigned to it in the
definition of “Eurocurrency Rate”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower and its
Restricted Subsidiaries of any assets, business or Person, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
acquisition financing.

 

“Limited Condition Transaction” means (i) a Limited Condition Acquisition or
(ii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan (including any Incremental
Term Loans, any Extended Term Loans, loans made pursuant to any Additional
Revolving Credit Commitment, loans made pursuant to Extended Revolving Credit
Commitments).

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) each Guaranty, (iv) the Collateral Documents and (v) any Acceptable
Intercreditor Agreement that is entered into, in each case as amended.

 

“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees and other amounts that accrue after the commencement by
or against any Loan Party or any other Subsidiary of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees and other amounts are allowed or
allowable in such proceeding.  Without limiting the generality of the foregoing,
the Loan Obligations of the Loan Parties under the Loan Documents (and of any of
their Subsidiaries to the extent they have

 

44

--------------------------------------------------------------------------------


 

obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts, in each case, payable by any Loan Party or any other
Subsidiary under any Loan Document and (b) the obligation of any Loan Party or
any other Subsidiary to reimburse any amount in respect of any of the foregoing
that any Agent or Lender, in its sole discretion, may elect to pay or advance on
behalf of such Loan Party or such Subsidiary.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

 

“Local Time” means local time in New York City.

 

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common stock or common equity interests of the
Borrower or its direct or indirect parent on the date of the declaration of a
Restricted Payment multiplied by (ii) the arithmetic mean of the closing prices
per share of such common stock or common equity interests on the principal
securities exchange on which such common stock or common equity interests are
traded for the thirty (30) consecutive trading days immediately preceding the
date of declaration of such Restricted Payment.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a material adverse effect on the (a) business,
result of operations or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) ability of the Loan Parties (taken as a
whole) to perform their payment obligations under any Loan Document to which any
of the Loan Parties is a party or (c) rights and remedies of the Agents (acting
on behalf of the Lenders) under any Loan Document.

 

“Material Real Property” means any fee owned real property of a Loan Party as of
the Closing Date and/or acquired by any Loan Party after the Closing Date and
located in the United States with a book value in excess of $25,000,000 (as
reasonably determined by the Borrower in good faith as of the Closing Date or,
if acquired thereafter, as of the date of such acquisition, as applicable).

 

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that is not an Immaterial Subsidiary (but including,
in any case, any Restricted Subsidiary that has been designated as a Material
Subsidiary as provided in, or has been designated as an Immaterial Subsidiary in
a manner that does not comply with, the definition of “Immaterial Subsidiary”).

 

“Maturity Date” means (a)(x) with respect to each Revolving Credit Facility, the
fifth anniversary of the Closing Date and (y) with respect to any Additional
Revolving Credit Commitments or Extended Revolving Credit Commitments, the
maturity date applicable to such Additional Revolving Credit Commitments or
Extended Revolving Credit Commitments in accordance with the terms hereof and
(b)(x) with respect to Term B Loans, the earlier of (i) the seventh year
anniversary of the Closing Date (the “Term B Loan Maturity Date”) and (ii) the
Springing Maturity Date (subject to the proviso contained in the definition
thereof) or (y) with respect to any (i) Extended Term Loan, the maturity date
applicable to such Extended Term Loan in accordance with the terms hereof or
(ii) Incremental Term Loan, the maturity date applicable to such Incremental
Term Loan in accordance with the terms hereof; provided that if any such day is
not a Business Day, the Maturity Date shall be the Business Day immediately
preceding such day.

 

“Maximum Tender Condition” has the meaning specified in Section 2.17(b).

 

“MFN Provision” has the meaning specified in Section 2.14(b).

 

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

 

“Minimum Tender Condition” has the meaning specified in Section 2.17(b).

 

45

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation, security deeds, and mortgages creating and evidencing a Lien on a
Mortgaged Property made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties in form and substance
reasonably satisfactory to the Collateral Agent, and any other mortgages
executed and delivered pursuant to Section 6.10 and/or Section 6.12, as
applicable.

 

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of “Collateral and Guarantee Requirement.”

 

“Mortgaged Property” means each real property owned by any Loan Party, if any,
which shall be subject to a Mortgage delivered pursuant to Section 6.10 and/or
Section 6.12, as applicable.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to the Disposition of any asset
by the Borrower or any Restricted Subsidiary or any Casualty Event, the excess,
if any, of (i) the sum of cash and Cash Equivalents received in connection with
such Disposition or Casualty Event (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Casualty Event, any insurance proceeds or condemnation awards in respect of
such Casualty Event actually received by or paid to or for the account of the
Borrower or any Restricted Subsidiary (excluding any business interruption
insurance proceeds)) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents and
Indebtedness that is secured by Liens ranking junior to or pari passu with the
Liens securing Indebtedness under the Loan Documents), (B) the out-of-pocket
fees and expenses (including attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by the
Borrower or such Restricted Subsidiary in connection with such Disposition or
Casualty Event, (C) taxes and Tax Distributions paid or reasonably estimated to
be actually payable in connection therewith (including, for the avoidance of
doubt, any income, withholding and other taxes payable as a result of the
distribution of such proceeds to the Borrower), (D) [reserved] and (E) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Borrower or any Restricted Subsidiary after
such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or with respect to any indemnification obligations associated with such
transaction, it being understood that “Net Cash Proceeds” shall include (i) any
cash or Cash Equivalents received upon the Disposition of any non-cash
consideration by the Borrower or any Restricted Subsidiary in any such
Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (E) above or if such liabilities have not been satisfied in
cash and such reserve is not reversed within 365 days after such Disposition or
Casualty Event, the amount of such reserve; provided that no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Cash Proceeds under this
clause (a) unless such net cash proceeds shall exceed $25,000,000 or in any
fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $50,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and

 

(b)                                 (i) with respect to the incurrence or
issuance of any Indebtedness by the Borrower or any Restricted Subsidiary, the
excess, if any, of (x) the sum of the cash received in connection with such

 

46

--------------------------------------------------------------------------------


 

incurrence or issuance over (y) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses incurred by the Borrower or such Restricted Subsidiary (or,
in the case of taxes, any member thereof) in connection with such incurrence or
issuance and, in the case of Indebtedness of any Foreign Subsidiary of the
Borrower, deductions in respect of withholding taxes that are or would otherwise
be payable in cash if such funds were repatriated to the United States and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

 

“Non-Consenting Lender” has the meaning specified in Section 3.06(d).

 

“Non-Extending Lender” has the meaning specified in Section 3.06(d).

 

“Non-Loan Party” means any Restricted Subsidiary of the Borrower that is not a
Loan Party.

 

“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Term Note or a Revolving Credit Note as the context may require.

 

“Notes Obligations” has the meaning specified in the Security Agreement.

 

“Obligations” means all (w) Loan Obligations, (x) obligations of any Loan Party
or any Restricted Subsidiary arising under any Secured Hedge Agreement,
(y) Secured Bi-Lateral Letter of Credit Obligations and (z) Cash Management
Obligations; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.

 

“OFAC” has the meaning specified in Section 5.19.

 

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

 

“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction) and any agreement, declaration,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Pari Indebtedness” has the meaning specified in Section 2.05(b)(i).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other property, intangible, recording or similar Taxes which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document,
excluding, in each case, any such Tax that is an Other Connection Tax resulting
from an Assignment and Assumption or transfer or assignment (other than an
assignment pursuant to a request by the Borrower under Section 3.06).

 

47

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (a) with respect to any Loan on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Borrowings as a Revolving
Credit Borrowing) occurring on such date; and (b) with respect to any Letter of
Credit, Unreimbursed Amount, L/C Borrowing or L/C Obligations on any date, the
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined in good faith by the Administrative Agent or the
applicable L/C Issuer, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

 

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

 

“Permitted Debt Exchange” has the meaning specified in Section 2.17(a).

 

“Permitted Debt Exchange Securities” has the meaning specified in
Section 2.17(a).

 

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.17(a).

 

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests.

 

“Permitted Liens” means any Liens permitted by Section 7.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.03, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension (other than any Inside Maturity
Loans) has a final maturity date equal to or later than the final maturity date
of, and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being modified,

 

48

--------------------------------------------------------------------------------


 

refinanced, refunded, renewed or extended, (c) to the extent such Indebtedness
being so modified, refinanced, refunded, renewed or extended is secured by a
Lien on the Collateral, the Lien securing such Indebtedness as modified,
refinanced, refunded, renewed or extended shall not be senior in priority to the
Lien on the Collateral securing the Indebtedness being modified, refinanced,
refunded, renewed or extended unless such Lien is otherwise permitted hereunder
and/or an Acceptable Intercreditor Agreement is entered into and, subject to
clause (h) of the “Collateral and Guarantee Requirement” shall not be secured by
any additional Collateral unless such additional Collateral substantially
simultaneously secures the Obligations or is otherwise permitted under this
Agreement, (d) to the extent such Indebtedness being so modified, refinanced,
refunded, renewed or extended is guaranteed by a Guarantee, such Indebtedness as
modified, refinanced, renewed or extended shall not have any additional
guarantees unless such additional guarantees are substantially simultaneously
provided in respect of the Loans and Commitments under this Agreement and (e) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
Indebtedness permitted pursuant to Section 7.03(c), (i) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Loan Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (ii) the terms and conditions of such
Indebtedness (excluding pricing, call protection, premiums and optional
prepayment or redemption terms or covenants or other provisions applicable only
to periods after the maturity date of the Loans being refinanced) shall be
either, taken as a whole, no more favorable to the lenders providing such
Indebtedness, in their capacity as such or be on market terms at the time of the
establishment of such Indebtedness (in each case, as reasonably determined by
the Borrower) (except for (x) covenants or other provisions applicable only to
periods after the latest maturity date of the relevant Loans being refinanced or
(y) to the extent any more restrictive covenant or provision is added for the
benefit of (A) with respect to any such Indebtedness incurred as term B loans,
such covenant or provision is also added for the benefit of each Facility
remaining outstanding after the incurrence or issuance of such Indebtedness or
(B) with respect to any revolving facility or Customary Term A Loans, such
covenant or provision (except to the extent only applicable after the maturity
date of the Revolving Credit Facility) is also added for the benefit of the
Revolving Credit Facility to the extent it remains outstanding after the
incurrence of such Indebtedness; it being understood and agreed that in each
such case, no consent of the Administrative Agent and/or any Lender shall be
required in connection with adding such covenant or provision); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement, shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by a Person who is the obligor of
the Indebtedness being so modified, refinanced, refunded, renewed or extended.

 

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Closing Date for an aggregate
amount for all such Sale Leasebacks not to exceed the greater of
(x) $185,000,000 and (y) 20.0% of Consolidated EBITDA as of the last day of the
most recently ended Test Period; provided that any such Sale Leaseback not
between (a) a Loan Party and another Loan Party or (b) a Restricted Subsidiary
that is not a Loan Party and another Restricted Subsidiary that is not a Loan
Party must be, in each case, consummated for fair value as determined at the
time of consummation in good faith by (i) the Borrower or such Restricted
Subsidiary and (ii) in the case of any Sale Leaseback (or series of related Sale
Leasebacks) the aggregate proceeds of which exceed the greater of
(x) $115,000,000 and (y) 12.5% of Consolidated EBITDA as of the last day of the
most recently ended Test Period, the board of managers or directors, as
applicable, of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

49

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prepayment Asset Sale” means a Disposition under Sections 7.05(l), 7.05(m) and
7.05(n).

 

“Principal Office” means, for each of the Administrative Agent and each L/C
Issuer, such Person’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as such Person may from time to
time notify in writing to the Borrower, the Administrative Agent and the L/C
Issuers.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA, (a) the pro forma increase or
decrease in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that is expected to have a continuing impact and (b) additional good faith
pro forma adjustments arising out of cost savings initiatives attributable to
such transaction and additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Borrower and its Restricted Subsidiaries,
in each case being given pro forma effect, which actions (i) have been taken or
(ii) will be taken or implemented within the succeeding eighteen (18) months
following such transaction and, in each case, including, but not limited to,
(w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead) taking into account, for purposes of
determining such compliance, the historical financial statements of the Acquired
Entity or Business or Converted Restricted Subsidiary and the consolidated
financial statements of the Borrower and its Restricted Subsidiaries, assuming
such Permitted Acquisition or conversion, and all other Permitted Acquisitions
or conversions that have been consummated during the period, and any
Indebtedness or other liabilities repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and assuming
that such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided that, so long as such actions are
initiated during such Post-Acquisition Period or such costs are incurred during
such Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that at the election of the Borrower, such Pro Forma Adjustment shall
not be required to be determined for any Acquired Entity or Business or
Converted Restricted Subsidiary to the extent the aggregate consideration paid
in connection with such acquisition was less than $35,000,000.

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
that have been made during the applicable period of measurement or subsequent to
such period and prior to or simultaneously with the event for which the
calculation is made shall be deemed to have occurred as of the first day of the
applicable period of measurement (as of the last date in the case of a balance
sheet item) in such test:  (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Restricted Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its Restricted
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in

 

50

--------------------------------------------------------------------------------


 

the definition of “Specified Transaction,” shall be included, (b) any retirement
of Indebtedness, and (c) any Indebtedness incurred or assumed by the Borrower or
any of its Restricted Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that,
(1) without limiting the application of the Pro Forma Adjustment pursuant to
clause (A) above, the foregoing pro forma adjustments may be applied to any such
test solely to the extent that such adjustments are consistent with the
definition of “Consolidated EBITDA” and give effect to events (including cost
savings, synergies and operating expense reductions) that are (as determined by
the Borrower in good faith) (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Borrower and its Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of “Pro Forma Adjustment” and (2) in connection with any Specified
Transaction that is the incurrence of Indebtedness in respect of which
compliance with any specified leverage ratio test is by the terms of this
Agreement required to be calculated on a Pro Forma Basis,  the proceeds of such
Indebtedness shall not be netted from Indebtedness in the calculation of the
applicable leverage ratio test.

 

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(d)(ii).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Company Costs” means, as to the Borrower and its Subsidiaries, costs
associated with, or in anticipation of, or preparation for, compliance with the
requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith and costs relating to compliance with the
provisions of the Securities Act and the Exchange Act or any other comparable
body of laws, rules or regulations, as companies with listed equity, directors’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders, directors’ and
officers’ insurance and other executive costs, legal and other professional
fees, and listing fees, in each case to the extent arising by virtue of the
listing of the Borrower’s or its direct or indirect parent’s equity or issuance
by the Borrower or its Subsidiaries of public debt securities.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests of the Borrower that are
not Disqualified Equity Interests.

 

“Qualified Securitization Financing” means any Securitization/Receivables
Facility that meets the following conditions: (i) the Borrower shall have
determined in good faith that such Securitization/Receivables Facility is in the
aggregate economically fair and reasonable to the Borrower and its Restricted
Subsidiaries, (ii) all sales of Securitization Assets by the Borrower or its
Restricted Subsidiaries to the Securitization Subsidiary or any other Person are
made for fair market value (as determined in good faith by the Borrower
Representative), (iii) the financing terms, covenants, termination events and
other provisions thereof shall be fair and reasonable terms (as determined in
good faith by the Borrower Representative) and may include Standard
Securitization Undertakings and (iv) the obligations of which are non-recourse
(except to the extent of Standard Securitization Undertakings) to the Restricted
Group (other than a Securitization Subsidiary).

 

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

 

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

 

“Qualifying Term Loans” means term loans that are (i) effective prior to the 6
month anniversary of the Closing Date, (ii) denominated in Dollars in the form
of syndicated term loans (other than customary bridge loans or Customary Term A
Loans), secured by the Collateral on a pari passu basis with the Term B Loans in
right of payment and with respect to security, (iii) the maturity of which is
prior to the date one year after the Term B Loan Maturity Date and (iv) is in an
aggregate original principal amount for all term loans incurred with respect to
the applicable provision, in excess of $100,000,000.

 

51

--------------------------------------------------------------------------------


 

“Quotation Date” means, in respect of the determination of the Eurocurrency Rate
for any Interest Period for a Eurocurrency Rate Loan, the day that is two
Business Days prior to the first day of such Interest Period.

 

“Refinancing” has the meaning specified in the recitals hereto.

 

“Refinancing Revolving Credit Commitments” means Incremental Revolving Credit
Commitments that are designated by a Responsible Officer of the Borrower as
“Refinancing Revolving Credit Commitments” in a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent on or prior to the
date of incurrence.

 

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence.

 

“Register” has the meaning specified in Section 10.07(d).

 

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

 

“Release” means any release, spill, emission, discharge, disposal, leaking,
pumping, pouring, dumping, emptying, injection or leaching of Hazardous
Materials into or through the Environment or into, from or through any building,
structure or facility.

 

“Reorganization” means any reorganization of any of the Borrower and/or its
Subsidiaries implemented in order to optimize the tax position of such entities
or any parent thereof (as reasonably determined by the Borrower in good faith)
so long as such reorganization does not materially impair any Guarantee or
security interests of the Lenders and is otherwise not materially adverse to the
Lenders in their capacity as such, taken as a whole, and after giving effect to
such re-structuring, the Loan Parties and their Restricted Subsidiaries
otherwise comply with the definition of “Collateral and Guarantee Requirement”
and Section 6.10.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

“Repricing Event” means with respect to the Term B Loans (i) any prepayment or
repayment of Term B Loans with the proceeds of, or any conversion of Term B
Loans into, any new or replacement tranche of term loans secured on a pari passu
basis with the Term B Loans that is broadly syndicated bearing interest with an
All-in-Rate less than the All-in-Rate applicable to the Term B Loans prepaid,
repaid or replaced and (ii) any amendment (including pursuant to a replacement
term loan as contemplated by Section 10.01 and any assignment of Term B Loans
pursuant to Section 3.06) to the Term B Loans which reduces the All-in-Rate
applicable to any Term B Loans, but in each case of clauses (i) and
(ii) excluding in connection with (x) a Transformative Transaction or (y) a
Change of Control; provided, that in the cases of clauses (i) and (ii), the
primary purpose of such prepayment, repayment or amendment is to reduce the
All-In Rate.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
and (b) with respect to an L/C Credit Extension, a Letter of Credit Application.

 

“Required Debt Terms” shall mean in respect of any Indebtedness, compliance with
(a) Section 2.14(b)(v) (or, in the case of Indebtedness of non-Loan Parties,
incurrence on then current market terms (as reasonably determined by the
Borrower in good faith)) and other than in the case of Inside Maturity Loans,
Sections 2.14(b)(iii) and (iv), in each case, as if such Indebtedness were
incurred thereunder and (b) solely in the case of Qualifying Term Loans and only
to the extent incurred in reliance on clause (c) of the Incremental Cap,
Section 7.03(r)(ii)(B)(x), Section 7.03(r)(iii)(x) or Section 7.03(v)), the MFN
Provisions.

 

52

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
Outstanding Amount of each Lender’s Revolving Credit Exposure being deemed
“held” by such Lender for purposes of this definition), (b) aggregate unused
Term Commitments and (c) aggregate unused Revolving Credit Commitments; provided
that the unused Term Commitment and unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by any Defaulting
Lender shall be excluded for all purposes of making a determination of Required
Lenders.

 

“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders having more than 50.0% in the aggregate of the Revolving Credit
Commitments plus after the termination of the Revolving Credit Commitments under
any Revolving Credit Facility, the Revolving Credit Exposure under such
Revolving Credit Facility of all Lenders; provided that the Revolving Credit
Commitment and the Revolving Credit Exposure of any Defaulting Lender shall be
excluded for all purposes of making a determination of Required Revolving Credit
Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or other similar
officer of a Loan Party and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Casualty Event” has the meaning specified in Section 2.05(b)(vi).

 

“Restricted Disposition” has the meaning specified in Section 2.05(b)(vi).

 

“Restricted Group” means, collectively, the Borrower and its Restricted
Subsidiaries.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the holders of Equity Interests of the Borrower or any
Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; it being agreed that, unless otherwise specified,
“Restricted Subsidiary” shall mean any Restricted Subsidiary of Borrower.

 

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

 

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class, Type and currency, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

 

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) increased from time to time pursuant to Section 2.14.  The
initial amount of each Lender’s Revolving Credit Commitment on the Closing Date
is set forth on Schedule 2.01 under the caption “Revolving Credit Commitment”,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Credit Commitment,

 

53

--------------------------------------------------------------------------------


 

as the case may be.  The initial aggregate amount of the Lenders’ Revolving
Credit Commitments on the Closing Date is $1,000,000,000.

 

“Revolving Credit Exposure” means, at any time for any Lender, the sum of
(a) the Outstanding Amount of the Revolving Credit Loans of such Lender
outstanding at such time and (b) the L/C Exposure of such Lender at such time.

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extension of credit made thereunder.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

 

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit F-1 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Borrower to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender under the Revolving
Credit Facility.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Second Lien Intercreditor Agreement” means the Intercreditor Agreement,
substantially in the form of Exhibit D-2, with any changes thereto implemented
in accordance with the definition of an Acceptable Intercreditor Agreement or
otherwise reasonably agreed by the Administrative Agent and the Required
Lenders.

 

“Secured Bi-Lateral Letter of Credit Obligations” means the Bi-Lateral Letter of
Credit Obligations that are designated by the Borrower in writing as “Secured
Bi- Lateral Letter of Credit Obligations” to the Administrative Agent (it being
agreed as of the Closing Date, that The Bank of Nova Scotia shall be deemed so
designated); provided that (a) a single notice of a specified facility agreement
or reimbursement agreement shall be deemed to designate all Bi-Lateral Letter of
Credit Obligations under such agreement as a “Secured Bi-Lateral Letter of
Credit Obligation” and (b) any such designation of a Secured Bi-Lateral Letter
of Credit Obligation shall be irrevocable unless the relevant Bi-Lateral Letter
of Credit Lender consents in writing to such revocation.

 

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between (a) any Loan Party or any Restricted Subsidiary (or
any Person that merges into or becomes a Restricted Subsidiary) designated by
the Borrower to the Administrative Agent, and (b) any Hedge Bank; provided that
(a) a single notice of a specified Master Agreement shall be deemed to designate
all swaps under such Master Agreement as a “Secured Hedge Agreement” and (b) any
such designation of a Secured Hedge Agreement shall be irrevocable unless the
relevant Hedge Bank consents in writing to such revocation.

 

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

 

54

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Arrangers, the Lenders, L/C Issuers, the Hedge Banks, the Cash
Management Banks, the Bi-Lateral Letter of Credit Lenders, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

 

“Securities Act” means the Securities Act of 1933.

 

“Securitization Asset” means (a) any accounts receivable, mortgage receivables,
loan receivables, receivables or loans relating to the financing of insurance
premiums, royalty, patent or other revenue streams and other rights to payment
or related assets and the proceeds thereof and (b) all collateral securing such
receivable or asset, all contracts and contract rights, guarantees or other
obligations in respect of such receivable or asset, lockbox accounts and records
with respect to such account or asset and any other assets customarily
transferred (or in respect of which security interests are customarily granted)
together with accounts or assets in connection with a securitization, factoring
or receivable sale transaction.

 

“Securitization/Receivables Facility” means any of one or more securitization,
bank conduit receivables or warehouse financing, factoring transactions.
hypothecation facility and/or receivables sale and repurchase transactions,
pursuant to which the Borrower or a Restricted Subsidiary sells, transfers,
pledges or otherwise conveys any Securitization Assets (whether now existing or
arising in the future) to a Securitization Subsidiary or any other Person for
the purpose of obtaining financing thereon.

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid in connection
with, any Qualified Securitization Financing.

 

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase or
otherwise make payments with respect to Securitization Assets arising as a
result of a breach of a representation, warranty or covenant or otherwise,
including as a result of a receivable or portion thereof becoming subject to any
asserted defense, dispute, offset or counterclaim of any kind as a result of any
action taken by, any failure to take action by or any other event relating to
the seller.

 

“Securitization Subsidiary” means any Subsidiary of the Borrower formed for the
purpose of and that solely engages in one or more Qualified Securitization
Financings and other activities reasonably related thereto or another Person
formed for this purpose.

 

“Security Agreement” means, collectively, the Security Agreement executed by the
Borrower, the Subsidiary Guarantors and the Collateral Agent on the Closing Date
substantially in the form of Exhibit G, as supplemented by any Security
Agreement Supplement executed and delivered pursuant to Section 6.10.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Similar Business” means (a) any businesses, services or activities engaged in
by the Borrower or its Subsidiaries on the Closing Date and (b) any businesses,
services and activities engaged in by the Borrower or its Subsidiaries that are
related, complementary, incidental, ancillary or similar to any of the foregoing
or are extensions or developments of any thereof.

 

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, contingent,
subordinated or otherwise, of such Person, (ii) the present fair salable value
of the assets of such Person is not less than the amount that will be required
to pay the liability of such Person on its debts as they become absolute and
matured, (iii) such Person will be able to pay its debts and liabilities,
subordinated, contingent or

 

55

--------------------------------------------------------------------------------


 

otherwise, as they become absolute and matured and (iv) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital; provided that the amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Specified Asset Sale Proceeds” means the Net Cash Proceeds of any Prepayment
Asset Sale not required to be applied to prepay the Term Loans, which Net Cash
Proceeds have not otherwise been reinvested in accordance with
Section 2.05(b)(ii) or used to prepay any Other Pari Indebtedness.

 

“Specified Event of Default” means any Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g).

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” as defined in the Commodity Exchange Act (determined prior to
giving effect to any applicable keep well, support or other agreement for the
benefit of such Guarantor and any and all Guarantees of such Guarantor’s Swap
Obligations by other Loan Parties).

 

“Specified Period” means, with respect to any Indebtedness incurred in respect
of a Securitization/Receivables Facility, such period of time for which the
collected receivables and other payments generated by the receivables subject to
such Securitization/Receivables Facility are not available for distribution to
the obligor of such Indebtedness (or to an affiliate of such obligor to which
such distributions are to be made) pursuant to the terms of the relevant
documentation governing such Indebtedness.

 

“Specified Transaction” means any Investment, Disposition (including any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower or, any asset sale of a business unit, line of business or
division), incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan or Incremental Revolving Credit
Commitments that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

 

“Spin-Off” has the meaning specified in the recitals hereto.

 

“Springing Maturity Date” means the date that is 91 days prior to the stated
maturity date of (a) the 2022 Notes if, on such date, any such 2022 Notes remain
outstanding or (b) the 2023 Notes if, on such date, any 2023 Notes remain
outstanding; provided that the Springing Maturity Date shall not apply for any
purpose under this Agreement if, on the applicable date, Borrower and its
Restricted Subsidiaries have Liquidity (as defined below) of at least the sum of
(x) the outstanding principal amount of the notes referred to above next
maturing (and triggering such Springing Maturity Date) plus (y) $50,000,000. 
For purposes hereof, “Liquidity” shall mean, at any time, the sum of (i) the
Unrestricted Cash Amount of the Borrower and its Restricted Subsidiaries and
(ii)(A) the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders at such time over (B) the aggregate Total Revolving Outstandings at such
time, provided that, with respect to this clause (ii), the conditions set forth
in Sections 4.02(a) and (b) shall be satisfied at such time.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, guarantees and indemnities entered into by the Borrower or any
Subsidiary of the Borrower which the Borrower has determined in good faith to be
customary in a Securitization/Receivables Facility, including those relating to
the servicing of the assets of a Securitization Subsidiary, it being understood
that any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

 

“Subsidiary” of a Person means a corporation, company, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the

 

56

--------------------------------------------------------------------------------


 

management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

 

“Successor Company” has the meaning specified in Section 7.04(d).

 

“Supplemental Administrative Agent” has the meaning specified in
Section 9.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey, (v) sufficient for the Title Company to remove all standard survey
exceptions from the Mortgage Policy relating to such Mortgaged Property and
issue the endorsements of the type required by paragraph (f) of the definition
of “Collateral and Guarantee Requirement” and (vi) otherwise reasonably
acceptable to the Administrative Agent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract).

 

“Tax Distributions” mean the Restricted Payment permitted pursuant to
Section 7.06(g)(i).

 

57

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto.

 

“Term B Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date.”

 

“Term B Commitments” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Term B Commitment” or in the Assignment and
Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The initial aggregate amount of the Term B Commitments is
$300,000,000.

 

“Term B Facility” has the meaning specified in the recitals hereto.

 

“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.

 

“Term B Loan” means a Loan made pursuant to Section 2.01(a).

 

“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.

 

“Term Commitments” means a Term B Commitment or a commitment in respect of any
Incremental Term Loans or any combination thereof, as the context may require.

 

“Term Lenders” means the Term B Lenders, the Lenders with Incremental Term Loans
and the Lenders with Extended Term Loans.

 

“Term Loans” means the Term B Loans, the Incremental Term Loans and the Extended
Term Loans.

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit F-2 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of the Borrower to
such Term Lender resulting from any Class of Term Loans made by such Term
Lender.

 

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or 6.01(b).

 

“Threshold Amount” means $50,000,000.

 

“Timeshare Inventory” means (i) inventory available to occupy as a dwelling or
accommodation, and which may be coupled with an estate in real estate or limited
to a right to use real estate without an estate or ownership interest, pursuant
to any time share arrangement, plan, scheme, or similar device, in any legal
form or structure (including trusts or associations) (including units physically
located within a project that are currently used for sales and/or administrative
purposes and that have received certificates of occupancy for such use) or
(ii) any real property interest completed and available to occupy as a dwelling
or accommodation and intended by Borrower to be dedicated to any such time share
arrangement (including units physically located within a project that are
currently used for sales and/or administrative purposes and that have received
certificates of occupancy for such use).

 

“Timeshare Real Property” means fee-owned real property of the Borrower and its
Restricted Subsidiaries constituting Timeshare Inventory.

 

58

--------------------------------------------------------------------------------


 

“Title Company” means any title insurance company as shall be retained by
Borrower to issue the Mortgage Policies and reasonably acceptable to the
Administrative Agent.

 

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means, as at any date of determination, the
Dollar Equivalent, as applicable, of the sum of the aggregate Outstanding Amount
of Revolving Credit Loans and L/C Obligations.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transactions, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby in connection therewith.

 

“Transactions” means, collectively, (a) the funding of the Term B Loans and any
other Credit Extension (including, if applicable, the deemed issuance of the
Existing Letters of Credit) on the Closing Date, (b) the Refinancing, (c) the
Spin-Off, (d) the consummation of any other transactions in connection with the
foregoing and (e) the payment of Transaction Expenses.

 

“Transformative Transaction” means, any acquisition, disposition or investment
by the Restricted Group that either (a) is not permitted by the terms of the
Loan Documents immediately prior to the consummation of such transaction or
(b) if permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Restricted Group with
adequate flexibility under the Loan Documents for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith.

 

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“Unaudited Financial Statements” means unaudited interim consolidated financial
statements for (i) the fiscal quarters ending March 31, 2017, June 30, 2017,
September 30, 2017 and March 31, 2018 and (ii) for each fiscal quarter (other
than the fourth fiscal quarter of any fiscal year) subsequent to March 31, 2018
and ended at least 45 days prior to the Closing Date of the Borrower and its
consolidated Subsidiaries.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted Cash and Cash Equivalents of such Person whether
or not held in an account pledged to the Collateral Agent and (b) Cash and Cash
Equivalents of such Person restricted in favor of the Facilities (which may also
include Cash and Cash Equivalents securing other Indebtedness secured by a Lien
on any Collateral along with

 

59

--------------------------------------------------------------------------------


 

the Facilities), in each case as determined in accordance with GAAP; it being
understood and agreed that proceeds subject to Escrow shall be deemed to
constitute “restricted cash” for purposes of the Unrestricted Cash Amount.

 

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01C, (ii) any Subsidiary of the Borrower designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.13 subsequent to the date
hereof and (iii) any Subsidiary of an Unrestricted Subsidiary.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“Valuation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by a L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of all Existing Letters
of Credit denominated in Alternative Currencies, the Closing Date, and (v) such
additional dates as the Administrative Agent or a L/C Issuer shall determine or
the Required Lenders shall require.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan, as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02        Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(c)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

60

--------------------------------------------------------------------------------


 

(d)           The term “including” is by way of example and not limitation.

 

(e)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(g)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

SECTION 1.03        Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

 

(b)           Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement with respect to
any period during which any Specified Transactions occur or subsequent to such
period and prior to or simultaneously with the event for which the calculation
is made, the Total Leverage Ratio, the First Lien Leverage Ratio, the Secured
Leverage Ratio and Consolidated EBITDA shall be calculated with respect to such
period and such Specified Transactions on a Pro Forma Basis and shall be
calculated for the applicable period of measurement (which may, at the
Borrower’s election, be the most recently ended twelve months) for which
quarterly or fiscal year-end financial statements are internally available, as
determined by the Borrower, immediately preceding the date of such event.

 

(c)           Where reference is made to “the Borrower and its Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Borrower other than Restricted
Subsidiaries.

 

(d)           In the event that the Borrower (or any parent company) elects to
prepare its financial statements in accordance with IFRS and such election
results in a change in the method of calculation of financial covenants,
standards or terms (collectively, the “Accounting Changes”) in this Agreement,
the Borrower, the Lenders and the Administrative Agent agree to enter into good
faith negotiations in order to amend such provisions of this Agreement
(including the levels applicable herein to any computation of the Total Leverage
Ratio, the Secured Leverage Ratio and the First Lien Leverage Ratio) so as to
reflect equitably the Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be
substantially the same after such change as if such change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed in accordance with GAAP (as determined in good faith by a
Responsible Officer of the Borrower) (it being agreed that the reconciliation
between GAAP and IFRS used in such determination shall be made available to
Lenders) as if such change had not occurred.

 

SECTION 1.04        Rounding.  Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

SECTION 1.05        References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other

 

61

--------------------------------------------------------------------------------


 

modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

SECTION 1.06        Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

SECTION 1.07        Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

 

SECTION 1.08        Exchange Rates; Currency Equivalents Generally.

 

(a)             The Administrative Agent or each relevant L/C Issuer, as
applicable, shall determine the Exchange Rates as of each Valuation Date to be
used for calculating Alternative Currency Equivalent and Dollar Equivalent
amounts of Credit Extensions and amounts outstanding hereunder denominated in
Alternative Currencies.  Such Exchange Rates shall become effective as of such
Valuation Date and shall be the Exchange Rates employed in converting any
amounts between the applicable currencies until the next Valuation Date to
occur.  Except for purposes of financial statements delivered by the Borrower
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be the
Dollar Equivalent of such currency as so determined by the Administrative Agent
(or, where applicable, each relevant L/C Issuer) at the Exchange Rate as of any
Valuation Date.

 

(b)             Notwithstanding the foregoing, in the case of Loans and Letters
of Credit denominated in an Alternative Currency, the Administrative Agent and
each relevant L/C Issuer may at periodic intervals (no more frequently than
monthly (for both the Administrative Agent and such relevant L/C Issuer), or
more frequently during the continuance of an Event of Default) recalculate the
aggregate exposure under such Loans and Letters of Credit to account for
fluctuations in the Exchange Rate affecting the Alternative Currency in which
any such Loans and/or Letters of Credit are denominated.  If, as a result of
such recalculation (i) the Total Revolving Outstandings exceed an amount equal
to 105% of the Revolving Credit Commitments then in effect, the Borrower will
prepay Revolving Credit Loans and, if necessary, Cash Collateralize the
outstanding amount of Letters of Credit in the amount necessary to eliminate the
excess over the Revolving Credit Commitments then in effect or (ii) the
aggregate L/C Obligations exceeds an amount equal to 105% of the Letter of
Credit Sublimit, the Borrower will repay Revolving Credit Loans and, if
necessary, Cash Collateralize the outstanding amount of Letters of Credit in the
amount necessary to eliminate such excess over the Letter of Credit Sublimit.

 

(c)             Whenever in this Agreement in connection with a borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 or a unit being rounded upward), as determined by
the Administrative Agent or each relevant L/C issuer, as the case may be.

 

(d)             For the avoidance of doubt, in the case of a Loan denominated in
an Alternative Currency, except as expressly provided herein, all interest and
fees shall accrue and be payable thereon based on the actual amount outstanding
in such Alternative Currency (without any translation into the Dollar Equivalent
thereof).

 

(e)             If at any time on or following the Closing Date all of the
Participating Member States that had adopted the Euro as their lawful currency
on or prior to the Closing Date cease to have the Euro as their lawful national
currency unit, then the Borrower, the Administrative Agent, and the Lenders will
negotiate in good faith to amend the Loan Documents to (a) follow any generally
accepted conventions and market practice with respect to redenomination of
obligations originally denominated in Euro and (b) otherwise appropriately
reflect the change in currency.

 

62

--------------------------------------------------------------------------------


 

(f)              If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be the Exchange
Rate.  The obligation of each Loan Party in respect of any such sum due from it
to the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from such Loan Party in the Agreement Currency, such Loan
Party each agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Loan Party (or to any other Person who may be entitled thereto
under applicable law).

 

(g)             Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Lien, Indebtedness or Investment is incurred;
provided that, for the avoidance of doubt, the foregoing provisions of this
Section 1.08 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness or Investment may be incurred at any time
under such Sections.

 

(h)             For purposes of determining compliance under the covenants
herein, any amount in a currency other than Dollars will be converted to Dollars
in a manner consistent with that used in calculating net income in the
Borrower’s annual financial statements delivered pursuant to Section 6.01(a);
provided, however, that the foregoing shall not be deemed to apply to the
determination of whether Indebtedness is permitted to be incurred hereunder
(which shall be subject to clause (i) below).

 

(i)              For purposes of determining compliance with any restriction on
the incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
exchange rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased plus accrued
amounts, and any costs, fees and premiums paid in connection therewith.

 

SECTION 1.09        Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the amount available to be drawn under such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Letter of Credit
Application related thereto, provides for one or more automatic increases in the
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent of the maximum amount available to be drawn under such Letter
of Credit after giving effect to all such increases, whether or not such maximum
amount at such times.

 

SECTION 1.10        Limited Condition Transactions.

 

(a)           In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of (i) determining compliance with
any provision of this Agreement which requires the calculation of the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio, the
Interest Coverage Ratio or any other financial ratio; or (ii) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Total Assets or Consolidated EBITDA, if
any), in each

 

63

--------------------------------------------------------------------------------


 

case, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such transaction is permitted hereunder
shall be deemed to be the date (the “LCT Test Date”), (x) the definitive
agreement for such Limited Condition Transaction is entered into (or, in respect
of any transaction described in clause (ii) of the definition of “Limited
Condition Transaction,” delivery of irrevocable notice, declaration of dividend
or similar event), and not at the time of consummation of such Limited Condition
Transaction or (y) solely in connection with an acquisition to which the United
Kingdom City Code on Takeovers and Mergers applies (or similar law in another
jurisdiction), the date on which a “Rule 2.7 announcement” of a firm intention
to make an offer (or equivalent announcement in another jurisdiction) (a “Public
Offer”) in respect of a target of such acquisition, and if, after giving pro
forma effect to the Limited Condition Transaction and the other transactions to
be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if they had occurred at the
beginning of the most recent test period ending prior to the LCT Test Date, the
Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with.

 

(b)           For the avoidance of doubt, if the Borrower has made an LCT
Election and any of the ratios or baskets for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such ratio or basket, including due to fluctuations in Consolidated Total Assets
or Consolidated EBITDA on a consolidated basis or the Person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken; provided that if such ratios or baskets improve as a result of such
fluctuations, such improved ratios and/or baskets may be utilized.  If the
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of Indebtedness or Liens, or the making of
Restricted Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary on or following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires (or, if applicable, the irrevocable notice, declaration
of dividend or similar event is terminated or expires or, as applicable, the
offer in respect of a Public Offer for, such acquisition is terminated) without
consummation of such Limited Condition Acquisition, any such ratio or basket
shall be tested by calculating the availability under such ratio or basket on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith have been consummated (including any
incurrence of Indebtedness and any associated Lien and the use of proceeds
thereof; provided that Consolidated Interest Expense for purposes of the
Interest Coverage Ratio will be calculated using an assumed interest rate based
on the indicative interest margin contained in any financing commitment
documentation with respect to such Indebtedness or, if no such indicative
interest margin exists, as reasonably determined by the Borrower in good faith).

 

(c)           In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
Specified Event of Default, as applicable, has occurred, is continuing or would
result from any such action, as applicable, such condition shall, at the option
of the Borrower, be deemed satisfied, so long as no Default, Event of Default or
Specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Transaction are entered into.  For the
avoidance of doubt, if the Borrower has exercised its option under this
Section 1.10, and any Default, Event of Default or Specified Event of Default
occurs following the date the definitive agreements for the applicable Limited
Condition Transaction were entered into and prior to the consummation of such
Limited Condition Transaction, any such Default, Event of Default or specified
Event of Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Transaction is permitted hereunder.

 

SECTION 1.11        Leverage Ratios.  Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Indebtedness, (a) there shall be no
netting of the cash proceeds proposed to be received in connection with the
incurrence of such Indebtedness and (b) to the extent the Indebtedness to be
incurred is revolving Indebtedness, such incurred revolving Indebtedness (or if
applicable, the portion (and only such portion) of the increased commitments
thereunder) shall be treated as fully drawn.

 

64

--------------------------------------------------------------------------------


 

SECTION 1.12        Cashless Rolls.  Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Term Loans, any Extended Term Loans,
loans made pursuant to any Additional Revolving Credit Commitment, loans made
pursuant to Extended Revolving Credit Commitments or loans incurred under a new
credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in Dollars,” “in immediately available funds,” “in cash” or any other
similar requirement.

 

SECTION 1.13        Certain Calculations and Tests.  Notwithstanding anything to
the contrary herein, with respect to any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of the same section of
any Loan Document that does not require compliance with a financial ratio or
test (including, without limitation, pro forma compliance with Section 7.09
hereof (but not actual compliance therewith), any Interest Coverage Ratio, any
First Lien Leverage Ratio test, any Secured Leverage Ratio test and/or any Total
Leverage Ratio test) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of the same section of any Loan Document
that requires compliance with any such financial ratio or test (any such
amounts, the “Incurrence Based Amounts”), it is understood and agreed that, for
purposes of this Agreement, the Fixed Amounts under such section shall be
disregarded in the calculation of the financial ratio or test applicable to the
Incurrence Based Amounts in connection with such substantially concurrent
incurrence.

 

SECTION 1.14        Additional Alternative Currencies.

 

(a)           The Borrower may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars).  In the case
of any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and the
Revolving Credit Lenders; and in the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the L/C Issuers.

 

(i)         Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 15 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, each
L/C Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
each L/C Issuer thereof.  Each Revolving Credit Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or each L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(ii)        Any failure by a Revolving Credit Lender or L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Credit
Lender or L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to
be made or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the L/C Issuers
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances.  If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.14, the Administrative Agent shall promptly so notify the Borrower.

 

65

--------------------------------------------------------------------------------


 

SECTION 1.15        Change of Currency.  Each obligation of the Borrower to make
a payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period. Each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro. Each
provision of this Agreement also shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency

 

ARTICLE II

 

The Commitments and Credit Extensions

 

SECTION 2.01        The Loans. Subject to the terms and conditions set forth
herein:

 

(a)           The Term B Borrowings.  Each Term B Lender severally agrees to
make to the Borrower (including by way of conversion) a single loan denominated
in Dollars in a principal amount equal to such Term B Lender’s Term B Commitment
on the Closing Date.  Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed.  Term B Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make (or cause its Applicable Lending Office to make) Revolving Credit Loans
from time to time during the Availability Period for the Revolving Credit
Facility in Dollars or in an Approved Currency in an aggregate principal amount
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment; provided that, after giving effect to the
making of any Revolving Credit Loans, in no event shall the Total Revolving
Outstandings exceed the Revolving Credit Commitments then in effect.  Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b).  Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans Borrowings,
Conversions and Continuations of Loans.

 

SECTION 2.02        Borrowings, Conversions and Continuation of Loans.

 

(a)           Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice
(which notice may be telephonic if promptly followed by a written notice signed
by a Responsible Officer), to the Administrative Agent.  Each such notice must
be received by the Administrative Agent not later than (i) 12:00 noon Local Time
(A) three (3) Business Days prior to the requested date of any
Dollar-denominated Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans or any conversion of Eurocurrency Rate Loans to Base Rate Loans
(provided that, if such Dollar-denominated Borrowing is an initial Credit
Extension of Term B Loans to be made on the Closing Date, notice must be
received by the Administrative Agent not later than a time period prior to the
Closing Date to be agreed between the Borrower and the Administrative Agent) and
(B) four (4) Business Days prior to the requested date of any Borrowing of
Eurocurrency Rate Loans denominated in an Alternative Currency, (ii) 2:00
p.m. Local Time on the requested date of any Borrowing of Base Rate Loans.  Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of the Borrowing Minimum or a whole multiple of the
Borrowing Multiple in excess thereof.  Except as provided in Section 2.03(c),
each Borrowing of, or conversion to, Base Rate Loans shall be in a principal
amount of the

 

66

--------------------------------------------------------------------------------


 

Borrowing Minimum or a whole multiple of the Borrowing Multiple in excess
thereof.  Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) in the case of any Revolving Credit Borrowing, the Approved Currency for
the requested Borrowing, (iii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iv) the
Class, currency and principal amount of Loans to be borrowed, converted or
continued, (v) in the case of Loans in Dollars, the Type of Loans to be borrowed
or to which existing Loans are to be converted, (vi) if applicable, the duration
of the Interest Period with respect thereto and (vii) the account of the
Borrower to be credited with the proceeds of such Borrowing.  If the Borrower
fails to specify a Type of Loan in a Committed Loan Notice with respect to a
Borrowing in Dollars or fails to give a timely notice requesting a conversion or
continuation with respect to a Borrowing in Dollars, then the applicable Loans
shall be made or continued as, or converted to Eurocurrency Rate Loans with an
Interest Period of one (1) month (subject to the definition of “Interest
Period”).  Any such automatic conversion or continuation shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower fails to give a timely
notice requesting a conversion or continuation with respect to a Borrowing in an
Alternative Currency, then it will be deemed to have requested a conversion or
continuation for an Interest Period of one (1) month. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.  For the avoidance
of doubt, the Borrower and Lenders acknowledge and agree that any conversion or
continuation of an existing Loan shall be deemed to be a continuation of that
Loan with a converted interest rate methodology and not a new Loan.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its
Applicable Percentage of the applicable Class of Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Appropriate Lender of the details of any automatic
conversion to Base Rate Loans or continuation described in Section 2.02(a).  In
the case of each Borrowing, each Appropriate Lender shall make (or cause its
Applicable Lending Office to make) the amount of its Loan available to the
Administrative Agent by wire transfer in immediately available funds at the
Administrative Agent’s Principal Office not later than 1:00 p.m. Local Time for
Eurocurrency Rate Loans and 3:00 p.m. Local Time for Base Rate Loans on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower maintained with the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied first, to the payment in full of any such L/C Borrowings and second,
to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.04 in connection therewith.  During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that
(i) no Loans may be converted to or continued as Eurocurrency Rate Loans and
(ii) unless repaid, each Eurocurrency Rate Loan denominated in Dollars shall be
converted to a Base Rate Loan at the end of the Interest Period applicable
thereto.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Appropriate Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate.  The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

 

(e)           Anything in clauses (a) through (d) above to the contrary
notwithstanding, after giving effect to all Term Borrowings and Revolving Credit
Borrowings, all conversions of Term Loans and Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans and Revolving Credit
Loans as the same Type, there shall not be more than twenty (20) Interest
Periods in effect at any time for all Borrowings of Eurocurrency Rate Loans plus
up to three (3) additional Interest Periods in respect of each Incremental
Facility.

 

67

--------------------------------------------------------------------------------


 

(f)            The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

 

(g)           For the avoidance of doubt, no conversion or continuation of any
Loan pursuant to this Section shall affect the currency in which such Loan is
denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.

 

SECTION 2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitments.

 

(i)            Subject to the terms and conditions set forth herein, (1) each
L/C Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders under the Revolving Credit Facility set forth in this Section 2.03,
(x) from time to time on any Business Day following the Closing Date during the
Availability Period for the Revolving Credit Facility, to issue Letters of
Credit for the account of the Borrower (provided that any Letter of Credit may
be for the account of any Subsidiary of the Borrower; provided, further that the
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries, and the Borrower hereby irrevocably agrees to be bound jointly and
severally to reimburse the applicable L/C Issuer for amounts drawn on any Letter
of Credit issued for the account of any Subsidiary) and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (y) to honor drafts under the Letters of Credit and (2) the Revolving Credit
Lenders under the Revolving Credit Facility severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit and no Revolving Credit Lender shall be obligated to
participate in any Letter of Credit if immediately after giving effect to such
L/C Credit Extension, (w) the Total Revolving Outstandings would exceed the
Revolving Credit Commitments then in effect, (x) the sum of the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, would exceed such Lender’s Revolving Credit  Commitment, (y) the
aggregate L/C Exposure would exceed the Letter of Credit Sublimit or (z) the
aggregate L/C Exposure in respect of Letters of Credit issued by such L/C Issuer
would exceed such L/C Issuer’s L/C Commitment.  Letters of Credit shall
constitute utilization of the Revolving Credit Commitments.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.  It is hereby acknowledged and agreed that each of the letters of
credit described on Schedule 2.03(a) (the “Existing Letters of Credit”) shall
constitute a “Letter of Credit” for all purposes of this Agreement and shall be
deemed issued under this Agreement on the Closing Date.

 

(ii)           An L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the relevant L/C Issuer has approved such expiry date;

 

68

--------------------------------------------------------------------------------


 

(C)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Facility Expiration Date, unless the relevant L/C
Issuer has approved such expiry date (it being understood that the
participations of the Revolving Credit Lenders under the Revolving Credit
Facility in any undrawn Letter of Credit shall in any event terminate on the
Letter of Credit Facility Expiration Date);

 

(D)          in the case of Letters of Credit, if such Letter of Credit is to be
denominated in a currency other than Dollars or an Approved Currency; or

 

(E)           any Revolving Lender of the applicable Class is at such time a
Defaulting Lender, nor shall any L/C Issuer be under any obligation to extend or
amend existing Letters of Credit, unless such L/C Issuer has entered into
arrangements, including reallocation of such Lender’s Applicable Percentage of
the applicable outstanding L/C Obligations pursuant to Section 2.16 or the
delivery of Cash Collateral, with the Borrower or such Lender to eliminate such
L/C Issuer’s actual or potential L/C Exposure (after giving effect to
Section 2.16) with respect to such Lender arising from either the Letter of
Credit then proposed to be issued or such Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has actual or potential L/C Exposure; or

 

(F)           the issuance of such Letter of Credit would violate any Laws
binding upon such L/C Issuer or one or more policies of such L/C Issuer
applicable to letters of credit in general;

 

(G)          such Letter of Credit is not a standby letter of credit; or

 

(H)          such Letter of Credit is in an initial amount less than $10,000.

 

(iii)          An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(iv)          The aggregate L/C Commitments of all the L/C Issuers shall be less
than or equal to the Letter of Credit Sublimit at all times.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower hand delivered or facsimiled (or
transmitted by electronic communication, if arrangements for doing so have been
approved by the L/C Issuer) to the L/C Issuer in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the relevant
L/C Issuer not later than 1:00 p.m., Local Time, at least three (3) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion.  In the case of a request
for the issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer: 
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof in Dollars and, in the case of Letters
of Credit denominated in an Alternative Currency, the Approved Currency thereof;
(c) the expiry date thereof; (d) the name and address of the beneficiary
thereof; (e) the documents to be presented by such beneficiary in case of any
drawing thereunder; (f) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (g) such other matters as the
relevant L/C Issuer may reasonably request.  If requested by the L/C Issuer, the
Borrower also shall submit a letter of credit application on the L/C Issuer’s
standard form in connection with any request for a Letter of Credit. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the relevant L/C
Issuer may reasonably request.

 

69

--------------------------------------------------------------------------------


 

(ii)           The Borrower shall provide the Administrative Agent with a copy
of any Letter of Credit Application.  Upon receipt by the relevant L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be.  Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage of the Revolving Credit Facility
times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Facility Expiration Date; provided that the
relevant L/C Issuer shall not permit any such extension if (A) the relevant L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice on or before the day that is five (5) Business Days before the
Non-extension Notice Date from the Administrative Agent or any Revolving Credit
Lender under the Revolving Credit Facility, as applicable, or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
compliant drawing under such Letter of Credit, the relevant L/C Issuer shall
notify promptly the Borrower and the Administrative Agent thereof.  On the
Business Day immediately following the Business Day on which the Borrower shall
have received notice of any payment by an L/C Issuer under a Letter of Credit
(or, if the Borrower shall have received such notice later than 1:00 p.m. Local
Time on any Business Day, on the second succeeding Business Day) (such date of
payment, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing (which
reimbursement, in the case of a Letter of Credit denominated in an Alternative
Currency, shall be in such Alternative Currency).  If the Borrower fails to so
reimburse such L/C Issuer on the Honor Date (or if any such reimbursement
payment is required to be refunded to the Borrower for any reason), then the
Administrative Agent shall promptly notify the applicable L/C Issuer and each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s
Applicable Percentage thereof.  In the event that the Borrower does not
reimburse the L/C Issuer on the Business Day following the date it receives
notice of the Honor Date (or, if the Borrower shall have received such notice
later than 1:00 p.m. Local Time on any Business Day, on the second succeeding
Business Day), the Borrower shall be deemed to have requested, for the account
of the Borrower, a Revolving Credit Borrowing of Base Rate Loans (in the case of
any Unreimbursed Amount in respect of a Letter of Credit denominated in Dollars)
or Eurocurrency Rate Loans with a period of one month (in the case of any
Unreimbursed Amount in respect of a Letter of Credit denominated in an
Alternative Currency which Eurocurrency Rate Loans shall be in the same
Alternative Currency in which the relevant Letter of Credit is denominated) to
be disbursed on such date in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans or Eurocurrency Rate Loans, as applicable, nor the
conditions set forth in Section 4.02, but subject to the amount of the
unutilized portion of the relevant Revolving Credit Commitments in respect of
the Revolving Credit Facility.  For the avoidance of doubt, if any drawing
occurs under a Letter of Credit

 

70

--------------------------------------------------------------------------------


 

and such drawing is not reimbursed on the same day as the day on which it is
paid, such drawing shall, without duplication, accrue interest at the rate
applicable to Base Rate Loans or Eurocurrency Rate Loans, as applicable, under
the Revolving Credit Facility until the date of reimbursement.

 

(ii)           Each Revolving Credit Lender of the applicable Class (including
any such Lender acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant L/C Issuer at the Administrative Agent’s Principal
Office for payments in an amount equal to its Applicable Percentage of any
Unreimbursed Amount in respect of a relevant Letter of Credit not later than
1:00 p.m., Local Time, on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan (or, in the case of any
Unreimbursed Amount in respect of a Letter of Credit denominated in an
Alternative Currency, a Eurocurrency Rate Loan with an interest period of one
month denominated in such Alternative Currency) to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer in accordance with the instructions provided to the Administrative Agent
by such L/C Issuer (which instructions may include standing payment
instructions, which may be updated from time to time by such L/C Issuer,
provided that, unless the Administrative Agent shall otherwise agree, any such
update shall not take effect until the Business Day immediately following the
date on which such update is provided to the Administrative Agent).

 

(iii)          With respect to any Unreimbursed Amount in respect of a Letter of
Credit that is not fully refinanced by a Revolving Credit Borrowing for any
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in Dollars (with respect to a Dollar denominated Letter
of Credit) or in Alternative Currency (with respective to an Alternative
Currency denominated Letter of Credit), in each case in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate then applicable to Base Rate Loans under the Revolving Credit
Facility or Eurocurrency Rate Loans with an interest period of one month under
the Revolving Credit Facility, as applicable.  In such event, each Revolving
Credit Lender’s payment under the Revolving Credit Facility to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Revolving Credit Lender under the Revolving Credit
Facility funds its Revolving Credit Loan under the Revolving Credit Facility or
relevant L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant
L/C Issuer for any amount drawn under any relevant Letter of Credit, interest in
respect of such Revolving Credit Lender’s Applicable Percentage of such amount
shall be solely for the account of the relevant L/C Issuer.

 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or relevant L/C Advances to reimburse an L/C Issuer for amounts drawn
under relevant Letters of Credit, as contemplated by this Section 2.03(c), shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing, and shall survive the payment in full of the
Obligations and the termination of this Agreement.  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any relevant Letter of Credit, together with interest as provided
herein.

 

(vi)          If any Revolving Credit Lender under the Revolving Credit Facility
fails to make available to the Administrative Agent for the account of the
relevant L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at the
Overnight Rate.  A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender under the Revolving Credit Facility (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent demonstrable error.

 

71

--------------------------------------------------------------------------------


 

(vii)         If, at any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender under the
Revolving Credit Facility such Lender’s L/C Advance in respect of such payment
in accordance with this Section 2.03(c), the Administrative Agent receives for
the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to each
Revolving Credit Lender under the Revolving Credit Facility its Applicable
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

 

(viii)        If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender of the applicable Class shall pay to the
Administrative Agent for the account of such L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate.

 

(d)           Obligations Absolute.  The obligation of the Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)         any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)       any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a document that does not strictly comply with the terms
of such Letter of Credit; or any payment made by the relevant L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)        any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Loan Obligations of any Loan Party in
respect of such Letter of Credit; or

 

(vi)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and

 

72

--------------------------------------------------------------------------------


 

non-appealable decision) when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.

 

(e)           Role of L/C Issuers.  Each Lender and the Borrower agrees that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the L/C Issuers, any Agent-Related Person
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Required Lenders
or the Required Revolving Credit Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
decision); or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit or Letter of
Credit Application.  The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (iii) of this
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower caused by such L/C Issuer’s willful misconduct or gross negligence or
such L/C Issuer’s willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of documents strictly
complying with the terms and conditions of a Letter of Credit (in each case, as
determined by a court of competent jurisdiction in a final non-appealable
decision).  In furtherance and not in limitation of the foregoing, each L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(f)            Cash Collateral.  In addition to any other provision under this
Agreement requiring Cash Collateral to be provided, (i) if the relevant L/C
Issuer has honored any full or partial drawing under any Letter of Credit and
such drawing has resulted in an L/C Borrowing for reasons other than the failure
of a Revolving Credit Lender to fulfill its obligations under clause
(c)(ii) above, (ii) if, as of the Letter of Credit Facility Expiration Date, any
L/C Obligation for any reason remains outstanding, (iii) if any Event of Default
occurs and is continuing and the Administrative Agent or the Required Revolving
Credit Lenders or the Required Lenders, as applicable, require the Borrower to
Cash Collateralize the L/C Obligations pursuant to Section 8.02(c) or (iv) an
Event of Default set forth under Section 8.01(f) or (g) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
plus any accrued or unpaid fees thereon determined as of the date such Cash
Collateral is provided).

 

The Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuers and the Revolving Credit Lenders under the Revolving Credit
Facility, a security interest in all such cash, deposit accounts, Cash
Collateral Account and all balances therein and all proceeds of the foregoing
that secure any of its L/C Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Interest or profits, if any, on such investments shall
accumulate in such account for the benefit of the Borrower.  Cash Collateral
shall be maintained in accounts satisfactory to the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Revolving Credit
Lenders under the Revolving Credit Facility and may be invested in readily
available Cash Equivalents at its sole discretion.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the L/C Exposure, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts specified by the Administrative
Agent, an amount equal to the excess of (a) such L/C Exposure over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim. 
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral,

 

73

--------------------------------------------------------------------------------


 

such funds shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer.  To the extent the amount of any Cash
Collateral exceeds the L/C Exposure plus costs incidental thereto and so long as
no other Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrower.  If such Event of Default is cured or waived and no
other Event of Default is then occurring and continuing, the amount of any Cash
Collateral (including any accrued interest thereon) shall be refunded to the
Borrower.

 

(g)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent in Dollars for the account of each Revolving Credit Lender
under the Revolving Credit Facility in accordance with its Applicable
Percentage, a relevant Letter of Credit fee for each relevant Letter of Credit
issued on its behalf pursuant to this Agreement equal to the product of (i) the
Applicable Rate for relevant Letter of Credit fees and (ii) the daily maximum
amount then available to be drawn under such Letter of Credit.  Such letter of
credit fees shall be computed on a quarterly basis in arrears.  Such Letter of
Credit fees shall be due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Facility Expiration Date and thereafter on demand.  If there is any change in
the Applicable Rate during any quarter, the daily maximum amount of each Letter
of Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(h)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee (a “Fronting Fee”) in Dollars with respect to each Letter of
Credit issued by such L/C Issuer in an amount to be agreed between the Borrower
and such L/C Issuer (but in any case, not to exceed 0.125% per annum) of the
daily maximum amount then available to be drawn under such Letter of Credit,
subject to a minimum Fronting Fee of $500 for each Letter of Credit.  Such
Fronting Fees shall be computed on a quarterly basis in arrears.  Such Fronting
Fees shall be due and payable on the tenth Business Day (or in the case of
Letters of Credit issued by Credit Suisse AG, Cayman Islands Branch, or any of
its Affiliates, the first Business Day) after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Facility Expiration
Date and thereafter on demand.  In addition, the Borrower shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable within
ten (10) Business Days of demand and are nonrefundable.

 

(i)            Conflict with Letter of Credit Application.  Notwithstanding
anything else to the contrary in any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

(j)            Addition of an L/C Issuer.  A Revolving Credit Lender (or any of
its Subsidiaries or affiliates) under the Revolving Credit Facility may become
an additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender.  The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

 

(k)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit) the rules of the ISP
shall be stated therein and apply to each Letter of Credit.

 

(l)            Indemnification of L/C Issuers.  To the extent not indemnified by
the Borrower or any other Loan Party pursuant to Section 10.05, the Revolving
Credit Lenders hereby agree to indemnify each L/C Issuer for all Indemnified
Liabilities, subject to the terms and limitations set forth in Section 10.05. 
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the applicable L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade (BAFT), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

74

--------------------------------------------------------------------------------


 

SECTION 2.04        [Reserved].

 

SECTION 2.05        Prepayments.

 

(a)           Optional Prepayments.

 

(i)            The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay any Borrowing of any Class in whole
or in part without premium or penalty (except as set forth in
Section 2.05(a)(iii)); provided that (1) such notice must be received by the
Administrative Agent not later than 1:00 p.m., Local Time (A) three (3) Business
Days prior to any date of prepayment of Eurocurrency Rate Loans and (B) on the
date of prepayment of Base Rate Loans and (2) any prepayment of Loans shall be
in a principal amount of the Borrowing Minimum or a whole multiple of the
Borrowing Multiple in excess thereof or, in each case, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid. 
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to
Section 3.04.  Each prepayment of the Loans pursuant to this
Section 2.05(a) shall be applied as directed by the Borrower (it being
understood and agreed that if the Borrower does not so direct at the time of
such prepayment, such prepayment shall be applied to prepay the Term Loans on a
pro rata basis across Classes and pro rata among Lenders within each Class in
accordance with the respective outstanding principal amounts thereof (which
prepayments shall be applied to against the scheduled repayments of Term Loans
of the relevant Class under Section 2.07 in direct order of maturity)) and shall
be paid to the Appropriate Lenders in accordance with their respective
Applicable Percentages.

 

(ii)           Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.05(a) if such prepayment would have resulted from a refinancing of all
of the Facilities, which refinancing shall not be consummated or shall otherwise
be delayed.

 

(iii)          In the event that, on or prior to the date that is six (6) months
after the Closing Date, the Borrower (i) makes any prepayment of Term B Loans in
connection with any Repricing Event or (ii) effects any amendment of this
Agreement resulting in a Repricing Event, the Borrower shall pay or cause to be
paid to the Administrative Agent, for the ratable account of each of the
applicable Term B Lenders, (x) in the case of clause (i), a prepayment premium
of 1.00% of the amount of the Term B Loans being prepaid and (y) in the case of
clause (ii), an amount equal to 1.00% of the aggregate amount of the applicable
Term B Loans outstanding immediately prior to such amendment.

 

(b)           Mandatory Prepayments.

 

(i)            Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a) for the relevant
Excess Cash Flow Period, the Borrower shall cause to be prepaid an aggregate
principal amount of Term Loans equal to (A) the Excess Cash Flow Percentage of
Excess Cash Flow, if any, for the Excess Cash Flow Period covered by such
financial statements, minus (B) the sum of

 

(1) without duplication of amounts deducted pursuant to clause (b)(iii) or
(b)(ix) of the definition of Excess Cash Flow, all voluntary prepayments of Term
Loans and any other prepayments of Incremental Equivalent Debt and/or other
Indebtedness secured by Liens on the Collateral on a pari passu basis or senior
basis to the Liens on the Collateral securing the Term B Loans (including in
connection with debt buybacks made by the Borrower in an amount equal to the
discounted amount actually paid in respect thereof pursuant to Section 2.05(d),
Section 10.07 and/or otherwise, and/or application of any “yank-a-bank”
provisions), plus

 

(2) without duplication of amounts deducted pursuant to clause (b)(iii) or
(b)(ix) of the definition of Excess Cash Flow, all voluntary prepayments of
Revolving Credit Loans to the extent the applicable Revolving

 

75

--------------------------------------------------------------------------------


 

Credit Commitments are permanently reduced by the amount of such payments or any
voluntary prepayments of revolving loans or other revolving Indebtedness
constituting Incremental Equivalent Debt or an Additional Revolving Credit
Commitment secured by Liens on the Collateral on a pari passu basis or senior
basis to the Liens on the Collateral securing the Revolving Credit Loans to the
extent the applicable commitments are permanently reduced by the amount of such
payments, plus

 

(3)  without duplication of amounts deducted pursuant to clauses (b)(ii) or
(b)(x) of the definition of Excess Cash Flow, the amount of cash consideration
paid by the Borrower and its Restricted Subsidiaries in connection with Capital
Expenditures, plus

 

(4)  without duplication of amounts deducted pursuant to clauses (b)(vii) or
(b)(xi) of the definition of Excess Cash Flow, the amount of cash consideration
paid by the Borrower and its Restricted Subsidiaries in connection with
Investments permitted by Section 7.02 (other than pursuant to Section 7.02(a),
(d) or (f)), plus

 

in each case of this Clause (B), during such Excess Cash Flow Period or after
the end of such Excess Cash Flow Period and prior to the prepayment date in
clause (b)(i) (any such transaction made following the fiscal year end but prior
to the making of such prepayment date, an “After Year-End Transaction”), and to
the extent such prepayments, expenditures, Investments, Capital Expenditures or
acquisitions are not funded with the proceeds of Indebtedness constituting
Funded Debt (other than Indebtedness under a revolving facility) or any Cure
Amount (such amount, as may be further reduced by applicable of clause (x) of
the proviso hereto, the “Applicable ECF Proceeds”); provided that (x) to the
extent the voluntary prepayments pursuant to clause (B) would reduce the
Applicable ECF Proceeds to an amount less than $0, such excess voluntary
prepayments may be credited against the Excess Cash Flow Percentage of Excess
Cash Flow dollar-for-dollar for the immediately subsequent Excess Cash Flow
Period, when taken together with the amounts of any other prepayments required
for such Excess Cash Flow Period, (y) if at the time that any such prepayment
would be required, the Borrower is required to offer to repurchase any
Indebtedness outstanding at such time that is secured by a Lien on the
Collateral ranking pari passu with the Lien securing the Term B Loans (such
Indebtedness, “Other Pari Indebtedness”) pursuant to the terms of the
documentation governing such Indebtedness with the Excess Cash Flow, then the
Borrower, at its election, may apply the Applicable ECF Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans and Other Pari Indebtedness at such time) and the remaining
Excess Cash Flow to the prepayment of such Other Pari Indebtedness and
(z) prepayments under this Section 2.05(b) shall only be required if the
Applicable ECF Proceeds are in excess of the Excess Cash Flow Threshold and
solely to the amount of such Applicable ECF Proceeds in excess thereof;
provided, that to the extent so elected by the Borrower, following the
consummation of any After Year-End Transaction, (1) the First Lien Leverage
Ratio shall be recalculated giving Pro Forma Effect to such After Year-End
Transaction as if the transaction was consummated during the fiscal year of the
applicable Excess Cash Flow prepayment and the Excess Cash Flow Percentage for
purposes of making such Excess Cash Flow prepayment shall be determined by
reference to such recalculated First Lien Leverage Ratio and (2) such After
Year-End Transaction shall not be applied to the calculation of the First Lien
Leverage Ratio in connection with the determination of the Excess Cash Flow
Percentage for purposes of any subsequent Excess Cash Flow prepayment.

 

(ii)           (A)  Subject to Section 2.05(b)(ii)(B), if following the Closing
Date (x) the Borrower or any of its Restricted Subsidiaries makes any Prepayment
Asset Sale, or (y) any Casualty Event occurs, which in the aggregate results in
the realization or receipt by the Borrower or such Restricted Subsidiary of Net
Cash Proceeds, the Borrower shall make a prepayment, in accordance with
Section 2.05(b)(ii)(C), of an aggregate principal amount of Term Loans equal to
the Asset Sale Percentage of such excess Net Cash Proceeds realized or received
(the “Applicable Asset Sale Proceeds”); provided that (1) no such prepayment
shall be required pursuant to this Section 2.05(b)(ii)(A) with respect to such
portion of such Net Cash Proceeds that the Borrower shall have, on or prior to
such date, given written notice to the Administrative Agent of its intent to
utilize in accordance with Section 2.05(b)(ii)(B) and (2) if at the time that
any such prepayment would be required, the Borrower is required to offer to
repurchase any Other Pari Indebtedness, then the Borrower, at its election, may
apply the Applicable Asset Sale Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Pari Indebtedness at such time) and the remaining Net Cash Proceeds so received
to the prepayment of such Other Pari Indebtedness.

 

76

--------------------------------------------------------------------------------


 

(B)          With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than any Disposition specifically excluded
from the application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the
option of the Borrower, the Borrower may reinvest an amount equal to all or any
portion of such Net Cash Proceeds in assets useful for its business (other than
working capital, except for short term capital assets) and in Permitted
Acquisitions and other similar Investments not prohibited hereunder and capital
expenditures, in each case, within (x) twelve (12) months following receipt of
such Net Cash Proceeds or (y) if the Borrower enters into a legally binding
commitment to reinvest such Net Cash Proceeds in assets useful for its business
within twelve (12) months following receipt thereof, one hundred eighty (180)
days after the twelve (12) month period that follows receipt of such Net Cash
Proceeds; provided that if any Net Cash Proceeds are not so reinvested by the
deadline specified in clause (x) or (y) above, as applicable, or if any such Net
Cash Proceeds are no longer intended to be or cannot be so reinvested, any such
Net Cash Proceeds shall be applied, in accordance with Section 2.05(b)(ii)(C),
to the prepayment of the Term Loans as set forth in this Section 2.05.

 

(C)          On each occasion that the Borrower must make a prepayment of the
Term Loans pursuant to this Section 2.05(b)(ii), the Borrower shall, within five
(5) Business Days after the date of realization or receipt of such Net Cash
Proceeds in the minimum amount specified above (or, in the case of prepayments
required pursuant to Section 2.05(b)(ii)(B), within five (5) Business Days of
the deadline specified in clause (x) or (y) thereof, as applicable, or of the
date the Borrower reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested, as the case may be), make a
prepayment, in accordance with Section 2.05(b)(v) below, of the principal amount
of Term Loans to the extent required by, and subject to the qualifications of,
Section 2.05(b)(ii)(A).

 

(iii)          If the Borrower or any of its Restricted Subsidiaries incurs or
issues any (A) Refinancing Term Loans, (B) Indebtedness pursuant to
Section 7.03(w) incurred to repay Term Loans or (C) Indebtedness not expressly
permitted to be incurred or issued pursuant to Section 7.03, the Borrower shall
cause to be prepaid an aggregate principal amount of Term Loans equal to 100% of
all Net Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds.  If the Borrower
obtains any (A) Refinancing Revolving Credit Commitments or (B) Indebtedness
pursuant to Section 7.03(w) incurred to replace Revolving Credit Commitments,
the Borrower shall, concurrently with the receipt thereof, terminate Revolving
Credit Commitments in an equivalent amount pursuant to Section 2.06.

 

(iv)          Each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be, unless otherwise specified by the Borrower, applied to
the installments thereof in direct order of maturity; provided that any
mandatory prepayment pursuant to Section 2.05 shall be applied to the Term B
Loans on a pro rata basis in accordance with the terms hereof and, except to the
extent required pursuant to the applicable Incremental Facility Amendment or
Extension Offer with respect to any applicable Class of Incremental Term Loans
or Extended Term Loans, any prepayment of any Term Loans pursuant to this
Section 2.05(c) may be applied to any Class of Term Loans as directed by the
Borrower, which prepayment may not be directed towards a later maturing Class of
Term Loans without at least a pro rata repayment of any earlier maturity
Class of Term Loans.  Each such prepayment of any Class of Term Loans shall be
paid to the Lenders in accordance with their respective Applicable Percentages
subject to clause (v) of this Section 2.05(b).

 

(v)           The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) and (ii) of this Section 2.05(b) prior to 1:00 p.m. Local Time at least five
(5) Business Days on the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Applicable Percentage of the
prepayment with respect to any Class of Term Loans.  Each Appropriate Lender may
reject all or a portion of its Applicable Percentage of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to clause (i) or (ii) of this Section 2.05(b) by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent and the Borrower
no later than 5:00 p.m. Local Time three (3) Business Days after the date of
such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment.  Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory prepayment of Term Loans to be rejected by
such Lender.  If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any

 

77

--------------------------------------------------------------------------------


 

such failure will be deemed an acceptance of the total amount of such mandatory
repayment of Term Loans.  Any Declined Proceeds shall be retained by the
Borrower (“Retained Declined Proceeds”).

 

(vi)          Notwithstanding any other provision of this Section 2.05(b),
(i) to the extent that any or all of the Net Cash Proceeds of any Disposition by
a Restricted Subsidiary otherwise giving rise to a prepayment pursuant to
Section 2.05(b)(ii) (a “Restricted Disposition”), the Net Cash Proceeds of any
Casualty Event of a Restricted Subsidiary that is a Foreign Subsidiary (a
“Restricted Casualty Event”), or Excess Cash Flow, in each case would be
prohibited or delayed by applicable local law from being repatriated to the
United States, the realization or receipt of the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be used to
repay Term Loans at the times provided in Section 2.05(b)(i) (after determining
the amount of Excess Cash Flow required to be used to prepay Term Loans,
assuming such amounts are included in the calculation of Excess Cash Flow), or
the Borrower shall not be required to make a prepayment at the time provided in
Section 2.05(b)(ii) (after determining the amount of Net Cash Proceeds are
available from Dispositions), as the case may be, for so long, but only so long,
as the applicable local law will not permit repatriation to the United States
(the Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all commercially reasonable actions available under the applicable
local law to permit such repatriation), and once repatriation of any of such
affected Net Cash Proceeds or Excess Cash Flow is permitted under the applicable
local law, an amount equal to such Net Cash Proceeds or Excess Cash Flow
permitted to be repatriated (net of additional taxes payable or reserved against
as a result thereof) will be promptly (and in any event not later than three
(3) Business Days after such repatriation is permitted) taken into account in
measuring the Borrower’s obligation to repay the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein and (ii) to the extent that the
Borrower has reasonably determined in good faith (as set forth in a written
notice delivered to the Administrative Agent) that repatriation of any or all of
the Net Cash Proceeds of any Restricted Disposition or any Restricted Casualty
Event or Excess Cash Flow could reasonably be expected to have an adverse tax
consequence (taking into account any foreign tax credit or benefit received in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow, the amount of the Net Cash Proceeds or Excess Cash Flow so
affected shall not be taken into account in measuring the Borrower’s obligation
to repay Term Loans pursuant to this Section 2.05(b); provided that, to the
extent the situations specified in clauses (i) and/or (ii) are in effect for a
period of more than 365 days, the Borrower’s obligations to repay any Term Loans
pursuant to Sections 2.05(b)(i) and 2.05(b)(ii) shall expire and no longer be in
effect after the expiration of such 365 day period.

 

(vii)         If for any reason the aggregate Revolving Credit Exposure of all
Lenders under any Revolving Credit Facility at any time exceeds the aggregate
Revolving Credit Commitments under such Revolving Credit Facility then in
effect, the Borrower shall promptly prepay or cause to be promptly prepaid
Revolving Credit Loans under such Revolving Credit Facility and/or Cash
Collateralize the L/C Obligations under such Revolving Credit Facility in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations under such Revolving Credit
Facility pursuant to this Section 2.05(b)(vii) unless after the prepayment in
full of the Revolving Credit Loans under such Revolving Credit Facility the
aggregate Revolving Credit Exposures under such Revolving Credit Facility exceed
the aggregate Revolving Credit Commitments under such Revolving Credit Facility.

 

(c)           Interest, Funding Losses, Etc.  All prepayments under this
Section 2.05 shall be accompanied by all accrued interest thereon in the
currency in which such Loan is denominated, together with, in the case of any
such prepayment of a Eurocurrency Rate Loan on a date other than the last day of
an Interest Period therefor, any amounts owing in respect of such Eurocurrency
Rate Loan pursuant to Section 3.04.

 

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit with the Administrative Agent in the currency in which
such Loan is denominated the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account hereunder until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05.  Such deposit shall constitute cash

 

78

--------------------------------------------------------------------------------


 

collateral for the Eurocurrency Rate Loans to be so prepaid, provided that the
Borrower may at any time direct that such deposit be applied to make the
applicable payment required pursuant to this Section 2.05.

 

(d)           Discounted Voluntary Prepayments.

 

(i)            Notwithstanding anything to the contrary set forth in this
Agreement (including Section 2.13) or any other Loan Document, the Borrower
shall have the right at any time and from time to time to prepay one or more
Classes of Term Loans to the Lenders at a discount to the par value of such
Loans and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”)
pursuant to the procedures described in this Section 2.05(d); provided that
(A) no proceeds from Revolving Credit Loans shall be used to consummate any such
Discounted Voluntary Prepayment, (B) any Discounted Voluntary Prepayment shall
be offered to all Term Lenders of such Class on a pro rata basis, and (C) the
Borrower shall deliver to the Administrative Agent, together with each
Discounted Prepayment Option Notice, a certificate of a Responsible Officer of
the Borrower (1) stating that no Event of Default has occurred and is continuing
or would result from the Discounted Voluntary Prepayment, (2) stating that each
of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.05(d) has been satisfied and (3) specifying the aggregate principal
amount of Term Loans of any Class offered to be prepaid pursuant to such
Discounted Voluntary Prepayment.

 

(ii)           To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit H hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans of one or more
specified Classes in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below.  The Proposed
Discounted Prepayment Amount of any Loans shall not be less than $5,000,000. 
The Discounted Prepayment Option Notice shall further specify with respect to
the proposed Discounted Voluntary Prepayment (A) the Proposed Discounted
Prepayment Amount for Loans to be prepaid, (B) a discount range (which may be a
single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of the Loans to be prepaid (the “Discount Range”), and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment, which shall be at least five Business
Days from and including the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

 

(iii)          Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof.  On
or prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit I hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Term Loans to be prepaid held by such Lender with respect to which such Lender
is willing to permit a Discounted Voluntary Prepayment at the Acceptable
Discount (“Offered Loans”).  Based on the Acceptable Discounts and principal
amounts of the Term Loans to be prepaid specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Borrower, shall determine the applicable discount for such
Term Loans to be prepaid (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Borrower if the Borrower has
selected a single percentage pursuant to Section 2.05(d)(ii)) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Borrower can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the Outstanding Amount of Offered Loans commencing with
the Offered Loans with the highest Acceptable Discount); provided, however, that
in the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range. 
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans. 
Any Lender with outstanding Term Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.

 

79

--------------------------------------------------------------------------------


 

(iv)          The Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Term Loans to be prepaid (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable
Discount that is equal to or greater than the Applicable Discount (“Qualifying
Loans”) at the Applicable Discount, provided that if the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would exceed the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay such Qualifying
Loans ratably among the Qualifying Lenders based on their respective principal
amounts of such Qualifying Loans (subject to rounding requirements specified by
the Administrative Agent).  If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

 

(v)           Each Discounted Voluntary Prepayment shall be made within five
(5) Business Days of the Acceptance Date (or such later date as the
Administrative Agent shall reasonably agree, given the time required to
calculate the Applicable Discount and determine the amount and holders of
Qualifying Loans), without premium or penalty (but subject to Section 3.04),
upon irrevocable notice substantially in the form of Exhibit J hereto (each a
“Discounted Voluntary Prepayment Notice”), delivered to the Administrative Agent
no later than 1:00 p.m., Local Time, three (3) Business Days prior to the date
of such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent.  Upon receipt of any Discounted
Voluntary Prepayment Notice, the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any Discounted Voluntary Prepayment Notice is
given, the amount specified in such notice shall be due and payable to the
applicable Lenders, subject to the Applicable Discount on the applicable Loans,
on the date specified therein together with accrued interest (on the par
principal amount) to but not including such date on the amount prepaid.  The par
principal amount of each Discounted Voluntary Prepayment of a Term Loan shall be
applied ratably to reduce the remaining installments of such Class of Term Loans
(as applicable).

 

(vi)          To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(d)(ii) above) established
by the Administrative Agent and the Borrower, each acting reasonably.

 

(vii)         Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

 

(viii)        Nothing in this Section 2.05(d) shall require the Borrower to
undertake any Discounted Voluntary Prepayment.

 

(ix)          Notwithstanding anything herein to the contrary, the
Administrative Agent shall be under no obligation to act as manager for any
Discounted Voluntary Prepayment and to the extent the Administrative Agent shall
choose not to act as manager for any Discounted Voluntary Prepayment, each
reference in this Section 2.05(d) to “Administrative Agent” shall be deemed to
mean and be a reference to the Person that has been appointed by the Borrower
and has agreed to act as the manager for such Discounted Voluntary Prepayment.

 

SECTION 2.06        Termination or Reduction of Commitments.

 

(a)           Optional.  The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class; provided
that (i) any such notice shall be received by the Administrative Agent three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $100,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce, (A) the

 

80

--------------------------------------------------------------------------------


 

Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Credit Commitments or (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of all L/C Obligations
would exceed the Letter of Credit Sublimit; provided, further, that, upon any
such partial reduction of the Letter of Credit Sublimit, unless the Borrower,
the Administrative Agent and the relevant L/C Issuer otherwise agree, the
commitment of each L/C Issuer to issue Letters of Credit will be reduced
proportionately by the amount of such reduction.  The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit
unless, after giving effect to any reduction of the Commitments, the Letter of
Credit Sublimit exceeds the amount of the Revolving Credit Facility, in which
case such sublimit shall be automatically reduced by the amount of such excess. 
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing, which refinancing shall not be consummated or otherwise shall be
delayed.

 

(b)                                 Mandatory.  The Term B Commitment of each
Term Lender shall be automatically and permanently reduced to $0 upon the making
of such Term Lender’s Term Loans pursuant to Section 2.01(a).  The Revolving
Credit Commitments shall terminate on the Maturity Date therefor.  The Extended
Revolving Credit Commitments and any Additional Revolving Credit Commitments
shall terminate on the respective maturity dates applicable thereto.

 

(c)                                  Application of Commitment Reductions;
Payment of Fees.  The Administrative Agent will promptly notify the Lenders of
any termination or reduction of unused Commitments of any Class under this
Section 2.06.  Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s
Applicable Percentage of the amount by which such Commitments are reduced (other
than the termination of the Commitment of any Lender as provided in
Section 3.06).  All Commitment Fees accrued until the effective date of any
termination of the Revolving Credit Commitments shall be paid on the effective
date of such termination.

 

SECTION 2.07                        Repayment of Loans.

 

(a)                                 Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the relevant Term Lenders
holding Term B Loans in Dollars (i) on the last Business Day of each March,
June, September and December, commencing with the first such date to occur for
the second full fiscal quarter after the Closing Date, an aggregate amount equal
to 0.25% of the initial aggregate principal amount of all Term B Loans made on
the Closing Date and (ii) on the Maturity Date for the Term B Loans, the
aggregate principal amount of all Term B Loans outstanding on such date;
provided that payments required by Section 2.07(a)(i) above shall be reduced as
a result of the application of prepayments in accordance with Section 2.05.  In
the event any Incremental Term Loans or Extended Term Loans are made, such
Incremental Term Loans or Extended Term Loans, as applicable, shall be repaid by
the Borrower in the amounts and on the dates set forth in the definitive
documentation with respect thereto and on the applicable Maturity Date thereof.

 

(b)                                 Revolving Credit Loans.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Appropriate
Lenders on the Maturity Date for each Revolving Credit Facility the principal
amount of each of its Revolving Credit Loans outstanding on such date under such
Revolving Credit Facility.

 

SECTION 2.08                        Interest.

 

(a)                                 Subject to the provisions of
Section 2.08(b), (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)                                 The Borrower shall pay interest on past due
amounts under this Agreement at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and

 

81

--------------------------------------------------------------------------------


 

payable upon demand to the fullest extent permitted by and subject to applicable
Laws, including in relation to any required additional agreements.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

SECTION 2.09                        Fees.  In addition to certain fees described
in Sections 2.03(g) and (h):

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender under
the Revolving Credit Facility in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) in Dollars equal to the Commitment Fee
Rate on the average daily amount by which the Revolving Credit Commitment of
such Revolving Credit Lender under the Revolving Credit Facility exceeds the
Revolving Credit Exposure of such Lender under the Revolving Credit Facility. 
The Commitment Fee for the Revolving Credit Facility shall accrue at all times
from the Closing Date until the Maturity Date for the Revolving Credit Facility,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur for the first full fiscal quarter after the Closing
Date, and on the Maturity Date for the Revolving Credit Facility.  The
Commitment Fee shall be calculated quarterly in arrears.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Agents such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrower and the applicable Agent).

 

SECTION 2.10                        Computation of Interest and Fees.  All
computations of interest for Base Rate Loans shall be made on the basis of a
year of three hundred sixty-five (365) days or three hundred sixty-six (366)
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest shall be made on the basis of a three hundred sixty (360) day
year and actual days elapsed.  Interest shall accrue on each Loan for the day on
which such Loan is made, and shall not accrue on such Loan, or any portion
thereof, for the day on which such Loan or such portion is paid; provided that
any such Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. For the purposes of the
Interest Act (Canada) and disclosure thereunder, whenever any interest or any
fee to be paid hereunder or in connection herewith is to be calculated on the
basis of a 360-day or 365-day year, the yearly rate of interest to which the
rate used in such calculation is equivalent is the rate so used multiplied by
the actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or 365, as applicable.  The rates of interest
under this Agreement are nominal rates, and not effective rates or yields.  The
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement.

 

SECTION 2.11                        Evidence of Indebtedness.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by one or more entries in the Register.  The accounts or records maintained
by the Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Loan
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the Register, the Register shall be conclusive in
the absence of demonstrable error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender or its
registered assigns, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

82

--------------------------------------------------------------------------------


 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records and, in the
case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit.  In
the event of any conflict between the Register and the accounts and records of
any Lender in respect of such matters, the Register shall be conclusive in the
absence of demonstrable error.

 

SECTION 2.12                        Payments Generally.

 

(a)                                 All payments by the Borrower of principal,
interest, fees and other Obligations shall be made (i) with respect to the Term
B Loans in Dollars, and (ii) with respect to the Revolving Credit Commitments
and Letters of Credit, in the applicable Approved Currency in which such
Obligations are denominated, without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office and in
immediately available funds not later than 2:00 p.m., Local Time, on the date
specified herein.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Applicable Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m., Local Time, shall (in the sole discretion of the Administrative
Agent) be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Other than as specified herein, all
payments under each Loan Document of principal or interest in respect of any
Loan (or of any breakage indemnity in respect of any Loan) shall be made in
Dollars.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurocurrency Rate Loans to be
made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment on such date in accordance with Section 2.02 and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto.  If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then

 

(i)                  if the Borrower failed to make such payment, then each of
the applicable Lenders severally agree to pay to the Administrative Agent
forthwith on demand the portion of such assumed payment that was made available
to such Lenders in immediately available funds, together with interest thereon
in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lenders to the date such amount is
repaid to the Administrative Agent in immediately available funds at the
Overnight Rate plus, to the extent reasonably requested in writing by the
Administrative Agent, any administrative, processing or similar fees to the
extent customarily charged by such Administrative Agent to generally similarly
situated borrowers (but not necessarily all such borrowers) in connection with
the foregoing; it being understood that nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder; and

 

(ii)               if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing plus, to the extent reasonably requested in
writing by the Administrative Agent, any administrative, processing or similar
fees to the extent customarily

 

83

--------------------------------------------------------------------------------


 

charged by such Administrative Agent to generally similarly situated borrowers
(but not necessarily all such borrowers) in connection with the foregoing.  When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing.  If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at the interest rate
applicable to such Loan.  Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent or the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
demonstrable error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make its payment
under Section 9.07 are several and not joint.  The failure of any Lender to make
any Loan or to fund any such participation on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan or purchase its participation or to make its payment under
Section 9.07.

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(g)                                  Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.04.  If the Administrative Agent receives funds
for application to the Loan Obligations of the Loan Parties under or in respect
of the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s Applicable Percentage of the sum
of (a) the Outstanding Amount of all Loans outstanding at such time and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Loan Obligations then
owing to such Lender.

 

SECTION 2.13                        Sharing of Payments.  If, other than as
expressly provided elsewhere herein, any Lender shall obtain on account of the
Loans made by it, or its participations in L/C Obligations, any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided
that (x) if all or any portion of such excess payment is thereafter recovered
from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing

 

84

--------------------------------------------------------------------------------


 

Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered, without further interest thereon
and (y) the provisions of this Section 2.13 shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in L/C Obligations to any assignee or participant or the
application of Cash Collateral pursuant to, and in accordance with, the terms of
this Agreement.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of demonstrable error) of
participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Loan Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Loan Obligations purchased.

 

SECTION 2.14                        Incremental Credit Extensions.

 

(a)                                 At any time and from time to time, subject
to the terms and conditions set forth herein, the Loan Parties may, by notice to
the Administrative Agent (whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders), request to increase the amount of Term B
Loans of any Class or add one or more additional tranches of term loans (any
such Term B Loans or additional tranche of term loans, the “Incremental Term
Loans”) and/or one or more increases in the Revolving Credit Commitments under
the Revolving Credit Facility (a “Revolving Credit Commitment Increase”) and/or
the establishment of one or more new revolving credit commitments (an
“Additional Revolving Credit Commitment” and, together any Revolving Credit
Commitment Increases, the “Incremental Revolving Credit Commitments”; together
with the Incremental Term Loans, the “Incremental Facilities”).  Notwithstanding
anything to contrary herein, the aggregate Dollar Equivalent amount of all
Incremental Facilities (other than Refinancing Term Loans and Refinancing
Revolving Credit Commitments) (determined at the time of incurrence), together
with the aggregate principal amount of all Incremental Equivalent Debt and
Indebtedness incurred in reliance on Section 7.03(r)(ii)(A), shall not exceed
the Incremental Cap.  Each Incremental Facility shall be in an integral multiple
of $1,000,000 and be in an aggregate principal amount that is not less than
$10,000,000 in case of Incremental Term Loans or $5,000,000 in case of
Incremental Revolving Credit Commitments, provided that such amount may be less
than the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above.  Each Incremental Facility shall have
the same guarantees as, and to the extent secured, shall be secured only by (and
on an equal or junior priority basis with) the Collateral securing, all of the
other Loan Obligations under this Agreement (provided that, in the case of any
Incremental Facility that is funded into Escrow, such Incremental Facility may
be secured by the applicable funds and related assets held in Escrow (and the
proceeds thereof) until such Incremental Facility is released from Escrow) and
shall be subject to an Acceptable Intercreditor Agreement.

 

(b)                                 Any Incremental Term Loans (i) for purposes
of prepayments, shall be treated substantially the same as (and in any event no
more favorably than) the Term B Loans, (ii) shall have interest rate margins and
(subject to clauses (iii) and (iv)) amortization schedules as determined by the
Borrower and the lenders thereunder (provided that, except in the case of
Refinancing Term Loans, if such Incremental Term Loans are Qualifying Term Loans
incurred in reliance on clause (c) of the Incremental Cap, the All-In-Rate
applicable thereto will not be more than 0.50% per annum higher than the
All-In-Rate in respect of the Term B Loans unless the Applicable Rate (and/or,
as provided in the proviso below, the Base Rate floor or Eurocurrency Rate
floor) with respect to the Term B Loans is adjusted to be equal to the
All-In-Rate applicable to such Indebtedness, minus 0.50% per annum, provided
that, unless otherwise agreed by the Borrower in its sole discretion, any
increase in All-In-Rate to any Term B Loan due to the application or imposition
of a Base Rate floor or Eurocurrency Rate floor on any such Indebtedness shall
be effected solely through an increase in (or implementation of, as applicable)
any Base Rate floor or Eurocurrency Rate floor applicable to such Term B Loan
(this proviso to this clause (b)(ii), the “MFN Provision”)), (iii) any
Incremental Term Loan (other than Inside Maturity Loans) shall not have a final
maturity date earlier than the Maturity Date applicable to the Term B Loans),
(iv) any Incremental Term Loan (other than Inside Maturity Loans) shall not have
a Weighted Average Life to Maturity that is shorter than the Weighted Average
Life to Maturity of the Term B Loans) and (v) shall be, taken as a whole, no
more favorable to the lenders providing such

 

85

--------------------------------------------------------------------------------


 

Incremental Facility, in their capacity as such (as reasonably determined by the
Borrower) (excluding (x) pricing, rate floors, original issue discounts or call
protection, premiums and optional prepayment or redemption terms and
(y) (I) covenants or other provisions applicable only to periods after the
latest maturity date of the applicable Facility or (II) any more restrictive
covenant, to the extent that (A) if such more restrictive covenant is added for
the benefit of any Incremental Facility consisting of term loans other than
Customary Term A Loans, such covenant (except to the extent only applicable
after the maturity date of the Term B Loans) is also added for the benefit of
all of the Facilities or (B) if such more restrictive covenant is added for the
benefit of any Incremental Facility consisting of a revolving facility or
Customary Term A Loans, such covenant (except to the extent only applicable
after the maturity date of the Revolving Credit Facility) is also added for the
benefit of the Revolving Credit Facility; it being understood and agreed that in
each such case of clauses (A) and (B), no consent of any Agent and/or any Lender
shall be required in connection with adding such covenant).

 

(c)                                  Any Revolving Credit Commitment Increase
shall (i) have the same maturity date as the Revolving Credit Commitments under
such Revolving Credit Facility that is being increased, (ii) require no
scheduled amortization or mandatory commitment reduction prior to the final
maturity of the Revolving Credit Commitments and (iii) be on the same terms and
pursuant to the same documentation applicable to the Revolving Credit
Commitments under such Revolving Credit Facility that is being increased (it
being understood that, if required to consummate a Revolving Credit Commitment
Increase, the pricing, interest margin, rate floors and commitment fees shall be
increased so long as such increases apply to the entire Revolving Credit
Facility (provided additional upfront or similar fees may be payable to the
Lenders participating in the Revolving Credit Commitment Increase without any
requirement to pay such amounts to Lenders holding existing Revolving Credit
Commitments)).  Any Additional Revolving Credit Commitments (i) shall have
interest rate margins and, subject to clause (ii), have amortization schedules
as determined by the Borrower and the lenders thereunder but shall not require
scheduled amortization or mandatory commitment reductions prior to the Maturity
Date of the Revolving Credit Facility, (ii) other than Inside Maturity Loans,
mature no earlier than, and will require no mandatory commitment reduction prior
to, the Maturity Date applicable to the Revolving Credit Commitments,
(iii) which are Refinancing Revolving Credit Commitments shall not have a final
maturity date earlier than the Maturity Date applicable to the Revolving Credit
Commitments being refinanced thereby and (iv) shall have the same terms as the
Revolving Credit Commitments or such terms as are reasonably satisfactory to the
Administrative Agent, it being understood that no consent shall be required from
the Administrative Agent for terms and conditions that are more restrictive than
the existing Revolving Credit Commitments to the extent that they apply to
periods after the Maturity Date applicable to the Revolving Credit Commitments
or are otherwise added for the benefit of the Revolving Credit Lenders hereunder
(which shall not require the consent of any Revolving Credit Lender or any
Agent); provided that to the extent any covenant that is more restrictive than
the Financial Covenants is added for the benefit of any Additional Revolving
Commitments, such covenant (except to the extent only applicable after the
maturity date of each Revolving Credit Facility) is also added for the benefit
of each Revolving Credit Facility; it being understood and agreed that in each
such case, no consent of any Agent and/or any Lender shall be required in
connection with adding such covenant); provided that notwithstanding anything to
the contrary in this Section 2.14(c), (1) the borrowing and repayment (except
for (A) payments of interest and fees at different rates on Additional Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the applicable Revolving Credit Commitments and (C) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (3) below)) of Revolving Credit Loans with respect to
Additional Revolving Credit Commitments shall be made on a no less than pro rata
basis (with respect to borrowings) and a no greater than pro rata basis (with
respect to repayments) with all other Revolving Credit Commitments, (2) all
Letters of Credit may be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments, (3) the permanent repayment of commitments with respect to, and
termination of, Additional Revolving Credit Commitments prior to the Maturity
Date applicable to the Revolving Credit Commitments at the time of incurrence of
such Additional Revolving Credit Commitments shall be made on a pro rata basis
with all other Revolving Credit Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any Class of
Revolving Credit Commitments on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class and (4) assignments
and participations of Additional Revolving Credit Commitments (and Revolving
Credit Loans made thereunder) shall be governed by the same or equivalent
assignment and participation provisions applicable to the Revolving Credit
Commitments and Revolving Credit Loans.

 

(d)                                 [Reserved].

 

86

--------------------------------------------------------------------------------


 

(e)                                  Each notice from the applicable Loan Party
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans and/or Incremental Revolving Credit
Commitments. Any additional bank, financial institution, existing Lender or
other Person that elects to extend Incremental Term Loans or Incremental
Revolving Credit Commitments shall be reasonably satisfactory to the Borrower
and the Administrative Agent (any such bank, financial institution, existing
Lender or other Person being called an “Additional Lender”) and, if not already
a Lender, shall become a Lender under this Agreement pursuant to an amendment
(an “Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower and such Additional Lender, and,
in the case of any Incremental Revolving Credit Commitments, each L/C Issuer. 
For the avoidance of doubt, no L/C Issuer is required to act as such for any
Additional Revolving Credit Commitments unless they so consent. No Incremental
Facility Amendment shall require the consent of any Lenders other than the
Additional Lenders with respect to such Incremental Facility Amendment.  No
Lender shall be obligated to provide any Incremental Term Loans or Incremental
Revolving Credit Commitments, unless it so agrees.  Commitments in respect of
any Incremental Term Loans or Incremental Revolving Credit Commitments may
become Commitments under this Agreement.  An Incremental Facility Amendment may,
without the consent of any other Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.14. The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Additional Lenders, be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of each of the conditions
set forth in Section 4.02 (it being understood that (i) all references to “the
date of such Credit Extension” in Section 4.02 shall be deemed to refer to the
Incremental Facility Closing Date and (ii) if the proceeds of such Incremental
Facility are to be used, in whole or in part, to (x) finance a Permitted
Acquisition or other Investment, (1) such incurrence shall be subject to the LCT
Provisions and (2) no Specified Event of Default shall exist on the Incremental
Facility Closing Date or (y) for any other purpose, no Event of Default shall
exist on the Incremental Facility Closing Date).  The proceeds of any
Incremental Term Loans will be used for general corporate purposes and any other
use not prohibited hereunder. Upon each increase in the Revolving Credit
Commitments under any Revolving Credit Facility pursuant to this Section 2.14
that is in the form of a Revolving Credit Commitment Increase, each Revolving
Credit Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Incremental Revolving Credit Commitment (each, an “Incremental Revolving
Increase Lender”) in respect of such Revolving Credit Commitment Increase, and
each such Incremental Revolving Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Letters of Credit such that,
after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Revolving Credit Lender (including
each such Incremental Revolving Increase Lender) will equal the percentage of
the aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment after
giving effect to such Revolving Credit Commitment Increase.  Additionally, if
any Revolving Credit Loans are outstanding under a Revolving Credit Facility at
the time any Revolving Credit Commitment Increase is implemented under such
Revolving Credit Facility, the Revolving Credit Lenders immediately after
effectiveness of such Revolving Credit Commitment Increase shall purchase and
assign at par such amounts of the Revolving Credit Loans outstanding under such
Revolving Credit Facility at such time as the Administrative Agent may require
such that each Revolving Credit Lender holds its Applicable Percentage of all
Revolving Credit Loans outstanding under such Revolving Credit Facility
immediately after giving effect to all such assignments.  The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this
Section 2.14.

 

SECTION 2.15                        Extensions of Term Loans and Revolving
Credit Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of any Class of Term Loans or
any Class of Revolving Credit Commitments, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Credit Commitments of the applicable Class) and on the same
terms to each such Lender, the Borrower is hereby permitted to consummate from
time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and/or Revolving Credit Commitments of the applicable
Class and otherwise modify the terms of such Term Loans and/or Revolving Credit
Commitments pursuant to the terms of the

 

87

--------------------------------------------------------------------------------


 

relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings), modifying the amortization
schedule in respect of such Lender’s Term Loans and/or modifying any prepayment
premium or call protection in respect of such Lender’s Term Loans) (each, an
“Extension,” and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a separate Class of Term Loans from the Class of Term Loans from which they were
converted, and any Extended Revolving Credit Commitments (as defined below)
shall constitute a separate Class of Revolving Credit Commitments from the
Class of Revolving Credit Commitments from which they were converted, it being
understood that an Extension may be in the form of an increase in the amount of
any outstanding Class of Term Loans or Revolving Credit Commitments otherwise
satisfying the criteria set forth below), so long as the following terms are
satisfied:

 

(i)                                     except as to interest rates, fees and
final maturity (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Revolving Credit Commitment of any Revolving
Credit Lender that agrees to an extension with respect to such Revolving Credit
Commitment extended pursuant to an Extension (an “Extended Revolving Credit
Commitment”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms as
the original Class of Revolving Credit Commitments (and related outstandings);
provided that at no time shall there be Revolving Credit Commitments hereunder
(including Extended Revolving Credit Commitments and any original Revolving
Credit Commitments) which have more than three different maturity dates,

 

(ii)                                  except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the Borrower and set forth in the
relevant Extension Offer), the Term Loans of any Term Lender that agrees to an
extension with respect to such Term Loans extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the Class of Term Loans
subject to such Extension Offer,

 

(iii)                               the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term Loans extended thereby, and the maturity of any Extended
Term Loans shall not be shorter than the maturity of the Term Loans extended
thereby,

 

(iv)                              any Extended Term Loans may participate (x) on
a pro rata basis, greater than pro rata or a less than pro rata basis in any
voluntary repayments or prepayments hereunder and (y) on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer,

 

(v)                                 if the aggregate principal amount of the
Class of Term Loans (calculated on the face amount thereof) or Revolving Credit
Commitments, as the case may be, in respect of which Term Lenders or Revolving
Credit Lenders, as the case may be, shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans or
Revolving Credit Commitments of such Class, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans
or Revolving Credit Commitments of such Class, as the case may be, of such Term
Lenders or Revolving Credit Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term Lenders
or Revolving Credit Lenders, as the case may be, have accepted such Extension
Offer,

 

(vi)                              all documentation in respect of such Extension
shall be consistent with the foregoing, and

 

(vii)                           any applicable Minimum Extension Condition shall
be satisfied unless waived by the Borrower and no Lender shall be obligated to
extend its Term Loans or Revolving Credit Commitments unless it so agrees.

 

88

--------------------------------------------------------------------------------


 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.15, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05 and (ii) no Extension Offer is required to be in any minimum amount
or any minimum increment, provided that the Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Borrower’s sole discretion and may be waived by the
Borrower) of Term Loans or Revolving Credit Commitments (as applicable) of any
or all applicable Classes be tendered.  The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.15 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on the
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 2.05, 2.12 and 2.13) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.15.

 

(c)                                  No consent of any Lender or the
Administrative Agent shall be required to effectuate any Extension, other than
(A) the consent of each Lender agreeing to such Extension with respect to one or
more of its Term Loans and/or Revolving Credit Commitments (or a portion
thereof) and (B) with respect to any Extension of any Class of Revolving Credit
Commitments, the consent of the relevant L/C Issuer (if such L/C Issuer is being
requested to issue letters of credit with respect to the Class of Extended
Revolving Credit Commitments).  All Extended Term Loans, Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Loan
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Loan
Obligations under this Agreement and the other Loan Documents.  The Lenders
hereby irrevocably authorize and direct the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new Classes in respect of Revolving
Credit Commitments or Term Loans so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new Classes,
in each case on terms consistent with this Section 2.15 (and to the extent any
such amendment is consistent with the terms of this Section 2.15 (as reasonably
determined by the Borrower), the Administrative Agent shall be deemed to have
consented to such amendment, and no such consent of the Administrative Agent
shall be necessary to have such amendment become effective).

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least five (5) Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures (including, without
limitation, regarding timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.15; provided that, failure to give such notice shall in no way
affect the effectiveness of any amendment entered into to effectuate such
Extension in accordance with this Section 2.15.

 

SECTION 2.16                        Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 the Commitment Fee shall cease to accrue on
any of the Revolving Credit Commitments of such Defaulting Lender pursuant to
Section 2.09(a);

 

(b)                                 the Commitment, Outstanding Amount of Term
Loans and Revolving Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Lenders or the
Required Revolving Credit Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.01); provided that any waiver, amendment or modification of a type
described in clause (a), (b) or (c) of the first proviso in Section 10.01 that
would apply to the Commitments or Loan Obligations owing to such Defaulting
Lender shall require the consent of such Defaulting Lender with respect to the
effectiveness of such waiver, amendment or modification with respect to the
Commitments or Loan Obligations owing to such Defaulting Lender;

 

89

--------------------------------------------------------------------------------


 

(c)                                  if any L/C Exposure exists at the time a
Lender under the Revolving Credit Facility becomes a Defaulting Lender then:

 

(i)                     all or any part of the L/C Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
L/C Exposure does not exceed the total of all non-Defaulting Lenders’ relevant
Commitments;

 

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent, Cash Collateralize for the benefit
of the L/C Issuer only the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure and (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.03(f) for so long as such L/C Exposure is outstanding and;

 

(iii)                      if the Borrower Cash Collateralizes any portion of
such Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.03(h) with respect to such Defaulting Lender’s L/C
Exposure during the period such Defaulting Lender’s L/C Exposure is Cash
Collateralized;

 

(iv)                    if the L/C Exposures of the non-Defaulting Lenders are
increased pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.09(a) and 2.03(h) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages;

 

(v)                    if all or any portion of such Defaulting Lender’s L/C
Exposure is neither reallocated nor Cash Collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the L/C
Issuer or any other Lender hereunder, all letter of credit fees payable under
Section 2.03(h) with respect to such portion of such Defaulting Lender’s L/C
Exposure shall be payable to the L/C Issuer until and to the extent that such
L/C Exposure is reallocated and/or Cash Collateralized; and

 

(vi)                    subject to Section 10.23, no reallocation pursuant to
this Section 2.16 shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

 

(d)                                 so long as such Lender is a Defaulting
Lender under the Revolving Credit Facility, the relevant L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it has
received assurances satisfactory to it that non-Defaulting Lenders will cover
the related exposure and/or Cash Collateral will be provided by the Borrower in
accordance with Section 2.16(c), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.16(c)(i) (and such Defaulting Lender shall
not participate therein).

 

(e)                                  In the event that the Administrative Agent,
the Borrower and the relevant L/C Issuer each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the relevant L/C Exposures shall be readjusted to reflect the
inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Revolving Credit Loans of the other
Revolving Credit Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Credit Loans in
accordance with its Applicable Percentage.

 

90

--------------------------------------------------------------------------------


 

SECTION 2.17                        Permitted Debt Exchanges.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower to all Lenders
(other than, with respect to any Permitted Debt Exchange Offer that constitutes
an offering of securities, any Lender that, if requested by the Borrower, is
unable to certify that it is (i) a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act), (ii) an institutional “accredited
investor” (as defined in Rule 501 under the Securities Act) or (iii) not a “U.S.
person” (as defined in Rule 902 under the Securities Act)) with outstanding Term
Loans of a particular Class, the Borrower may from time to time consummate one
or more exchanges of such Term Loans for Indebtedness (in the form of senior
secured, senior unsecured, senior subordinated, or subordinated notes or term
loans) or Qualified Equity Interests (such Indebtedness or Qualified Equity
Interests, “Permitted Debt Exchange Securities” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:

 

(i)                                     each such Permitted Debt Exchange Offer
shall be made on a pro rata basis to the Term Lenders (other than, (x) with
respect to any Permitted Debt Exchange Offer that constitutes an offering of
securities, any Lender that, if requested by the Borrower, is unable to certify
that it is (i) a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act), (ii) an institutional “accredited investor” (as defined in
Rule 501 under the Securities Act) or (iii) not a “U.S. person” (as defined in
Rule 902 under the Securities Act) or (y) any Lender that, if requested by the
Borrower, is unable to certify that it can receive the type of Permitted Debt
Exchange Securities being offered in connection with such Permitted Debt
Exchange) of each applicable Class based on their respective aggregate principal
amounts of outstanding Term Loans under each such Class;

 

(ii)                                  the aggregate principal amount (calculated
on the face amount thereof) of such Permitted Debt Exchange Securities shall not
exceed the aggregate principal amount (calculated on the face amount thereof) of
Term Loans so refinanced, except by an amount equal to any fees, expenses,
commissions, underwriting discounts and premiums payable in connection with such
Permitted Debt Exchange;

 

(iii)                               the stated final maturity of such Permitted
Debt Exchange Securities is not earlier than the latest Maturity Date for the
Class or Classes of Term Loans being exchanged, and such stated final maturity
is not subject to any conditions that could result in such stated final maturity
occurring on a date that precedes such latest maturity date (it being understood
that acceleration or mandatory repayment, prepayment, redemption or repurchase
of such Permitted Debt Exchange Securities upon the occurrence of an event of
default, a change in control, an event of loss or an asset disposition shall not
be deemed to constitute a change in the stated final maturity thereof);

 

(iv)                              such Permitted Debt Exchange Securities are
not required to be repaid, prepaid, redeemed, repurchased or defeased, whether
on one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control, an event of loss or an asset disposition)
prior to the latest Maturity Date for the Class or Classes of Term Loans being
exchanged, provided that, notwithstanding the foregoing, scheduled amortization
payments (however denominated, including scheduled offers to repurchase) of such
Permitted Debt Exchange Securities shall be permitted so long as the Weighted
Average Life to Maturity of such Indebtedness shall be longer than the remaining
Weighted Average Life to Maturity of the Class or Classes of Term Loans being
exchanged;

 

(v)                                 no Restricted Subsidiary is a borrower or
guarantor with respect to such Indebtedness unless such Restricted Subsidiary is
or substantially concurrently becomes a Loan Party;

 

(vi)                              if such Permitted Debt Exchange Securities are
secured, such Permitted Debt Exchange Securities are secured on a pari passu
basis or junior priority basis to the Obligations and (A) such Permitted Debt
Exchange Securities are not secured by any assets not securing the Obligations
unless such assets substantially concurrently secure the Obligations and (B) the
beneficiaries thereof (or an agent or trustee on their behalf) shall have become
party to an Acceptable Intercreditor Agreement with the Collateral Agent;

 

91

--------------------------------------------------------------------------------


 

(vii)                           the terms and conditions of such Permitted Debt
Exchange Securities (excluding pricing and optional prepayment or redemption
terms or covenants or other provisions applicable only to periods after the
Maturity Date of the Class or Classes of Term Loans being exchanged) reflect
market terms and conditions at the time of incurrence or issuance; provided that
if such Permitted Debt Exchange Securities contain any financial maintenance
covenants, such covenants shall not be more restrictive than (or in addition to)
those contained in this Agreement (unless such covenants are also added for the
benefit of the Lenders under this Agreement, which amendment to add such
covenants to this Agreement shall not require the consent of any Lender or Agent
hereunder);

 

(viii)                        all Term Loans exchanged under each applicable
Class by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on date of the settlement
thereof (and, if requested by the Administrative Agent, any applicable
exchanging Lender shall execute and deliver to the Administrative Agent an
Assignment and Assumption, or such other form as may be reasonably requested by
the Administrative Agent, in respect thereof pursuant to which the respective
Lender assigns its interest in the Term Loans being exchanged pursuant to the
Permitted Debt Exchange to the Borrower for immediate cancellation), and accrued
and unpaid interest on such Term Loans shall be paid to the exchanging Lenders
on the date of consummation of such Permitted Debt Exchange, or, if agreed to by
the Borrower and the Administrative Agent, the next scheduled Interest Payment
Date with respect to such Term Loans (with such interest accruing until the date
of consummation of such Permitted Debt Exchange);

 

(ix)                              if the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) of a given Class tendered by
Lenders in respect of the relevant Permitted Debt Exchange Offer (with no Lender
being permitted to tender a principal amount of Term Loans which exceeds the
principal amount thereof of the applicable Class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans of such
Class offered to be exchanged by the Borrower pursuant to such Permitted Debt
Exchange Offer, then the Borrower shall exchange Term Loans under the relevant
Class tendered by such Lenders ratably up to such maximum based on the
respective principal amounts so tendered, or, if such Permitted Debt Exchange
Offer shall have been made with respect to multiple Classes without specifying a
maximum aggregate principal amount offered to be exchanged for each Class, and
the aggregate principal amount of all Term Loans (calculated on the face amount
thereof) of all Classes tendered by Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of Term Loans which exceeds the principal amount thereof actually held by it)
shall exceed the maximum aggregate principal amount of Term Loans of all
relevant Classes offered to be exchanged by the Borrower pursuant to such
Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
across all Classes subject to such Permitted Debt Exchange Offer tendered by
such Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered;

 

(x)                                 all documentation in respect of such
Permitted Debt Exchange shall be consistent with the foregoing, and all written
communications generally directed to the Lenders in connection therewith shall
be in form and substance consistent with the foregoing and made in consultation
with the Borrower and the Administrative Agent; and

 

(xi)                              any applicable Minimum Tender Condition or
Maximum Tender Condition, as the case may be, shall be satisfied or waived by
the Borrower.

 

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.

 

(b)                                 With respect to all Permitted Debt Exchanges
effected by the Borrower pursuant to this Section 2.17, such Permitted Debt
Exchange Offer shall be made for not less than $25,000,000 in aggregate
principal amount of Term Loans, provided that subject to the foregoing the
Borrower may at its election specify (A) as a condition (a “Minimum Tender
Condition”) to consummating any such Permitted Debt Exchange that a minimum
amount (to be determined and specified in the relevant Permitted Debt Exchange
Offer in the Borrower’s discretion) of Term Loans of any or all applicable
Classes be tendered and/or (B) as a condition (a “Maximum

 

92

--------------------------------------------------------------------------------


 

Tender Condition”) to consummating any such Permitted Debt Exchange that no more
than a maximum amount (to be determined and specified in the relevant Permitted
Debt Exchange Offer in the Borrower’s discretion) of Term Loans of any or all
applicable Classes will be accepted for exchange.  The Administrative Agent and
the Lenders hereby acknowledge and agree that the provisions of Sections 2.05,
2.06 and 2.13 do not apply to the Permitted Debt Exchange and the other
transactions contemplated by this Section 2.17 and hereby agree not to assert
any Default or Event of Default in connection with the implementation of any
such Permitted Debt Exchange or any other transaction contemplated by this
Section 2.17.

 

(c)                                  In connection with each Permitted Debt
Exchange, (i) the Borrower shall provide the Administrative Agent at least five
(5) Business Days’ (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof; provided that, failure to
give such notice shall in no way affect the effectiveness of any Permitted Debt
Exchange consummated in accordance with this Section 2.17 and (ii) the Borrower,
in consultation with the Administrative Agent, acting reasonably, shall
establish such procedures as may be necessary or advisable to accomplish the
purposes of this Section 2.17; provided that the terms of any Permitted Debt
Exchange Offer shall provide that the date by which the relevant Lenders are
required to indicate their election to participate in such Permitted Debt
Exchange shall be not less than five (5) Business Days following the date on
which the Permitted Debt Exchange Offer is made.  The Borrower shall provide the
final results of such Permitted Debt Exchange to the Administrative Agent no
later than three (3) Business Days prior to the proposed date of effectiveness
for such Permitted Debt Exchange (or such shorter period agreed to by the
Administrative Agent in its sole discretion) and the Administrative Agent shall
be entitled to conclusively rely on such results.

 

(d)                                 The Borrower shall be responsible for
compliance with, and hereby agrees to comply with, all applicable securities and
other laws in connection with each Permitted Debt Exchange, it being understood
and agreed that (i) neither the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (ii) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Exchange Act.

 

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01                        Taxes.

 

(a)                                 Except as provided in this Section 3.01, any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made free and clear of and without deduction for any
Taxes, except as required by applicable Laws (as determined in the good faith
discretion of the applicable withholding agent). If any applicable withholding
agent shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document, (i) if such Taxes are Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional sums payable under this Section 3.01), the
applicable Lender or Agent (or, in the case of payments made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions, (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (iv) as soon as
practicable after the date of any such payment by any Loan Party, such Loan
Party (or the Borrower) shall furnish to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.

 

(b)                           In addition, and without duplication of any
obligation set forth in Section 3.01(a), the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent reimburse it for the payment of, any Other
Taxes.

 

(c)                            Without duplication of any amounts paid pursuant
to Section 3.01(a) or Section 3.01(b), the Borrower shall jointly and severally
indemnify each Agent and each Lender within 10 days of receipt of a

 

93

--------------------------------------------------------------------------------


 

written demand thereof for (i) the full amount of Indemnified Taxes (including
any Indemnified Taxes imposed or asserted by any jurisdiction in respect of
amounts payable under this Section 3.01) payable or paid by such Agent and such
Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Agent (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or Agent,
shall be conclusive absent manifest error.

 

(d)                           If any Lender or Agent determines, in its
reasonable discretion, that it has received a refund in respect of any
Indemnified Taxes as to which indemnification or additional amounts have been
paid to it by any Loan Party pursuant to this Section 3.01, it shall promptly
remit an amount equal to such refund as soon as practicable after it is
determined that such refund pertains to Indemnified Taxes (but only to the
extent of indemnity payments made, or additional amounts paid, by the Loan
Parties under this Section 3.01 with respect to the Indemnified Taxes giving
rise to such refund) to the Borrower, net of all reasonable out-of-pocket
expenses (including any Taxes) of the Lender or Agent, as the case may be and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund); provided that the Borrower, upon the request of
the Lender or Agent, as the case may be, shall promptly return an amount equal
to such refund (plus any applicable interest, additions to tax or penalties) to
such party in the event such party is required to repay such refund to the
relevant Governmental Authority.  Such Lender or Agent, as the case may be,
shall, at the Borrower’s request, provide the Borrower with a copy of any notice
of assessment or other evidence of the requirement to repay such refund received
from the relevant Governmental Authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential). 
Notwithstanding anything to the contrary in this Section 3.01(d), in no event
will any Lender or Agent be required to pay any amount to any Loan Party
pursuant to this Section 3.01(d) the payment of which would place such Lender or
Agent in a less favorable net after-Tax position than it would have been in if
the Tax subject to indemnification or additional amounts and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its Tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any refund or to make available its Tax
returns or disclose any information relating to its Tax affairs (or any other
information that it deems confidential) or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

 

(e)                            Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 3.01(a) or (c) with respect to
such Lender it will, if requested by the Borrower, use commercially reasonable
efforts (subject to legal and regulatory restrictions), at the Borrower’s
expense, to designate another Applicable Lending Office for any Loan or Letter
of Credit affected by such event if doing so would reduce or eliminate amounts
payable under Section 3.01(a) or (c); provided that such efforts are made on
terms that, in the judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.01(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (c).

 

(f)                             Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by
applicable Laws, or reasonably requested by the Borrower or the Administrative
Agent, certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any withholding Tax with respect to any payments to be made to
such Lender under any Loan Document.  Each such Lender shall, whenever a lapse
in time or change in circumstances renders such documentation (including any
documentation specifically referenced below) expired, obsolete or inaccurate in
any material respect, deliver promptly to the Borrower and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so.

 

94

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing:

 

(i)                                     Each Lender that is a “United States
person” (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal backup withholding;

 

(ii)                                  Each Lender that is not a “United States
person” (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter when required by
applicable Laws or upon the reasonable request of the Borrower or the
Administrative Agent), two properly completed and duly signed original copies of
whichever of the following is applicable:

 

(A)    Internal Revenue Service Forms W-8BEN or Form W-8BEN-E, as applicable (or
any successor forms), claiming eligibility for benefits of an income tax treaty
to which the United States is a party,

 

(B)             Internal Revenue Service Forms W-8ECI (or any successor forms),

 

(C)             in the case of a Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) or the Code, (x) a certificate, in
substantially the form of Exhibit K (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
interest payments under any Loan Documents are effectively connected with such
Lender’s conduct of a U.S. trade or business, and (y) Internal Revenue Service
Forms W-8BEN or Forms W-8BEN-E, as applicable (or any successor forms),

 

(D)             to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Lender that has granted a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
the Lender, accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN,
W-8BEN-E, a United States Tax Compliance Certificate, Internal Revenue Service
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership and one or more direct or indirect partners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Lender on behalf of such direct or indirect partner(s)),
or

 

(E)              any other form prescribed by applicable U.S. federal income tax
laws (including the Treasury regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding tax on any payments
to such Lender under the Loan Documents, together with such supplemental
documentation as may be prescribed by applicable laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by applicable Laws and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
FATCA obligations, to determine whether such Lender has or has not complied with

 

95

--------------------------------------------------------------------------------


 

such Lender’s FATCA obligations and to determine the amount, if any, to deduct
and withhold from such payment.  Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Notwithstanding any other provision of this Section 3.01(f), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(f).

 

(g)                                  The Administrative Agent (or any successor
thereto) shall provide the Borrower with, (i) if it is a United States person
(as defined in Section 7701(a)(30) of the Code), a duly completed Internal
Revenue Service Form W-9 certifying that it is exempt from U.S. federal backup
withholding (along with any other tax forms reasonably requested by the
Borrower), or (ii) if it is not a United States person, (1) with respect to
amounts payable to the Administrative Agent for its own account, a duly
completed Internal Revenue Service Form W-8ECI or Form W-8BEN-E, as applicable
(along with any other tax forms reasonably requested by the Borrower), and
(2) with respect to amounts payable to the Administrative Agent on behalf of a
Lender, a duly completed Internal Revenue Service Form W-8IMY (together with any
required accompanying documentation), and shall update such forms periodically
upon the reasonable request of the Borrower.  Notwithstanding any other
provision of this clause (g), the Administrative Agent shall not be required to
deliver any form that such Administrative Agent is not legally eligible to
deliver.

 

(h)                                 For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 3.01, include any L/C Issuer.

 

SECTION 3.02                        Inability to Determine Rates.  If in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof,  (a) (i) the Administrative Agent reasonably determines in
good faith that deposits (whether in Dollars or an Alternative Currency) are not
being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a) above, “Impacted Loans”), or (b) the
Administrative Agent or the Required Lenders reasonably determine in good faith
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such

 

96

--------------------------------------------------------------------------------


 

alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

SECTION 3.03                        Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurocurrency Rate Loans.

 

(a)                                 If any Lender determines that as a result of
any Change in Law (including with respect to Taxes), or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining any Loan or issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.03(a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes indemnifiable under Section 3.01, (ii) Excluded Taxes
described in clauses (b) through (e) of the definition of “Excluded Taxes,”
(iii) Excluded Taxes described in clause (a) of the definition of “Excluded
Taxes” to the extent such Taxes are imposed on or measured by such Lender’s net
income or profits (or are franchise Taxes imposed in lieu thereof) or
(iv) reserve requirements contemplated by Section 3.03(c)), then from time to
time within fifteen (15) days after demand by such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.05), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction; provided that in the case of any Change in Law
only applicable as a result of the proviso set forth in the definition thereof,
such Lender will only be compensated for such amounts that would have otherwise
been imposed under the applicable increased cost provisions and only to the
extent the applicable Lender is imposing such charges on other generally
similarly situated borrowers (but not necessarily all such borrowers) under
comparable syndicated credit facilities.

 

(b)                                 If any Lender determines that as a result of
any Change in Law regarding capital adequacy or liquidity requirements, or any
change therein or in the interpretation thereof, in each case after the date
hereof, or compliance by such Lender (or its Applicable Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy or liquidity requirements, and such Lender’s desired
return on capital), then from time to time upon demand of such Lender setting
forth in reasonable detail the charge and the calculation of such reduced rate
of return (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.05), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.

 

(c)                                  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of demonstrable error), and
(ii) as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent demonstrable error) which in each case shall be due
and payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or cost from such
Lender.  If a Lender fails to give notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days after receipt of such notice.

 

(d)                                 Subject to Section 3.05(b), failure or delay
on the part of any Lender to demand compensation pursuant to this Section 3.03
shall not constitute a waiver of such Lender’s right to demand such
compensation.

 

(e)                                  If any Lender requests compensation under
this Section 3.03, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Applicable Lending Office
for

 

97

--------------------------------------------------------------------------------


 

any Loan or Letter of Credit affected by such event; provided that such efforts
are made on terms that, in the reasonable judgment of such Lender, cause such
Lender and its Applicable Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage; and provided, further, that nothing in this
Section 3.03(e) shall affect or postpone any of the Obligations of the Borrower 
or the rights of such Lender pursuant to Section 3.03(a), (b), (c) or (d).

 

SECTION 3.04                        Funding Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan on a day other than the last day of the
Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan (other than a Base Rate Loan) on the date or in the
amount notified by the Borrower;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.  Notwithstanding the foregoing, in connection
with any Incremental Term Loans, parties thereto shall endeavor to adjust
Interest Periods thereon to minimize amounts payable under this Section with
respect thereto.

 

SECTION 3.05                        Matters Applicable to All Requests for
Compensation.

 

(a)                                 Any Agent or any Lender claiming
compensation under this Article III shall deliver a certificate to the Borrower
setting forth the additional amount or amounts to be paid to it hereunder which
shall be conclusive in the absence of demonstrable error.  In determining such
amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.

 

(b)                                 With respect to any Lender’s claim for
compensation under Section 3.01, Section 3.02, Section 3.03 or Section 3.04, the
Borrower shall not be required to compensate such Lender for any amount incurred
more than one hundred and eighty (180) days prior to the date that such Lender
notifies the Borrower of the event that gives rise to such claim; provided that,
if the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.  If any Lender requests compensation by the Borrower under
Section 3.03, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
Eurocurrency Rate Loans from one Interest Period to another, or to convert Base
Rate Loans into Eurocurrency Rate Loans, until the event or condition giving
rise to such request ceases to be in effect (in which case the provisions of
Section 3.05(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

(c)                                  If the obligation of any Lender to make or
continue any Eurocurrency Rate Loan from one Interest Period to another, or to
convert Base Rate Loans into Eurocurrency Rate Loans shall be suspended pursuant
to Section 3.05(b) hereof, such Lender’s Eurocurrency Rate Loans denominated in
Dollars shall be automatically converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for such Eurocurrency Rate Loans
(or, in the case of an immediate conversion required by Section 3.02, on such
earlier date as required by Law) and, unless and until such Lender gives notice
as provided below that the circumstances specified in Section 3.03 hereof that
gave rise to such conversion no longer exist:

 

98

--------------------------------------------------------------------------------


 

(i)                                     to the extent that such Lender’s
Eurocurrency Rate Loans denominated in Dollars have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Eurocurrency Rate Loans shall be applied instead to its Base Rate
Loans; and

 

(ii)                                  all Loans denominated in Dollars that
would otherwise be made or continued from one Interest Period to another by such
Lender as Eurocurrency Rate Loans shall be made or continued instead as Base
Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
converted into Eurocurrency Rate Loans shall remain as Base Rate Loans.

 

(d)                                 If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.03 hereof that gave rise to the conversion of such Lender’s
Eurocurrency Rate Loans denominated in Dollars pursuant to this Section 3.05 no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurocurrency Rate Loans made by other Lenders
are outstanding, such Lender’s Base Rate Loans shall be automatically converted
to Eurocurrency Rate Loans, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

 

SECTION 3.06                        Replacement of Lenders under Certain
Circumstances.

 

(a)                                 If at any time (i) any Lender requests
reimbursement for amounts owing pursuant to Section 3.01 or Section 3.03 as a
result of any condition described in such Sections or any Lender ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.03, (ii) any Lender becomes a Defaulting Lender, (iii) any Lender
becomes a Non-Consenting Lender, (iv) any Lender becomes a Non-Extending Lender
and/or, (v) any suspension or cancellation of any obligation of any Lender to
issue, make, maintain, fund or charge interest with respect to any such
Borrowing pursuant to Section 3.07, then the Borrower may, at its election and
its sole expense and effort, on prior written notice to the Administrative Agent
and such Lender, to the extent not in conflict with applicable Laws in any
material respect, either (x) replace such Lender by requiring such Lender to
(and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (or, with
respect to clause (iii) above, all of its rights and obligations with respect to
the Class of Loans or Commitments that is the subject of the related consent,
waiver or amendment) (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) to one or more Eligible Assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.03 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to the applicable departure, waiver or amendment of the Loan Documents or
(y) repay the Loans and terminate the Commitments held by any such Lender
notwithstanding anything to the contrary herein (including, without limitation
Section 2.05, Section 2.06, Section 2.07 or Section 2.13), on a non pro rata
basis so long as any accrued and unpaid interest and required fees are paid any
such Non-Consenting Lender or Non-Extending Lender.

 

(b)                                 Any Lender being replaced pursuant to
Section 3.06(a) above shall (i) execute and deliver an Assignment and Assumption
with respect to such Lender’s Commitment and outstanding Loans and
participations in L/C Obligations (provided that the failure of any such Lender
to execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register) and (ii) deliver Notes,
if any, evidencing such Loans to the Borrower or Administrative Agent.  Pursuant
to such Assignment and Assumption, (A) the assignee Lender shall acquire all or
a portion, as the case may be, of the assigning Lender’s Commitments and
outstanding Loans and participations in L/C Obligations, (B) all obligations of
the Loan Parties owing to the assigning Lender relating to the Loan Documents
and participations so assigned shall be paid in full by the assignee Lender or
the Loan Parties (as applicable) to such assigning Lender concurrently with such
assignment and assumption, any amounts owing to the assigning Lender (other than
a Defaulting Lender) under Section 3.04 as a consequence of such assignment and,
in the case of an assignment of Term Loans in connection with a Repricing Event,
the premium, if any, that would have been payable by the Borrower on such date
pursuant to

 

99

--------------------------------------------------------------------------------


 

Section 2.05(a)(iii) if such Lender’s Term Loans subject to such assignment had
been prepaid on such date shall have been paid by the Borrower to the assigning
Lender and (C) upon such payment and, if so requested by the assignee Lender,
the assignor Lender shall deliver to the assignee Lender the appropriate Note or
Notes executed by the Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

 

(c)                                  Notwithstanding anything to the contrary
contained above, any Lender that acts as an L/C Issuer may not be replaced
hereunder at any time that it has any Letter of Credit outstanding hereunder
unless arrangements reasonably satisfactory to such L/C Issuer (including the
furnishing of a backstop standby letter of credit in form and substance, and
issued by an issuer reasonably satisfactory to such L/C Issuer, or the
depositing of Cash Collateral into a Cash Collateral Account in amounts and
pursuant to arrangements reasonably satisfactory to such L/C Issuer) have been
made with respect to each such outstanding Letter of Credit and the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.09.

 

(d)                                 In the event that (i) the Borrower or the
Administrative Agent have requested that the Lenders (A) consent to a departure
or waiver of any provisions of the Loan Documents or (B) agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section 10.01
or all the Lenders with respect to a certain Class of the Loans and (iii) solely
with respect to clauses (i) and (ii) above, the Required Lenders have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”  In the
event that the Borrower or the Administrative Agent has requested that the
Lenders consent to an extension of the Maturity Date of any Class of Loans as
permitted by Section 2.15, then any Lender who does not agree to such extension
shall be deemed a “Non-Extending Lender.”

 

SECTION 3.07                        Illegality.  If (a) in any applicable
jurisdiction, the Administrative Agent, any L/C Issuer or any Lender determines
that any Change in Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for the Administrative Agent, such L/C Issuer
or such Lender, as applicable, to (i) perform any of its obligations hereunder
or under any other Loan Document, (ii) to fund or maintain its participation in
any Loan or (iii) issue, make, maintain, fund or charge interest with respect to
any Borrowing to any Loan Party who is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia (including, as a result of any illegality due to any economic or
financial sanctions administered or enforced by any sanctions authority) or
(b) any Lender is advised in writing by a sanctions authority that penalties
will be imposed by a sanctions authority as a result of such Lender’s
participation in the Agreement or any other business or financial relationship
with the Borrower, in each case of clauses (a) and (b), such Person shall
promptly notify the Administrative Agent, then, upon the Administrative Agent
notifying the Borrower, and until such notice by such Person is revoked, any
obligation of such Person to issue, make, maintain, fund or charge interest with
respect to any such Borrowing shall be suspended, and to the extent required by
applicable Law, cancelled. Upon receipt of such notice, the Loan Parties shall,
(A) repay that Person’s participation in the Loans or other applicable
Obligations on the last day of the Interest Period for each Loan or other
Obligation occurring after the Administrative Agent has notified the Borrower
or, if earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by applicable Law) and (B) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

 

SECTION 3.08                        Survival.  All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments
and repayment of all other Loan Obligations hereunder and any assignment of
rights by or replacement of a Lender or L/C Issuer.

 

ARTICLE IV

 

Conditions Precedent to Credit Extensions

 

SECTION 4.01                        Conditions to Initial Credit Extension.  The
obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction (or waiver in accordance with Section 10.01 and the
paragraph immediately succeeding Section 4.01(h)) of the following conditions
precedent:

 

100

--------------------------------------------------------------------------------


 

(a)                     The Administrative Agent’s receipt of the following,
each of which shall be originals, facsimiles or other electronic copies (in each
case, followed promptly by originals if requested) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
in form and substance reasonably satisfactory to the Administrative Agent and
each of the Lenders:

 

(i)                                     executed counterparts of this Agreement,
the Guaranty, the Security Agreement (and intellectual property security
agreements required thereunder), and each of the other Loan Documents to be
entered into on the Closing Date and prior to the initial Credit Extension, in
any case, subject to the provisions of this Section 4.01 and together with
(except as provided in the Collateral Documents and/or the provisions of this
Section 4.01):

 

(A)                               certificates, if any, representing the pledged
equity referred to therein accompanied by undated stock powers executed in blank
and (if applicable) instruments evidencing the pledged debt referred to therein
endorsed in blank, and

 

(B)                               evidence that all other actions, recordings
and filings (UCC financing statements and intellectual property security
agreements) that the Administrative Agent or Collateral Agent may deem
reasonably necessary to satisfy the Collateral and Guarantee Requirement shall
have been taken, completed or otherwise provided for;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender that has requested a Note at least five (5) Business Days in
advance of the Closing Date;

 

(iii)                               such certificates (including a certificate
substantially in the form of Exhibit L), copies of Organization Documents of the
Loan Parties, resolutions or other action and incumbency certificates of
Responsible Officers of each Loan Party, evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party on the Closing Date;

 

(iv)                              an opinion from Kirkland & Ellis LLP, counsel
to the Loan Parties, addressed to the Administrative Agent, the Collateral Agent
and each Lender;

 

(v)                                 an opinion from Ice Miller LLP, Indiana
counsel to the Loan Parties, addressed to the Administrative Agent, the
Collateral Agent and each Lender;

 

(vi)                              a certificate attesting to the Solvency of the
Borrower and its Subsidiaries (on a consolidated basis) on the Closing Date
after giving effect to the Transactions, from the Borrower’s chief financial
officer or other officer with equivalent duties;

 

(vii)                           a Committed Loan Notice or Letter of Credit
Application, as applicable, relating to the initial Credit Extension and an
associated letter of direction;

 

(viii)                        copies of recent customary state level UCC lien,
tax and judgment searches prior to the Closing Date with respect to the Loan
Parties located in the United States; and

 

(ix)                              if available in the relevant jurisdiction,
good standing certificates or certificates of status, as applicable and bring
down telegrams or facsimiles, for each Loan Party.

 

(b)                     All fees and expenses required to be paid on the Closing
Date hereunder or pursuant to any agreement in writing entered into by the
Borrower, as applicable, to the extent, with respect to expenses, invoiced at
least three (3) Business Days prior to the Closing Date, shall have been paid in
full in cash or will be paid on the Closing Date out of the initial Credit
Extension.

 

101

--------------------------------------------------------------------------------


 

(c)                      Prior to or substantially simultaneously with the
initial Credit Extension, (i) the Refinancing shall have been consummated and
(ii) the Spin-Off shall be consummated in accordance with the Form 10.

 

(d)                     The Lead Arrangers shall have received (i) the Audited
Financial Statements, (ii) the Unaudited Financial Statements and (iii) a pro
forma unaudited consolidated balance sheet as of December 31, 2017 and related
pro forma unaudited consolidated statements of operations for the fiscal year
ended December 31, 2017, in each case prepared after giving effect to the
Transactions as if the Transactions had occurred as of December 31, 2017 (in the
case of such balance sheet) or at the beginning of the period covered by the pro
forma statement of operations required pursuant to this clause (iii) (in the
case of the statements of operations), which pro forma financial statements
shall not be required to meet the requirements of Regulation S-X under the
Securities Act or other accounting rules and regulations of the SEC promulgated
thereunder (including applying purchase method of accounting).

 

(e)                      The Administrative Agent and the Lenders shall have
received at least three (3) Business Days prior to the Closing Date all
documentation and other information about the Loan Parties as has been
reasonably requested in writing at least ten (10) Business Days prior to the
Closing Date by the Administrative Agent or the Lenders that they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

 

(f)                       Since December 31, 2017, there shall not have been any
fact, event, occurrence, development, change or state of circumstances or facts
that has had a Material Adverse Effect.

 

(g)                      The representations and warranties of the Borrower and
each other Loan Party contained in Article V or any other Loan Document shall be
true and correct in all material respects on and as of the date of such Credit
Extension; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

(h)                     The Administrative Agent shall have received a
certificate, dated as of the Closing Date, of a Responsible Officer of the
Borrower, confirming compliance with the condition precedent set forth in
Section 4.01(c), (f) and (g).

 

(i)                         No Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

 

The making of the initial Credit Extensions by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
Section 4.01 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.

 

SECTION 4.02                        Conditions to All Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension on or after
the Closing Date and any requests for Incremental Revolving Credit Commitments
which are established, but not drawn on the date of the effectiveness of such
facility (other than (x) a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurocurrency Rate Loans or (y) a
Credit Extension under any Incremental Facility in connection with a Permitted
Acquisition or other Investment, which are subject to the LCT Provisions) is
subject to the following conditions precedent:

 

(a)                     The representations and warranties of the Borrower and
each other Loan Party contained in Article V or any other Loan Document shall be
true and correct in all material respects on and as of the date of such Credit
Extension; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided

 

102

--------------------------------------------------------------------------------


 

further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

(b)                     No Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

 

(c)                      The Administrative Agent and, if applicable, the
relevant L/C Issuer shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

In addition, If there are any Mortgaged Properties, any increase or extension
(including a renewal) of the aggregate Commitments (excluding, in each case
(i) any continuation or conversion of Borrowings, (ii) the making of any
Revolving Credit Loans or (iii) the issuance, renewal or extension of any Letter
of Credit) shall be subject to (and conditioned upon) the prior delivery of all
flood-related documentation with respect to such Mortgaged Properties as
required by subsection (f)(iv) of the definition of Collateral and Guarantee
Requirement.

 

Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (ii) a Credit Extension of Incremental Term Loans in
connection with a Permitted Acquisition or other Investment which are subject to
the LCT Provisions) submitted by the Borrower shall be deemed to be a
representation and warranty that the applicable conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V

 

Representations and Warranties

 

The Borrower represents and warrants to the Agents and the Lenders that:

 

SECTION 5.01                        Existence, Qualification and Power;
Compliance with Laws.  Each Loan Party (a) is a Person duly incorporated,
organized or formed, and validly existing and, where applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and, where applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause
(a) (other than with respect to the Borrower), (b)(i), (c), (d) or (e), to the
extent that failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.02                        Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party, and the consummation of the Transactions, (a) have
been duly authorized by all necessary corporate or other organizational action
and (b) do not and will not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, (iii) result in the creation of
any Lien (other than under the Loan Documents and Liens subject to an Acceptable
Intercreditor Agreement) or (iv) violate any material Law; except (in the case
of clauses (b)(ii) and (b)(iv)), to the extent that such conflict, breach,
contravention, payment or violation would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.03                        Governmental Authorization; Other Consents. 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other

 

103

--------------------------------------------------------------------------------


 

Person is necessary or required in connection with (a) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document, or for the consummation of the Transactions, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent, the Collateral Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect and (iii) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.04                        Binding Effect.  This Agreement and each
other Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  This Agreement and each other Loan Document constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

SECTION 5.05                        Financial Statements; No Material Adverse
Effect.

 

(a)                                 The Audited Financial Statements, the
Unaudited Financial Statements and the pro forma financial statements described
in Section 4.01(d)(iii) fairly present in all material respects the consolidated
financial condition of the Borrower and its Restricted Subsidiaries as of the
dates thereof, and its results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise disclosed to the Administrative Agent prior to the
Closing Date.

 

(b)                                 Since December 31, 2017, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default under the Loan Documents.

 

SECTION 5.06                        Litigation.  Except as set forth on Schedule
5.06, there are no actions, suits, proceedings, claims or disputes pending or,
to the knowledge of the Borrower, threatened in writing or contemplated, at law,
in equity, in arbitration or by or before any Governmental Authority, by or
against the Borrower or any of its Restricted Subsidiaries or against any of
their properties or revenues that either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.07                        Ownership of Property; Liens.

 

(a)                                 Each Loan Party and each of its Subsidiaries
has good and valid title to, or valid leasehold interests in, or easements or
other limited property interests in, all property necessary in the ordinary
conduct of its business, free and clear of all Liens except for minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purposes, Permitted Liens and any
Liens and privileges arising mandatorily by Law and, in each case, except where
the failure to have such title or other interest would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 As of the Closing Date, there are no
Material Real Properties other than those listed on Schedule 5.07(b) hereof.

 

(c)                                  Except as would not have a Material Adverse
Effect, all management agreements and franchise agreements to which any Loan
Party is a party relating to real property are in full force and effect and no

 

104

--------------------------------------------------------------------------------


 

consent is required in connection with any such agreements for the consummation
of the Transactions, except as shall have been obtained prior to the Closing
Date.

 

SECTION 5.08                        Environmental Compliance.  Except as set
forth on Schedule 5.08 or as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:

 

(a)                                 there are no pending or, to the knowledge of
the Borrower, threatened claims, actions, suits, notices of violation, notices
of potential responsibility or proceedings by or against any Loan Party or any
of their respective Restricted Subsidiaries alleging potential liability under,
or responsibility for violation of, any Environmental Law.

 

(b)                                 there has been no Release of Hazardous
Materials at, on, under or from any property currently or formerly owned, leased
or operated by any Loan Party or their respective Restricted Subsidiaries which
would reasonably be expected to give rise to liability under Environmental Laws;

 

(c)                                  no Loan Party nor any of their respective
Restricted Subsidiaries is currently undertaking, either individually or
together with other persons, any investigation or response action relating to
any actual or threatened Release of Hazardous Materials at any location pursuant
to the order of any Governmental Authority or the requirements of any
Environmental Law;

 

(d)                                 all Hazardous Materials transported by or on
behalf of any Loan Party or any of their respective Restricted Subsidiaries from
any property currently or formerly owned, leased or operated by any Loan Party
or any of their respective Restricted Subsidiaries for off-site disposal have
been disposed of in compliance with any Environmental Laws; and

 

(e)                                  the Loan Parties and their respective
Restricted Subsidiaries and their respective businesses, operations and
properties are and have been in compliance with all Environmental Laws and have
obtained, maintained and are in compliance with all permits, licenses or
approvals required under Environmental Laws for their operations.

 

SECTION 5.09                        Taxes.  The Borrower and each of its
Restricted Subsidiaries has timely filed all federal, provincial, state,
municipal, foreign and other Tax returns and reports required to be filed, and
have timely paid all federal, provincial, state, municipal, foreign and other
Taxes levied or imposed upon them or their properties, income or assets
otherwise due and payable, except (a) those Taxes that are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or IFRS, as
applicable, or (b) failures to file or pay as would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  There are no Tax audits, deficiencies, assessments or other claims with
respect to the Borrower or any of its Restricted Subsidiaries that would, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.10                        Compliance with ERISA.

 

(a)                                 Except as would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan and Foreign Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state Laws and applicable foreign laws,
respectively.

 

(b)                                 (i) No ERISA Event or similar event with
respect to a Foreign Plan has occurred or is reasonably expected to occur;
(ii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 et seq. or 4243 of ERISA with respect to a Multiemployer
Plan; and (iii) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA, except,
with respect to each of the foregoing clauses of this Section 5.10, as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

105

--------------------------------------------------------------------------------


 

(c)                                  The Borrower represents and warrants as of
the Closing Date that it is not and will not be (1) an employee benefit plan
subject to Title I of ERISA, (2) a plan or account subject to Section 4975 of
the Code; or (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code.

 

SECTION 5.11                        Subsidiaries; Equity Interests.  As of the
Closing Date, neither the Borrower nor any other Loan Party has any Subsidiaries
other than those specifically disclosed in Schedule 5.11, and all of the
outstanding Equity Interests in the Borrower and its Subsidiaries have been
validly issued, are fully paid and, in the case of Equity Interests representing
corporate interests, nonassessable and, on the Closing Date, all Equity
Interests owned directly or indirectly by the Borrower or any other Loan Party
are owned free and clear of all Liens except for Permitted Liens.  As of the
Closing Date, Schedule 5.11 (a) sets forth the name and jurisdiction of
organization or incorporation of each Subsidiary of a Loan Party, (b) sets forth
the ownership interest of the Borrower and any of the Loan Parties in each of
their Subsidiaries, including the percentage of such ownership and
(c) identifies each Person the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

 

SECTION 5.12                        Margin Regulations; Investment Company Act.

 

(a)                                 No Loan Party is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock, and
no proceeds of any Borrowings and no Letter of Credit will be used for any
purpose that violates Regulation U or Regulation X of the FRB.

 

(b)                                 None of the Loan Parties is or is required
to be registered as an “investment company” under the Investment Company Act of
1940, as amended.

 

SECTION 5.13                        Disclosure.  On the Closing Date, no report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to any Agent, any Arranger or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or any other Loan Document (as modified or supplemented
by other information so furnished) when taken as a whole contains when furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

 

SECTION 5.14                        Intellectual Property; Licenses, Etc.  Each
of the Loan Parties and the other Restricted Subsidiaries own, license or
possess the right to use, all of the trademarks, service marks, trade names,
domain names, copyrights, patents, patent rights, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are used in or reasonably necessary for the
operation of their respective businesses as currently conducted, and, to the
knowledge of the Borrower , without violation of the rights of any Person,
except to the extent such failures to own, license or possess or violations,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.  No claim or litigation regarding any such IP
Rights is pending or, to the knowledge of the Borrower, threatened against any
Loan Party or its Subsidiary, which, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.15                        Solvency.  On the Closing Date after giving
effect to the Transactions, the Borrower and its Subsidiaries, on a consolidated
basis, are Solvent.  For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

SECTION 5.16                        Collateral Documents.  The Collateral
Documents are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties legal, valid and enforceable Liens on and
security interests in, the Collateral described therein and to the extent
intended to be created thereby, except as such

 

106

--------------------------------------------------------------------------------


 

enforceability may be limited by Debtor Relief Laws and by general principles of
equity, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable Laws (which filings or
recordings shall be made to the extent required by any Collateral Document) and
(ii) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any Collateral Document), the Liens
created by such Collateral Documents will constitute so far as possible under
relevant Law fully perfected first-priority Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral, in each
case subject to no Liens other than Permitted Liens.

 

SECTION 5.17                        Use of Proceeds.  The proceeds of the Term B
Loans and the Revolving Credit Loans and Letters of Credit shall be used in a
manner consistent with the uses set forth in the Preliminary Statements to this
Agreement.

 

SECTION 5.18                        Patriot Act.  (i) Neither the Borrower nor
any other Loan Party is in material violation of any material laws relating to
terrorism or money laundering, including Executive Order No. 13224 on Terrorist
Financing, effective September 23, 2001 and the USA PATRIOT Act. (ii) The use of
proceeds of the Loans and Letters of Credit will not violate in any material
respect the Trading with the Enemy Act, as amended or any of the foreign asset
control regulations of the United States Treasury Department (31 C.F.R. Subtitle
B, Chapter V).

 

SECTION 5.19                        Sanctioned Persons.  None of the Borrower,
its Restricted Subsidiaries, or, any director, officer, or employee, or, to the
knowledge of the Borrower, any agent or affiliate of the Borrower or any of its
Restricted Subsidiaries is a person that is, or is 50% or more owned by persons
that are, (i) currently, the target of any economic sanctions administered by
the Office of Foreign Assets Control (“OFAC”) of the U.S. Treasury Department or
the U.S. Department of State, the United Nations Security Council, the European
Union or any member state thereof, or Her Majesty’s Treasury, the government of
Canada or any other relevant sanctions authority (collectively, “Sanctions”) or
(ii) located, organized, or resident in a country or territory that is, or whose
government is, the target of comprehensive Sanctions (currently, Cuba, Iran,
North Korea, Syria, or the Crimea region of Ukraine).  The Borrower will not,
directly or, to the knowledge of the Borrower, indirectly, use the proceeds of
the Loans or Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person that, at the time of such
funding, is the subject of Sanctions or in any country or territory, that, at
the time of such funding, is, or whose government is, the subject of
comprehensive Sanctions,  or (ii) in any other manner that would result in a
violation of Sanctions.

 

SECTION 5.20                        FCPA.  No part of the proceeds of the Loans
or Letters of Credit will be used, directly or, to the knowledge of the
Borrower, indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended (“FCPA”), or any other
similar applicable anti-corruption law (collectively, the “Anti-Corruption
Laws”).  The Borrower and its Restricted Subsidiaries have conducted their
businesses in compliance with Anti-Corruption Laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

SECTION 5.21                        No EEA Financial Institution.  No Loan Party
is an EEA Financial Institution.ARTICLE VI

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been backstopped, Cash Collateralized or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made), the Borrower shall, and shall (except in
the case of the covenants set forth in Section 6.01, Section 6.02 and
Section 6.03) cause each Restricted Subsidiary to:

 

107

--------------------------------------------------------------------------------


 

SECTION 6.01                        Financial Statements.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower ending
after the Closing Date, a consolidated balance sheet of the Borrower as at the
end of such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year
and including a customary management summary of operating results, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” qualification or exception (other than an emphasis of
matter paragraph) (other than (x) with respect to, or resulting from, a current
debt maturity and/or (y) any potential default or event of default of any
financial covenant under this Agreement and/or any other Indebtedness on a
future date or in a future period); provided that if the independent auditor
provides an attestation and a report with respect to management’s report on
internal control over financial reporting and its own evaluation of internal
control over financial reporting, then such report may include a qualification
or limitation due to the exclusion of any acquired business from such report to
the extent such exclusion is permitted under rules or regulations promulgated by
the SEC or the Public Company Accounting Oversight Board;

 

(b)                                 as soon as available, but in any event,
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower beginning with the first fiscal
quarter ending after the Closing Date, a consolidated balance sheet of the
Borrower as at the end of such fiscal quarter, and the related (i) consolidated
statements of income or operations for such fiscal quarter and for the portion
of the fiscal year then ended and (ii) consolidated statements of cash flows for
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject to normal year-end adjustments and
the absence of footnotes;

 

(c)                                  simultaneously with the delivery of each
set of consolidated financial statements referred to in Section 6.01(a) and
(b) above the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of any parent company or
Unrestricted Subsidiaries (if any) from such consolidated financial statements;
and

 

(d)                                 at the time of the delivery of the financial
statements required by Section 6.01(a), an annual budget for the Borrower for
such fiscal year, which shall be prepared in good faith upon reasonable
assumptions at the time of preparation), it being understood that actual results
may vary from such forecasts and that such variations may be material;

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower by furnishing the Borrower’s or a parent company’s Form 10-K or 10-Q,
as applicable, filed with the SEC; provided that to the extent such information
is in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion an independent registered
public accounting firm of nationally recognized standing, which statements,
report and opinion may be subject to the same exceptions and qualifications as
contemplated in Section 6.01(a) (including the proviso thereto).

 

SECTION 6.02                        Certificates; Other Information.  Deliver to
the Administrative Agent for prompt further distribution to each Lender:

 

(a)                                 no later than five (5) days after the
delivery of the financial statements referred to in Section 6.01(a) and (b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

108

--------------------------------------------------------------------------------


 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which the Borrower files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(c)                                  together with the delivery of the financial
statements pursuant to Section 6.01(a) and each Compliance Certificate pursuant
to Section 6.02(a), (i) a list of Subsidiaries that identifies each Subsidiary
as a Material Subsidiary or an Immaterial Subsidiary as of the date of delivery
of such Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date or the date of the last such
list and (ii) such other information required by the Compliance Certificate; and

 

(d)                                 promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Loan Party
or any Material Subsidiary, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender through the Administrative Agent may
from time to time reasonably request; provided that, notwithstanding anything to
the contrary in this Section 6.02(d), none of the Borrower or any Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (x) that constitutes non-financial
trade secrets or non-financial proprietary information, (y) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) would be in breach of any confidentiality
obligations, fiduciary duty or Law or (z) that is subject to attorney client or
similar privilege or constitutes attorney work product; provided further that,
in the event that the Borrower does not provide information in reliance on the
exclusions in this sentence, it shall use its commercially reasonable efforts to
communicate, to the extent permitted, the applicable information in a way that
would not violate such restrictions.

 

Documents required to be delivered pursuant to Section 6.01(a) and (b) or
Section 6.02(a) may be delivered (1) electronically or (2) to the extent that
such are publicly available via EDGAR or another publicly available reporting
system, by the Borrower advising the Administrative Agent of the filing thereof,
and if so delivered pursuant to clause (1), shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or pursuant to clause (2), shall be deemed to have been delivered on the
date the Borrower advises the Administrative Agent of the filing thereof;
provided that with respect to clause (1):  (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (A) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak, IntraLinks or another
similar electronic system (the “Platform”) and (B) certain of the Lenders
(“Public Lenders”) may be “Public-Side” Lenders (i.e., Lenders that (or have
personnel that) do not wish to receive material non-public information with
respect to the Borrower or its Subsidiaries, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first

 

109

--------------------------------------------------------------------------------


 

page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.

 

SECTION 6.03                        Notices.

 

(a)                                 Promptly after a Responsible Officer obtains
actual knowledge thereof, notify the Administrative Agent for prompt further
distribution to each Lender:

 

(i)                                     of the occurrence of any Default, which
notice shall specify the nature thereof, the period of existence thereof and
what action the Borrower propose to take with respect thereto;

 

(ii)                                  of any litigation or governmental
proceeding (including, without limitation, pursuant to any Environmental Laws)
pending against the Borrower or any of the Subsidiaries that would result in a
Material Adverse Effect;

 

(iii)                               of the occurrence of any ERISA Event or
similar event with respect to a Foreign Plan that would result in a Material
Adverse Effect; and

 

(iv)                              of any other event that would have a Material
Adverse Effect.

 

(b)                                 [Reserved].

 

SECTION 6.04                        Maintenance of Existence.  (a) Preserve,
renew and maintain in full force and effect its legal existence under the Laws
of the jurisdiction of its organization or incorporation and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses and franchises necessary or desirable in the normal
conduct of its business, except (i) in each case of clauses (a) (other than with
respect to the Borrower) and (b), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect or (ii) in each case,
pursuant to a transaction permitted by Section 7.04 or Section 7.05.

 

SECTION 6.05                        Maintenance of Properties.  Except if the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (a) maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted and casualty or condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions thereof or thereto in accordance with prudent industry practice.

 

SECTION 6.06                        Maintenance of Insurance.

 

(a)                                 Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

 

(b)                                 With respect to Loan Parties organized in
the United States, (i) such Loan Parties shall use commercially reasonable
efforts to procure that such insurance shall provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 10 days (or, to the extent reasonably available, 30
days) after receipt by the Collateral Agent of written notice thereof (the
Borrower

 

110

--------------------------------------------------------------------------------


 

shall deliver a copy of the policy (and to the extent any such policy is
cancelled or renewed, a renewal or replacement policy) or other evidence thereof
to the Administrative Agent and the Collateral Agent, or insurance certificate
with respect thereto) and (ii) such insurance shall name the Collateral Agent as
lender loss payee (in the case of property insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance), as
applicable.

 

SECTION 6.07                        Compliance with Laws.  (i) Comply in all
material respects with the requirements of the Anti-Corruption Laws and
Sanctions and (ii) comply in all respects with all Laws and all orders, writs,
injunctions, decrees and judgments applicable to it or to its business or
property (including without limitation, Environmental Laws, and ERISA), except
as to clause (ii) if the failure to comply therewith would not, individually or
in the aggregate reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.08                        Books and Records.  Maintain proper books of
record and account, in which entries that are full, true and correct in all
material respects and are in conformity with GAAP consistently applied shall be
made of all material financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be; it being agreed
that the Borrower and its Restricted Subsidiaries shall only be required to
provide such books of record and account in accordance with and to the extent
required by the standards set forth in Section 6.09.

 

SECTION 6.09                        Inspection Rights.  With respect to any Loan
Party, permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties and to discuss its affairs,
finances and accounts with its directors, managers, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections as contemplated by the next proviso,
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.09 and the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year absent the existence of an Event of Default and such
inspection shall be at the Borrower’s sole expense; provided, further, that
(x) to the extent there exists any Event of Default, the Administrative Agent,
on behalf of the Lenders (or any of its representatives or independent
contractors), may have one (1) additional right to exercise the ability to
visit, inspect and/or discuss in accordance with the foregoing during such
calendar year at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice and (y) to the extent (A) any Specified
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) or (B) any Event of
Default under Section 8.01(b) (solely with respect to the Financial Covenants)
exists, the Administrative Agent or any Revolving Credit Lender (or any of their
respective representatives or independent contractors) may, in each case of
clauses (A) and (B), do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice.  The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants.  Notwithstanding anything to the contrary in this Section 6.09,
none of the Borrower or any Restricted Subsidiary will be required to disclose
or permit the inspection or discussion of, any document, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) would be in breach of any confidentiality obligations, fiduciary
duty or Law or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product; provided that in the event that the Borrower
does not provide information in reliance on the exclusions in this sentence, it
shall use its commercially reasonable efforts to communicate, to the extent
permitted, the applicable information in a way that would not violate such
restrictions.

 

SECTION 6.10                        Covenant to Guarantee Obligations and Give
Security.  At the Borrower’s expense, take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

 

(a)                                 upon the formation or acquisition of any new
direct or indirect Wholly-Owned Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 6.13
of any existing direct or indirect Wholly-Owned Subsidiary as a Restricted
Subsidiary or any Excluded Subsidiary ceasing to be an Excluded Subsidiary or
any Restricted Subsidiary that is not a Loan Party merging or amalgamating with
a Loan Party in accordance with the proviso in Section 7.04(a):

 

111

--------------------------------------------------------------------------------


 

(i)                     within sixty (60) days after such formation,
acquisition, designation or occurrence or such longer period as the
Administrative Agent may agree in its reasonable discretion:

 

(A)                               cause each such Restricted Subsidiary to
furnish to the Administrative Agent a description of the Material Real
Properties that are not Excluded Property owned by such Restricted Subsidiary in
detail reasonably satisfactory to the Administrative Agent;

 

(B)                               cause each such Restricted Subsidiary to duly
execute and deliver to the Administrative Agent or the Collateral Agent (as
appropriate) Mortgages, pledges, guarantees, assignments, Security Agreement
Supplements and other security agreements and documents or joinders or
supplements thereto (including without limitation, with respect to Mortgages,
the documents listed in paragraph (f) of the definition of “Collateral and
Guarantee Requirement”), as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent
(consistent with the Mortgages, Security Agreement and other Collateral
Documents in effect on the Closing Date or required, as of the Closing Date to
be delivered in accordance with Section 6.12), in each case granting Liens
required by the Collateral and Guarantee Requirement;

 

(C)                               cause each such Restricted Subsidiary to
deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and (if applicable) instruments
evidencing the Indebtedness held by such Restricted Subsidiary and required to
be pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent; and

 

(D)                               take and cause such Restricted Subsidiary and
each direct or indirect parent of such Restricted Subsidiary to take whatever
action (including the recording of Mortgages, the filing of financing statements
and intellectual property security agreements and delivery of stock and
membership interest certificates) may be necessary in the reasonable opinion of
the Collateral Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid and perfected first priority
Liens required by the Collateral and Guarantee Requirement, enforceable against
all third parties in accordance with their terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law); and

 

(E)                                to the extent reasonably requested by the
Administrative Agent, cause each such Restricted Subsidiary to deliver customary
board resolutions and officers certificates; and

 

(ii)                     as promptly as practicable after the request therefor
by the Collateral Agent and to the extent in the Borrower’s possession, deliver
to the Collateral Agent with respect to each Material Real Property that is not
Excluded Property, any existing title reports, title insurance policies and
surveys or environmental assessment reports to the extent reasonably available;
and

 

(b)                                 upon the acquisition of any Material Real
Property after the Closing Date that is not Excluded Property by any Loan Party,
if such Material Real Property shall not already be subject to a perfected first
priority Lien (subject to Permitted Liens) under the Collateral Documents
pursuant to the Collateral and Guarantee Requirement and is required to be, the
Borrower shall within ninety (90) days after such the acquisition of such
Material Real Property (or such longer period as the Administrative Agent may
agree in its reasonable discretion) cause such real property to be subjected to
a Lien to the extent required by the Collateral and Guarantee Requirement and
will take, or cause the relevant Loan

 

112

--------------------------------------------------------------------------------


 

Party to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to grant and perfect or record such
Lien, including, as applicable, the actions referred to in paragraph (f) of the
definition of “Collateral and Guarantee Requirement” and shall deliver to the
Administrative Agent and the Collateral Agent signed copies of opinions,
addressed to the Administrative Agent, the Collateral Agent and the other
Secured Parties regarding the due execution and delivery and enforceability of
each such Mortgage, the corporate formation, existence and good standing of the
applicable mortgagor, and such other matters as may be reasonably requested by
the Administrative Agent or the Collateral Agent, and each such opinion shall be
in form and substance reasonably acceptable to the Administrative Agent;
provided that the Borrower shall provide written notice to the Secured Parties
that such Material Real Property shall become subject to a Lien at least 45 days
prior to the granting of the Lien over such Material Real Property.  If any
Lender determines, acting reasonably, that any applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to hold or benefit from a Lien over real property pursuant to
any Law of the United States or any State thereof, such Lender may notify the
Administrative Agent and disclaim any benefit of such Lien to the extent of such
illegality; provided that, (x) such determination or disclaimer shall not
invalidate or render unenforceable such Lien for the benefit of any other
Secured Party and (y) if any such determination or disclaimer shall reduce any
recovery, or deemed amount of recovery, from any such Lien, then notwithstanding
any sharing of payment or similar provision of this Agreement to the contrary,
including any provision of Section 2.13 and/or Section 8.04, such reduction
shall be borne solely by the Lender or Lenders making such determination or
disclaimer.

 

SECTION 6.11                        Use of Proceeds.  Use the proceeds of any
Credit Extension, whether directly or indirectly, in a manner consistent with
the uses set forth in the Preliminary Statements to this Agreement.

 

SECTION 6.12                        Further Assurances and Post-Closing
Covenants.

 

(a)                                 Promptly upon reasonable request by the
Administrative Agent or the Collateral Agent (i) correct any material defect or
error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or the Collateral Agent may reasonably request from time to
time in order to carry out more effectively the purposes of this Agreement and
the Collateral Documents.

 

(b)                                 Within the time periods specified on
Schedule 6.12 hereto (as each may be extended by the Administrative Agent in its
reasonable discretion), complete such undertakings as are set forth on Schedule
6.12 hereto.

 

(c)                                  The Borrower will, and will cause the other
Loan Parties to, deliver each of the items set forth in paragraph (f) of the
definition of “Collateral and Guarantee Requirement” within ninety (90) days of
the Closing Date (or such longer period as the Administrative Agent may agree in
its reasonable discretion) with respect to each Material Real Property set forth
on Schedule 5.07(b).

 

SECTION 6.13                        Designation of Subsidiaries.

 

(a)                                 Subject to Section 6.13(b) below, the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that at no time may any Subsidiary be an Unrestricted Subsidiary hereunder if it
is a “restricted Subsidiary” (or term of similar import) for the purpose of any
Junior Debt.  The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s
investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

 

113

--------------------------------------------------------------------------------


 

(b)                           The Borrower may not (x) designate any Restricted
Subsidiary as an Unrestricted Subsidiary, or (y) designate an Unrestricted
Subsidiary as a Restricted Subsidiary, in each case unless no Event of Default
exists or would result therefrom.

 

SECTION 6.14                        Payment of Taxes.  The Borrower will pay and
discharge promptly, and will cause each of the Restricted Subsidiaries to pay
and discharge, all Taxes imposed upon it or upon its income or profits, or upon
any properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, may reasonably be expected to become a lien or charge
upon any properties of the Borrower or any of the Restricted Subsidiaries not
otherwise permitted under this Agreement; provided that neither the Borrower nor
any of the Restricted Subsidiaries shall be required to pay any such Tax or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP or
IFRS, as applicable, or which would not reasonably be expected, individually or
in the aggregate, to constitute a Material Adverse Effect.

 

SECTION 6.15                        Maintenance of Ratings.  The Borrower will
use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s, in each case in respect of
the Borrower, and (ii) a public rating (but not any specific rating) in respect
of each of the Term B Facilities from each of S&P and Moody’s.

 

SECTION 6.16                        Nature of Business.  The Borrower and its
Restricted Subsidiaries will engage only in material lines of business
substantially similar to those lines of business conducted by the Borrower and
its Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, incidental or ancillary thereto; provided that, for the
avoidance of doubt, any franchising activities shall be considered substantially
similar to the lines of business conducted by the Borrower.

 

SECTION 6.17                        Fiscal Year.  The Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries (other than any Restricted
Subsidiary acquired after the Closing Date, and in such case only to the extent
necessary to conform to the fiscal year of the Borrower or a Restricted
Subsidiary) to, change its methodology of determining its fiscal year end from
such methodology in effect on the Closing Date; provided that, the Borrower may,
with the consent of the Administrative Agent, change its fiscal year-end to
another date reasonably acceptable to the Administrative Agent, in which case
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting, which adjustments shall become
effective when the Administrative Agent posts the amendment reflecting such
changes to the Platform, and the Required Lenders have not objected to such
amendment within seven (7) Business Days.

 

SECTION 6.18                        U.S. Timeshare Real Property.  With respect
to Timeshare Real Property and Timeshare Inventory (including in the form of
points for the use of the Timeshare Inventory), in each case, that is located in
the U.S. and solely to the extent owned by a Restricted Subsidiary of the
Borrower that is not directly held by a Loan Party or whose equity interests do
not constitute Collateral (a “Lower Tier Non-Loan Party”), such Timeshare Real
Property (or the Timeshare Inventory in respect thereof, including in the form
of points for the use of such Timeshare Inventory) shall, unless such transfer
is prohibited by applicable Laws or would cause a breach of an existing
agreement or governing document, in each case of such agreements or documents,
not entered into in contemplation of prohibiting such transfer, be transferred
to a Loan Party or a Restricted Subsidiary directly held by a Loan Party whose
equity interests constitute Collateral on or prior to one-hundred twenty (120)
days after (x) the Closing Date (with respect to such Timeshare Real Property
and Timeshare Inventory owned by such Lower Tier Non- Loan Party as of the
Closing Date), or (y) the date of the acquisition thereof (with respect to such
Timeshare Real Property and Timeshare Inventory acquired by such Lower Tier
Non-Loan Party after the Closing Date), or, in each case of clause (x) and (y),
such later date as may be reasonably agreed by the Administrative Agent;
provided that, the Borrower and its Restricted Subsidiaries shall not be
required to comply with this Section 6.18 to the extent of any such Timeshare
Real Property and Timeshare Inventory which, in the aggregate, have a value (as
reasonably determined by the Borrower) of 5.0% or less than the aggregate value
of all Timeshare Real Property and Timeshare Inventory held by the Borrower and
its Restricted Subsidiaries.

 

114

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been backstopped, Cash Collateralized or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made), the Borrower shall not, nor shall it
permit any of the Restricted Subsidiaries to, directly or indirectly:

 

SECTION 7.01                        Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than the following:

 

(a)                                             Liens pursuant to any Loan
Document;

 

(b)                                             Liens existing on the date
hereof securing Indebtedness or other obligations (x) with an individual value
not in excess of $10,000,000 or (y) listed on Schedule 7.01(b) and in each case
of the foregoing clauses (x) and (y), any modifications, replacements,
refinancings, renewals or extensions thereof; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof and (ii) the modification, replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens (if such
obligations constitute Indebtedness) is permitted by Section 7.03;

 

(c)                                              Liens for taxes, assessments or
governmental charges (i) which are not overdue for a period of more than thirty
(30) days, (ii) which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person to the extent required in
accordance with GAAP or (iii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

 

(d)                                             statutory or common law Liens of
landlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens arising in the ordinary course of
business (i) which secure amounts not overdue for a period of more than sixty
(60) days or if more than sixty (60) days overdue, are unfiled (or if filed have
been discharged or stayed) and no other action has been taken to enforce such
Lien, (ii) which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person to the extent required in
accordance with GAAP or (iii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

 

(e)                                              (i) pledges, deposits or Liens
arising as a matter of law in the ordinary course of business in connection with
workers’ compensation, payroll taxes, unemployment insurance, general liability
or property insurance and/or other social security legislation; and (ii) pledges
and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries;

 

(f)                                               Liens to secure the
performance of bids, trade contracts, governmental contracts and leases (other
than Indebtedness for borrowed money), statutory obligations, surety, stay,
customs and appeal bonds, performance bonds and other obligations of a like
nature (including those to secure health, safety and environmental obligations),
in each case incurred in the ordinary course of business and obligations in
respect of letters of credit, bank guarantee or similar instruments that have
been posted to support the same;

 

(g)                                              easements, rights-of-way,
restrictions, covenants, conditions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the

 

115

--------------------------------------------------------------------------------


 

aggregate, do not in any case materially interfere with the ordinary conduct of
the business of the Borrower and its Restricted Subsidiaries, taken as a whole,
and any exception on the Mortgage Policies issued in connection with the
Mortgaged Property;

 

(h)                                             Liens securing judgments for the
payment of money not constituting an Event of Default under Section 8.01(h);

 

(i)                                                 Liens securing Indebtedness
permitted under Section 7.03(f); provided that (i) such Liens attach
concurrently with or within two hundred seventy (270) days after the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, replacements
thereof and additions and accessions to such property and the proceeds and the
products thereof and customary security deposits, and (iii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any assets
(except for additions and accessions to such assets, replacements and products
thereof and customary security deposits) other than the assets subject to such
Capitalized Leases; provided that individual financings of equipment provided by
one lender may be cross-collateralized to other financings of equipment provided
by such lender;

 

(j)                                                leases, licenses, subleases
or sublicenses and Liens on the property covered thereby which do not
(i) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (ii) secure any Indebtedness;

 

(k)                                             Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business;

 

(l)                                                 Liens (i) of a collection
bank (including those arising under Section 4-210 of the Uniform Commercial
Code) on the items in the course of collection, (ii) in favor of a banking or
other financial institution or entities and/or electronic payment service
providers arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of set off) and
which are within the general parameters customary in the banking industry and
(iii) arising by the terms of documents of banks or other financial institutions
in relation to the maintenance or administration of deposit accounts, securities
accounts or cash management arrangements;

 

(m)                                         Liens (i) on cash advances or escrow
deposits in favor of the seller of any property to be acquired in an Investment
permitted pursuant to Section 7.02 to be applied against the purchase price for
such Investment or otherwise in connection with any escrow arrangements with
respect to any such Investment or any Disposition permitted under Section 7.05
and (ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(n)                                             [reserved];

 

(o)                                             Liens existing on property at
the time of its acquisition or existing on the property of any Person at the
time such Person becomes a Restricted Subsidiary (other than by designation as a
Restricted Subsidiary pursuant to Section 6.13), in each case after the date
hereof; provided that (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds or
products thereof and other than after-acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) any Indebtedness secured thereby is permitted under
Section 7.03(f) and/or Section 7.03(r)(i);

 

116

--------------------------------------------------------------------------------


 

(p)                                             any interest or title of a
lessor or sublessor under leases or subleases entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

 

(q)                                             Liens arising out of conditional
sale, title retention, consignment or similar arrangements for sale of goods
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

 

(r)                                                Liens that are contractual
rights of set-off (i) relating to the establishment of depository relations with
banks or other financial institutions not given in connection with the
incurrence of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

 

(s)                                               Liens arising from
precautionary Uniform Commercial Code financing statement filings or any
equivalent filings in respect of any leases;

 

(t)                                                Liens on insurance policies
and the proceeds thereof securing the financing of the premiums with respect
thereto;

 

(u)                                             any zoning or similar law or
right reserved to or vested in any Governmental Authority to control or regulate
the use of any real property;

 

(v)                                             Liens on specific items of
inventory or other goods and the proceeds thereof securing such Person’s
obligations in respect of documentary letters of credit issued for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or goods;

 

(w)                                           the modification, replacement,
renewal or extension of any Lien permitted by clauses (b), (i) and (o) of this
Section 7.01; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, and (B) proceeds and products thereof; and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03;

 

(x)                                             ground leases in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;

 

(y)                                             Liens (i) on property of a
Non-Loan Party securing Indebtedness that is permitted pursuant to Section 7.03
and (ii) on property of a Foreign Subsidiary securing obligations of such
Foreign Subsidiary that are not Indebtedness;

 

(z)                                              Liens solely on any cash
earnest money deposits made by the Borrower or any of its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(aa)                                      Liens securing obligations that arise
in the ordinary or normal course of business and that do not constitute
Indebtedness and that are not otherwise expressly contemplated by this
Section 7.03;

 

(bb)                                      Liens securing Indebtedness permitted
pursuant to Section 7.03(m);

 

(cc)                                        other Liens; provided that at the
time of incurrence of the obligations secured thereby, the aggregate outstanding
face amount of obligations secured by Liens existing in reliance on this clause
shall not exceed the greater of (x) $320,000,000 and (y) 35% of Consolidated
EBITDA as of the last day of the most recently ended Test Period;

 

117

--------------------------------------------------------------------------------


 

(dd)                                      Liens securing Indebtedness or other
obligations, provided, that at the time of incurrence of the Indebtedness or
other obligations secured thereby, the Borrower is in compliance with the
Financial Covenants and, in the case of (x) Liens securing Indebtedness or other
obligations on the Collateral that are pari passu with the Lien on the
Collateral securing the Obligations, the First Lien Leverage Ratio does not
exceed 3.75:1.00 (or, to the extent incurred in connection with any acquisition
or similar investment not prohibited by this Agreement, the greater of 3.75:1.00
and the First Lien Leverage Ratio at the end of the most recently ended Test
Period), (y) Liens securing Indebtedness or other obligations on the Collateral
that are junior to the Lien on the Collateral securing the Obligations, the
Secured Leverage Ratio does not exceed 4.25:1.00 (or, to the extent incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the greater of 4.25:1.00 and the Secured Leverage Ratio at the end of
the most recently ended Test Period) and (z) Liens securing Indebtedness or
other obligations on assets that are not Collateral, the Total Leverage Ratio
does not exceed 4.25:1.00 (or, to the extent incurred in connection with any
acquisition or similar investment not prohibited by this Agreement, the greater
of 4.25:1.00 and the Total Leverage Ratio at the end of the most recently ended
Test Period), in each case of this clause (dd), calculated on a Pro Forma Basis,
including the application of the proceeds thereof, as of the last day of the
most recently ended Test Period;

 

(ee)                                        Liens securing (i) Indebtedness
permitted under Section 7.03(r), Section 7.03(s), 7.03(t), Section 7.03(w) and
Section 7.03(y), in each case, to the extent contemplated by, and subject to the
limitations set forth in such provisions; provided that, to the extent such Lien
is on the Collateral, the beneficiaries thereof (or an agent or trustee on their
behalf) shall have become party to an Acceptable Intercreditor Agreement
pursuant to the terms thereof;

 

(ff)                                          with respect to any Foreign
Subsidiary, other Liens and privileges arising mandatorily by Law;

 

(gg)                                        Liens securing the Indebtedness
permitted under Section 7.03(b) in accordance with the terms thereof;

 

(hh)                                      Liens on receivables and related
assets arising in connection with a Qualified Securitization Financing;

 

(ii)                                              Liens created or deemed to
exist by the establishment of trusts for the purpose of satisfying government
reimbursement program costs and other actions or claims pertaining to the same
or related matters or other medical reimbursement programs;

 

(jj)                                            Liens on cash and Cash
Equivalents used to satisfy or discharge Indebtedness; provided that, such
satisfaction or discharge is permitted hereunder;

 

(kk)                                      receipt of progress payments and
advances from customers in the ordinary course of business to the extent the
same creates a Lien on the related inventory and proceeds thereof;

 

(ll)                                              Liens on cash or permitted
Investments securing Swap Agreements in the ordinary course of business
submitted for clearing in accordance with applicable Requirements of Law;

 

(mm)                              the prior rights of consignees and their
lenders under consignment arrangements entered into in the ordinary course of
business;

 

(nn)                                      Liens on Equity Interests of
Unrestricted Subsidiaries;

 

(oo)                                      Liens arising as a result of a
Permitted Sale Leaseback or other sale-leaseback permitted by Section 7.05; and

 

118

--------------------------------------------------------------------------------


 

(pp)                                      Liens on proceeds of Indebtedness held
in Escrow for so long as the proceeds thereof are and continue to be held in an
Escrow and are not otherwise made available to the Borrower or a Restricted
Subsidiary;

 

provided that, notwithstanding this Section 7.01, no Liens securing Indebtedness
in clause (a), (e) or (f) of the definition of Indebtedness shall exist on
Timeshare Real Property or Timeshare Inventory.

 

For purposes of determining compliance with this Section 7.01, if any Lien (or a
portion thereof) would be permitted pursuant to one or more provisions described
above, the Borrower may divide and classify such Lien (or a portion thereof) in
any manner that complies with this covenant and may later divide and reclassify
any such Lien so long as the Lien (as so divided and/or reclassified) would be
permitted to be made in reliance on the applicable exception as of the date of
such reclassification.

 

SECTION 7.02                        Investments.  Make any Investments, except:

 

(a)                                             Investments by the Borrower or a
Restricted Subsidiary in assets that were Cash Equivalents when such Investment
was made;

 

(b)                                             loans or advances to officers,
directors, managers, partners and employees of the Borrower (or any direct or
indirect parent thereof) or its Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of the Borrower (or such direct or indirect parent) (provided
that, the proceeds of any such loans and advances shall be contributed by such
parent company to, or applied to a transaction resulting in a return of net cash
proceeds in a substantially similar amount to, the Borrower, as the case may be;
provided, further that such contribution or return, as applicable, shall not
constitute an equity contribution that may be utilized for other baskets
(including the Available Amount) in this Article VII) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding at the time made not to exceed the greater of (x) $45,000,000
and (y) 5.0% of Consolidated EBITDA as of the last day of the most recently
ended Test Period;

 

(c)                                              asset purchases (including
purchases of inventory, supplies and materials) and the licensing or
contribution of intellectual property pursuant to joint marketing or development
arrangements with other Persons, in each case in the ordinary course of
business;

 

(d)                                             Investments (i) by any Loan
Party in any other Loan Party, (ii) by any Restricted Subsidiary that is not a
Loan Party in any Loan Party, (iii) by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is not a Loan Party and
(iv) by any Loan Party in any Restricted Subsidiary that is not a Loan Party;

 

(e)                                              Investments consisting of
extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business;

 

(f)                                               Investments consisting of
Liens, Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted (other than, in each case, by reference to this Section 7.02) under
Section 7.01, Section 7.03, Section 7.04, Section 7.05 and Section 7.06,
respectively;

 

(g)                                              [reserved];

 

(h)                                             Investments in Swap Contracts
permitted under Section 7.03(g);

 

(i)                                                 promissory notes and other
noncash consideration received in connection with Dispositions permitted by
Section 7.05;

 

119

--------------------------------------------------------------------------------


 

(j)                                                the purchase or other
acquisition of property and assets or businesses of any Person or of assets
constituting a business unit, a line of business or division of such Person by
the Borrower or Restricted Subsidiary, or Equity Interests in a Person that,
upon the consummation thereof, will be a Restricted Subsidiary of the Borrower
(including as a result of a merger or consolidation) (each, a “Permitted
Acquisition”); provided that (i) after giving effect to any such purchase or
other acquisition and (A) subject to the LCT Provisions, no Specified Event of
Default shall have occurred and be continuing and (B) the Borrower or Restricted
Subsidiary is in compliance with Section 6.16 and (ii) to the extent required by
the Collateral and Guarantee Requirement, (A) the property, assets and
businesses acquired in such purchase or other acquisition shall become
Collateral and (B) any such newly created or acquired Restricted Subsidiary
(other than an Excluded Subsidiary) shall become Guarantors, in each case in
accordance with Section 6.10;

 

(k)                                             the Transactions;

 

(l)                                                 Investments in the ordinary
course of business consisting of endorsements for collection or deposit and
customary trade arrangements with customers consistent with past practice;

 

(m)                                         Investments (including debt
obligations and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers from financially
troubled account debtors or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(n)                                             Investments as valued at cost at
the time each such Investment is made and including all related commitments for
future Investments, in an amount not exceeding the Available Amount; provided
that at the time of making any such Investment, with respect to any Investment
made utilizing amounts specified in clause (b) of the definition of “Available
Amount,” no Specified Event of Default shall have occurred and be continuing;

 

(o)                                             advances of payroll payments to
employees in the ordinary course of business;

 

(p)                                             loans and advances to the
Borrower in lieu of, and not in excess of the amount of (after giving effect to
any other such loans or advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to such direct or
indirect parent in accordance with Section 7.06; provided that any such loan or
advance shall reduce the amount of such applicable Restricted Payment thereafter
permitted under Section 7.06 by a corresponding amount (if such applicable
provision of Section 7.06 contains a maximum amount);

 

(q)                                             Investments held by a Restricted
Subsidiary acquired after the Closing Date or of a corporation or company merged
into the Borrower or merged or consolidated with a Restricted Subsidiary in
accordance with Section 7.04 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(r)                                                Guarantee Obligations of the
Borrower or any of its Restricted Subsidiaries in respect of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

 

(s)                                               Investments to the extent that
payment for such Investments is made with Qualified Equity Interests of the
Borrower (other than any Cure Amount); provided that, any amounts used for such
an Investment or other acquisition that are not Qualified Equity Interests shall
otherwise be permitted pursuant to this Section 7.02;

 

(t)                                                other Investments in an
aggregate amount, as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, not exceeding (i) the

 

120

--------------------------------------------------------------------------------


 

greater of (x) $415,000,000 and (y) 45% of Consolidated EBITDA as of the last
day of the most recently ended Test Period plus (ii) an amount equal to any
unused amounts reallocated from Section 7.06(j) and Section 7.08(a)(iii);

 

(u)                                             Investments (i) in connection
with a Qualified Securitization Financing and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets in connection with a
Qualified Securitization Financing;

 

(v)                                             Investments in JV Entities and
Unrestricted Subsidiaries in an aggregate amount, as valued at cost at the time
each such Investment is made and including all related commitments for future
Investments, not exceeding (i) the greater of (x) $230,000,000 and (y) 25.0% of
Consolidated EBITDA as of the last day of the most recently ended Test Period;

 

(w)                                           contributions to a “rabbi” trust
for the benefit of employees or other grantor trust subject to claims of
creditors in the case of a bankruptcy of the Borrower;

 

(x)                                             Investments resulting from
guarantees and other credit support provided in connection with the Compass
Sale;

 

(y)                                             other Investments; provided
that, at the time of such Investment, the Total Leverage Ratio of the Borrower
and its Restricted Subsidiaries on a consolidated basis as of the end of the
most recently ended Test Period, on a Pro Forma Basis, would be no greater than
3.50:1.00;

 

(z)                                              Investments existing or
contemplated on the Closing Date (x) with an individual value not in excess of
$10,000,000 or (y) set forth on Schedule 7.02 and any modification, replacement,
renewal, reinvestment or extension thereof; provided that the amount of any
Investment permitted pursuant to this Section 7.02 is not increased from the
amount of such Investment on the Closing Date except pursuant to the terms of
such Investment as of the Closing Date or as otherwise permitted by this
Section 7.02;

 

(aa)                                      Investments in connection with tax
planning and reorganization activities; provided that, after giving effect to,
any such activities, the value of the guarantees in favor of the Lenders and the
security interests of the Lenders in the Collateral, taken as a whole, would not
(and will not) be materially impaired;

 

(bb)                                      Investments in an amount equal to the
aggregate amount of cash contributions made after the Closing Date to the
Borrower in exchange for Qualified Equity Interests of the Borrower, except to
the extent utilized in connection with any other transaction permitted by
Section 7.06 or Section 7.08, and except to the extent such amount increases the
Available Amount, is incurred in connection with the Spin-Off or constitutes a
Cure Amount;

 

(cc)                                        Investments in a Similar Business
after the Closing Date in an aggregate amount for all such Investments not to
exceed, at the time such Investment is made and after giving effect to such
Investment, the sum of (i) an amount equal to the greater of (x) $320,000,000
and (y) 35.0% of Consolidated EBITDA as of the last day of the most recently
ended Test Period as of such time plus (ii) the aggregate amount of any cash
repayment of or return on such Investments theretofore received by the Borrower
or any Restricted Subsidiary after the Closing Date;

 

(dd)                                      the forgiveness or conversion to
equity of any intercompany Indebtedness owed to the Borrower or any of its
Restricted Subsidiaries or the cancellation or forgiveness of any Indebtedness
owed to the Borrower (or any parent company) or a Subsidiary from any members of
management of the Borrower (or any parent company) or any Subsidiary, in each
case permitted by Section 7.03;

 

(ee)                                        any loans and advances made to
third-party franchisees of the Borrower and its Restricted Subsidiaries in the
ordinary course of business for business development or other general corporate
purposes;

 

121

--------------------------------------------------------------------------------


 

(ff)                                          Investments in any captive
insurance companies that are Restricted Subsidiaries in an aggregate amount not
to exceed 150% of the minimum amount of capital required under the laws of the
jurisdiction in which such captive insurance companies is formed (plus any
excess capital generated as a result of any such prior investment that would
result in a materially unfavorable tax or reimbursement impact if distributed),
and other investments in any captive insurance companies that are Restricted
Subsidiaries to cover reasonable general corporate and overhead expenses of such
captive insurance companies;

 

(gg)                                        Investments by any captive insurance
companies that are Restricted Subsidiaries;

 

(hh)                                      Investments in any captive insurance
companies that are Restricted Subsidiaries in connection with a push down by the
Borrower of insurance reserves;

 

(ii)                                              Investments by any Foreign
Subsidiary in debt securities issued by any nation in which such Foreign
Subsidiary has cash which is the subject of restrictions on export, or any
agency or instrumentality of such nation or any bank or other organization
organized in such nation, in an aggregate amount not to exceed $75,000,000 at
any time outstanding; and

 

(jj)                                            to the extent that they
constitute Investments, purchases and acquisitions of inventory, supplies,
materials or equipment or purchases, acquisitions, licenses or leases of other
assets, intellectual property, or other rights, in each case in the ordinary
course of business.

 

For purposes of determining compliance with this Section 7.02, if any Investment
(or a portion thereof) would be permitted pursuant to one or more provisions
described above, the Borrower may divide and classify such Investment (or a
portion thereof) in any manner that complies with this covenant and may later
divide and reclassify any such Investment so long as the Investment (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification.

 

SECTION 7.03                        Indebtedness.  Create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness of the Borrower and any of its
Restricted Subsidiaries under the Loan Documents;

 

(b)                                 the Existing Indebtedness and any Permitted
Refinancing thereof;

 

(c)                                  Indebtedness existing on the date hereof
(x) with an individual value not in excess of $10,000,000 or (y) listed on
Schedule 7.03(c) and in each case of the foregoing clauses (x) and (y), any
Permitted Refinancing thereof;

 

(d)                                 Guarantee Obligations of the Borrower and
its Restricted Subsidiaries in respect of Indebtedness of the Borrower or any of
its Restricted Subsidiaries otherwise permitted hereunder (except that a
Subsidiary that is not a Loan Party may not, by virtue of this Section 7.03(d),
guarantee Indebtedness that such Subsidiary could not otherwise incur under this
Section 7.03); provided that, (x) if the Indebtedness being guaranteed is
subordinated to the Loan Obligations, such Guarantee Obligation shall be
subordinated to the Guarantee of the Loan Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness and (y) Guarantee Obligations made by a Loan Party with respect to
Indebtedness of a Non-Loan Party must be permitted pursuant to Section 7.02;

 

(e)                                  Indebtedness of the Borrower or any of its
Restricted Subsidiaries owing to the Borrower or any other Restricted Subsidiary
to the extent constituting an Investment permitted by Section 7.02; provided
that all such Indebtedness of any Loan Party owed to any Person that is not a
Loan Party shall be subject to the subordination terms set forth in Section 3.02
of the Guaranty (but only to the extent permitted by applicable law and not
giving rise to material adverse tax consequences);

 

122

--------------------------------------------------------------------------------


 

(f)                                   (i) Attributable Indebtedness and other
Indebtedness (including Capitalized Leases) financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets
(provided that such Indebtedness is incurred concurrently with or within two
hundred seventy (270) days after the applicable acquisition, construction,
repair, replacement or improvement), (ii) Attributable Indebtedness arising out
of Permitted Sale Leasebacks and (iii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);
provided that the aggregate principal amount of Indebtedness (including without
limitation Attributable Indebtedness, but excluding Attributable Indebtedness
incurred pursuant to clause (ii)) under this Section 7.03(f) does not exceed, at
the time of the incurrence thereof, the greater of (x) $140,000,000 and
(y) 15.0% of Consolidated EBITDA as of the last day of the most recently ended
Test Period;

 

(g)                                  Indebtedness in respect of Swap Contracts
not for speculative purposes (i) entered into to hedge or mitigate risks to
which the Borrower or any Subsidiary has actual or anticipated exposure (other
than those in respect of shares of capital stock or other equity ownership
interests of the Borrower or any Subsidiary), (ii) entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (iii) entered into to hedge commodities, currencies, general
economic conditions, raw materials prices, revenue streams or business
performance;

 

(h)                                 obligations of non-wholly owned Foreign
Subsidiaries that are Restricted Subsidiaries in respect of Disqualified Equity
Interests in an amount not to exceed $15,000,000 at any time outstanding;

 

(i)                                     Indebtedness representing deferred
compensation to employees of the Borrower (or any parent company) and its
Restricted Subsidiaries incurred in the ordinary course of business;

 

(j)                                    Indebtedness to future, present or former
directors, officers, members of management, employees or consultants of the
Borrower or any of its Subsidiaries or their respective estates, heirs, family
members, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Borrower (or any direct or indirect parent thereof)
permitted by Section 7.06(f);

 

(k)                                 Indebtedness incurred by the Borrower or any
of its Restricted Subsidiaries in a Permitted Acquisition, any other Investment
expressly permitted hereunder or any Disposition, in each case to the extent
constituting indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;

 

(l)                                     Indebtedness consisting of obligations
of the Borrower (or any parent company) or any of its Restricted Subsidiaries
under deferred compensation or other similar arrangements incurred by such
Person in connection with the Transactions, Permitted Acquisitions and/or any
other Investment expressly permitted hereunder;

 

(m)                             Cash Management Obligations, Bi-Lateral Letter
of Credit Obligations and other Indebtedness in respect of netting services,
automatic clearinghouse arrangements, overdraft protections, cash pooling
arrangements, purchase card and similar arrangements in each case incurred in
the ordinary course;

 

(n)                                 Indebtedness consisting of (a) the financing
of insurance premiums or (b) take or pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(o)                                 Indebtedness incurred by the Borrower or any
of its Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the ordinary course of business, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

 

123

--------------------------------------------------------------------------------


 

(p)                                 obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of its Restricted Subsidiaries or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or
consistent with past practice;

 

(q)                                 Indebtedness supported by a Letter of Credit
in a principal amount not to exceed the face amount of such Letter of Credit;

 

(r)                                    Indebtedness (whether secured or
unsecured) (i) in an unlimited amount, of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary) after the
date hereof and/or any other Indebtedness otherwise assumed in connection with
an acquisition or any other Investment not prohibited hereunder, to the extent
in the case of this clause (i), such Indebtedness was not incurred in
contemplation of such acquisition or other Investment and such Indebtedness
constitutes the obligations of only such newly acquired Restricted Subsidiary,
(ii) incurred in connection with a Permitted Acquisition or other Investment not
prohibited hereunder, in an aggregate principal amount for this clause (ii), not
to exceed, at the time of the incurrence thereof, (A) the Fixed Incremental
Amount (taking into account any amounts already incurred in reliance thereon)
plus (B) an additional unlimited amount so long as after giving Pro Forma Effect
thereto, the Borrower is in compliance with the Financial Covenants and (x) in
the case of Indebtedness secured by a Lien on the Collateral that is pari passu
with the Lien on the Collateral securing the Obligations, the First Lien
Leverage Ratio does not exceed the greater of (1) 3.75:1.00 and (2) the First
Lien Leverage Ratio at the end of the most recently ended Test Period, (y) in
the case of Indebtedness secured by a Lien on the Collateral that ranks junior
to the Liens on the Collateral securing the Obligations, the Secured Leverage
Ratio does not exceed the greater of 4.25:1.00 and the Secured Leverage Ratio at
the end of the most recently ended Test Period and (z) in the case of
Indebtedness that is unsecured or secured by assets that are not Collateral, the
Total Leverage Ratio does not exceed the greater of 4.25:1.00 and the Total
Leverage Ratio at the end of the most recently ended Test Period and
(iii) incurred for any purpose not prohibited by this Agreement, in an aggregate
principal amount for clause (iii), not to exceed an unlimited amount so long as
after giving Pro Forma Effect thereto, the Borrower is in compliance with the
Financial Covenants and (x) in the case of Indebtedness secured by a Lien on the
Collateral that is pari passu with the Lien on the Collateral securing the
Obligations, the First Lien Leverage Ratio does not exceed 3.75:1.00 (or, to the
extent such Indebtedness is incurred in connection with any acquisition or
similar investment not prohibited by this Agreement, the greater of 3.75:1.00
and the First Lien Leverage Ratio at the end of the most recently ended Test
Period), (y) in the case of Indebtedness secured by a Lien on the Collateral
that ranks junior to the Liens on the Collateral securing the Obligations, the
Secured Leverage Ratio does not 4.25:1.00 (or, to the extent such Indebtedness
is incurred in connection with any acquisition or similar investment not
prohibited by this Agreement, the greater of 4.25:1.00 and the Secured Leverage
Ratio at the end of the most recently ended Test Period) and (z) in the case of
Indebtedness that is unsecured or secured by assets that are not Collateral, the
Total Leverage Ratio does not exceed 4.25:1.00 (or, to the extent such
Indebtedness is incurred in connection with any acquisition or similar
investment not prohibited by this Agreement, the greater of 4.25:1.00 and the
Total Leverage Ratio at the end of the most recently ended Test Period);
provided that, such Indebtedness incurred under clauses (ii) and (iii),
(1) shall be subject only to the applicable Required Debt Terms, (2) (I) any
such Indebtedness of any Subsidiaries that are non-Loan Parties under the ratios
specified in clause (ii)(B) (when taken together with any Indebtedness incurred
by non-Loan Parties under clause (iii) of this Section 7.03(r)) shall not
exceed, at the time of the incurrence thereof, the greater of (X) $320,000,000
and (Y) 35.0% of Consolidated EBITDA as of the last day of the most recently
ended Test Period) and (II) any such Indebtedness of any Subsidiaries that are
not Loan Parties under the ratios specified in clause (iii) shall not exceed
(when taken together with any Indebtedness incurred by non-Loan Parties under
clause (ii) of this Section 7.03(r)), at the time of the incurrence thereof, the
greater of (X) $320,000,000 and (Y) 35.0% of Consolidated EBITDA as of the last
day of the most recently ended Test Period and (3) in the case of any such
Indebtedness in the form of Qualifying Term Loans incurred in reliance on
clauses (ii)(B)(x) or (iii)(x), shall be subject to the MFN Provisions;

 

(s)                                   Indebtedness incurred by a Non-Loan Party,
and guarantees thereof by any Non-Loan Party, (x) in an aggregate principal
amount not to exceed, at the time of the incurrence thereof, the greater of
(i) $140,000,000 and (ii) 15% of Consolidated EBITDA as of the last day of the
most recently ended

 

124

--------------------------------------------------------------------------------


 

Test Period and (y) under working capital lines, lines of credit or overdraft
facilities (to the extent such Indebtedness are not secured by assets
constituting Collateral and are non-recourse to the Loan Parties) in an
aggregate principal amount not to exceed, at the time of the incurrence thereof,
the greater of (i) $90,000,000 and (ii) 10% of Consolidated EBITDA as of the
last day of the most recently ended Test Period;

 

(t)                                    Incremental Equivalent Debt;

 

(u)                                 additional Indebtedness in an aggregate
principal amount not to exceed, at the time of the incurrence thereof, the
greater of (x) $415,000,000 and (y) 45% of Consolidated EBITDA as of the last
day of the most recently ended Test Period;

 

(v)                                 Indebtedness in an aggregate principal
amount not exceeding the Available Amount, provided that (i) at the time of the
incurrence of such Indebtedness made utilizing amounts specified in clause
(b) of the definition of “Available Amount”, no Specified Event of Default shall
have occurred and be continuing or would result therefrom and (ii) such
Indebtedness shall be subject only to the applicable Required Debt Terms;

 

(w)                               (i) Indebtedness (in the form of senior
secured, senior unsecured, senior subordinated, or subordinated notes or loans)
incurred by the Borrower to the extent that 100% of the Net Cash Proceeds
therefrom are, immediately after the receipt thereof, applied solely to the
prepayment of Term Loans or the replacement of Revolving Credit Commitments in
accordance with Section 2.05(b)(iii); provided that (A) if such Indebtedness is
secured on a junior basis to such Term Loans or Revolving Credit Loans, as
applicable, or is unsecured, such Indebtedness shall not mature earlier than the
date that is 91 days after the Maturity Date with respect to the relevant Term
Loans or Revolving Credit Loans, as applicable, being refinanced, (B) other than
Inside Maturity Loans, such Indebtedness shall not mature prior to the Maturity
Date of the Term Loans or Revolving Credit Loans, as applicable, being
refinanced and, as of the date of the incurrence of such Indebtedness, the
Weighted Average Life to Maturity of such Indebtedness (other than revolving
loans) shall not be shorter than that of then-remaining Term Loans being
refinanced, (C) no Restricted Subsidiary is a borrower or guarantor with respect
to such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
which shall have previously or substantially concurrently guaranteed the
Obligations, (D) subject to clause (h) of the “Collateral and Guarantee
Requirement”, such Indebtedness is not secured by any assets not securing the
Obligations unless such assets substantially concurrently secure the
Obligations, (E) the terms and conditions of such Indebtedness (excluding
pricing, call protection, premiums and optional prepayment or redemption terms
or covenants or other provisions applicable only to periods after the maturity
date of the Loans being refinanced) shall be either, taken as a whole, no more
favorable to the lenders providing such Indebtedness, in their capacity as such
or, solely in the case such Indebtedness is refinancing the Term Loans, be on
market terms at the time of the establishment of such Indebtedness (in each
case, as reasonably determined by the Borrower) (except for (x) covenants or
other provisions applicable only to periods after the latest maturity date of
the relevant Loans being refinanced or (y) to the extent any more restrictive
covenant or provision is added for the benefit of (A) with respect to any such
Indebtedness incurred as term B loans, such covenant or provision is also added
for the benefit of each Facility remaining outstanding after the incurrence or
issuance of such Indebtedness or (B) with respect to any revolving facility or
Customary Term A Loans, such covenant or provision (except to the extent only
applicable after the maturity date of the Revolving Credit Facility) is also
added for the benefit of the Revolving Credit Facility to the extent it remains
outstanding after the incurrence of such Indebtedness; it being understood and
agreed that in each such case, no consent of the Administrative Agent and/or any
Lender shall be required in connection with adding such covenant or provision),
and (F) such Indebtedness shall not be in a principal amount in excess of the
amount of Term Loans or Revolving Credit Commitments, as applicable, so
refinanced except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid and unused commitments, and fees and
expenses reasonably incurred, in connection with such refinancing and (ii) any
Permitted Refinancing thereof;

 

(x)                                 Indebtedness with respect to any Qualified
Securitization Financing;

 

125

--------------------------------------------------------------------------------


 

(y)                                 Indebtedness in respect of Permitted Debt
Exchange Securities incurred pursuant to a Permitted Debt Exchange in accordance
with Section 2.17 and any Permitted Refinancing thereof;

 

(z)                                  Indebtedness resulting from the guarantees
and other credit support provided in connection with the Compass Sale;

 

(aa)                          [reserved]; and

 

(bb)                          all premiums (if any), interest (including
post-petition interest, capitalized interest or interest otherwise payable in
kind), fees, expenses, charges and additional or contingent interest on
obligations described in the foregoing clauses of this Section 7.03.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described above, the Borrower may classify and reclassify or later
divide, classify or reclassify such item of Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that all Indebtedness
outstanding under the Loan Documents will be deemed to have been incurred in
reliance only on the exception in clause (a) of this Section 7.03.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

 

SECTION 7.04                        Fundamental Changes.  Merge, amalgamate,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

 

(a)                                 any Restricted Subsidiary other than the
Borrower may merge or amalgamate with any one or more other Restricted
Subsidiaries (provided that when any Restricted Subsidiary that is a Loan Party
is merging or amalgamating with another Restricted Subsidiary, a Loan Party
shall be a continuing or surviving Person, as applicable, or the resulting
entity shall succeed as a matter of law to all of the Obligations of such Loan
Party);

 

(b)                                 (i) any Restricted Subsidiary that is not a
Loan Party may merge, amalgamate or consolidate with or into any other
Restricted Subsidiary that is not a Loan Party, (ii) (A) any Restricted
Subsidiary may liquidate, dissolve or wind up, and (B) any Restricted Subsidiary
may change its legal form, in each case, if (x) the Borrower determines in good
faith that such action is in the best interests of the Borrower and its
Subsidiaries and is not materially disadvantageous to the Lenders and (y) in the
case of any Loan Party, the Collateral Agent’s continuing security interest in
such Loan Party’s property or assets is not adversely affected and (iii) the
Borrower may change its legal form if it determines in good faith that such
action is in the best interests of the Borrower and its Subsidiaries, and the
Administrative Agent reasonably determines it is not disadvantageous to the
Lenders;

 

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then either (x) the transferee must be a Loan Party
or (y) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary that is not a
Loan Party in accordance with Section 7.02 and Section 7.03, respectively;

 

(d)                                 so long as no Event of Default exists or
would result therefrom, the Borrower may merge or amalgamate with any other
Person; provided that (i) the Borrower shall be the continuing or surviving
corporation or (ii) if the Person formed by or surviving any such merger or
consolidation is not the Borrower (any such Person, the “Successor Company”),
(A) the Successor Company shall be an entity organized or existing under the
Laws of the United States, any state thereof or the District of Columbia,
(B) the Successor Company shall expressly assume all the obligations of the
Borrower under this Agreement

 

126

--------------------------------------------------------------------------------


 

and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) the Successor Company shall cause such amendments,
supplements or other instruments to be executed, delivered, filed and recorded
(and deliver a copy of same to the Administrative Agent and Collateral Agent) in
such jurisdictions as may be required by applicable law to preserve and protect
the Lien of the Collateral Agent on the Collateral owned by or transferred to
the Successor Company, together with such financing statements as may be
required to perfect any security interests in such Collateral which may be
perfected by the filing of a financing statement under the UCC of the relevant
states, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guaranty shall apply to the
Successor Company’s obligations under the Loan Documents, (E) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement and other applicable Collateral Documents
confirmed that its obligations thereunder shall apply to the Successor Company’s
obligations under the Loan Documents, (F) the Administrative Agent shall have
received all documentation and other information about the Successor Company
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the USA PATRIOT Act and (G) at the time of such merger or consolidation, shall
be in pro forma compliance with the Financial Covenants; provided, further, that
if the foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, the Borrower under this Agreement;

 

(e)                                  so long as no Event of Default exists or
would result therefrom, any Restricted Subsidiary may merge or amalgamate with
any other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Section 6.10;

 

(f)                                   the Transactions may be consummated;

 

(g)                                  so long as no Event of Default exists or
would result therefrom, a merger, amalgamation, dissolution, winding up,
liquidation, consolidation or Disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 7.05, may be effected (other than
pursuant to Section 7.05(e) and other than a Disposition of all or substantially
all of the assets of the Borrower and its Restricted Subsidiaries); and

 

(h)                                 so long as no Event of Default exists or
would result therefrom, a merger, dissolution, liquidation or consolidation, in
each case, by and among the Borrower and/or its Restricted Subsidiaries, the
purpose of which is to effect the Reorganization.

 

SECTION 7.05                        Dispositions.  Make any Disposition, except:

 

(a)                                 Dispositions of obsolete, worn out or
surplus property, whether now owned or hereafter acquired, in the ordinary
course of business and Dispositions of property no longer used or useful in the
conduct of the business of the Borrower and its Restricted Subsidiaries;

 

(b)                                 Dispositions of (i) inventory (including
Timeshare Inventory) in the ordinary course of business, and of Timeshare Real
Property to a trust, timeshare trustee, timeshare association or similar
structure in the ordinary or normal course of business in exchange for points in
an equivalent or commensurate value for the use of such Timeshare Real Property
as inventory (including Timeshare Inventory) in the business of the Borrower and
its Restricted Subsidiaries and (ii) immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or be abandoned in the
ordinary course of business);

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property that is promptly purchased or (ii) the proceeds of such
Disposition are promptly applied to the purchase price of such replacement
property (which replacement property is actually promptly purchased);

 

127

--------------------------------------------------------------------------------


 

(d)                                 Dispositions of property to the Borrower or
any Restricted Subsidiary; provided that if the transferor of such property is a
Loan Party (i) the transferee thereof must be a Loan Party, (ii) to the extent
such transaction constitutes an Investment, such transaction is permitted under
Section 7.02, or (iii) such Disposition shall consist of the transfer of Equity
Interests in or Indebtedness of any Foreign Subsidiary to any other Foreign
Subsidiary;

 

(e)                                  Dispositions permitted (other than by
reference to this Section 7.05(e)) by Section 7.04 and Section 7.06 and Liens
permitted by Section 7.01;

 

(f)                                   Dispositions of Cash Equivalents;

 

(g)                                  leases, subleases, licenses or sublicenses,
in each case in the ordinary course of business and which do not materially
interfere with the business of the Borrower and its Restricted Subsidiaries,
taken as a whole;

 

(h)                                 transfers of property subject to Casualty
Events;

 

(i)                                     Dispositions of Investments in JV
Entities or non-Wholly-Owned Restricted Subsidiaries to the extent required by,
or made pursuant to, customary buy/sell arrangements between the parties to such
JV Entity or shareholders of such non-Wholly-Owned Restricted Subsidiaries set
forth in the shareholder agreements, joint venture agreements, organizational
documents or similar binding agreements relating to such JV Entity or
non-Wholly-Owned Restricted Subsidiary;

 

(j)                                    Dispositions of accounts receivable in
the ordinary course of business in connection with the collection or compromise
thereof;

 

(k)                                 the unwinding of any Swap Contract pursuant
to its terms;

 

(l)                                     Permitted Sale Leasebacks;

 

(m)                             So long as no Event of Default would result
therefrom, Dispositions not otherwise permitted pursuant to this Section 7.05
(including any Sale Leasebacks and the sale or issuance of Equity Interests in a
Restricted Subsidiary); provided that (i) such Disposition shall be for fair
market value as reasonably determined by the Borrower in good faith, (ii) with
respect to any Disposition under this clause (m) for a purchase price in excess
of the greater of (x) $90,000,000 and (y) 10.0% of Consolidated EBITDA as of the
last day of the most recently ended Test Period, as reasonably determined by the
Borrower at the time of such Disposition, the Borrower or any of its Restricted
Subsidiaries shall receive not less than 75.0% of such consideration in the form
of cash or Cash Equivalents for such Dispositions (provided, however, that for
the purposes of this clause (m)(ii), the following shall be deemed to be cash:
(A) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Borrower or any of its Restricted Subsidiaries
and the valid release of the Borrower or such Restricted Subsidiary, by all
applicable creditors in writing, from all liability on such Indebtedness or
other liability in connection with such Disposition, (B) securities, notes or
other obligations received by the Borrower or any of its Restricted Subsidiaries
from the transferee that are converted by the Borrower or any of its Restricted
Subsidiaries into cash or Cash Equivalents within 180 days following the closing
of such Disposition, (C) Indebtedness of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Disposition, to the extent
that the Borrower and each of the other Restricted Subsidiaries are released
from any Guarantee of payment of the Borrower in connection with such
Disposition and (D) aggregate non-cash consideration received by the Borrower
and its Restricted Subsidiaries for all Dispositions under this clause
(m) having an aggregate fair market value (determined as of the closing of the
applicable Disposition for which such non-cash consideration is received) not to
exceed the greater of (x) $100,000,000 and (y) 10.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period at any time outstanding
(net of any non-cash consideration converted into cash and Cash Equivalents
received in respect of any such non-cash consideration) and (iii) the Borrower
or the applicable Restricted Subsidiary complies with the applicable provisions
of Section 2.05;

 

128

--------------------------------------------------------------------------------


 

(n)                                 any Disposition not otherwise permitted
pursuant to this Section 7.05 in an amount not to exceed the greater of
(x) $45,000,000 and (y) 5.0% of Consolidated EBITDA as of the last day of the
most recently ended Test Period;

 

(o)                                 The Borrower and its Restricted Subsidiaries
may surrender or waive contractual rights and leases and settle or waive
contractual or litigation claims in the ordinary course of business;

 

(p)                                 Dispositions of assets (including Equity
Interests) acquired in connection with Permitted Acquisitions or other
Investments permitted hereunder, which assets are obsolete or not used or useful
to the core or principal business of the Borrower and the Restricted
Subsidiaries or which Dispositions are made to obtain the approval of any
applicable antitrust authority in connection with a Permitted Acquisition;

 

(q)                                 any swap of assets in exchange for services
or other assets of comparable or greater fair market value useful to the
business of the Borrower and its Restricted Subsidiaries as a whole, as
determined in good faith by the Borrower;

 

(r)                                    any sale of Equity Interests in, or
Indebtedness or other securities of, an Unrestricted Subsidiary;

 

(s)                                   Dispositions of Securitization Assets, or
participations therein, in connection with any Qualified Securitization
Financing;

 

(t)                                    any “fee in lieu” or other Disposition of
assets to any Governmental Authority that continue in use by the Borrower or any
Restricted Subsidiary, so long as the Borrower or any Restricted Subsidiary may
obtain title to such assets upon reasonable notice by paying a nominal fee;

 

(u)                                 [reserved];

 

(v)                                 the Transactions may be consummated; and

 

(w)                               any Disposition by the Borrower or a
Restricted Subsidiary of the Capital Stock of, or indebtedness owned by, a
Foreign Subsidiary to any Restricted Subsidiary pursuant to a Reorganization.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Subsidiary Guarantor,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take and shall take any actions deemed appropriate in order to effect the
foregoing.

 

SECTION 7.06                        Restricted Payments.  Declare or make,
directly or indirectly, any Restricted Payment, except:

 

(a)                                 [reserved];

 

(b)                                 (i) the Borrower may redeem in whole or in
part any of its (or a parent company’s) Equity Interests for another class of
its Equity Interests or rights to acquire its Equity Interests or with proceeds
from substantially concurrent equity contributions or issuances of new Equity
Interests, provided that any terms and provisions material to the interests of
the Lenders, when taken as a whole, contained in such other class of Equity
Interests are at least as advantageous to the Lenders as those contained in the
Equity Interests redeemed thereby and (ii) the Borrower may declare and make
dividend payments or other distributions payable solely in Qualified Equity
Interests;

 

(c)                                  Restricted Payments made in connection with
the Transactions;

 

129

--------------------------------------------------------------------------------


 

(d)                                 to the extent constituting Restricted
Payments, the Borrower and its Restricted Subsidiaries may enter into and
consummate transactions expressly permitted (other than by reference to
Section 7.06) by any provision of Section 7.02, Section 7.04 or Section 7.07(e);

 

(e)                                  repurchases of Equity Interests in the
ordinary course of business in the Borrower or any Restricted Subsidiary deemed
to occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

 

(f)                                   The Borrower or any of its Restricted
Subsidiaries may, in good faith, pay (or any Restricted Subsidiary may make
Restricted Payments to the Borrower to allow the Borrower to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of it or of the Borrower held by any future, present or former
employee, director, manager, officer or consultant (or any Affiliates, spouses,
former spouses, other immediate family members, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower or any of its Subsidiaries pursuant to any employee, management,
director or manager equity plan, employee, management, director or manager stock
option plan or any other employee, management, director or manager benefit plan
or any agreement (including any stock subscription or shareholder agreement)
with any employee, director, manager, officer or consultant of the Borrower or
any Subsidiary; provided that such payments do not exceed at the time made the
greater of (x) $45,000,000 and (y) 5.0% of Consolidated EBITDA as of the last
day of the most recently ended Test Period) in any calendar year; provided that
any unused portion of the preceding basket for any calendar year may be carried
forward to the next succeeding calendar year, so long as the aggregate amount of
all Restricted Payments made pursuant to this Section 7.06(f) in any calendar
year (after giving effect to such carry forward) shall not exceed at the time
made the greater of (x) $70,000,000 and (y) 7.5% of Consolidated EBITDA as of
the last day of the most recently ended Test Period; provided, further, that
cancellation of Indebtedness owing to the Borrower or any of its Subsidiaries
from members of management of the Borrower or any of the Borrower’s Restricted
Subsidiaries in connection with a repurchase of Equity Interests of the Borrower
will not be deemed to constitute a Restricted Payment for purposes of this
covenant or any other provision of this Agreement;

 

(g)                                  The Borrower and its Restricted
Subsidiaries may make Restricted Payments to any parent company:

 

(i)             for any taxable period for which the Borrower is a member of a
consolidated, combined or similar income tax group of which any parent company
is the common parent (or a disregarded entity, partnership or other pass-through
entity that is wholly-owned (directly or indirectly) by such a tax group), to
pay the consolidated, combined or similar income tax liability of such tax group
that is attributable to the income of the Borrower and/or its applicable
Subsidiaries included in such group that the Borrower or Subsidiaries have not
otherwise paid; provided that (x) no such payments shall exceed the amount of
such taxes that the Borrower and/or applicable Subsidiaries would have paid had
such entity(ies) been a stand-alone corporate taxpayer (or stand-alone corporate
group) for all taxing years ending after the date of this Agreement (less any
amount in respect thereof actually paid by such Persons directly), (y) any such
payments attributable to an Unrestricted Subsidiary shall be limited to the
amount of any cash paid by such Unrestricted Subsidiary to the Borrower or any
of its respective Restricted Subsidiaries for such purpose and (z) no Event of
Default has occurred and is continuing or would exist after giving effect to
such Restricted Payment;

 

(ii)                     the proceeds of which shall be used to pay such equity
holder’s operating costs and expenses incurred in the ordinary course of
business, other overhead costs and expenses and fees (including
(v) administrative, legal, accounting and similar expenses provided by third
parties, (w) trustee, directors, managers and general partner fees, (x) any
judgments, settlements, penalties, fines or other costs and expenses in respect
of any claim, litigation or proceeding, (y) fees and expenses (including any
underwriters discounts and commissions) related to any investment or acquisition
transaction (whether or not successful) and (z) payments in respect of
indebtedness and equity securities of any direct or indirect holder of Equity
Interests in the Borrower to the extent the proceeds are used or will be used to
pay expenses or other obligations

 

130

--------------------------------------------------------------------------------


 

described in this Section 7.06(g)) which are reasonable and customary and
incurred in the ordinary course of business and attributable to the ownership or
operations of the Borrower and its Subsidiaries (including any reasonable and
customary indemnification claims made by directors, managers or officers of the
Borrower attributable to the direct or indirect ownership or operations of the
Borrower and its Subsidiaries) and fees and expenses otherwise due and payable
by the Borrower or any of its Restricted Subsidiaries and permitted to be paid
by the Borrower or such Restricted Subsidiary under this Agreement;

 

(iii)                      the proceeds of which shall be used to pay franchise
and excise taxes, and other fees and expenses, required to maintain its
organizational existence;

 

(iv)                    to finance any Investment permitted to be made pursuant
to Section 7.02; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) the
Borrower shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be held by or
contributed to the Borrower or a Restricted Subsidiary or (2) the merger (to the
extent permitted in Section 7.04) of the Person formed or acquired into it or a
Restricted Subsidiary in order to consummate such Permitted Acquisition, in each
case, in accordance with the requirements of Section 6.10;

 

(v)                    the proceeds of which shall be used to pay customary
costs, fees and expenses (other than to Affiliates) related to any unsuccessful
equity or debt offering permitted by this Agreement;

 

(vi)                    the proceeds of which shall be used to pay customary
salary, bonus and other benefits payable to officers and employees of the
Borrower to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries; and

 

(vii)                     Public Company Costs,

 

(h)                                 The Borrower or any of its Restricted
Subsidiaries may pay any dividend or distribution within 60 days after the date
of declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement (it being understood that a
distribution pursuant to this Section 7.06(h) shall be deemed to have utilized
capacity under such other provision of this Agreement);

 

(i)                                     The Borrower or any of its Restricted
Subsidiaries may (a) pay cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination thereof or any Permitted
Acquisition and (b) honor any conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion and may make payments on convertible Indebtedness in
accordance with its terms;

 

(j)                                    The Borrower or any of its Restricted
Subsidiaries may make additional Restricted Payments in an amount not to exceed
at the time made the greater of (x) $320,000,000 and (y) 35% of Consolidated
EBITDA as of the last day of the most recently ended Test Period; provided that
no Event of Default has occurred and is continuing or would exist after giving
effect to such Restricted Payment;

 

(k)                                 The Borrower or any of its Restricted
Subsidiaries may make additional Restricted Payments in an amount not to exceed
the Available Amount; provided that at the time of any such Restricted Payment,
no Event of Default shall have occurred and be continuing or would result
therefrom;

 

(l)                                     (i) any Restricted Payment by the
Borrower to pay listing fees and other costs and expenses attributable to being
a publicly traded company which are reasonable and customary and (ii) Restricted
Payments not to exceed at the time made 6% per annum of the Market
Capitalization of the Borrower; provided that no Event of Default has occurred
and is continuing or would exist after giving effect to such Restricted Payment;

 

131

--------------------------------------------------------------------------------


 

(m)                             The Borrower or any of its Restricted
Subsidiaries may make additional Restricted Payments; provided that, (x) at the
time of such Restricted Payment, the Total Leverage Ratio as of the end of the
most recently ended Test Period, on a Pro Forma Basis, would be no greater than
3.00:1.00 and (y) no Event of Default has occurred and is continuing or would
exist after giving effect to such Restricted Payment;

 

(n)                                 the distribution, by dividend or otherwise,
of Equity Interests of an Unrestricted Subsidiary or Indebtedness owed to the
Borrower or a Restricted Subsidiary of an Unrestricted Subsidiary, provided that
in each case (i) the principal assets of such Unrestricted Subsidiary are not
cash and Cash Equivalents received as Investments from the Borrower or any of
the Restricted Subsidiaries and (ii) no Event of Default has occurred and is
continuing or would exist after giving effect to such Restricted Payment;

 

(o)                                 The Borrower or any of its Restricted
Subsidiaries may pay any dividend or distribution on any Disqualified Equity
Interests incurred in accordance with Section 7.03(h);

 

(p)                                 payments made or expected to be made in
respect of withholding or similar Taxes payable by any future, present or former
employee, director, manager or consultant and any repurchases of Equity
Interests in consideration of such payments including deemed repurchases in
connection with the exercise of stock options or warrants and the vesting of
restricted stock and restricted stock units;

 

(q)                                 distributions or payments of Securitization
Fees, sales contributions and other transfers of Securitization Assets and
purchases of Securitization Assets pursuant to a Securitization Repurchase
Obligation, in each case in connection with a Qualified Securitization
Financing; and

 

(r)                                    distributions or payments by dividend or
otherwise, among the Borrower and its Restricted Subsidiaries in connection with
a Reorganization; provided that no Event of Default has occurred and is
continuing or would exist after giving effect to such Restricted Payment.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 7.06 will not prohibit the consummation of any irrevocable redemption,
purchase, defeasance, distribution or other payment within 60 days after the
date of the giving of the irrevocable notice or declaration thereof if at the
date of such notice or declaration, such payment would have complied with the
provisions of this Agreement.

 

For purposes of determining compliance with this Section 7.06, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described above, the Borrower shall, in its sole discretion,
classify or divide such Restricted Payment (or any portion thereof) in any
manner that complies with this covenant.

 

SECTION 7.07                        Transactions with Affiliates.  Enter into
any transaction of any kind with any Affiliate of the Borrower (other than any
transaction having a fair market value not in excess of the greater of
(x) $70,000,000 and (y) 7.5% of Consolidated EBITDA as of the last day of the
most recently ended Test Period in a single transaction), whether or not in the
ordinary course of business, other than:

 

(a)                                 transactions between or among the Borrower
or any Restricted Subsidiary or any entity that becomes a Restricted Subsidiary
as a result of such transaction;

 

(b)                                 transactions on terms not less favorable to
the Borrower or any Restricted Subsidiary as would be obtainable by the Borrower
or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate;

 

(c)                                  the Transactions and the payment of fees
and expenses related to the Transactions;

 

(d)                                 the issuance of Equity Interests to any
officer, director, manager, employee or consultant of the Borrower or any of its
Subsidiaries or any parent company in connection with the Transactions;

 

132

--------------------------------------------------------------------------------


 

(e)                                  [reserved];

 

(f)                                   equity issuances, repurchases,
redemptions, retirements or other acquisitions or retirements of Equity
Interests by the Borrower or any of its Restricted Subsidiaries permitted under
Section 7.06;

 

(g)                                  loans and other transactions by and among
the Borrower and/or one or more Subsidiaries to the extent permitted under this
Article VII;

 

(h)                                 employment and severance arrangements
between the Borrower or any of its Subsidiaries and their respective officers
and employees in the ordinary course of business and transactions pursuant to
stock option plans and employee benefit plans and arrangements;

 

(i)                                     without duplication, payments by the
Borrower and its Restricted Subsidiaries pursuant to any tax sharing agreements
among the Borrower, any parent company and its Restricted Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Restricted Subsidiaries;

 

(j)                                    the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, officers, employees and consultants of the Borrower and its
Restricted Subsidiaries or any parent company in the ordinary course of business
to the extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

 

(k)                                 transactions pursuant to agreements in
existence on the Closing Date and set forth on Schedule 7.07 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect;

 

(l)                                     dividends and other distributions
permitted under Section 7.06 and/or Investments permitted under Section 7.02 (in
each case, other than by reference to this Section 7.07);

 

(m)                             [reserved];

 

(n)                                 transactions entered into by an Unrestricted
Subsidiary with an Affiliate prior to the redesignation of any such Unrestricted
Subsidiary as a Restricted Subsidiary pursuant to Section 6.13; provided that
such transactions were not entered into in contemplation of such redesignation;

 

(o)                                 transactions listed on Schedule 7.07;

 

(p)                                 transactions with customers, clients,
suppliers, joint ventures, purchasers or sellers of goods or services or
providers of employees or other labor entered into in the ordinary course of
business, which are fair to the Borrower and/or its applicable Restricted
Subsidiary in the good faith determination of the board of directors (or similar
governing body) of the Borrower or the senior management thereof, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party;

 

(q)                                 the payment of reasonable out-of-pocket
costs and expenses related to registration rights and customary indemnities
provided to shareholders under any shareholder agreement;

 

(r)                                    any intercompany loans made by the
Borrower to any Restricted Subsidiary; provided that all such intercompany loans
of any Loan Party owed to any Person that is not a Loan Party shall be subject
to the subordination terms set forth in Section 3.02 of the Guaranty (but only
to the extent permitted by applicable law and not giving rise to material
adverse tax consequences);

 

(s)                                   any issuance, sale or grant of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of employment arrangements, stock options and stock

 

133

--------------------------------------------------------------------------------


 

ownership plans approved by the board of directors (or equivalent governing
body) of the Borrower or any parent company of the Borrower or any Restricted
Subsidiary;

 

(t)                                    (i) any collective bargaining, employment
or severance agreement or compensatory (including profit sharing) arrangement
entered into by the Borrower or any of its Restricted Subsidiaries with their
respective current or former officers, directors, members of management,
managers, employees, consultants or independent contractors, (ii) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with current or
former officers, directors, members of management, managers, employees,
consultants or independent contractors and (iii) transactions pursuant to any
employee compensation, benefit plan, stock option plan or arrangement, any
health, disability or similar insurance plan which covers current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;

 

(u)                                 any transaction with a Securitization
Subsidiary effected as part of a Qualified Securitization Financing or any
disposition or repurchase of Securitization Assets or related assets in
connection with any Qualified Securitization Financing; and

 

(v)                                 any transaction in respect of which the
Borrower delivers to the Administrative Agent a letter addressed to the board of
directors (or equivalent governing body) of the Borrower from an accounting,
appraisal or investment banking firm of nationally recognized standing stating
that such transaction is on terms that are no less favorable to the Borrower or
the applicable Restricted Subsidiary than might be obtained at the time in a
comparable arm’s length transaction from a Person who is not an Affiliate.

 

SECTION 7.08                        Prepayments, Etc., of Indebtedness.

 

(a)                                 Optionally prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner prior
to the date that is one year prior to the scheduled maturity date thereof any
Junior Debt with an outstanding principal amount in excess of the Threshold
Amount (it being understood that payments of regularly scheduled interest and
“AHYDO” payments under any such Junior Debt Documents and mandatory prepayments
in respect of the Senior Unsecured Notes shall not be prohibited by this
clause), except for (i) the refinancing thereof with the Net Cash Proceeds of
any Equity Interest (other than Disqualified Equity Interests) or Indebtedness
(to the extent such Indebtedness constitutes a Permitted Refinancing), (ii) the
conversion thereof to Equity Interests (other than Disqualified Equity
Interests) of the Borrower or any parent company, (iii) prepayments,
redemptions, purchases, defeasances and other payments thereof prior to their
scheduled maturity in an aggregate amount at the time made not to exceed (A) the
greater of, at the time made, (x) $185,000,000 and (y) 20% of Consolidated
EBITDA as of the last day of the most recently ended Test Period plus (B) the
Available Amount (provided that, at the time of any such payment, with respect
to any prepayments, redemptions, purchases, defeasances and other payments made
utilizing the Available Amount, no Event of Default shall have occurred and be
continuing or would result therefrom), (iv) other prepayments, redemptions,
purchases, defeasances and other payments thereof prior to their scheduled
maturity (provided that, at the time of such prepayments, redemptions,
purchases, defeasances or other payments, (i) no Event of Default shall have
occurred and be continuing or would result therefrom and (ii) the Total Leverage
Ratio as of the end of the most recently ended Test Period, on a Pro Forma
Basis, would be no greater than 3.00:1.00), (v) other prepayments, redemptions,
purchases, defeasances and other payments thereof prior to their scheduled
maturity as part of an applicable high yield discount obligation catch-up
payment, (vi) other prepayments, redemptions, purchases, defeasances and other
payments thereof prior to their scheduled maturity in an amount equal to the
aggregate amount of cash contributions made after the Closing Date to the
Borrower in exchange for Qualified Equity Interests of the Borrower, such
contributions are utilized, except to the extent utilized in connection with any
other transaction permitted by Section 7.02, Section 7.03 or Section 7.06, and
except to the extent such cash contributions increase the Available Amount, are
made in connection with the Spin-Off or constitute a Cure Amount and (vii) other
prepayments, redemptions, purchases, defeasances and other payments thereof
prior to their scheduled maturity with

 

134

--------------------------------------------------------------------------------


 

respect to intercompany Indebtedness among the Borrower and its Subsidiaries
permitted under Section 7.03, subject to the subordination provisions applicable
thereto.

 

(b)                                 Amend, modify or change in any manner
materially adverse to the interests of the Lenders, taken as a whole, in their
capacity as such, any term or condition of any Junior Debt Documents without the
consent of the Required Lenders (not to be unreasonably withheld or delayed),
and excluding any such amendment or modification that would not be prohibited
under the definition of “Permitted Refinancing” with respect to such Junior
Debt.

 

For purposes of determining compliance with this Section 7.08, in the event that
a prepayment, redemption, purchase or other satisfaction of Junior Debt meets
the criteria of more than one of the categories described above, the Borrower
shall, in its sole discretion, classify or divide such prepayment, redemption,
purchase or other satisfaction of Junior Debt (or any portion thereof) in any
manner that complies with this covenant.

 

SECTION 7.09                        Financial Covenants.  Except with the
written consent of the Required Revolving Credit Lenders, the Borrower will not
permit (a) the First Lien Leverage Ratio of the Borrower and its Restricted
Subsidiaries on a consolidated basis as of the last day of a Test Period
(commencing with the Test Period ending on or about September 30, 2018) to
exceed 4.25:1.00 and (b) the Interest Coverage Ratio of the Borrower and its
Restricted Subsidiaries on a consolidated basis as of the last day of a Test
Period (commencing with the Test Period ending on or about September 30, 2018)
to be less than 2.50:1.00 (clause (a) and (b) together, the “Financial
Covenants”).

 

SECTION 7.10                        Amendments or Waivers of Organizational
Documents.  Except in connection with a transaction permitted by Section 7.04,
the Borrower shall not agree to any material amendment, restatement, supplement
or other modification to, or waiver of its Organization Documents, in each case
in a manner that has a material adverse effect on the Lenders (taken as a
whole), in their capacity as such, in each case after the Closing Date without
in each case obtaining the prior written consent of Required Lenders to such
amendment, restatement, supplement or other modification or waiver.

 

SECTION 7.11                        Restrictions on Subsidiaries’
Distributions.  The Borrower shall not, nor shall the Borrower permit any of the
Restricted Subsidiaries to, enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of any Restricted Subsidiary of the Borrower that is not a Guarantor
to make Restricted Payments to the Borrower or any Guarantor or to make or repay
intercompany loans and advances to the Borrower or any Guarantor; provided that
this Section 7.11 shall not apply to Contractual Obligations which (i)(x) exist
on the Closing Date and (to the extent not otherwise permitted by this
Section 7.11) are listed on Schedule 7.11 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of the Borrower, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower; provided, further, that this
clause (ii) shall not apply to Contractual Obligations that are binding on a
Person that becomes a Restricted Subsidiary pursuant to Section 6.13,
(iii) represent Indebtedness of a Restricted Subsidiary of the Borrower which is
not a Loan Party which is permitted by Section 7.03, (iv) arise in connection
with any Disposition permitted by Section 7.04 or 7.05 and relate solely to the
assets or Person subject to such Disposition or (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 7.02 and applicable solely to such joint
venture entered into in the ordinary course of business.

 

ARTICLE VIII

 

Events of Default and Remedies

 

SECTION 8.01                        Events of Default.  Any of the following
events referred to in any of clauses (a) through (k) inclusive of this
Section 8.01 shall constitute an “Event of Default”:

 

135

--------------------------------------------------------------------------------


 

(a)                                             Non-Payment.  Any Loan Party
fails to pay (i) when and as required to be paid herein, any amount of principal
of any Loan, (ii) within three (3) Business Days of when required to be paid
herein, any amount required to be reimbursed to an L/C Issuer pursuant to
Section 2.03(c)(i) or (iii) within five (5) Business Days after the same becomes
due, any interest on any Loan or any other amount payable hereunder or with
respect to any other Loan Document; or

 

(b)                                             Specific Covenants.  The
Borrower fails to perform or observe any term, covenant or agreement contained
in (i) any of Section 5.19 (solely with respect to the second sentence appearing
therein), Section 6.03(a)(i) or Section 6.04, Article VII (other than
Section 7.09) or Section 10.24(b) or (ii) Section 7.09; provided that (i) no
Default or Event of Default under Section 7.09 shall be deemed to have occurred
until the date that is 15 Business Days after the date the financials for the
relevant fiscal quarter are required to be delivered hereunder if the Borrower 
then has a Cure Right under Section 8.05  with respect to the applicable breach
and has delivered notice thereof, (ii) any Event of Default under Section 7.09
shall be subject to cure pursuant to Section 8.05 (provided that, with respect
to any Default or Event of Default under Section 7.09 subject to cure, during
the period commencing on the date such financials are required to be delivered
until the earlier of the exercise of the relevant cure right and the expiration
of the relevant cure period, (x) the Lenders shall not be required to make any
Credit Extension and (y) no action hereunder, the taking of which is subject to
no Default or Event of Default having occurred or be continuing, shall be
permitted) and (iii) no Default or Event of Default under Section 7.09 shall
constitute a Default or an Event of Default with respect to any Loans or
Commitments hereunder, other than the Revolving Credit Loans and the Revolving
Credit Commitments, until the date on which all Loans under each Revolving
Credit Facility have been accelerated and all Revolving Credit Commitments have
been terminated as a result of such breach, in each case, by the Required
Revolving Credit Lenders, and the Required Revolving Credit Lenders have not
rescinded such acceleration; or

 

(c)                                              Other Defaults.  Any Loan Party
fails to perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
receipt by the Borrower of written notice thereof by the Administrative Agent or
the Required Lenders; or

 

(d)                                             Representations and Warranties. 
Any representation, warranty, certification or statement of fact made or deemed
made by or on behalf of any Loan Party herein, in any other Loan Document, or in
any document required to be delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made and
such incorrect or misleading representation, warranty, certification or
statement of fact, if capable of being cured, remains so incorrect or misleading
for thirty (30) days after receipt by the Borrower of written notice thereof by
the Administrative Agent or the Required Lenders; or

 

(e)                                              Cross-Default.  Any Loan Party
or any Restricted Subsidiary (A) fails to make any payment beyond the applicable
grace period with respect thereto, if any (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness (other than Indebtedness hereunder) having an aggregate principal
amount of not less than the Threshold Amount, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness, or any other
event occurs (other than (i) with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts and (ii) any event requiring prepayment pursuant to customary
asset sale provisions), the effect of which default or other event is to cause,
or to permit the holder or holders of such Indebtedness having an aggregate
principal amount (or, in the case of a Swap Contract, Swap Termination Value) of
not less than the Threshold Amount (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, all such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem all such Indebtedness to be made, prior to
its stated maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due (or requires an offer to purchase) as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided further that, any failure
described under clause (i) or

 

136

--------------------------------------------------------------------------------


 

(ii) above is unremedied and is not waived by the holders of such Indebtedness
prior to any termination of the commitments or acceleration of the Loans
pursuant to Article VIII; or

 

(f)                                               Insolvency Proceedings, Etc. 
Any Loan Party or any of the Restricted Subsidiaries institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer for it or for all or any material part of its
property; or any receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days; or an order for relief is entered in any such
proceeding; or

 

(g)                                              Inability to Pay Debts;
Attachment.  (i) Any Loan Party or any Restricted Subsidiary becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Loan Parties, taken as a whole, and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy; or

 

(h)                                             Judgments.  There is entered
against any Loan Party or any Restricted Subsidiary a final judgment or order
for the payment of money with an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

 

(i)                                                 Invalidity.  Any material
provision of any Guarantee or any Collateral Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 7.04 or Section 7.05) or as a result of acts or omissions by the
Administrative Agent or the satisfaction in full of all the Loan Obligations and
termination of the Aggregate Commitments, ceases to be in full force and effect
or in the case of any Collateral Document, ceases to create a valid and
perfected first priority lien on the Collateral covered thereby; or any Loan
Party contests in writing the validity or enforceability of any material
provision of any Guarantee or any Collateral Document (other than in an
informational notice delivered to the Administrative Agent and/or the Collateral
Agent); or any Loan Party denies in writing that it has any or further liability
or obligation under any Guarantee or any Collateral Document (other than as a
result of repayment in full of the Loan Obligations, termination of the
Aggregate Commitments or release of the applicable Guarantee), or purports in
writing to revoke or rescind any Guarantee or any Collateral Document, except to
the extent that any such loss of perfection or priority results from (x) the
failure of the Collateral Agent to maintain possession of certificates or other
possessory collateral actually delivered to it representing securities or other
collateral pledged under the Collateral Documents or the Collateral Agent’s
failure to file or maintain any filings required for perfection (including the
filing of UCC financing statement or continuations, filings regarding IP rights
or similar filings) and/or (y) a release of any Guarantee or Collateral in
accordance with the terms hereof or thereof and, except as to Collateral
consisting of Material Real Property to the extent that such losses are covered
by a lender’s title insurance policy and such insurer has not denied or
disclaimed in writing that such losses are covered by such title insurance
policy;

 

(j)                                                Change of Control.  There
occurs any Change of Control; or

 

(k)                                             ERISA.  (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of any Loan Party or
ERISA Affiliate under Title IV of ERISA in an aggregate amount which would
reasonably be expected to result in a Material Adverse Effect, (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability

 

137

--------------------------------------------------------------------------------


 

under ERISA and the Code under a Multiemployer Plan in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect, (iii) any
Loan Party or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is being terminated, within the
meaning of Title IV of ERISA, and as a result of such termination the aggregate
annual contributions of the Loan Parties and the ERISA Affiliates to all
Multiemployer Plans that are then being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such termination occurs by an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect; or (iv) a termination,
withdrawal or noncompliance with applicable law or plan terms or other event
similar to an ERISA Event occurs with respect to a Foreign Plan that would
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 8.02                        Remedies Upon Event of Default.  If any
Event of Default occurs and is continuing (subject, in the case of an Event of
Default under Section 8.01(b)(ii), to the proviso thereto and the Cure Right set
forth in Section 8.05), the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

 

provided that upon the occurrence of an Event of Default under Sections
8.01(f) or (g), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

SECTION 8.03                        Exclusion of Immaterial Subsidiaries. 
Solely for the purpose of determining whether a Default has occurred under
clause (f) or (g) of Section 8.01, any reference in any such clause to any
Restricted Subsidiary or Loan Party shall be deemed not to include any
Subsidiary that is an Immaterial Subsidiary or at such time could, upon
designation by the Borrower, become an Immaterial Subsidiary affected by any
event or circumstances referred to in any such clause unless the Consolidated
Total Assets of such Subsidiary together with the Consolidated Total Assets of
all other Subsidiaries affected by such event or circumstance referred to in
such clause, shall exceed 5% of the Consolidated Total Assets of the Borrower
and its Restricted Subsidiaries on a consolidated basis.

 

SECTION 8.04                        Application of Funds.  If the circumstances
described in Section 2.12(g) have occurred, or after the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
including in any bankruptcy or insolvency proceeding, any amounts received on
account of the Obligations shall be applied by the Administrative Agent, subject
to any Acceptable Intercreditor Agreement then in effect, in the following
order:

 

138

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Loan Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and Collateral Agent in its
capacity as such;

 

Second, to payment of that portion of the Loan Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Loan Obligations constituting accrued
and unpaid interest (including, but not limited to, post-petition interest),
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings,
Notes Obligations to the extent constituting Secured Obligations (as defined in
the Security Agreement) (and without duplication, Notes Obligations owing to the
Notes Collateral Trustee (as defined in the Security Agreement) as fees and
expenses payable to it  in its capacity as such to the extent incurred during
such time that the Notes Obligations owing to the Noteholders (as defined in the
Security Agreement) constituted Secured Obligations (as defined in the Security
Agreement)), Secured Bi-Lateral Letter of Credit Obligations and Obligations
arising under Secured Hedge Agreements, Cash Management Obligations and for the
account of the L/C Issuers, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Secured Parties (as defined in the Security Agreement) in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the payment of all other Obligations and Notes Obligations (to the
extent constituting Secured Obligations (as defined in the Security Agreement))
that are due and payable to the Administrative Agent, the Collateral Agent and
the other Secured Parties (as defined in the Security Agreement) on such date,
ratably based upon the respective aggregate amounts of all such Obligations and
Note Obligations owing to the Administrative Agent, the Collateral Agent and the
other Secured Parties (as defined in the Security Agreement) on such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

 

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause (a), to the extent permitted by applicable law, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause Fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to obligations described
in clause Fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other obligations
pursuant to clause Fourth above) and (b) Cash Management Obligations, Secured
Hedge Agreements and Secured Bi-Lateral Letter of Credit Obligations shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may reasonably request, from the applicable Cash
Management Bank, Hedge Bank, or Bi-Lateral Letter of Credit Lender, as
applicable.  Each Cash Management Bank, Bi-Lateral Letter of Credit Lender owed
Secured Bi-Lateral Letter of Credit Obligations and Hedge Bank not a party to
this

 

139

--------------------------------------------------------------------------------


 

Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 8.05                        Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 8.01(b), in the event that the Borrower fails to comply
with the Financial Covenants, from the last day of the Test Period until the
expiration of the fifteenth Business Day after the date on which financial
statements with respect to the Test Period in which such covenant is being
measured are required to be delivered pursuant to Section 6.01, the Borrower may
designate any direct equity investment in the Borrower in cash in the form of
common Equity Interests (or other Qualified Equity Interests of the Borrower
reasonably acceptable to the Administrative Agent) made during the Test Period
until the end of such time period as a Cure Amount (the “Cure Right”), and upon
the receipt by the Borrower of net cash proceeds corresponding to the exercise
of the Cure Right (the “Cure Amount”), the Financial Covenants shall be
recalculated, giving effect to a pro forma increase to Consolidated EBITDA for
such Test Period in an amount equal to such Cure Amount; provided that (x) such
pro forma adjustment to Consolidated EBITDA shall be given solely for the
purpose of determining the existence of a Default or an Event of Default under
the Financial Covenants with respect to any Test Period that includes the fiscal
quarter for which such Cure Right was exercised and not for any other purpose
under any Loan Document (including, without limitation, for purposes of
determining pricing, mandatory prepayments and the availability or amount
permitted pursuant to any covenant under Article VII) for the quarter with
respect to which such Cure Right was exercised and (y) there shall be no
reduction in Indebtedness in connection with any Cure Amounts for determining
compliance with Section 7.09 and no Cure Amounts will reduce (or count towards)
the First Lien Leverage Ratio, the Secured Leverage Ratio or the Total Leverage
Ratio for purposes of any calculation thereof, in each case, for the fiscal
quarter with respect to which such Cure Right was exercised, except that with
respect to fiscal quarters thereafter,  such reduction may apply but only to the
extent the proceeds are actually applied to prepay Indebtedness pursuant to
Section 2.05(a).

 

(b)                                 If, after the exercise of the Cure Right and
the recalculations pursuant to clause (a) above, the Borrower shall then be in
compliance with the requirements of the Financial Covenants during such Test
Period (including for purposes of Section 4.02), the Borrower shall be deemed to
have satisfied the requirements of the Financial Covenants as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default or Event of Default
under Section 8.01 that had occurred shall be deemed cured; provided that
(i) the Cure Right may be exercised on no more than five (5) occasions, (ii) in
each four consecutive fiscal quarter period, there shall be at least two fiscal
quarters in respect of which no Cure Right is exercised and (iii) with respect
to any exercise of the Cure Right, the Cure Amount shall be no greater than the
amount required to cause the Borrower to be in compliance with the Financial
Covenants.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, following the delivery by the Borrower of a written notice to
the Administrative Agent of its intent to exercise the Cure Right (x) the
Lenders shall not be permitted to exercise any rights then available as a result
of an Event of Default under this Article VIII on the basis of a breach of the
Financial Covenants so as to enable the consummation of the Cure Right as
permitted under this Section 8.05 and (y) the Lenders shall not be required to
make any Credit Extension and the L/C Issuers shall not be required to make any
L/C Credit Extension unless and until the Borrower has received the Cure Amount
required to cause the Borrower to be in compliance with the Financial Covenants.

 

SECTION 8.06                        Change of Control.  Notwithstanding the
definition of a Change of Control:

 

(a)                                 a transaction will not be deemed to involve
a Change of Control solely as a result of the Borrower becoming a direct or
indirect Wholly-Owned Subsidiary of a holding company if:

 

(i)                                     (A) the direct or indirect holders of
the voting Equity Interests of such holding company immediately following that
transaction are substantially the same as the holders of the Borrower’s voting
Equity Interests immediately prior to that transaction or (B) immediately
following that transaction no Person (other than a holding company satisfying
the requirements of this sentence) is the beneficial owner, directly or
indirectly, of more than fifty percent (50%) of the voting Equity Interests of
such holding company; and

 

140

--------------------------------------------------------------------------------


 

(ii)                                  in the case of the direct parent of the
Borrower that becomes such a holding company on and after the date of the
Spin-Off (“Holdings”), (A) the Administrative Agent shall have received all
documentation and other information about Holdings that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act, (B) Holdings shall be an entity organized or existing under the Laws of the
United States, any state thereof or the District of Columbia, (C) on or prior to
the consummation of such transaction, (1) Holdings and the Borrower shall enter
into an amendment to this Agreement to add a passive holdings covenant
substantially in the form of Exhibit M hereto and to effect an accession of
Holdings as a Loan Party party to this Agreement (which amendment shall only
require the consent of only the Administrative Agent notwithstanding anything to
the contrary contained in Section 10.01) and (2) Holdings shall enter into a
Guaranty and shall cause such agreements, amendments, supplements, stock
certificates or other instruments to be executed, delivered, filed and recorded
(and deliver a copy of same to the Administrative Agent and Collateral Agent) in
such jurisdictions as may be required by applicable law to create and perfect
the Lien of the Collateral Agent on all of the Equity Interests issued by the
Borrower and all other Collateral owned by Holdings, together with such
financing statements as may be required to perfect any security interests in
such Collateral which may be perfected by the filing of a financing statement
under the UCC of the relevant states;

 

(b)                     the right to acquire voting Equity Interests (so long as
such Person does not have the right to direct the voting of the Voting Stock
subject to such right) or any veto power in connection with the acquisition or
disposition of voting Equity Interests will not cause a party to be a beneficial
owner; and

 

(c)                      the Spin-Off (and transactions to consummate the
Spin-Off) shall not constitute, or be deemed to constitute, or result in, a
“Change of Control”.

 

ARTICLE IX

 

Administrative Agent and Other Agents

 

SECTION 9.01              Appointment and Authorization of Agents.

 

(a)                                 Each Lender and each L/C Issuer hereby
irrevocably appoints, designates and authorizes the Administrative Agent and
Collateral Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Administrative Agent and Collateral
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent and Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent and Collateral Agent,
regardless of whether a Default or Event of Default has occurred and is
continuing.  Without limiting the generality of the foregoing sentence, the use
of the term “agent” herein and in the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  The provisions of this Article IX are solely for the benefit of, and
among the Administrative Agent, the Collateral Agent, the Lenders and each L/C
Issuer, and neither the Borrower nor any other Loan Party shall be bound by or
have rights as a third party beneficiary of any such provisions (except to the
extent such rights are set forth herein, including with respect to such rights
in Section 9.09).

 

(b)                                 Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each such L/C Issuer shall have all of the benefits
and immunities (i) provided to the Agents in this Article IX with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and

 

141

--------------------------------------------------------------------------------


 

agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

 

(c)                                  Each Lender and each L/C Issuer hereby
irrevocably appoints, designates and authorizes Bank of America to act as the
“collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, L/C Issuer (if applicable) and a potential Hedge Bank or
Cash Management Bank) and each L/C Issuer hereby irrevocably appoints and
authorizes the Collateral Agent to act as the agent of (and to hold any security
interest, charge or other Lien created by the Collateral Documents for and on
behalf of or on trust for) such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Collateral Agent (and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent), shall be entitled to the benefits of all
provisions of this Article IX (including Section 9.07, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) and Article X as if set forth in full herein with respect thereto.

 

SECTION 9.02              Delegation of Duties.  The Administrative Agent and
the Collateral Agent may perform any and all of their duties and exercise their
rights and powers under this Agreement or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent and/or
the Collateral Agent.  The Administrative Agent, the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through their respective Affiliates.  The exculpatory,
indemnification and other provisions of this Article (including this
Section 9.02 and Sections 9.03 and 9.07) and Section 10.05 shall apply to any
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent and the Collateral
Agent.  All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of this Article (including this Section 9.02 and
Sections 9.03 and 9.07) and Section 10.05 shall apply to any such sub-agent and
to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein. 
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent and/or the Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent or
the Collateral Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

 

SECTION 9.03              Liability of Agents.  No Agent-Related Person shall
(a) be liable to any Lender for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby, including their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent and/or the Collateral Agent (except
for its own gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for (or shall have any duty to ascertain or inquire into) (A) any
recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or made in any
written or oral statements or in any financial or other statements or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent and/or the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, (B) the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral

 

142

--------------------------------------------------------------------------------


 

Documents, (C) the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of any Obligations or (D) the value or
the sufficiency of any Collateral or the satisfaction of any condition set forth
in Article IV or elsewhere herein or that the Liens granted to the Collateral
Agent have been properly or sufficiently created, perfected, protected, enforced
or entitled to any particular priority, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent, or for any failure of any Loan Party or any other party to any
Loan Document to perform its obligations hereunder or thereunder.  Anything
contained herein to the contrary notwithstanding, no Agent-Related Person shall
have any liability arising from confirmations of the amount of outstanding Loans
or the L/C Obligations or the component amounts thereof or shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.  No Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that such Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that such Agent shall not be required to take any action
that, in its judgment or the judgment of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law.  No Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), or in the absence of its own gross negligence or willful
misconduct.  The exculpatory provisions of this Article shall apply to any such
Affiliates, agents, employees or attorneys-in-fact, such sub-agents, and their
respective activities in connection with the syndication of credit facilities
provided for herein as well as activities of the Administrative Agent and/or the
Collateral Agent.

 

SECTION 9.04              Reliance by Agents.

 

(a)                                 Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, request, consent, certificate, instrument,
affidavit, letter, telegram, facsimile, telex or telephone message, electronic
mail message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent and shall not incur any liability for relying thereon.  Each Agent shall
be fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.  Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or under any of the other Loan
Documents in accordance with the instructions of the Required Lenders (or such
greater number of Lenders as may be expressly required hereby in any instance).

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or

 

143

--------------------------------------------------------------------------------


 

such L/C Issuer unless the Administrative Agent shall have received notice to
the contrary from such Lender or such L/C Issuer prior to the making of such
Loan or the issuance of such Letter of Credit.

 

SECTION 9.05              Notice of Default.  None of the Administrative Agent
or the Collateral Agent shall be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.” 
The Administrative Agent will notify the Lenders of its receipt of any such
notice.  Subject to the other provisions of this Article IX, the Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article VIII; provided that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

 

SECTION 9.06              Credit Decision; Disclosure of Information by Agents. 
Each Lender and each L/C Issuer acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender and each L/C
Issuer represents to each Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender and each L/C Issuer also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide (and shall not be
liable for the failure to provide) any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

SECTION 9.07              Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it in its capacity as an
Agent-Related Person; provided that no Lender shall be liable for the payment to
any Agent-Related Person of any portion of such Indemnified Liabilities
resulting from such Agent-Related Person’s own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent and the Collateral Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent and the Collateral Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent or the Collateral Agent is not reimbursed for such
expenses by or on behalf of the Borrower, provided that such reimbursement by
the Lenders shall not affect the Borrower’s continuing reimbursement obligations
with respect thereto, if any.  The undertaking in this Section 9.07 shall
survive termination of the

 

144

--------------------------------------------------------------------------------


 

Aggregate Commitments, the payment of all other Loan Obligations and the
resignation of the Administrative Agent or the Collateral Agent.

 

SECTION 9.08              Agents in their Individual Capacities.  Bank of
America and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
Bank of America were not the Administrative Agent and the Collateral Agent
hereunder and without notice to or consent of (nor any duty to accept therefor
to) the Lenders.  The Lenders acknowledge that, pursuant to such activities,
Bank of America or its Affiliates may receive information regarding any Loan
Party or any Affiliate of a Loan Party (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to its Loans, Bank
of America shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent or the Collateral Agent, and the terms “Lender” and
“Lenders” include Bank of America in its individual capacity.

 

SECTION 9.09              Successor Agents.  The Administrative Agent and the
Collateral Agent may resign as the Administrative Agent and Collateral Agent, as
applicable, upon thirty (30) days’ notice to the Lenders and the Borrower.  If
the Administrative Agent or the Collateral Agent resigns under this Agreement,
the Required Lenders shall appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, which appointment of a successor agent shall require the
consent of the Borrower at all times other than during the existence of an Event
of Default under Section 8.01(f) or (g) (which consent of the Borrower shall not
be unreasonably withheld or delayed).  If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent or the
Collateral Agent, as applicable, the Administrative Agent or the Collateral
Agent, as applicable, may appoint, after consulting with the Lenders and the
Borrower, a successor agent meeting the qualifications set forth above, which
successor may not be a Defaulting Lender or Disqualified Lender.  Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or the Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the term “Collateral Agent” shall mean such successor
collateral agent and/or supplemental agent, as described in Section 9.01(c), and
the retiring Administrative Agent’s or retiring Collateral Agent’s, as
applicable, appointment, powers and duties as the Administrative Agent or
Collateral Agent, as applicable, shall be terminated.  After the retiring
Administrative Agent’s or retiring Collateral Agent’s resignation, as
applicable, hereunder as the Administrative Agent or the Collateral Agent, as
applicable, the provisions of this Article IX and Section 10.04 and
Section 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement.  If no successor agent has accepted
appointment as the Administrative Agent or the Collateral Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent or the Collateral Agent, as applicable,
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the L/C Issuer under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
such collateral security until such time as a successor Collateral Agent is
appointed).  Upon the acceptance of any appointment as the Administrative Agent
or the Collateral Agent, as applicable, hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may reasonably request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or
(b) otherwise ensure that the Collateral and Guarantee Requirement is satisfied,
the Administrative Agent shall thereupon succeed to and become vested with all
the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent or the Collateral Agent, as applicable, and the retiring
Administrative Agent and/or Collateral Agent shall, to the extent not previously
discharged, be discharged from its duties and obligations under the Loan
Documents.  The fees payable by the Borrower to a successor Administrative Agent
or the successor Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s or retiring Collateral Agent’s
resignation hereunder and under the other Loan Documents,

 

145

--------------------------------------------------------------------------------


 

the provisions of this Article and Sections 10.04 and 10.05 shall continue in
effect for the benefit of such retiring Administrative Agent or retiring
Collateral Agent, as applicable, and its agents and sub-agents in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent or retiring Collateral Agent, as applicable, was acting as
Administrative Agent and/or Collateral Agent, as applicable.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall, at its election, also constitute its resignation as L/C Issuer. 
If Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  Upon the appointment by the
Borrower of a successor L/C Issuer hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, (b) the retiring L/C Issuer shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

SECTION 9.10              Administrative Agent May File Proofs of Claim; Credit
Bidding.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Section 2.09 and Section 10.04) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and

 

(c)                                  any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders or
the L/C Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of

 

146

--------------------------------------------------------------------------------


 

collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (h) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

SECTION 9.11              Collateral and Guaranty Matters.  The Lenders and the
L/C Issuer irrevocably agree that:

 

(a)                                 any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document
shall be automatically released (i) upon termination of the Aggregate
Commitments and payment in full of all Loan Obligations (other than contingent
indemnification obligations not yet accrued and payable), the expiration or
termination of all Letters of Credit with no pending drawings (other than
Letters of Credit that have been backstopped, Cash Collateralized or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made) and any other obligation (including a
guarantee) that is contingent in nature), (ii) at the time the property subject
to such Lien is transferred or to be transferred as part of or in connection
with any transfer permitted hereunder or under any other Loan Document to any
Person other than any other Loan Party, (iii) subject to Section 10.01, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below and/or (v) if the property subject to such
Lien becomes Excluded Property;

 

(b)                                 the Collateral Agent is authorized to
release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(e),
7.01(f), 7.01(g), 7.01(i), 7.01(m), 7.01(o), 7.01(p), 7.01(q), 7.01(t), 7.01(v),
7.01(w), 7.01(y), 7.01(aa) (to the extent the relevant Lien is of the type to
which the Lien of the Collateral Agent is otherwise subordinated under this
clause (b) pursuant to any of the other exceptions to Section 7.01 that are
expressly included in this clause (c)), 7.01(dd) (to the extent the relevant
Lien is of the type to which the Lien of the Collateral Agent is otherwise
subordinated under this clause (b) pursuant to any of the other exceptions to
Section 7.01 that are expressly included in this clause (b)), and/or 7.01(oo);
provided, that the subordination of any Lien on any property granted to or held
by the Collateral Agent shall only occur with respect to any Lien on such
property that is permitted by Sections 7.01(i), 7.01(q), 7.01(aa), 7.01(dd)
and/or 7.01(oo) to the extent that the Lien of the Collateral Agent with respect
to such property is required to be subordinated to the relevant Permitted Lien
in accordance with the documentation governing the Indebtedness that is secured
by such Permitted Lien; and

 

147

--------------------------------------------------------------------------------


 

(c)                                  if any Subsidiary Guarantor becomes an
Excluded Subsidiary or is transferred to any Person other than the Borrower or a
Restricted Subsidiary, in each case as a result of a transaction or designation
permitted hereunder (as certified in writing delivered to the Administrative
Agent by a Responsible Officer), (x) such Subsidiary shall be automatically
released from its obligations under the Guaranty and (y) any Liens granted by
such Subsidiary or Liens on the Equity Interests of such Subsidiary (to the
extent such Equity Interests have become Excluded Equity or are being
transferred to a Person that is not a Loan Party) shall be automatically
released.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.  In each case as specified in this Section 9.11, the
Administrative Agent and Collateral Agent will promptly (and each Lender
irrevocably authorizes the Administrative Agent and Collateral Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11; provided
that, upon the reasonable request by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
certifying that the transactions giving rise to such request have been
consummated in accordance with this Agreement and the other Loan Documents.

 

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (i) no Secured Party shall have any right individually
to realize upon any of the Collateral (including through any right of set-off)
or to enforce the Guarantee, it being understood and agreed that all powers,
rights and remedies hereunder and under any of the Loan Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.

 

The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

SECTION 9.12              Other Agents; Arrangers and Managers.  None of the
Lenders, the Agents, the Arrangers, or other Persons identified on the facing
page or signature pages of this Agreement as a “joint lead arranger and
bookrunner,” or “co-arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

148

--------------------------------------------------------------------------------


 

SECTION 9.13              Appointment of Supplemental Administrative Agents.

 

(a)                                 It is the purpose of this Agreement and the
other Loan Documents that there shall be no violation of any Law of any
jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction.  It
is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and, collectively, as “Supplemental
Administrative Agents”).

 

(b)                                 In the event that the Administrative Agent
appoints a Supplemental Administrative Agent with respect to any Collateral,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Administrative Agent shall
run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article IX
and of Section 10.04 and Section 10.05 that refer to the Administrative Agent
shall inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

 

(c)                                  Should any instrument in writing from any
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

SECTION 9.14              Withholding Tax.  To the extent required by any
applicable Law (as determined in good faith by the Administrative Agent), the
Administrative Agent may deduct or withhold from any payment to any Lender under
any Loan Document an amount equivalent to any applicable withholding Tax.  If
the Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent fully for
all amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties, additions to Tax or interest and together
with all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.14.  The agreements in this Section 9.14 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the
repayment, satisfaction or discharge of all other obligations.  For the
avoidance of doubt, (1) the term “Lender” shall, for purposes of this
Section 9.14,

 

149

--------------------------------------------------------------------------------


 

include any L/C Issuer and (2) this Section 9.14 shall not limit or expand the
obligations of the Loan Parties under Section 3.01 or any other provision of
this Agreement.

 

SECTION 9.15              Cash Management Obligations; Secured Bi-Lateral Letter
of Credit Obligations; Secured Hedge Agreements. Except as otherwise expressly
set forth herein or in any Collateral Document, no Cash Management Bank,
Bi-Lateral Letter of Credit Lender or Hedge Bank that obtains the benefits of
Section 8.04, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender (if
applicable) and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Cash
Management Obligations, Secured Bi-Lateral Letter of Credit Obligations or
Obligations arising under Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Cash Management Bank, Bi-Lateral Letter of Credit Lender or
Hedge Bank, as the case may be.  Each Cash Management Bank, Bi-Lateral Letter of
Credit Lender or Hedge Bank shall indemnify and hold harmless each Agent and
each of its directors, officers, employees, or agents, to the extent not
reimbursed by the Loan Parties, against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against such Agent or its directors, officers, employees, or
agents in connection with such provider’s Cash Management Obligations, Secured
Bi-Lateral Letter of Credit Obligations or Obligations arising under Secured
Hedge Agreements; provided, however, that no Cash Management Bank, Bi-Lateral
Letter of Credit Lender or Hedge Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction.  No Cash Management Bank, Bi-Lateral Letter of Credit
Lender or Hedge Bank will create (or be deemed to create) in favor of any such
provider, as applicable, any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Loan
Documents.  By accepting the benefits of the Collateral, each such Cash
Management Bank, Bi-Lateral Letter of Credit Lender or Hedge Bank shall be
deemed to have appointed the Collateral Agent as its agent and agreed to be
bound by the Loan Documents as a Secured Party, subject to the limitations set
forth in this Section 9.15.

 

SECTION 9.16              [Reserved].

 

SECTION 9.17              Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, Collateral Agent and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

150

--------------------------------------------------------------------------------


 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless subclause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
subclause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Collateral Agent and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

 

(i)                                     none of the Administrative Agent, the
Collateral Agent and the Arrangers or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

 

(iv)                              he Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent, the Collateral Agent and the Arrangers or
any their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.

 

(c)                                  The Administrative Agent, the Collateral
Agent and the Arrangers hereby informs each Lender that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may

 

151

--------------------------------------------------------------------------------


 

receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01       Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be (a copy of which shall be reasonably promptly provided to the Administrative
Agent; provided that any failure to deliver such copy shall not invalidate such
waiver, amendment or modification) (it being agreed that the Borrower shall use
commercially reasonable efforts to provide a draft of such amendment to the
Administrative Agent to the extent practicable, prior to execution thereof;
provided that, (x) the failure to deliver such copy shall not impact the
validity or enforceability of such amendment, consent or waiver, (y) such
obligation to deliver such draft shall be subject to any confidentiality
obligations owing to third parties and attorney client privilege, to the extent
applicable and (z) such failure to comply with this parenthetical shall not
result in any Default or Event of Default), and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no such amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender without the written consent of each Lender directly and adversely
affected thereby (but not the Required Lenders) (it being understood that a
waiver of any condition precedent set forth in Section 4.02 (other than a waiver
thereof without the consent of the Required Revolving Credit Lenders in
connection with a Credit Extension under the Revolving Credit Facility) or the
waiver of any Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender);

 

(b)                                 postpone any date scheduled for, or reduce
the amount of, any payment of principal or interest under Section 2.07 or
Section 2.08, fees or other amounts without the written consent of each Lender
directly and adversely affected thereby (but not the Required Lenders), it being
understood that the waiver of (or amendment to the terms of) (i) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest and (ii) the MFN Provisions
or other “most favored nation” provisions and the application thereof shall not
constitute a postponement or reduction of the amount of interest or other
amounts;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iii) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby (but not the Required
Lenders), it being understood that (x) any change to the definition of any
financial ratio (including the First Lien Leverage Ratio, the Secured Leverage
Ratio, the Total Leverage Ratio and/or the Interest Coverage Ratio) or in each
case, the component definitions thereof and/or (y) any amendment, supplement,
modification and/or waiver of the MFN Provisions shall, in each case of the
foregoing clauses (x) and (y), not constitute a reduction in the rate of
interest or fees or other amounts payable; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(d)                                 change any provision of this Section 10.01
or the definition of “Required Lenders,” “Required Revolving Credit Lenders,” or
any other provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents without the
written consent of each Lender directly and adversely affected thereby;

 

152

--------------------------------------------------------------------------------


 

(e)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions except as
expressly provided in the Loan Documents (including any transaction permitted
under Section 7.04, Section 7.05 and/or Section 10.24), without the written
consent of each Lender;

 

(f)                                   release all or substantially all of the
value of the Guarantees in any transaction or series of related transactions
except as expressly provided in the Loan Documents (including any transaction
permitted under Section 7.04 or Section 7.05), without the written consent of
each Lender;

 

(g)                                  solely to the extent such change would
alter the ratable sharing of payments, change any provision of Section 2.13 or
Section 8.04 without the written consent of each Lender; or

 

(h)                                 change the stated currency in which any
Lender or L/C Issuer is required to make Loans or issue Letters of Credit or the
Borrower is required to make payments of principal, interest, fees or other
amounts hereunder or under any other Loan Document without the written consent
of each Lender and L/C Issuer directly and adversely affected thereby (but not
the Required Lenders);

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall amend, modify or waive this
Agreement (including without limitation, Section 8.04) or any other Loan
Document so as to alter the ratable treatment of Obligations arising under the
Loan Documents and Obligations arising under Secured Hedge Agreements, Secured
Bi-Lateral Letter of Credit Obligations or Cash Management Agreements or the
definition of “Cash Management Agreements”, “Cash Management Bank”, “Cash
Management Obligations”, “Hedge Bank”, “Obligations”, “Secured Hedge Agreement”,
“Secured Parties”, “Bi-Lateral Letter of Credit”, “Bi-Lateral Letter of Credit
Lender”, “Bi-Lateral Letter of Credit Obligation”, “Secured Bi-Lateral Letter of
Credit Obligations” or “Swap Contract” in this Agreement or any applicable Loan
Document, in each case in a manner adverse to any Cash Management Bank,
Bi-Lateral Letter of Credit Lender  or Hedge Bank without the written consent of
such Cash Management Bank, Bi-Lateral Letter of Credit Lender or Hedge Bank;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) [reserved];
(v) Section 10.07(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
(vi) any amendment or waiver that by its terms affects the rights or duties of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders;
(vii) the definition of “Letter of Credit Sublimit” may be amended or rights and
privileges thereunder waived with the consent of the Borrower , each L/C Issuer,
the Administrative Agent and the Required Revolving Credit Lenders; (viii) an
amendment described in Section 8.06 may be effected with the consent of the
Borrower, Holdings and the Administrative Agent; (ix) the conditions precedent
set forth in Section 4.02 to a Credit Extension under the Revolving Credit
Facility after the Closing Date may be amended or rights and privileges
thereunder waived only with the consent of the Required Revolving Credit Lenders
and, in the case of a Credit Extension that constitutes the issuance of a Letter
of Credit, the applicable L/C Issuer; and (x) only the consent of the Required
Revolving Credit Lenders shall be necessary to amend, modify or waive the terms
and provision of the financial covenants set forth in Section 7.09 (and any
related definitions as used in such Section, but not as used in other Sections
of this Agreement).  Notwithstanding the foregoing, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans, the Revolving Credit Loans, the
Incremental Term Loans, if any, and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and, if applicable, the
Required Revolving Credit Lenders.

 

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,

 

153

--------------------------------------------------------------------------------


 

amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any Lender
if such amendment, supplement or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to correct or cure (x) ambiguities,
errors, mistakes, omissions or defects, (y) to effect administrative changes of
a technical or immaterial nature or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents; it being agreed that in the case of any conflict between
this Agreement and any other Loan Document, the provisions of this Agreement
shall control (except that in the case of any conflict between this Agreement
and an Acceptable Intercreditor Agreement, such Acceptable Intercreditor
Agreement shall control).  Furthermore, notwithstanding anything to the contrary
herein, with the consent of the Administrative Agent at the request of the
Borrower (without the need to obtain any consent of any Lender), (i) any Loan
Document may be amended to cure ambiguities, omissions, mistakes or defects,
(ii) any Loan Document may be amended to add terms that are favorable to the
Lenders (as reasonably determined by the Administrative Agent), (iii) this
Agreement (including the amount of amortization due and payable with respect to
any Class of Term Loans) may be amended to the extent necessary to create a
fungible Class of Term Loans (including to add provisions that are more
favorable to the relevant Class of Lenders holding such Term Loans, but not
provisions that are adverse to such Class of Lenders), (iv) this Agreement (and
any other Loan Document) may be amended to the extent necessary or appropriate,
in the opinion of the Administrative Agent and the Borrower, to effect the
provisions of clause (h) of the “Collateral and Guarantee Requirement” and
(v) any collateral security documents may be amended, supplemented or waived, or
new collateral security documents (and a related Acceptable Intercreditor
Agreement) may be entered into, in each case, if necessary to satisfy the
requirements of the holders of the Existing Indebtedness (or trustee thereof),
or any other Indebtedness permitted hereunder, to provide an equal and ratable
lien in favor of such holders (or trustee thereof) as contemplated by the
documentation governing such Indebtedness.

 

SECTION 10.02       Notices and Other Communications; Facsimile Copies.

 

(a)                                 General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder or
under any other Loan Document shall be in writing (including by facsimile
transmission).  All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent or an L/C Issuer to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a written notice to the Borrower, the Administrative Agent and the L/C
Issuers.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other
communications to the Administrative Agent and the L/C Issuers pursuant to
Article II shall not be effective until actually received by such Person during
the person’s normal business hours.  In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or any L/C Issuer pursuant to Article II if such Lender or such
L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in their discretion,

 

154

--------------------------------------------------------------------------------


 

agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Agent-Related Persons (collectively, the “Agent Parties”) have any liability
to the Loan Parties, any Lender, any L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent and any L/C Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and the L/C Issuers.  In
addition, each Lender agrees to notify the Administrative Agents from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the non-”PUBLIC” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuers and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuers, each Lender and the Agent-Related Parties of each of the foregoing
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower
other than those arising as a result of such Person’s gross

 

155

--------------------------------------------------------------------------------


 

negligence or willful misconduct (as determined by a court of competent
jurisdiction by a final and non-appealable judgment).

 

(f)                                   Notice to other Loan Parties.  The
Borrower agrees that notices to be given to any other Loan Party under this
Agreement or any other Loan Document may be given to the Borrower in accordance
with the provisions of this Section 10.02 with the same effect as if given to
such other Loan Party in accordance with the terms hereunder or thereunder.

 

SECTION 10.03       No Waiver; Cumulative Remedies.  No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

 

SECTION 10.04       Attorney Costs and Expenses.  The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the Arrangers
and the L/C Issuers for all reasonable and documented or invoiced out-of-pocket
costs and expenses associated with the syndication of the Term B Loans and
Revolving Credit Loans and the preparation, execution and delivery,
administration, amendment, modification, waiver and/or enforcement of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of one primary counsel and one local counsel in each appropriate jurisdiction
(which to the extent necessary, may include a single special counsel acting for
multiple jurisdictions) and (b) to pay or reimburse the Administrative Agent,
the Arrangers, each L/C Issuer and the Lenders (taken as a whole) for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all fees, costs and expenses incurred in
connection with any workout or restructuring in respect of the Loans, all such
fees, costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of one
firm of outside counsel to the Administrative Agent (and one local counsel in
each appropriate jurisdiction (which to the extent necessary may include a
single special counsel acting for multiple jurisdictions)) (and, in the case of
an actual or reasonably perceived conflict of interest, where the
Person(s) affected by such conflict notifies the Borrower of the existence of
such conflict, one additional firm of counsel for all such affected Persons)). 
The foregoing fees, costs and expenses shall include all reasonable search,
filing, recording and title insurance charges and fees related thereto, and
other reasonable and documented out-of-pocket expenses incurred by any Agent. 
The agreements in this Section 10.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations.  All amounts due
under this Section 10.04 shall be paid within ten (10) Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

 

SECTION 10.05       Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender, each L/C Issuer, each
Arranger and their respective Affiliates, and the directors, officers,
employees, counsel, agents, advisors, and other representatives and the
successors and permitted assigns of each of the foregoing (without
duplication)(collectively, the “Indemnitees”) from and against any and all
losses, liabilities, damages and claims (collectively, the “Losses”), and
reasonable and documented or invoiced out-of-pocket fees and expenses (including
reasonable Attorney Costs of one primary firm of counsel for all Indemnitees
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which to the extent necessary, may include a single special
counsel acting for multiple jurisdictions) for all Indemnitees (and, in the case
of an actual or reasonably perceived conflict of interest, where the Indemnitee
affected by such conflict notifies the Borrower of the existence of such
conflict, one additional firm of counsel for all such affected Indemnitees)),
but no other third-party advisors without your prior consent (not to be
unreasonably withheld or delayed) of any such Indemnitee arising out of,
resulting from, or in connection with, any actual or threatened claim,
litigation, investigation or proceeding (including any inquiry or investigation)
relating to this Agreement, the Transactions or any related transaction

 

156

--------------------------------------------------------------------------------


 

contemplated hereby or thereby, the Facilities or any use of the proceeds
thereof (any of the foregoing, a “Proceeding”), regardless of whether any such
Indemnitee is a party thereto and whether or not such Proceedings are brought by
the Borrower, its Affiliates or creditors or any other third party Person in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (c) any actual or alleged presence or Release or
threat of Release of Hazardous Materials on, at, under or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
threatened claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such Losses and
related expenses resulted from (x) the willful misconduct or gross negligence of
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (y) a material breach of the Loan Documents by
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or (z) disputes solely between and among such
Indemnitees to the extent such disputes do not arise from any act or omission of
the Borrower or any of its Affiliates (other than, to the extent such disputes
do not arise from any act or omission of the Borrower or any of its Affiliates,
with respect to a claim against an Indemnitee acting in its capacity as an Agent
or Arranger or similar role under the Loan Documents unless such claim arose
from the exceptions specified in clauses (x) and (y) (as determined by a court
of competent jurisdiction in a final and non-appealable decision)).  No
Indemnitee, nor any other party hereto shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement and, without in any way limiting the indemnification obligations
set forth above, no Indemnitee or Loan Party shall have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date); provided that
nothing contained in this sentence shall limit the Borrower’s indemnification
and reimbursement obligations hereinabove to the extent such damages are
included in any third-party claim in connection with which an Indemnitee is
otherwise entitled to indemnification or reimbursement hereunder.  In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, its
directors, managers, partners, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this
Section 10.05 shall be paid within thirty days after demand therefor (together
with reasonably detailed backup documentation supporting such reimbursement
request); provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial decision in a court of
competent jurisdiction that such Indemnitee was not entitled to indemnification
or contribution rights with respect to such payment pursuant to the express
terms of this Section 10.05.  The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Loan Documents, the termination of the Aggregate Commitments
and the repayment, satisfaction or discharge of all the other Obligations.  For
the avoidance of doubt, this Section 10.05 shall not apply to Taxes other than
Taxes that represent liabilities, obligations, losses, damages, etc., with
respect to a non-Tax claim.

 

It is agreed that the Loan Parties shall not be liable for any settlement of any
Proceeding (or any expenses related thereto) effected without the Borrower’s
written consent (which consent shall not be unreasonably withheld or delayed),
but if settled with the Borrower’s written consent or if there is a judgment by
a court of competent jurisdiction in any such Proceeding, the Borrower agree to
indemnify and hold harmless each Indemnitee from and against any and all Losses
and reasonable and documented or invoiced legal or other out-of-pocket expenses
by reason of such settlement or judgment in accordance with and to the extent
provided in the other provisions of this Section 10.05.

 

157

--------------------------------------------------------------------------------


 

The Borrower shall not, without the prior written consent of any Indemnitee
(which consent shall not be unreasonably withheld or delayed, it being
understood that the withholding of consent due to non-satisfaction of any of the
conditions described in clauses (i), (ii) and (iii) of this sentence shall be
deemed reasonable), effect any settlement of any pending or threatened
Proceeding in respect of which indemnity could have been sought hereunder by
such Indemnitee unless such settlement (i) includes an unconditional release of
such Indemnitee in form and substance reasonably satisfactory to such Indemnitee
from all liability or claims that are the subject matter of such Proceeding,
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnitee,
and (iii) contains customary confidentiality provisions with respect to the
terms of such settlement.

 

SECTION 10.06       Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to any Agent, the L/C Issuer or any Lender, or
any Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by any Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate.  The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

SECTION 10.07       Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as otherwise
provided herein (including without limitation as permitted under Section 7.04),
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(e) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, after the Closing Date any Lender may assign to one or
more assignees (“Assignees”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower, provided that, no consent of the
Borrower shall be required for an assignment (1) of any Term Loan to any other
Lender, any Affiliate of a Lender or any Approved Fund or made by Bank of
America to the extent that such assignments are made in the primary syndication
and to whom the Borrower has consented on or prior to the Closing Date, (2) of
any Revolving Credit Loans and/or Revolving Credit Commitments to any other
Revolving Credit Lender or any Affiliate of a Revolving Credit Lender or (3) if
a Specified Event of Default has occurred and is continuing, to any Assignee;
provided further that the Borrower shall be deemed to have consented to any
assignment of Term Loans unless the Borrower shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after a
Responsible Officer having received written notice thereof;

 

158

--------------------------------------------------------------------------------


 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to another Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C)                               each L/C Issuer at the time of such
assignment, provided that no consent of such L/C Issuers shall be required for
any assignment of a Term Loan.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (in the case of the Revolving Credit Facility) or
$1,000,000 (in the case of a Term Loan) unless the Borrower and the
Administrative Agent otherwise consents, provided that (1) no such consent of
the Borrower shall be required if a Specified Event of Default has occurred and
is continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption;

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any documentation required by Section 3.01(f);

 

(D)                               the Assignee shall not be a natural person,
Defaulting Lender, a Disqualified Lender,, (other than as set forth in
Section 2.05(d) or clause (F) below) any Loan Party or any of its Affiliates;
provided that the list of Disqualified Lenders shall be made available to the
Lenders; and

 

(E)                                the Assignee shall not be a Defaulting
Lender; and

 

(F)                                 in case of an assignment to an Affiliated
Lender, (1) no Revolving Credit Loans or Revolving Credit Commitments shall be
assigned to or held by any Affiliated Lender, (2) no proceeds of Revolving
Credit Loans shall be used, directly or indirectly, to consummate such
assignment, (3) any Loans assigned to a Affiliated Lender shall be cancelled
promptly upon such assignment, (4) such Affiliated Lender will not receive
information provided solely to Lenders and will not be permitted to attend or
participate in (or receive any notice of) Lender meetings or conference calls
and will not be entitled to challenge the Administrative Agent’s and the
Lenders’ attorney-client privilege as a result of their status as Affiliated
Lenders, (5) the portion of the Total Outstandings held or deemed held by any
Lenders that are Affiliated Lenders shall be excluded for all purposes of making
a determination of Required Lenders, (6) any purchases by Affiliated Lenders
shall require that such Affiliated Lender clearly identify itself as an
Affiliated Lender in any Assignment and Assumption executed in connection with
such purchases or sales and (6) no Affiliated Lender may  purchase any Loans so
long as any Event of Default has occurred and is continuing.

 

Notwithstanding anything to the contrary, this paragraph (b) shall not prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities other than Term B Facilities on a non-pro rata basis.

 

(c)                                  Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 10.07(d) and receipt by the
Administrative Agent from the parties to each assignment of a processing and
recordation fee of $3,500 (provided that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this

 

159

--------------------------------------------------------------------------------


 

Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits and obligations of Sections 3.01, 3.03, 3.04,
10.04 and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment).  Upon request, and the surrender by the
assigning Lender of its Note (if any), the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this clause (c) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.07(e).  For greater certainty, any assignment by a Lender
pursuant to this Section 10.07 shall not in any way constitute or be deemed to
constitute a novation, discharge, recession, extinguishment or substitution of
the existing Indebtedness and any Indebtedness so assigned shall continue to be
the same obligation and not a new obligations.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings, owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  No assignment shall be effective unless it has been
recorded in the Register pursuant to this Section 10.07(d).  The entries in the
Register shall be conclusive, absent demonstrable error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, any Agent and any Lender (with respect
to its own interests only) at any reasonable time and from time to time upon
reasonable prior notice.  For the avoidance of doubt, the parties intend and
shall treat the Loans (and any participation made pursuant to Section 10.07(e))
as being at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.  Notwithstanding the
foregoing, in no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any Lender is an Affiliated Lender.  The
Borrower agrees that the Administrative Agent, acting in its capacity as a
non-fiduciary agent for purposes of maintaining the Register, and its officers,
directors, employees, agents, sub-agents and affiliates, shall constitute
“Indemnitees” under Section 10.05 hereof.

 

(e)                                  Any Lender may at any time, without the
consent of, or notice to, the Borrower, the Administrative Agent or any other
Person, sell participations to any Person (other than a natural person, a
Defaulting Lender or, so long as the identity of the Disqualified Lenders is
posted to the Lenders, to Disqualified Lenders) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 10.01(a), (b), (c), (d),
(e) or (f) that directly affects such Participant.  Subject to Section 10.07(f),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.03 and 3.04 (through the applicable Lender), subject to the
requirements and limitations of such Sections (including Section 3.01(f) and
Sections 3.05 and 3.06), to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(b) (it being
agreed that any documentation required to be provided under
Section 3.01(f) shall be provided solely to the participating Lender).  To the
extent permitted by applicable Law, each Participant also shall be entitled to
the benefits of Section 10.09 as though it were a Lender; provided that such
Participant complies with Section 2.13 as though it were a Lender.  Any Lender
that sells participations and any Lender that grants a Loan to a SPC shall
maintain a register on which it enters the name and the address of each
Participant and/or SPC and the principal and interest amounts of each
Participant’s and/or SPC’s participation interest in the Commitments and/or
Loans (or other rights or obligations) held by it (the “Participant Register”). 
The entries in the Participant Register shall be conclusive, absent demonstrable
error, and the Borrower and such Lender

 

160

--------------------------------------------------------------------------------


 

shall treat each person whose name is recorded in the Participant Register as
the owner of such participation interest or granted Loan as the owner thereof
for all purposes notwithstanding any notice to the contrary.  The Borrower
agrees that the Administrative Agent, acting in its capacity as a non-fiduciary
agent for purposes of maintaining the Participant Register, and its officers,
directors, employees, agents, sub-agents and affiliates, shall constitute
“Indemnitees” under Section 10.05 hereof.  In maintaining the Participant
Register, such Lender shall be acting as the non-fiduciary agent of the Borrower
solely for purposes of applicable U.S. federal income tax law and undertakes no
duty, responsibility or obligation to the Borrower (without limitation, in no
event shall such Lender be a fiduciary of the Borrower for any purpose). No
Lender shall have any obligation to disclose all or any portion of a Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish in connection with a Tax audit that such
commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the Proposed Treasury Regulations (or any amended or
successor version) or, if different, under Sections 871(h) or 881(c) of the
Code.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.03 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or to the extent
such entitlement to a greater payment results from a Change in Law after the
Participant became a Participant.

 

(g)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or similar central bank; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof.  Each party hereto hereby agrees that (i) an
SPC shall be entitled to the benefit of Sections 3.01, 3.03 and 3.04, subject to
the requirements and limitations of such Sections (including Section 3.01(f) and
Sections 3.05 and 3.06), to the same extent as if such SPC were a Lender, but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement (including its obligations under
Section 3.01, 3.03 or 3.04) except to the extent any entitlement to greater
amounts results from a Change in Law after the grant to the SPC occurred,
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable and such liability shall
remain with the Granting Lender, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent, assign all or any portion of its right to receive payment
with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee Obligation or credit or liquidity enhancement to such SPC.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, (1) any Lender may in accordance with applicable Law create a
security interest in all or any portion of the Loans owing to it and the Note,
if any, held by it and (2) any Lender that is a Fund may create a security
interest in all or any portion of the Loans owing to it and the Note, if any,
held by it to the trustee for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities; provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 10.07, (i) no such pledge shall release the
pledging

 

161

--------------------------------------------------------------------------------


 

Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

 

(j)                                    Notwithstanding anything to the contrary
contained herein, any L/C Issuer may, upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer; provided that on or prior to
the expiration of such 30-day period with respect to such resignation, the
relevant L/C Issuer shall have identified, in consultation with the Borrower, a
successor L/C Issuer willing to accept its appointment as successor L/C Issuer. 
In the event of any such resignation of an L/C Issuer, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor L/C Issuer, hereunder; provided that no failure by the Borrower to
appoint any such successor shall affect the resignation of the relevant L/C
Issuer.  If an L/C Issuer resigns as an L/C Issuer, it shall retain all the
rights and obligations of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer,
and all L/C Obligations with respect thereto (including, as applicable, the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c) and the right to require the
Lenders to make Base Rate Loans).  Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges an duties of the retiring L/C Issuer, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such L/C Issuer to effectively assume the
obligations of such L/C Issuer with respect to such Letters of Credit.

 

(k)                                 [Reserved].

 

(l)                                     Disqualified Lenders.  (i)  No
assignment shall be made to any Person that was a Disqualified Lender as of the
date (the “Trade Date”) on which the applicable Lender entered into a binding
agreement to sell and assign all or a portion of its rights and obligations
under this Agreement to such Person (unless the Borrower has consented to such
assignment as otherwise contemplated by this Section 10.07 (without giving
effect to any deemed consent by the Borrower), in which case such Person will
not be considered a Disqualified Lender for the purpose of such assignment). 
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Lender at any time after the applicable Trade Date (including as a
result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Lender”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) for purposes of assignments subsequent to such time, the execution by the
Borrower of an Assignment and Assumption with respect to such assignee will not
by itself result in such assignee no longer being considered a Disqualified
Lender.  Any assignment in violation of this clause (l)(i) shall not be void,
but the other provisions of this clause (l) shall apply.

 

(ii)                                  If any assignment is made to any
Disqualified Lender without the Borrower’s prior consent in violation of clause
(i) above, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Lender and the Administrative Agent, (A) terminate any
Revolving Credit Commitment of such Disqualified Lender and repay all
obligations of the Borrower owing to such Disqualified Lender in connection with
such Revolving Credit Commitment, (B) in the case of outstanding Term Loans held
by Disqualified Lenders, prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such Term Loans, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and
under the other Loan Documents and/or (C) require such Disqualified Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.07), all of its interest, rights and
obligations under this Agreement and related Loan Documents to an Eligible
Assignee that shall assume such obligations at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Lender paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and other the other Loan Documents; provided that (i) such assignment
does not conflict with applicable Laws, (ii) such assignment shall be
accompanied by any assignment fee and (iii) in the case of clause (B), the
Borrower shall not use the proceeds from any Loans to prepay Term Loans held by
Disqualified Lenders.

 

162

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Lenders (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
the Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and
(y) for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each Disqualified
Lender party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Lender does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(iv)                              The Administrative Agent shall have the right
to (A) post the list of Disqualified Lenders provided by the Borrower and any
updates thereto from time to time on the Platform or (B) provide the List of
Disqualified Lenders to each Lender requesting the same.

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Administrative Agent, in its capacity as such, shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance by other parties with the provisions of
this Agreement relating to Disqualified Lenders.  Without limiting the
generality of the foregoing, the Administrative Agent, in its capacity as such,
shall not (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or prospective Lender is a Disqualified Lender or (y) have any liability
with respect to or arising out of any assignment of Loans, or disclosure of
confidential information, to any Disqualified Lender.

 

Notwithstanding anything to the contrary in this Section, there shall be no
restrictions on the ability of the Administrative Agent to make assignments
pursuant to the credit bidding provision in last paragraph of Section 9.10 and
such assignment such be made without regard to (without limitation) any transfer
or assignment fee, any restrictions on Eligible Assignees or minimum assignment
amounts.

 

SECTION 10.08       Confidentiality.  Each of the Agents (on behalf of
themselves and any Agent Related Person), L/C Issuers and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
their respective directors, officers, employees, managers, administrators,
limited partners, trustees, investment advisors and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information or who are subject to customary confidentiality
obligations of professional practice or who are bound by the terms of this
paragraph (or language substantially similar to this paragraph)); (b) to the
extent required or requested by any Governmental Authority including any
self-regulatory authority such as the National Association of Insurance
Commissioners; provided that, other than with respect to requests or
requirements by such Governmental Authority pursuant to its oversight or
supervisory function over such Agent, L/C Issuer or Lender (or their affiliates)
for purposes of clauses (b) or (h), such Agent, L/C Issuer or Lender shall
(i) give the applicable Loan Party written notice prior to disclosing the
information to the extent permitted by such requirement, (ii) cooperate with the
Loan Party to obtain a protective order or similar confidential treatment (or,
in the case of any requests or requirements by a Governmental Authority pursuant
to its oversight or supervisory function, inform such Governmental Authority of
the confidential nature of such information), and (iii) only disclose that
portion of the Information as counsel for such Agent, L/C Issuer or

 

163

--------------------------------------------------------------------------------


 

Lender advises such Person it must disclose pursuant to such requirement; (c) to
the extent required by applicable Laws or regulations, or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) subject to
an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g) or 10.07(i), counterparty to a Swap
Contract, Securitization/Receivables Facility, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement (it being understood that the
identity of Disqualified Lenders may be disclosed to any assignee or
participant, or prospective assignee or participant); (f) with the written
consent of the Borrower; (g) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.08 or (y) is or
was received by any Agent, any Lender, any L/C Issuer or any of their respective
Affiliates from a third party that is not, to such party’s knowledge, subject to
contractual or fiduciary confidentiality obligations owing to the Borrower or
any of its Affiliates; (h) to any Governmental Authority or examiner regulating
any Lender; (i) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender); or (j) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder.  In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions.  For the purposes of this Section 10.08,
“Information” means all information received from any Loan Party or its
Affiliates or its Affiliates’ directors, managers, officers, employees,
trustees, investment advisors or agents, relating to the Borrower or any of
their Subsidiaries or their business, other than any such information that is
publicly available to any Agent, L/C Issuer or any Lender prior to disclosure by
any Loan Party other than as a result of a breach of this Section 10.08,
including, without limitation, information delivered pursuant to Section 6.01,
6.02 or 6.03 hereof.

 

SECTION 10.09       Setoff.  In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, subject to the exclusive right of the Administrative Agent and
the Collateral Agent to exercise remedies under Section 9.11, each Lender and
its Affiliates and each L/C Issuer and its Affiliates is authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Loan Party and the Subsidiaries) to the fullest extent permitted
by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, but excluding any payroll, trust,
or tax withholding accounts) at any time held by, and other Indebtedness (in any
currency) at any time owing by, such Lender and its Affiliates or such L/C
Issuer and its Affiliates, as the case may be, to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Loan Obligations owing to such Lender and its Affiliates or such L/C Issuer
and its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Loan Obligations may be contingent or unmatured or denominated in
a currency different from that of the applicable deposit or Indebtedness. 
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party that is a Foreign
Subsidiary or a Domestic Foreign Holding Company.  Each Lender and L/C Issuer
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender or L/C Issuer, as the case may
be; provided that the failure to give such notice shall not affect the validity
of such setoff and application.  The rights of the Administrative Agent, each
Lender and each L/C Issuer under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Lender and such L/C Issuer may have.

 

SECTION 10.10       Counterparts.  This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document.  The Agents may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a

 

164

--------------------------------------------------------------------------------


 

manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

 

SECTION 10.11       Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

SECTION 10.12       Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.  The provisions of Sections 10.05, 10.14 and 10.15
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

SECTION 10.13       Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 10.14       GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS.

 

(a)                                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN).

 

(b)                                 EXCEPT AS SET FORTH IN THE FOLLOWING
PARAGRAPH, ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE IN THE
BOROUGH OF MANHATTAN (PROVIDED THAT IF NONE OF SUCH COURTS CAN AND WILL EXERCISE
SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL NOT APPLY), AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

(c)                                  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE L/C ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY

 

165

--------------------------------------------------------------------------------


 

OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION (I) FOR PURPOSES OF
ENFORCING A JUDGMENT, (II) IN CONNECTION WITH EXERCISING REMEDIES AGAINST THE
COLLATERAL IN A JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED, (III) IN
CONNECTION WITH ANY PENDING BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING IN SUCH
JURISDICTION OR (IV) TO THE EXTENT THE COURTS REFERRED TO IN THE PREVIOUS
PARAGRAPH DO NOT HAVE JURISDICTION OVER SUCH LEGAL ACTION OR PROCEEDING OR THE
PARTIES OR PROPERTY SUBJECT THERETO.

 

SECTION 10.15       WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.16       Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrower and the Administrative Agent shall
have been notified by each Lender and L/C Issuer that each such Lender and L/C
Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 7.04.

 

SECTION 10.17       [Reserved].  .

 

SECTION 10.18       Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent.  The provisions of this
Section 10.18 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.  For the
avoidance of doubt, the foregoing does not prevent or limit a Hedge Bank from
exercising any rights to close out and/or terminate any Secured Hedge Agreement
or transaction thereunder to which it is a party or net any such amounts in each
case pursuant to the terms of such Secured Hedge Agreement.

 

SECTION 10.19       USA PATRIOT Act.  Each Lender hereby notifies the Borrower
that, pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address of the Borrower and
the Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the USA PATRIOT Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act; provided that, there shall be no Default or
Event of Default arising out of any delay or non-compliance with this provision
and such obligation shall be subject to any confidentiality obligations and/or
attorney/client or similar privilege.

 

SECTION 10.20       Acceptable Intercreditor Agreements.

 

(a)                                 Each Lender (and, by its acceptance of the
benefits of any Collateral Document, each other Secured Party) hereunder
(a) agrees that it will be bound by and will take no actions contrary to the
provisions

 

166

--------------------------------------------------------------------------------


 

of any Acceptable Intercreditor Agreement and (b) authorizes and instructs the
Collateral Agent and/or the Administrative Agent to enter into any Acceptable
Intercreditor Agreement, in each case, as Collateral Agent or Administrative
Agent hereunder, as applicable, and on behalf of such Lender or other Secured
Party.

 

(b)                                 The foregoing provisions are intended as an
inducement to the lenders or noteholders (or any agent, trustee or other
representative thereof) party to such Acceptable Intercreditor Agreement to
extend credit to the Borrower and such Persons are intended third party
beneficiaries of such provisions.

 

SECTION 10.21       Obligations Absolute.  To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

 

(a)                                 any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Loan
Party;

 

(b)                                 any lack of validity or enforceability of
any Loan Document or any other agreement or instrument relating thereto against
any Loan Party;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Loan Obligations, or any
other amendment or waiver of or any consent to any departure from any Loan
Document or any other agreement or instrument relating thereto;

 

(d)                                 any exchange, release or non-perfection of
any other Collateral, or any release or amendment or waiver of or consent to any
departure from any guarantee, for all or any of the Loan Obligations;

 

(e)                                  any exercise or non-exercise, or any waiver
of any right, remedy, power or privilege under or in respect hereof or any Loan
Document; or

 

(f)                                   any other circumstances which might
otherwise constitute a defense available to, or a discharge of, the Loan
Parties.

 

SECTION 10.22       No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Lender and each Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, nor any Lender or
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Lender and each Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Arranger has any obligation to disclose any of
such interests to the Borrower or any of its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, each Lender and each Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 10.23       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.   Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or

 

167

--------------------------------------------------------------------------------


 

understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Issuer that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                  a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 10.24       Spin-Off Related Provisions.  Notwithstanding anything to
the contrary in this Agreement and/or any other Loan Document, all transactions
and agreements (including all obligations or restrictions of the Borrower and
its Restricted Subsidiaries thereunder) contemplated by (and any payments made
in accordance with or required by) the Form 10 shall be expressly deemed to be
permitted by, and shall not be prohibited by, the terms of this Agreement and
the other Loan Documents.

 

SECTION 10.25       Covenant Suspension Period. Notwithstanding anything to the
contrary in Article VII of this Agreement or any other Loan Document:

 

(a)                     If on any date (i) the Borrower has a Corporate
Investment Grade Rating from both of S&P and Moody’s and (ii) no Event of
Default has occurred and is continuing (the occurrence of the events described
in the foregoing clauses (i) and (ii) being collectively referred to as a
“Covenant Suspension Event”), then, beginning on such date and continuing so
long as the Borrower has a Corporate Investment Grade Rating, Sections 7.03
(other than with respect to Restricted Subsidiaries), 7.06 and 7.07 (the
“Suspended Covenants”) will no longer be applicable to the Loans during such
period (the “Suspension Period”) until the occurrence of the Reversion Date.

 

(b)                     In the event that the Borrower and its Restricted
Subsidiaries are not subject to the Suspended Covenants for any period of time
as a result of the foregoing, and on any subsequent date (the “Reversion Date”)
one or more of the Rating Agencies withdraw their Corporate Investment Grade
Rating or downgrade the rating assigned to the Borrower below a Corporate
Investment Grade Rating (leaving none of the Rating Agencies with a Corporate
Investment Grade Rating for the Borrower), then the Borrower and its Restricted
Subsidiaries will thereafter again be subject to the Suspended Covenants with
respect to future events.

 

(c)                      During a Suspension Period, the Borrower and its
Restricted Subsidiaries will be entitled to consummate transactions to the
extent not prohibited hereunder without giving effect to the Suspended
Covenants.  During a Suspension Period, the covenants that are not Suspended
Covenants shall be interpreted as though the Suspended Covenants continue to be
applicable during such Suspension Period.

 

(d)                     Notwithstanding the foregoing, in the event of any such
reinstatement, no action taken or omitted to be taken by the Borrower or any of
its Restricted Subsidiaries prior to such reinstatement that was permitted at
such time will give rise to a Default or Event of Default under this Agreement
or any other Loan Document; provided that (1) with respect to Restricted
Payments made after such reinstatement, the amount

 

168

--------------------------------------------------------------------------------


 

available to be made as Restricted Payments will be calculated as though the
covenant described above under Section 7.06 had been in effect prior to, but not
during, the Suspension Period; and (2) all Indebtedness incurred, or
Disqualified Equity Interests issued, during the Suspension Period will be
classified to have been incurred or issued pursuant to Section 7.03(c) as if it
has been scheduled on Schedule 7.03; and (3) any transaction with an Affiliate
entered into after such reinstatement pursuant to an agreement entered into
during any Suspension Period shall be deemed to be permitted pursuant to
Section 7.07(o) as if it has been scheduled on Schedule 7.07.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

169

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

WYNDHAM DESTINATIONS, INC.

 

as the Borrower

 

 

 

 

 

By:

/s/ Jeffrey R. Leuenberger

 

 

Name: Jeffrey R. Leuenberger

 

 

Title:   Senior Vice President and Treasurer

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Maurice E. Washington

 

 

Name: Maurice E. Washington

 

 

Title:   Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Will T. Bowers, Jr.

 

 

Name: Will T. Bowers, Jr.

 

 

Title:   Senior Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Nadeige Dang

 

 

Name: Nadeige Dang

 

 

Title:   Executive Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title:   Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG New York Branch,

 

as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name: Marguerite Sutton

 

 

Title:   Vice President

 

 

 

 

By:

/s/ Alicia Schug

 

 

Name: Alicia Schug

 

 

Title:   Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Michael Grad

 

 

Name: Michael Grad

 

 

Title:   Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, Cayman Islands Branch,

 

as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ William O’Daly

 

 

Name: William O’Daly

 

 

Title:   Authorized Signatory

 

 

 

 

By:

/s/ Brady Bingham

 

 

Name: Brady Bingham

 

 

Title:   Authorized Signatory

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title:   Authorized Signatory

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

MUFG Bank, Ltd., as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Lawrence Elkins

 

 

Name: Lawrence Elkins

 

 

Title:   Vice President

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

SunTrust Bank, as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Sheryl Squires Kerley

 

 

Name: Sheryl Squires Kerley

 

 

Title:   Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association

 

as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ James Travagline

 

 

Name: James Travagline

 

 

Title:   Managing Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, National Association, as Lender

 

 

 

 

 

By:

/s/ Javier Gutierrez

 

 

Name: Javier Gutierrez

 

 

Title:   Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association, as Lender

 

 

 

 

 

By:

/s/ Steven L. Sawyer

 

 

Name: Steven L. Sawyer

 

 

Title:   Senior Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as Lender

 

 

 

 

 

By:

/s/ Robert D Yates

 

 

Name: Robert D Yates

 

 

Title:   Vice President

 

 

 

 

By:

/s/ Thomas M Hicks

 

 

Name: Thomas M Hicks

 

 

Title:   Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

 

--------------------------------------------------------------------------------


 

TABLE OF SCHEDULES

 

 

 

SCHEDULE 1.01A GUARANTORS

2

 

 

SCHEDULE 1.01B EXCLUDED SUBSIDIARIES

4

 

 

SCHEDULE 1.01C UNRESTRICTED SUBSIDIARIES

12

 

 

SCHEDULE 1.01D EXISTING BI-LATERAL LETTERS OF CREDIT

13

 

 

SCHEDULE 2.01 COMMITMENTS

14

 

 

SCHEDULE 2.03(a) EXISTING LETTERS OF CREDIT

16

 

 

SCHEDULE 5.06 LITIGATION

17

 

 

SCHEDULE 5.07 MATERIAL REAL PROPERTY

18

 

 

SCHEDULE 5.08 ENVIRONMENTAL COMPLIANCE

19

 

 

SCHEDULE 5.11 SUBSIDIARIES AND OTHER EQUITY INVESTMENTS

20

 

 

SCHEDULE 6.12 POST-CLOSING COVENANTS

34

 

 

SCHEDULE 7.01(b) EXISTING LIENS

37

 

 

SCHEDULE 7.02 EXISTING INVESTMENTS

38

 

 

SCHEDULE 7.03(c) SURVIVING INDEBTEDNESS

39

 

 

SCHEDULE 7.11 CONTRACTUAL OBLIGATIONS

40

 

 

SCHEDULE 7.07 TRANSACTIONS WITH AFFILIATES

41

 

 

SCHEDULE 10.02 ADMINISTRATIVE AGENT’S OFFICE, PRINCIPAL OFFICE, CERTAIN
ADDRESSES FOR NOTICES

42

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01A
GUARANTORS

 

 

 

Guarantor

 

Type of Entity

 

Jurisdiction of
Formation

1.

 

BHV Development, Inc.

 

Corporation

 

Delaware

2.

 

Eastern Resorts Corporation

 

Corporation

 

Delaware

3.

 

Equivest Louisiana, Inc.

 

Corporation

 

Delaware

4.

 

Equivest Texas, LLC

 

Limited liability company

 

Delaware

5.

 

Equivest Finance, Inc.

 

Corporation

 

Delaware

6.

 

Extra Holidays, LLC

 

Limited liability company

 

Delaware

7.

 

FFD Development Company, LLC

 

Limited liability company

 

Delaware

8.

 

Inn at the Park, LLC

 

Limited liability company

 

Delaware

9.

 

RCI Argentina, Inc.

 

Corporation

 

Indiana

10.

 

RCI Canada, LLC

 

Limited liability company

 

Indiana

11.

 

RCI Chile, Inc.

 

Corporation

 

Indiana

12.

 

RCI Colombia, Inc.

 

Corporation

 

Indiana

13.

 

RCI General Holdco 2, LLC

 

Limited liability company

 

Delaware

14.

 

RCI, LLC

 

Limited liability company

 

Delaware

15.

 

ResortQuest Delaware, LLC

 

Limited liability company

 

Delaware

16.

 

ResortQuest Real Estate of Myrtle Beach, LLC

 

Limited liability company

 

Delaware

17.

 

Shell Vacations South Mountain, LLC

 

Limited liability company

 

Arizona

18.

 

Shell Vacations, LLC

 

Limited liability company

 

Arizona

19.

 

Starr Pass Golf Suites, LLC

 

Limited liability company

 

Delaware

 

2

--------------------------------------------------------------------------------


 

 

 

Guarantor

 

Type of Entity

 

Jurisdiction of
Formation

20.

 

SVC-Napa, LLC

 

Limited liability company

 

California

21.

 

SVC-San Antonio LLC

 

Limited liability company

 

Delaware

22.

 

SVC-Waikiki, LLC

 

Limited liability company

 

Delaware

23.

 

Vacation Palm Springs Real Estate, Inc.

 

Corporation

 

California

24.

 

WVO Renovation Services, LLC

 

Limited liability company

 

Delaware

25.

 

WVR Central Florida, LLC

 

Limited liability company

 

Delaware

26.

 

WVR Colorado, LLC

 

Limited liability company

 

Delaware

27.

 

WVR HQ, LLC

 

Limited liability company

 

Delaware

28.

 

WVR South Carolina, LLC

 

Limited liability company

 

Delaware

29.

 

Wyndham Carib Development Company I, LLC

 

Limited liability company

 

Delaware

30.

 

Wyndham Carib Development Company V, LLC

 

Limited liability company

 

Delaware

31.

 

Wyndham Consumer Finance, Inc.

 

Corporation

 

Delaware

32.

 

Wyndham Destination Network, LLC

 

Limited liability company

 

Delaware

33.

 

Wyndham Destination Network Subsidiary, LLC

 

Limited liability company

 

Delaware

34.

 

Wyndham Myrtle Beach, LLC

 

Limited liability company

 

Delaware

35.

 

Wyndham Resort Development Corporation

 

Corporation

 

Oregon

36.

 

Wyndham Vacation Ownership, Inc.

 

Corporation

 

Delaware

37.

 

Wyndham Vacation Rentals North America, LLC

 

Limited liability company

 

Delaware

38.

 

Wyndham Vacation Resorts, Inc.

 

Corporation

 

Delaware

39.

 

Wyndham Worldwide Operations, Inc.

 

Corporation

 

Delaware

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1.01B
EXCLUDED SUBSIDIARIES

 

@Work International Pty Ltd

0798056 B.C. Ltd.

0994840 B.C. Ltd.

1036514 B.C. LTD.

Abbott & Andrews Realty, LLC

Abbott Resorts, LLC

Albida Vacations (Private) Limited

Apex Marketing, Inc.

Atlantic Breeze Ocean Resort, LLC

Avenue Plaza LLC

Avocet Properties, Inc.

AZ Golf Finco, LLC

Bay Minerals, LLC

Bay Watch, LLC

Beach Referrals, LLC

Camelot Ventures, LLC

Carolinian, LLC

Carriage Hills Hospitality, Inc.

Carriage Hills Resort Corporation

Coates, Reid & Waldron, LLC

Coral Baja Water S.A de C.V.

CRI Operations Limited

Cycleagent Limited

DAE Delaware, LLC

DAE Egypt Tourism Services and Real Estate LLC

DAE Global Pty Ltd

DAE International Licencing Pty Ltd

DAE International Pty Ltd

DAE Sub Sahara (Pty) Ltd

DAE Timeshare Exchanges Ltd

Days Inn Europe

Destination Marketing International Limited

Dial An Exchange (Singapore) Pte. Ltd.

Dial An Exchange Asia Ltd

Dial An Exchange Pty Ltd

Dial An Exchange, LLC

Donatello Beverage Corporation

Eastern Resorts Company, LLC

EMEA Holdings C.V.

Equivest Administrative Services, Inc.

Equivest Capital, LLC

Equivest Management Services, Inc.

 

4

--------------------------------------------------------------------------------


 

Equivest Maryland, Inc.

Fairfield Flagstaff Realty, Inc.

Fairfield Management Services, Inc.

Fairfield Pagosa Realty, Inc.

Fairfield Resort Management Services, Inc.

Finance by Wyndham Pty Ltd.

FRI Daytona, LLC

GSH NC Resort Management LLC

Harbourgate Resort, LLC

Hatteras Realty, Inc.

Hotel Dynamics Chile Limitada

Hotel Dynamics Egypt (LLC)

Hotel Dynamics Holdings Limited

Hotel Dynamics Holland B.V.

Hotel Dynamics International Limited

Hotel Dynamics Limited

Hotel Dynamics Marketing (Pty) Ltd

Hotel Dynamics S.A. de C.V.

Hotel Dynamics Services Limited

Hotel Dynamics Services UK Limited

Hotel Dynamics-Brasil Comercio Y Servicios de Hotelaria Y Turismo Limitada

IEV (Switzerland) GmbH

Inmobiliaria Residencial Los Cabos No. 1 S. de R.L. de C.V.

Inmobiliaria Residencial Los Cabos No. 2 S. de R.L. de C.V.

Inn at the Opera Restaurant, LLC

Intercambios Endless Vacations IEV, C.A.

Intercambios Endless Vacations IEV, Inc.

International Life Leisure Ltd.

Interval Management, Inc.

Kaiser Realty, Inc.

Kona Hawaiian Vacation Ownership, L.L.C.

Little Sweden Developers, LLC

Long Wharf Marina Restaurant Inc.

Love Home Swap Limited

Margaritaville Vacation Club by Wyndham, Inc.

Mirror Lake Development, Inc.

Mirror Lake Realty, Inc.

MVC Hillside 24, Inc.

MVC Hillside 25, Inc.

Nesbitt-SVC Vegas, L.P.

NIMO Travel LLC

NorthCourse Limited

Northcourse, Inc.

Ocean Ranch Development, Inc.

 

5

--------------------------------------------------------------------------------


 

Ocean Ranch Vacation Group

Ocean Walk Joint Venture

Oceana Resorts, LLC

OTIOR, L.C.

PAHIO Resorts, Inc.

PAHIO Vacation Ownership, Inc.

Palm Resort Group, Inc.

Palm Vacation Group

Patricia Grand Resort, LLC

Peak Ski Rentals, LLC

Peppertree Resort Villas, Inc.

Peppertree Resorts Management Inc.

Peppertree Resorts, Ltd.

PlanetGo! LLC

Pointeuro V Limited

Pointlux, S.a.r.l

Points in Time, Inc.

Pointtravel Co. Ltd.

Premium Yield Facility 2014-A LLC

Premium Yield Facility 2018-A LLC (f/k/a Sierra Timeshare 2013-1 Receivables
Funding LLC)

PT Wyndham Hotel Management

RCI (Portugal) Viagens e Turismo, Limitada

RCI Asia Pacific Co., Ltd.

RCI Asia-Pacific Singapore, LLC

RCI Brasil Prestacao de Servicios de Intercambio Ltda.

RCI Call Centre (Ireland) Limited

RCI Canada ULC

RCI Cayman, Ltd.

RCI Consulting GmbH

RCI Egypt Limited

RCI Europe

RCI Europe (Points) Limited

RCI Finland OY

RCI General Holdco 3, LLC

RCI Global Vacation Network Korea Limited

RCI Greece S.A.

RCI India Private Limited

RCI Italia SRL

RCI Latinoamerica S.A.

RCI Malaysia, Inc.

RCI Middle East E.C.

RCI Pacific Pty Limited

RCI Points Limited

RCI Property Holdco, LLC

 

6

--------------------------------------------------------------------------------


 

RCI Resort Management Limited

RCI Scandinavia A/S

RCI Servicios de Intercambio Turistico Unipessoal Limitada

RCI South Africa Holdings Limited

RCI Tourism Development (India) Ltd.

RCI Travel & Holiday Management Consulting (Beijing) Company Limited

RCI Travel C.A.

Resort Condominiums International de Mexico S. de R.L. de C.V.

Resort Condominiums International de Venezuela, C.A.

Resort Hospitality by Wyndham Pty Ltd

Resort Management by Wyndham Pty Ltd

Resort Rental Vacations, LLC

Resort Rental, LLC

ResortQuest Colorado, LLC

ResortQuest Delaware Real Estate, LLC

ResortQuest Northwest Florida, LLC

ResortQuest Real Estate of Alabama, LLC

ResortQuest Real Estate of Florida, LLC

ResortQuest Referrals, LLC

ResortQuest Southwest Florida, LLC

ResortQuest Telluride, LLC

ResortQuest Whistler Property Management, Inc.

RQI Acquisition, LLC

San Diego Yacht & Breakfast Club, L.L.C.

San Diego Yacht & Breakfast Company Ltd.

SC Holdco, LLC

SD Park Investor, LLC

Sea Gardens Beach and Tennis Resort, Inc.

Select Connections, LLC

Shawnee Development, Inc.

Shawnee Properties, Inc.

Shell Finco SPV, LLC

Shell Finco, LLC

Shell Holdings Vegas Corp.

Shell Holdings, Inc.

Shell Holdings-Arizona, Inc.

Shell Hospitality, Inc.

Shell Management Hawaii, Inc.

Shell Vacations Carriage Hills ULC

Shell Vacations Club Canada ULC

Shell Vacations Club Corp.

Shell Vacations Club, LLC

Shell Vacations Club-Florida LLC

Shell Vacations CM Corp.

 

7

--------------------------------------------------------------------------------


 

Shell Vacations Explorer, Inc.

Shell Vacations Systems, LLC

Shell-Napa Corporation

Sierra Deposit Company, LLC

Sierra Timeshare 2009-2 Receivables Funding LLC

Sierra Timeshare 2009-3 Receivables Funding LLC

Sierra Timeshare 2012-3 Receivables Funding LLC

Sierra Timeshare 2013-2 Receivables Funding LLC

Sierra Timeshare 2013-3 Receivables Funding LLC

Sierra Timeshare 2014-1 Receivables Funding LLC

Sierra Timeshare 2014-2 Receivables Funding LLC

Sierra Timeshare 2014-3 Receivables Funding LLC

Sierra Timeshare 2015-1 Receivables Funding LLC

Sierra Timeshare 2015-2 Receivables Funding LLC

Sierra Timeshare 2015-3 Receivables Funding LLC

Sierra Timeshare 2016-1 Receivables Funding LLC

Sierra Timeshare 2016-2 Receivables Funding LLC

Sierra Timeshare 2016-3 Receivables Funding LLC

Sierra Timeshare 2017-1 Receivables Funding LLC

Sierra Timeshare 2018-1 Receivables Funding LLC

Sierra Timeshare 2018-2 Receivables Funding LLC

Sierra Timeshare Conduit Receivables Funding III, LLC

Sierra Timeshare Conduit Receivables Funding II, LLC

Smoky Mountain Property Management, LLC

SMP/Shell Company, LLC

SMR/Legacy Golf, LLC

Sonoma Vineyard Estates LLC

South Mountain Resort LLC

St. Augustine Resort Development Group, LLC

Steamboat No. 4, LLC

SVC-Americana, LLC

SVC-East, LLC

SVC-FL Holdings, LLC

SVC-Hawaii, LLC

SVC-HI Soasite LLC

SVC-Honolulu LLC

SVC-Hospitality, LLC

SVC-Management Hawaii LLC

SVC-Midwest, LLC

SVC-Mountainside Corp.

SVC-Mountainside ULC

SVC-NE Holdings, LLC

SVC-SW Soasite LLC

SVC-West Soasite LLC

 

8

--------------------------------------------------------------------------------


 

SVC-West, LLC

SV-Horseshoe, Inc.

SV-Lawai, Inc.

SVV L.P.

Tahoe Vista Partners II, LLC

Ten Mile Holdings, Ltd.

The Leisure Corporation Limited

The Social Travel Club Limited

The TOPS’L Group, Inc.

TOPS’L Club of NW Florida, LLC

TOPS’L Development II, LLC

TOPS’L DEVELOPMENT, LLC

Travel by Wyndham Pty Ltd

Trendwest Resorts Mexico S.A. de C.V.

Vacation Break at Ocean Ranch, Inc.

Vacation Break International Limited

Vacation Break Management, Inc.

Vacation Break Marketing Company Limited

Vacation Break Resorts at Palm Aire, Inc.

Vacation Break Resorts at Star Island, Inc.

Vacation Break Resorts, Inc.

Vacation Break U.S.A., Inc.

Vacation Care Computing Limited

Vacation Exchanges International Pty Limited

Vacation Holdings Limited

Vacation Management Services Limited

Vacation Rental Group 1, LLC

Vacation Rental Group 2, LLC

Vacation Rental Group Holdings Limited

Vacation Rental Group, Inc.

Vacation Rentals International (Pty) Ltd

Vacation Therapy Spa, LLC

Vacationality LLC

Vail Property Partner, LLC

Villa Capistrano DV 45, L.L.C.

WBW CHP, LLC

WER Luxembourg I S.a.r.l.

WER Luxembourg II S.a.r.l.

Whistler Exclusive Property Management Ltd.

WIC (1) Limited

Wishes by Wyndham Ltd.

Worldmark by Wyndham (NZ) Limited

WRD Australia, LLC

WRD Leasing, L.L.C.

 

9

--------------------------------------------------------------------------------


 

WRD Real Estate, Inc.

WVO Licensing, LLC

WVR Australia 1 Pty Ltd.

WVR Australia 2 Pty Ltd.

WVR Licensing, LLC

Wyn Overseas Operations Limited

Wyndham Brazil Hotelaria E Participacoes Ltda.

Wyndham Carib Development Company, LLC

Wyndham Carib Management Company, LLC

Wyndham Club Pass, LLC

Wyndham Destination Network Europe Limited

Wyndham Destination Network Holdings C.V.

Wyndham Destination Network LLP

Wyndham Destination Network Philippines, Inc.

Wyndham Global Finance Plc

Wyndham Holdings

Wyndham Hotel Group International, Inc.

WYNDHAM LATINOAMERICA TURISMO E HOTELARIA LTDA.

Wyndham Luxembourg Financing S.a.r.l

Wyndham Luxembourg Holdings S.a.r.l

Wyndham Private Residences, Inc.

Wyndham Private Residences, LLC

Wyndham Properties Holdings S.C.S

Wyndham Properties, LLC

Wyndham Resort Development Canada, Inc.

Wyndham Resort Servicing, LLC

Wyndham Sales Finance Company, LLC

Wyndham Services Asia Pacific (Philippines) Inc.

Wyndham St. Thomas, Inc.

Wyndham Vacation Management, Inc.

Wyndham Vacation Rentals Cabin Collection, LLC

Wyndham Vacation Rentals CHI, LLC

Wyndham Vacation Rentals HHI, LLC

Wyndham Vacation Rentals Myrtle Beach, LLC

Wyndham Vacation Rentals Park City, LLC

Wyndham Vacation Resorts (Fiji) Pte Limited

Wyndham Vacation Resorts (NZ) Limited

Wyndham Vacation Resorts (Thailand) Limited

Wyndham Vacation Resorts Asia Pacific (HK) Limited

Wyndham Vacation Resorts Asia Pacific Pte Ltd

Wyndham Vacation Resorts Asia Pacific Pty Ltd

Wyndham Vacation Resorts Consulting (Shanghai) Limited

Wyndham Vacation Resorts Puerto Rico, LLC

Wyndham Vacation Resorts South Pacific Limited

 

10

--------------------------------------------------------------------------------


 

Wyndham Worldwide (Ireland) Limited

Wyndham Worldwide Charitable Foundation

Wyndham Worldwide Denmark Aps

Wyndham Worldwide Limited

Wyndham Worldwide Operations Subsidiary, Inc.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1.01C
UNRESTRICTED SUBSIDIARIES

 

Premium Yield Facility 2014-A LLC

Premium Yield Facility 2018-A LLC (f/k/a Sierra Timeshare 2013-1 Receivables
Funding LLC)

Sierra Deposit Company, LLC

Sierra Timeshare 2009-2 Receivables Funding LLC

Sierra Timeshare 2009-3 Receivables Funding LLC

Sierra Timeshare 2012-3 Receivables Funding LLC

Sierra Timeshare 2013-2 Receivables Funding LLC

Sierra Timeshare 2013-3 Receivables Funding LLC

Sierra Timeshare 2014-1 Receivables Funding LLC

Sierra Timeshare 2014-2 Receivables Funding LLC

Sierra Timeshare 2014-3 Receivables Funding LLC

Sierra Timeshare 2015-1 Receivables Funding LLC

Sierra Timeshare 2015-2 Receivables Funding LLC

Sierra Timeshare 2015-3 Receivables Funding LLC

Sierra Timeshare 2016-1 Receivables Funding LLC

Sierra Timeshare 2016-2 Receivables Funding LLC

Sierra Timeshare 2016-3 Receivables Funding LLC

Sierra Timeshare 2017-1 Receivables Funding LLC

Sierra Timeshare 2018-1 Receivables Funding LLC

Sierra Timeshare 2018-2 Receivables Funding LLC

Sierra Timeshare Conduit Receivables Funding III, LLC

Sierra Timeshare Conduit Receivables Funding II, LLC

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 1.01D
EXISTING BI-LATERAL LETTERS OF CREDIT

 

Issuer

 

Loan Party

 

Beneficiary

 

L/C Number

 

Amount (USD)

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

U.S. Bank National Association

 

OSB9519NYA

 

$

508,750.00

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

Wells Fargo Bank, N.A.

 

OSB23365NYA

 

$

1,415,684.20

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

U.S. Bank National Association

 

93549/80085

 

$

750,000.00

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

Wells Fargo Bank, N.A.

 

93605/80085

 

$

1,062,500.00

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

U.S. Bank National Association

 

OSB7208NYA

 

$

875,000.00

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

Wells Fargo Bank, N.A.

 

OSB10171NYA

 

$

812,500.00

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

U.S. Bank National Association

 

OSB13117NYA

 

$

875,000.00

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

Wells Fargo Bank, N.A.

 

OSB15870NYA

 

$

687,500.00

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

U.S. Bank National Association

 

OSB18425NYA

 

$

859,247.81

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

U.S. Bank National Association

 

OSB27089NYA

 

$

1,417,579.72

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

Wells Fargo Bank, N.A.

 

OSB29784NYA

 

$

1,443,555.38

The Bank of Nova Scotia

 

Wyndham Worldwide Corporation

 

U.S. Bank National Association

 

OSB33897NYA

 

$

1,859,803.76

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 2.01
COMMITMENTS

 

Term B Commitments

 

Lender

 

Pro Rata Share

 

Commitment

 

Bank of America, N.A.

 

100.00

%

$

300,000,000

 

Total

 

100.00

%

$

300,000,000

 

 

Revolving Credit Commitments

 

Lender

 

Pro Rata Share

 

Commitment

 

Bank of America, N.A.

 

10.25

%

$

102,500,000

 

JPMorgan Chase Bank, N.A.

 

10.25

%

$

102,500,000

 

Barclays Bank PLC

 

9.25

%

$

92,500,000

 

Deutsche Bank AG New York Branch

 

9.25

%

$

92,500,000

 

The Bank of Nova Scotia

 

8.25

%

$

82,500,000

 

Credit Suisse AG, Cayman Islands Branch

 

8.25

%

$

82,500,000

 

Goldman Sachs Bank USA

 

8.25

%

$

82,500,000

 

MUFG Bank, Ltd.

 

8.25

%

$

82,500,000

 

SunTrust Bank

 

8.25

%

$

82,500,000

 

Wells Fargo Bank, National Association

 

8.25

%

$

82,500,000

 

HSBC Bank USA, National Association

 

6.00

%

$

60,000,000

 

U.S. Bank National Association

 

3.00

%

$

30,000,000

 

Comerica Bank

 

2.50

%

$

25,000,000

 

Total

 

100.00

%

$

1,000,000,000

 

 

14

--------------------------------------------------------------------------------


 

L/C Commitments

 

L/C Issuer

 

Pro Rata Share

 

Commitment

 

Bank of America, N.A.

 

12.00

%

$

12,000,000

 

JPMorgan Chase Bank, N.A.

 

12.00

%

$

12,000,000

 

Barclays Bank PLC

 

11.00

%

$

11,000,000

 

Deutsche Bank AG New York Branch

 

11.00

%

$

11,000,000

 

The Bank of Nova Scotia

 

9.00

%

$

9,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

9.00

%

$

9,000,000

 

Goldman Sachs Bank USA

 

9.00

%

$

9,000,000

 

MUFG Bank, Ltd.

 

9.00

%

$

9,000,000

 

SunTrust Bank

 

9.00

%

$

9,000,000

 

Wells Fargo Bank, National Association

 

9.00

%

$

9,000,000

 

Total

 

100.00

%

$

100,000,000

 

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 2.03(a)
EXISTING LETTERS OF CREDIT

 

Issuer

 

Loan Party

 

Beneficiary

 

L/C Number

 

Amount (USD)

Bank of America, N.A.

 

Wyndham Resort Development Corporation

 

City of Marble Falls

 

00000068105812

 

$

39,000.00

Bank of America, N.A.

 

Wyndham Worldwide Corporation

 

Hiscox Insurance Com

 

00000068138902

 

$

11,708,750.00

JPMorgan Chase Bank, N.A.

 

Wyndham Worldwide Corporation

 

City of Oceanside

 

S-221026

 

$

25,000.00

JPMorgan Chase Bank, N.A.

 

Wyndham Worldwide Corporation

 

Best Western International, Inc

 

S-249898

 

$

5,000.00

Deutsche Bank AG New York Branch

 

Wyndham Worldwide Corporation

 

American Casualty Company

 

839BGC1201031

 

$

3,599,000.00

Deutsche Bank AG New York Branch

 

Wyndham Worldwide Corporation

 

Liberty Mutual Insurance Company

 

839BGC1201032

 

$

20,000,000.00

Deutsche Bank AG New York Branch

 

Wyndham Worldwide Corporation

 

Gardiner Properties MOAB, LLC

 

839BGC1700856

 

$

350,000.00

Deutsche Bank AG New York Branch

 

Wyndham Worldwide Corporation

 

Gardiner Properties MOAB, LLC

 

839BGC1800036

 

$

450,000.00

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 5.06
LITIGATION

 

None.

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 5.07
MATERIAL REAL PROPERTY

 

None.

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 5.08
ENVIRONMENTAL COMPLIANCE

 

None.

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 5.11
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS

 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

@Work International Pty Ltd

 

RCI Pacific Pty Ltd

 

Australia

 

100

%

No

 

0798056 B.C. Ltd.

 

ResortQuest Whistler Property Management, Inc.

 

Canada

 

100

%

No

 

0994840 B.C. Ltd.

 

ResortQuest Whistler Property Management, Inc.

 

Canada

 

100

%

No

 

1036514 B.C. LTD.

 

Wyndham Vacation Rentals North America, LLC

 

Canada

 

100

%

No

 

Abbott & Andrews Realty, LLC

 

ResortQuest Northwest Florida, LLC

 

United States

 

100

%

No

 

Abbott Resorts, LLC

 

Abbott & Andrews Realty, LLC

 

United States

 

100

%

No

 

Albida Vacations (Private) Limited

 

Vacation Exchanges International Pty Limited

 

South Africa

 

52.143

%

No

 

Apex Marketing, Inc.

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Atlantic Breeze Ocean Resort, LLC

 

WVR South Carolina, LLC

 

United States

 

100

%

No

 

Avenue Plaza LLC

 

Equivest Louisiana, Inc.

 

United States

 

100

%

No

 

Avocet Properties, Inc.

 

Wyndham Vacation Rentals CHI, LLC

 

United States

 

100

%

No

 

AZ Golf Finco, LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Bay Minerals, LLC

 

Wyndham Vacation Ownership, Inc.

 

United States

 

50

%

No

 

Bay Watch, LLC

 

WVR South Carolina, LLC

 

United States

 

100

%

No

 

Beach Referrals, LLC

 

WVR Central Florida, LLC

 

United States

 

100

%

No

 

BHV Development, Inc.

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

Yes

 

Camelot Ventures, LLC

 

WVR South Carolina, LLC

 

United States

 

100

%

No

 

Carolinian, LLC

 

WVR South Carolina, LLC

 

United States

 

100

%

No

 

Carriage Hills Hospitality, Inc.

 

Wyndham Resort Development Canada, Inc.

 

Canada

 

100

%

No

 

Carriage Hills Resort Corporation

 

Shell Vacations Carriage Hills ULC

 

Canada

 

50

%

No

 

 

SV-Horseshoe, Inc.

 

United States

 

50

%

No

 

Coates, Reid & Waldron, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

Coral Baja Water S.A de C.V.

 

Trendwest Resorts Mexico S.A. de C.V.

 

Mexico

 

99

%

No

 

 

Wyndham Destination Network, Inc.

 

Mexico

 

1

%

No

 

CRI Operations Limited

 

RCI Europe

 

Isle of Man

 

100

%

No

 

Cycleagent Limited

 

Wyndham Destination Network Subsidiary, LLC

 

United Kingdom

 

100

%

Yes

 

DAE United States, LLC

 

Dial An Exchange Pty Ltd

 

United States

 

100

%

No

 

 

20

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

DAE Egypt Tourism Services and Real Estate LLC

 

DAE Global Pty Ltd

 

Egypt

 

98

%

No

 

 

RCI Pacific Pty Limited

 

Australia

 

2

%

No

 

DAE Global Pty Ltd

 

RCI Pacific Ptd Ltd

 

Australia

 

100

%

No

 

DAE International Licencing Pty Ltd

 

DAE Global Pty Ltd

 

Australia

 

100

%

No

 

DAE International Pty Ltd

 

DAE Global Pty Ltd

 

Australia

 

100

%

No

 

DAE Sub Sahara (Pty) Ltd

 

DAE Global Pty Ltd

 

South Africa

 

50

%

No

 

DAE Timeshare Exchanges Ltd

 

DAE Global Pty Ltd

 

New Zealand

 

100

%

No

 

Days Inn Europe

 

Wyndham Holdings

 

United Kingdom

 

100

%

No

 

Destination Marketing International Limited

 

Hotel Dynamics Limited

 

Hong Kong

 

66.7

%

No

 

 

Wyndham Destination Network, Inc.

 

Hong Kong

 

33.3

%

No

 

Dial An Exchange (Singapore) Pte. Ltd.

 

DAE Global Pty Ltd

 

Singapore

 

100

%

No

 

Dial An Exchange Asia Ltd

 

DAE Global Pty Ltd

 

Hong Kong

 

50

%

No

 

Dial An Exchange Pty Ltd

 

DAE Global Pty Ltd

 

Australia

 

100

%

No

 

Dial An Exchange, LLC

 

DAE United States, LLC

 

United States

 

100

%

No

 

Donatello Beverage Corporation

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Eastern Resorts Company, LLC

 

Eastern Resorts Corporation

 

United States

 

100

%

No

 

Eastern Resorts Corporation

 

Equivest Finance, Inc.

 

United States

 

100

%

Yes

 

EMEA Holdings C.V.

 

Wyndham Destination Network Europe Limited

 

Netherlands

 

55.7876

%

No

 

 

Wyndham Worldwide Denmark Aps

 

Netherlands

 

29.1736

%

No

 

 

Wyndham Destination Network Holdings C.V.

 

Netherlands

 

15.0388

%

No

 

Equivest Administrative Services, Inc.

 

Equivest Finance, Inc.

 

United States

 

100

%

No

 

Equivest Capital, LLC

 

Equivest Finance, Inc.

 

United States

 

100

%

No

 

Equivest Finance, Inc.

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

Yes

 

Equivest Louisiana, Inc.

 

Equivest Finance, Inc.

 

United States

 

100

%

Yes

 

Equivest Management Services, Inc.

 

Equivest Finance, Inc.

 

United States

 

100

%

No

 

Equivest Maryland, Inc.

 

Equivest Finance, Inc.

 

United States

 

100

%

No

 

Equivest Texas, LLC

 

Equivest Finance, Inc.

 

United States

 

100

%

Yes

 

Extra Holidays, LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

Yes

 

Fairfield Flagstaff Realty, Inc.

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Fairfield Management Services, Inc.

 

Apex Marketing, Inc.

 

United States

 

100

%

No

 

Fairfield Pagosa Realty, Inc.

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Fairfield Resort Management Services, Inc.

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

No

 

 

21

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

FFD Development Company, LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

Yes

 

Finance by Wyndham Pty Ltd.

 

Wyndham Vacation Resorts Asia Pacific Pty. Ltd

 

Australia

 

100

%

No

 

FRI Daytona, LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

GSH NC Resort Management LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

Harbourgate Resort, LLC

 

WVR South Carolina, LLC

 

United States

 

100

%

No

 

Hatteras Realty, Inc.

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

Headwind Property Co., L.L.C.

 

Nesbitt-SVC Vegas, L.P.

 

United States

 

99.92

%

No

 

Hotel Dynamics Chile Limitada

 

Hotel Dynamics S.A de C.V.

 

Chile

 

99

%

No

 

 

 

Hotel Dynamics International Limited

 

Chile

 

1

%

No

 

Hotel Dynamics Egypt (LLC)

 

Hotel Dynamics International Limited

 

Egypt

 

100

%

No

 

Hotel Dynamics Holdings Limited

 

Wyndham Destination Network, LLC

 

Hong Kong

 

99.993

%

Yes

 

 

RCI Pacific Pty Limited

 

Hong Kong

 

0.007

%

No

 

Hotel Dynamics Holland B.V.

 

Hotel Dynamics International Limited

 

Netherlands

 

100

%

No

 

Hotel Dynamics International Limited

 

Hotel Dynamics Limited

 

Hong Kong

 

66.7

%

No

 

 

Wyndham Destination Network, Inc.

 

Hong Kong

 

33.3

%

No

 

Hotel Dynamics Limited

 

Hotel Dynamics Holdings Limited

 

Hong Kong

 

100

%

No

 

Hotel Dynamics Marketing (Pty) Ltd

 

Vacation Exchanges International Pty Limited

 

South Africa

 

100

%

No

 

Hotel Dynamics S.A. de C.V.

 

Hotel Dynamics International Limited

 

Mexico

 

99

%

No

 

 

Hotel Dynamics Limited (HK)

 

Mexico

 

1

%

No

 

Hotel Dynamics Services Limited

 

Hotel Dynamics International Limited

 

Egypt

 

100

%

No

 

Hotel Dynamics Services UK Limited

 

Hotel Dynamics International Limited

 

United Kingdom

 

100

%

No

 

Hotel Dynamics-Brasil Comercio Y Servicios de Hotelaria Y Turismo Limitada

 

Hotel Dynamics S.A. de C.V.

 

Brazil

 

99.07

%

No

 

 

RCI Brasil Prestacao de Servicios de Intercamio Ltda.

 

Brazil

 

0.03

%

No

 

IEV (Switzerland) GmbH

 

Intercambios Endless Vacations IEV, Inc.

 

Switzerland

 

72.3

%

No

 

 

RCI General Holdco 2, Inc.

 

Switzerland

 

27.7

%

No

 

Inmobiliaria Residencial Los Cabos No. 1 S. de R.L. de C.V.

 

RCI Property Holdco, LLC

 

Mexico

 

99.97

%

No

 

 

RCI, LLC

 

Mexico

 

0.03

%

No

 

Inmobiliaria Residencial Los Cabos No. 2 S. de R.L. de C.V.

 

RCI Property Holdco, LLC

 

Mexico

 

99.97

%

No

 

 

RCI, LLC

 

Mexico

 

0.03

%

No

 

Inn at the Opera Restaurant, LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

Inn at the Park, LLC

 

Shell Vacations LLC

 

United States

 

100

%

Yes

 

Intercambios Endless Vacations

 

Wyndham Destination

 

Venezuela

 

100

%

No

 

 

22

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

IEV, C.A.

 

Network, LLC

 

 

 

 

 

 

 

Intercambios Endless Vacations IEV, Inc.

 

Wyndham Destination Network, LLC

 

United States

 

100

%

No

 

International Life Leisure Ltd.

 

WIC (1) Limited

 

United Kingdom

 

100

%

No

 

Interval Management, Inc.

 

Shawnee Development, Inc.

 

United States

 

100

%

No

 

Kaiser Realty, Inc.

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

Kona Hawaiian Vacation Ownership, L.L.C.

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Little Sweden Developers, LLC

 

SVC- Midwest, LLC

 

United States

 

100

%

No

 

Long Wharf Marina Restaurant Inc.

 

Eastern Resorts Company, LLC

 

United States

 

100

%

No

 

Love Home Swap Limited

 

The Social Travel Club Limited

 

United Kingdom

 

100

%

No

 

Margaritaville Vacation Club by Wyndham, Inc.

 

Wyndham Properties Holdings S.C.S

 

US Virgin Islands

 

100

%

No

 

Mirror Lake Development, Inc.

 

Equivest Finance, Inc.

 

United States

 

100

%

No

 

Mirror Lake Realty, Inc.

 

Equivest Finance, Inc.

 

United States

 

100

%

No

 

MVC Hillside 24, Inc.

 

Magaritaville Vacation Club by Wyndham, Inc.

 

US Virgin Islands

 

100

%

No

 

MVC Hillside 25, Inc.

 

Magaritaville Vacation Club by Wyndham, Inc.

 

US Virgin Islands

 

100

%

No

 

Nesbitt-SVC Vegas, L.P.

 

SVV L.P.

 

United States

 

50

%

No

 

NIMO Travel LLC

 

Shell Holdings, Inc.

 

United States

 

100

%

No

 

NorthCourse Limited

 

Wyndham Destination Network, LLC

 

United Kingdom

 

100

%

No

 

Northcourse, Inc.

 

RCI General Holdco 2, LLC

 

United States

 

100

%

No

 

Ocean Ranch Development, Inc.

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Ocean Ranch Vacation Group

 

Wyndham Vacation Resorts, Inc.

 

United States

 

45

%

No

 

 

Vacation Break at Ocean Ranch, Inc.

 

United States

 

55

%

No

 

Ocean Walk Joint Venture

 

Fairfield Management Services, Inc.

 

United States

 

50

%

No

 

 

FRI Daytona, LLC

 

United States

 

50

%

No

 

Oceana Resorts, LLC

 

WVR South Carolina, LLC

 

United States

 

100

%

No

 

OTIOR, L.C.

 

Shell Vacations LLC

 

United States

 

50

%

No

 

PAHIO Resorts, Inc.

 

BHV Development Inc.

 

United States

 

100

%

No

 

PAHIO Vacation Ownership, Inc.

 

BHV Development Inc.

 

United States

 

100

%

No

 

Palm Resort Group, Inc.

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Palm Vacation Group

 

Wyndham Vacation Resorts, Inc.

 

United States

 

45

%

No

 

 

Vacation Break Resorts at Palm Aire, Inc.

 

United States

 

55

%

No

 

Patricia Grand Resort, LLC

 

WVR South Carolina, LLC

 

United States

 

100

%

No

 

 

23

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

Peak Ski Rentals, LLC

 

ResortQuest Colorado, LLC

 

United States

 

100

%

No

 

Peppertree Resort Villas, Inc.

 

Peppertree Resorts, Ltd

 

United States

 

100

%

No

 

Peppertree Resorts Management Inc.

 

Peppertree Resorts, Ltd

 

United States

 

100

%

No

 

Peppertree Resorts, Ltd.

 

Equivest Finance, Inc.

 

United States

 

100

%

No

 

PlanetGo! LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

Pointeuro V Limited

 

Wyndham Holdings

 

United Kingdom

 

100

%

No

 

Pointlux, S.a.r.l

 

WER Luxembourg II S.a.r.l.

 

Luxembourg

 

100

%

No

 

Points in Time, Inc.

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

No

 

Pointtravel Co. Ltd.

 

Wyndham Holdings

 

United Kingdom

 

100

%

No

 

Premium Yield Facility 2014-A LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Premium Yield Facility 2018-A LLC (f/k/a Sierra Timeshare 2013-1 Receivables
Funding LLC )

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

PT Wyndham Hotel Management

 

Wyndham Luxembourg Holdings S.a.r.l.

 

Indonesia

 

99

%

No

 

 

Wyndham Vacation Resorts Asia Pacific Pty. Ltd.

 

Indonesia

 

1

%

No

 

RCI (Portugal) Viagens e Turismo, Limitada

 

RCI Servicios de Intercambio Turistico Unipessoal Limitada (Portugal)

 

Portugal

 

99.9

%

No

 

 

RCI Europe

 

Portugal

 

0.1

%

No

 

RCI Argentina, Inc.

 

RCI General Holdco 2, LLC

 

United States

 

100

%

Yes

 

RCI Asia Pacific Co., Ltd.

 

RCI, LLC

 

Japan

 

99

%

Yes

 

 

Wyndham Destination Networks, Inc.

 

Japan

 

1

%

No

 

RCI Asia-Pacific Singapore, LLC

 

WER Luxembourg II S.a.r.l.

 

United States

 

100

%

No

 

RCI Brasil Prestacao de Servicios de Intercambio Ltda.

 

Wyndham Destination Network, LLC

 

Brazil

 

99

%

Yes

 

 

RCI, LLC

 

Brazil

 

1

%

No

 

RCI Call Centre (Ireland) Limited

 

RCI, LLC

 

Ireland

 

99

%

Yes

 

 

Wyndham Destination Network, Inc.

 

Ireland

 

1

%

No

 

RCI Canada ULC

 

Wyndham Destination Network Europe Limited

 

Canada

 

100

%

No

 

RCI Canada, LLC

 

RCI General Holdco 2, LLC

 

United States

 

100

%

Yes

 

RCI Cayman, Ltd.

 

Wyndham Destination Network, LLC

 

Cayman Islands

 

100

%

Yes

 

RCI Chile, Inc.

 

RCI General Holdco 2, LLC

 

United States

 

100

%

Yes

 

RCI Colombia, Inc.

 

RCI General Holdco 2, LLC

 

United States

 

100

%

Yes

 

RCI Consulting GmbH

 

RCI Europe

 

Germany

 

100

%

No

 

RCI Egypt Limited

 

RCI Middle East E.C.

 

Egypt

 

98

%

No

 

RCI Europe

 

Pointtravel Co. Ltd.

 

United Kingdom

 

100

%

No

 

 

24

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

RCI Europe (Points) Limited

 

RCI Europe (UK)

 

United Kingdom

 

100

%

No

 

RCI Finland OY

 

RCI Scandinavia A/S

 

Finland

 

100

%

No

 

RCI General Holdco 2, LLC

 

Wyndham Destination Network, LLC

 

United States

 

100

%

Yes

 

RCI General Holdco 3, LLC

 

RCI General Holdco 2, LLC

 

United States

 

100

%

No

 

RCI Global Vacation Network Korea Limited

 

Wyndham Destination Network, LLC

 

Korea

 

100

%

Yes

 

RCI Greece S.A.

 

RCI Europe

 

Greece

 

100

%

No

 

RCI India Private Limited

 

RCI Europe

 

India

 

60.001

%

No

 

 

RCI Tourism Development (India) Ltd.

 

India

 

39.999

%

No

 

RCI Italia SRL

 

RCI Europe

 

Italy

 

100

%

No

 

RCI Latinoamerica S.A.

 

RCI General Holdco 2, LLC

 

Uruguay

 

99

%

Yes

 

 

Wyndham Destination Network, LLC

 

Uruguay

 

1

%

Yes

 

RCI Malaysia, Inc.

 

RCI General Holdco 2, LLC

 

United States

 

100

%

No

 

RCI Middle East E.C.

 

RCI Cayman, Ltd.

 

Bahrain

 

49

%

No

 

 

RCI Europe

 

Bahrain

 

1

%

No

 

RCI Pacific Pty Limited

 

WER Luxembourg II S.a.r.l.

 

Australia

 

100

%

No

 

RCI Points Limited

 

The Leisure Corporation Limited

 

United Kingdom

 

100

%

No

 

RCI Property Holdco, LLC

 

RCI, LLC

 

United States

 

99

%

No

 

 

Wyndham Destination Network, Inc.

 

United States

 

1

%

No

 

RCI Resort Management Limited

 

RCI Europe

 

United Kingdom

 

100

%

No

 

RCI Scandinavia A/S

 

RCI Europe

 

Denmark

 

100

%

No

 

RCI Servicios de Intercambio Turistico Unipessoal Limitada

 

RCI Europe

 

Portugal

 

100

%

No

 

RCI South Africa Holdings Limited

 

RCI Europe

 

Isle of Man

 

100

%

No

 

RCI Tourism Development (India) Ltd.

 

RCI Europe

 

United Kingdom

 

100

%

No

 

RCI Travel & Holiday Management Consulting (Beijing) Company Limited

 

Wyndham Destination Network, LLC

 

China

 

100

%

Yes

 

RCI Travel C.A.

 

Wyndham Destination Network, LLC

 

Venezuela

 

100

%

Yes

 

RCI, LLC

 

RCI General Holdco 2, LLC

 

United States

 

99

%

Yes

 

 

Wyndham Destination Network, Inc.

 

United States

 

1

%

Yes

 

Resort Condominiums International de Mexico S. de R.L. de C.V.

 

RCI, LLC

 

Mexico

 

99.48

%

Yes

 

 

Wyndham Destination Network, Inc.

 

United States

 

0.52

%

No

 

Resort Condominiums International de Venezuela, C.A.

 

Wyndham Destination Network, LLC

 

Venezuela

 

100

%

Yes

 

Resort Hospitality by Wyndham

 

Wyndham Vacation Resorts

 

Australia

 

100

%

No

 

 

25

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

Pty Ltd

 

Asia Pacific Pty. Ltd.

 

 

 

 

 

 

 

Resort Management by Wyndham Pty Ltd

 

Wyndham Vacation Resorts Asia Pacific Pty. Ltd.

 

Australia

 

100

%

No

 

Resort Rental Vacations, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

Resort Rental, LLC

 

RCI, LLC

 

United States

 

99

%

No

 

 

Wyndham Destination Network, Inc.

 

United States

 

1

%

No

 

ResortQuest Colorado, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

ResortQuest Delaware, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

Yes

 

ResortQuest Delaware Real Estate, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

ResortQuest Northwest Florida, LLC

 

ResortQuest Real Estate of Florida, LLC

 

United States

 

100

%

No

 

ResortQuest Real Estate of Alabama, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

ResortQuest Real Estate of Florida, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

ResortQuest Real Estate of Myrtle Beach, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

Yes

 

ResortQuest Referrals, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

ResortQuest Southwest Florida, LLC

 

ResortQuest Real Estate of Florida, LLC

 

United States

 

100

%

No

 

ResortQuest Telluride, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

ResortQuest Whistler Property Management, Inc.

 

Wyndham Vacation Rentals North America, LLC

 

Canada

 

100

%

No

 

RQI Acquisition, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

San Diego Yacht & Breakfast Club, L.L.C.

 

Shell Vacations LLC

 

United States

 

50

%

No

 

San Diego Yacht & Breakfast Company Ltd.

 

Shell Vacations LLC

 

United States

 

50

%

No

 

SC Holdco, LLC

 

Shell Vacations Club, LLC

 

United States

 

50

%

No

 

SD Park Investor, LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Sea Gardens Beach and Tennis Resort, Inc.

 

Vacation Break U.S.A., Inc.

 

United States

 

100

%

No

 

Select Connections, LLC

 

SC Holdco, LLC

 

United States

 

100

%

No

 

Shawnee Development, Inc.

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Shawnee Properties, Inc.

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Shell Finco SPV, LLC

 

Shell Finco, LLC

 

United States

 

100

%

No

 

Shell Finco, LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Shell Holdings Vegas Corp.

 

Shell Holdings, Inc.

 

United States

 

100

%

No

 

 

26

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

Shell Holdings, Inc.

 

Shell Vacations LLC (US)

 

United States

 

100

%

No

 

Shell Holdings-Arizona, Inc.

 

Shell Holdings, Inc

 

United States

 

100

%

No

 

Shell Hospitality, Inc.

 

Shell Holdings, Inc.

 

United States

 

100

%

No

 

Shell Management Hawaii, Inc.

 

Shell Holdings, Inc.

 

United States

 

100

%

No

 

Shell Vacations Carriage Hills ULC

 

Shell Holdings, Inc.

 

Canada

 

100

%

No

 

Shell Vacations Club Corp.

 

Shell Holdings, Inc.

 

United States

 

100

%

No

 

Shell Vacations Club, LLC

 

Shell Vacations LLC (US)

 

United States

 

100

%

No

 

Shell Vacations Club-Florida LLC

 

Shell Vacations LLC (US)

 

United States

 

100

%

No

 

Shell Vacations CM Corp.

 

Shell Holdings, Inc.

 

United States

 

100

%

No

 

Shell Vacations Explorer, Inc.

 

Shell Holdings, Inc.

 

United States

 

100

%

No

 

Shell Vacations LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

Yes

 

Shell Vacations South Mountain, LLC

 

Shell Vacations LLC

 

United States

 

100

%

Yes

 

Shell Vacations Systems, LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

Shell-Napa Corporation

 

Shell Holdings, Inc.

 

United States

 

100

%

No

 

Sierra Deposit Company, LLC

 

Wyndham Consumer Finance, Inc.

 

United States

 

100

%

No

 

Sierra Timeshare 2009-2 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2009-3 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2012-3 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2013-2 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2013-3 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2014-1 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2014-2 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2014-3 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2015-1 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2015-2 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2015-3 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2016-1 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2016-2 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2016-3 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2017-1

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

 

27

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

Receivables Funding LLC

 

 

 

 

 

 

 

 

 

Sierra Timeshare 2018-1 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare 2018-2 Receivables Funding LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare Conduit Receivables Funding III, LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Sierra Timeshare Condult Receivables Funding II, LLC

 

Sierra Deposit Company, LLC

 

United States

 

100

%

No

 

Smoky Mountain Property Management, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

SMP/Shell Company, LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SMR/Legacy Golf, LLC

 

SMP/Shell Company, LLC

 

United States

 

100

%

No

 

Sonoma Vineyard Estates LLC

 

Wyndham Private Residences LLC

 

United States

 

100

%

No

 

South Mountain Resort LLC

 

SMP/Shell Company, LLC

 

United States

 

100

%

No

 

St. Augustine Resort Development Group, LLC

 

Equivest Finance, Inc.

 

United States

 

100

%

No

 

Starr Pass Golf Suites, LLC

 

Shell Vacations LLC

 

United States

 

100

%

Yes

 

Steamboat No. 4, LLC

 

RCI Property Holdco, LLC

 

United States

 

100

%

No

 

SVC-Americana, LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-East, LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-FL Holdings, LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-Hawaii, LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-HI Soasite LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-Honolulu LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-Hospitality, LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-Management Hawaii LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-Midwest, LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-Mountainside Corp.

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-Mountainside ULC

 

SVC-Mountainside ULC

 

Canada

 

100

%

No

 

SVC-Napa, LLC

 

Shell Vacations LLC

 

United States

 

100

%

Yes

 

SVC-NE Holdings, LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-San Antonio LLC

 

Shell Vacations LLC

 

United States

 

100

%

Yes

 

SVC-SW Soasite LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-Waikiki, LLC

 

Shell Vacations LLC

 

United States

 

100

%

Yes

 

SVC-West Soasite LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SVC-West, LLC

 

Shell Vacations LLC

 

United States

 

100

%

No

 

SV-Horseshoe, Inc.

 

Shell Holdings, Inc.

 

United States

 

100

%

No

 

SV-Lawai, Inc.

 

Shell Holdings, Inc.

 

United States

 

100

%

No

 

SVV L.P.

 

Shell Vacations LLC

 

United States

 

77.99

%

No

 

Tahoe Vista Partners II, LLC

 

Wyndham Private Residences LLC

 

United States

 

100

%

No

 

Ten Mile Holdings, Ltd.

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

The Leisure Corporation Limited

 

RCI Europe

 

Isle of Man

 

100

%

No

 

The Social Travel Club Limited

 

RCI Europe

 

United Kingdom

 

100

%

No

 

 

28

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

The TOPS’L Group, Inc.

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

TOPS’L Club of NW Florida, LLC

 

ResortQuest Northwest Florida, LLC

 

United States

 

100

%

No

 

TOPS’L Development II, LLC

 

RQI Acquisition, LLC

 

United States

 

100

%

No

 

TOPS’L DEVELOPMENT, LLC

 

RQI Acquisition, LLC

 

United States

 

100

%

No

 

Travel by Wyndham Pty Ltd

 

Wyndham Vacation Resorts Asia Pacific Pty. Ltd.

 

Australia

 

100

%

No

 

Trendwest Resorts Mexico S.A. de C.V.

 

Wyndham Resort Development Corporation

 

Mexico

 

99.998

%

Yes

 

 

Wyndham Vacation Ownership, Inc.

 

Mexico

 

0.0002

%

No

 

Vacation Break at Ocean Ranch, Inc.

 

Vacation Break U.S.A., Inc.

 

United States

 

100

%

No

 

Vacation Break International Limited

 

Vacation Break Marketing Company Limited

 

Bahamas

 

100

%

No

 

Vacation Break Management, Inc.

 

Vacation Break Management, Inc.

 

United States

 

100

%

No

 

Vacation Break Marketing Company Limited

 

Vacation Break U.S.A., Inc.

 

Bahamas

 

100

%

No

 

Vacation Break Resorts at Palm Aire, Inc.

 

Vacation Break U.S.A., Inc.

 

United States

 

100

%

No

 

Vacation Break Resorts at Star Island, Inc.

 

Vacation Break U.S.A., Inc.

 

United States

 

100

%

No

 

Vacation Break Resorts, Inc.

 

Vacation Break U.S.A., Inc.

 

United States

 

100

%

No

 

Vacation Break U.S.A., Inc.

 

Fairfield Management Services, Inc.

 

United States

 

100

%

No

 

Vacation Care Computing Limited

 

RCI General Holdco 2, LLC

 

United Kingdom

 

100

%

Yes

 

Vacation Exchanges International Pty Limited

 

RCI South Africa Holdings

 

South Africa

 

100

%

No

 

Vacation Holdings Limited

 

Wyndham Destination Network, LLC

 

Hong Kong

 

100

%

Yes

 

Vacation Management Services Limited

 

Vacation Exchanges Intenrational Pty Limited

 

South Africa

 

50

%

No

 

Vacation Palm Springs Real Estate, Inc.

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

Yes

 

Vacation Rental Group 1, LLC

 

Pointlux S.a.r.l.

 

United States

 

100

%

No

 

Vacation Rental Group 2, LLC

 

Pointlux S.a.r.l.

 

United States

 

100

%

No

 

Vacation Rental Group Holdings Limited

 

RCI Europe

 

United Kingdom

 

100

%

No

 

Vacation Rental Group, Inc.

 

Wyndham Destination Network, LLC

 

United States

 

100

%

No

 

Vacation Rentals International (Pty) Ltd

 

Vacation Exchanges International Pty Limited

 

South Africa

 

100

%

No

 

Vacation Therapy Spa, LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Vacationality LLC

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

No

 

 

29

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

Vail Property Partner, LLC

 

Wyndham Worldwide Corporation

 

United States

 

100

%

No

 

Villa Capistrano DV 45, L.L.C.

 

Shell Vacations LLC

 

United States

 

50

%

No

 

WBW CHP, LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

0.576

%

No

 

WER Luxembourg I S.a.r.l.

 

Wyndham Worldwide Corporation

 

Luxembourg

 

100

%

Yes

 

WER Luxembourg II S.a.r.l.

 

WER Luxembourg I S.a.r.l.

 

Luxembourg

 

100

%

No

 

Whistler Exclusive Property Management Ltd.

 

ResortQuest Whistler Property Management, Inc.

 

Canada

 

100

%

No

 

WIC (1) Limited

 

Pointtravel Co. Ltd.

 

United Kingdom

 

100

%

No

 

Wishes by Wyndham Ltd.

 

 

 

Australia

 

 

 

No

 

Worldmark by Wyndham (NZ) Limited

 

Wyndham Vacation Resorts South Pacific Ltd.

 

New Zealand

 

100

%

No

 

WRD Australia, LLC

 

Wyndham Properties Holdings S.C.S.

 

United States

 

100

%

No

 

WRD Leasing, L.L.C.

 

Wyndham Resort Development Corporation

 

United States

 

100

%

No

 

WRD Real Estate, Inc.

 

Wyndham Resort Development Corporation

 

United States

 

100

%

No

 

WVO Licensing, LLC

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

No

 

WVO Renovation Services, LLC

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

Yes

 

WVR Australia 1 Pty Ltd.

 

Wyndham Worldwide Corporation

 

Australia

 

100

%

Yes

 

WVR Australia 2 Pty Ltd.

 

WVR Australia 1 Pty Ltd.

 

Australia

 

100

%

No

 

WVR Central Florida, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

Yes

 

WVR Colorado, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

Yes

 

WVR HQ, LLC

 

Wyndham Destination Network, LLC

 

United States

 

100

%

Yes

 

WVR Licensing, LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

WVR South Carolina, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

Yes

 

Wyn Overseas Operations Limited

 

Wyndham Worldwide Corporation

 

United Kingdom

 

100

%

Yes

 

Wyndham Brazil Hotelaria E Participacoes Ltda.

 

Wyndham Vacation Resorts, Inc.

 

Brazil

 

99

%

Yes

 

 

RCI, LLC

 

Brazil

 

1

%

No

 

Wyndham Carib Development Company I, LLC

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

Yes

 

Wyndham Carib Development Company V, LLC

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

Yes

 

Wyndham Carib Development Company, LLC

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

No

 

Wyndham Carib Management

 

Wyndham Vacation

 

United States

 

100

%

No

 

 

30

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

Company, LLC

 

Ownership, Inc.

 

 

 

 

 

 

 

Wyndham Club Pass, LLC

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

No

 

Wyndham Consumer Finance, Inc.

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

Yes

 

Wyndham Destination Network Europe Limited

 

Wyndham Destination Network LLP

 

United Kingdom

 

100

%

No

 

Wyndham Destination Network Holdings C.V.

 

Pointlux S.a.r.l.

 

Netherlands

 

99

%

No

 

 

Vacation Rental Group 2, LLC

 

Netherlands

 

1

%

No

 

Wyndham Destination Network, LLC

 

Wyndham Worldwide Corporation

 

United States

 

100

%

Yes

 

Wyndham Destination Network LLP

 

Pointlux S.a.r.l.

 

United Kingdom

 

98.131

%

No

 

Wyndham Destination Network Philippines, Inc.

 

Wyndham Destination Network, LLC

 

Philippines

 

100

%

Yes

 

Wyndham Destination Network Subsidiary, LLC

 

Wyndham Destination Network, LLC

 

United States

 

100

%

Yes

 

Wyndham Global Finance Plc

 

Wyn Overseas Operations Limited

 

United Kingdom

 

100

%

No

 

Wyndham Holdings

 

EMEA Holdings C.V.

 

United Kingdom

 

100

%

No

 

Wyndham Hotel Group International, Inc.

 

Wyndham Resort Development Corporation

 

United States

 

100

%

No

 

WYNDHAM LATINOAMERICA TURISMO E HOTELARIA LTDA.

 

Wyndham Vacation Resorts, Inc.

 

Brazil

 

99

%

Yes

 

 

Wyndham Vacation Ownership, Inc.

 

Brazil

 

1

%

No

 

Wyndham Luxembourg Financing S.a.r.l

 

Wyndham Luxembourg Holdings S.a.r.l.

 

Luxembourg

 

100

%

No

 

Wyndham Luxembourg Holdings S.a.r.l

 

Wyndham Properties Holdings S.C.S

 

Luxembourg

 

100

%

No

 

Wyndham Myrtle Beach, LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

Yes

 

Wyndham Private Residences, Inc.

 

Wyndham Private Residences LLC

 

United States

 

100

%

No

 

Wyndham Private Residences, LLC

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

No

 

Wyndham Properties Holdings S.C.S

 

Wyndham Hotel Group International, Inc.

 

Luxembourg

 

99.99

%

No

 

 

Wyndham Properties, LLC

 

Luxembourg

 

0.01

%

No

 

Wyndham Properties, LLC

 

Wyndham Hotel Group International, Inc.

 

United States

 

100

%

No

 

Wyndham Resort Development Canada, Inc.

 

Wyndham Resort Development Corporation

 

Canada

 

100

%

Yes

 

Wyndham Resort Development Corporation

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

Yes

 

Wyndham Resort Servicing, LLC

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

No

 

Wyndham Sales Finance Company, LLC

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

No

 

 

31

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

Wyndham Services Asia Pacific (Philippines) Inc.

 

Wyndham Vacation Resorts Asia Pacific Pte Ltd

 

Philippines

 

99.5

%

No

 

Wyndham St. Thomas, Inc.

 

Equivest Finance, Inc.

 

US Virgin Islands

 

100

%

Yes

 

Wyndham Vacation Management, Inc.

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

No

 

Wyndham Vacation Ownership, Inc.

 

Wyndham Worldwide Corporation

 

United States

 

100

%

Yes

 

Wyndham Vacation Rentals Cabin Collection, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

Wyndham Vacation Rentals CHI, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

Wyndham Vacation Rentals HHI, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

Wyndham Vacation Rentals Myrtle Beach, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

Wyndham Vacation Rentals North America, LLC

 

Wyndham Destination Network, LLC

 

United States

 

100

%

Yes

 

Wyndham Vacation Rentals Park City, LLC

 

Wyndham Vacation Rentals North America, LLC

 

United States

 

100

%

No

 

Wyndham Vacation Resorts (Fiji) Pte Limited

 

Wyndham Resort Development Corporation

 

Fiji

 

100

%

Yes

 

Wyndham Vacation Resorts (NZ) Limited

 

Wyndham Vacation Resorts Asia Pacific Pty. Ltd.

 

New Zealand

 

100

%

No

 

Wyndham Vacation Resorts (Thailand) Limited

 

Wyndham Vacation Ownership, Inc.

 

Thailand

 

99.65

%

Yes

 

 

Wyndham Vacation Resorts Asia Pacific Pte Ltd.

 

Thailand

 

0.34

%

No

 

Wyndham Vacation Resorts Asia Pacific (HK) Limited

 

Wyndham Resort Development Corporation

 

Hong Kong

 

100

%

Yes

 

Wyndham Vacation Resorts Asia Pacific Pte Ltd

 

Wyndham Vacation Ownership, Inc.

 

Singapore

 

100

%

Yes

 

Wyndham Vacation Resorts Asia Pacific Pty Ltd

 

Wyndham Luxembourg Holdings S.a.r.l.

 

Australia

 

100

%

No

 

Wyndham Vacation Resorts Consulting (Shanghai) Limited

 

Wyndham Vacation Resorts Asia Pacific (HK) Limited

 

China

 

100

%

No

 

Wyndham Vacation Resorts Puerto Rico, LLC

 

Wyndham Vacation Resorts, Inc.

 

United States

 

100

%

No

 

Wyndham Vacation Resorts South Pacific Limited

 

Wyndham Vacation Resorts Asia Pacific Pty. Ltd.

 

Australia

 

100

%

No

 

Wyndham Vacation Resorts, Inc.

 

Wyndham Vacation Ownership, Inc.

 

United States

 

100

%

Yes

 

Wyndham Worldwide (Ireland) Limited

 

Wyndham Holdings

 

Ireland

 

100

%

No

 

Wyndham Worldwide Charitable Foundation

 

Wyndham Worldwide Corporation

 

United States

 

100

%

No

 

Wyndham Worldwide Denmark Aps

 

Pointlux S.a.r.l.

 

Denmark

 

100

%

No

 

Wyndham Worldwide Limited

 

Wyndham Worldwide Corporation

 

United Kingdom

 

100

%

Yes

 

 

32

--------------------------------------------------------------------------------


 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Interest
Pledged
(Y/N)

 

Wyndham Worldwide Operations Subsidiary, Inc.

 

Wyndham Worldwide Operations, Inc.

 

United States

 

100

%

No

 

Wyndham Worldwide Operations, Inc.

 

Wyndham Worldwide Corporation

 

United States

 

100

%

Yes

 

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 6.12
POST-CLOSING COVENANTS

 

1.              Within thirty (30) days of the Closing Date (or such longer
period as may be agreed to by the Collateral Agent in its reasonable
discretion), the Borrower shall deliver, or cause to be delivered, to the
Administrative Agent and the Collateral Agent an endorsement naming the
Collateral Agent as lender loss payee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance), as applicable, in form and substance reasonably satisfactory to
Collateral Agent to the extent required in accordance with Section 6.06 of the
Agreement.

 

2.              Within ten (10) business days of the Closing Date (or such
longer period as may be agreed to by the Collateral Agent in its reasonable
discretion), Borrower shall deliver to the Collateral Agent pursuant to the
Security Agreement or other applicable Collateral Documents original
certificates or other instruments representing all Equity Interests of the
following entities, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank:

 

Grantor

 

Issuer

 

Class of
Equity
Interest

 

Certificate
Number(s)

 

Number of
Shares

 

Percentage
Pledged

 

Wyndham Vacation Ownership, Inc.

 

BHV Development, Inc.

 

Common Shares

 

1

 

100

 

100

%

Equivest Finance, Inc.

 

Eastern Resorts Corporation

 

Common Shares

 

1

 

100

 

100

%

Equivest Finance, Inc.

 

Equivest Louisiana, Inc.

 

Common Shares

 

2

 

1,000

 

100

%

Wyndham Vacation Resorts, Inc.

 

Equivest Finance, Inc.

 

Common Shares

 

3

 

946

 

100

%

RCI General Holdco 2, Inc.

 

RCI Argentina, Inc.

 

Common Shares

 

4

 

100

 

100

%

RCI General Holdco 2, Inc.

 

RCI Chile, Inc.

 

Common Shares

 

4

 

100

 

100

%

RCI General Holdco 2, Inc.

 

RCI Colombia, Inc.

 

Common Shares

 

4

 

100

 

100

%

Wyndham Vacation Rentals North America, LLC

 

Vacation Palm Springs Real Estate, Inc.

 

Common Shares

 

3

 

500

 

100

%

Wyndham Vacation Resorts, Inc.

 

Wyndham Consumer Finance, Inc.

 

Common Shares

 

2

 

100

 

100

%

Wyndham Vacation Ownership, Inc.

 

Wyndham Resort Development Corporation

 

Common Shares

 

25

 

1,000

 

100

%

Wyndham Worldwide Corporation

 

Wyndham Vacation Ownership, Inc.

 

Common Shares

 

4

 

100

 

100

%

Wyndham Vacation Ownership, Inc.

 

Wyndham Vacation Resorts, Inc.

 

Common Shares

 

3

 

1,000

 

100

%

Wyndham Worldwide Corporation

 

Wyndham Worldwide Operations, Inc.

 

Common Shares

 

8

 

10

 

100

%

 

34

--------------------------------------------------------------------------------


 

3.              To the extent certificated, within sixty (60) days of the
Closing Date (or such longer period as may be agreed to by the Collateral Agent
in its reasonable discretion), Borrower shall deliver to the Collateral Agent
pursuant to the Security Agreement or other applicable Collateral Documents
original certificates or other instruments representing 65% Equity Interests of
the following entities together with undated stock powers or other instruments
of transfer with respect thereto endorsed in blank:

 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Percentage of
Interest
Pledged

 

Cycleagent Limited

 

Wyndham Destination Network Subsidiary, LLC

 

United Kingdom

 

100

%

65

%

Hotel Dynamics Holdings Limited

 

Wyndham Destination Network, LLC

 

Hong Kong

 

99.993

%

65

%

RCI Asia Pacific Co., Ltd.

 

RCI, LLC

 

Japan

 

99

%

65

%

RCI Brasil Prestacao de Servicios de Intercambio Ltda.

 

Wyndham Destination Network, LLC

 

Brazil

 

99

%

65

%

RCI Call Centre (Ireland) Limited

 

RCI, LLC

 

Ireland

 

99

%

65

%

RCI Cayman, Ltd.

 

Wyndham Destination Network, LLC

 

Cayman Islands

 

100

%

65

%

RCI Global Vacation Network Korea Limited

 

Wyndham Destination Network, LLC

 

Korea

 

100

%

65

%

RCI Latinoamerica S.A.

 

RCI General Holdco 2, LLC

 

Uruguay

 

99

%

65

%

RCI Travel & Holiday Management Consulting (Beijing) Company Limited

 

Wyndham Destination Network, LLC

 

China

 

100

%

65

%

RCI Travel C.A.

 

Wyndham Destination Network, LLC

 

Venezuela

 

100

%

65

%

Resort Condominiums International de Mexico S. de R.L. de C.V.

 

RCI, LLC

 

Mexico

 

99.48

%

65

%

Resort Condominiums International de Venezuela, C.A.

 

Wyndham Destination Network, LLC

 

Venezuela

 

100

%

65

%

Trendwest Resorts Mexico S.A. de C.V.

 

Wyndham Resort Development Corporation

 

Mexico

 

99.998

%

65

%

Vacation Care Computing Limited

 

RCI General Holdco 2, LLC

 

United Kingdom

 

100

%

65

%

Vacation Holdings Limited

 

Wyndham Destination Network, LLC

 

Hong Kong

 

100

%

65

%

WER Luxembourg I S.a.r.l.

 

Wyndham Worldwide Corporation

 

Luxembourg

 

100

%

 65

%

WVR Australia 1 Pty Ltd.

 

Wyndham Worldwide Corporation

 

Australia

 

 100

%

 65

%

Wyn Overseas Operations Limited

 

Wyndham Worldwide Corporation

 

United Kingdom

 

100

%

65

%

Wyndham Destination Network Philippines, Inc.

 

Wyndham Destination Network, LLC

 

Philippines

 

100

%

65

%

Wyndham Resort Development Canada, Inc.

 

Wyndham Resort Development Corporation

 

Canada

 

100

%

65

%

Wyndham St. Thomas, Inc.

 

Equivest Finance, Inc.

 

US Virgin Islands

 

100

%

65

%

 

35

--------------------------------------------------------------------------------


 

 

Subsidiary

 

Holder

 

Jurisdiction

 

Ownership
Percentage

 

Percentage of
Interest
Pledged

 

Wyndham Vacation Resorts (Fiji) Pte Limited

 

Wyndham Resort Development Corporation

 

Fiji

 

100

%

65

%

Wyndham Vacation Resorts (Thailand) Limited

 

Wyndham Vacation Ownership, Inc.

 

Thailand

 

99.65

%

65

%

Wyndham Vacation Resorts Asia Pacific (HK) Limited

 

Wyndham Resort Development Corporation

 

Hong Kong

 

100

%

65

%

Wyndham Vacation Resorts Asia Pacific Pte Ltd

 

Wyndham Vacation Ownership, Inc.

 

Singapore

 

100

%

65

%

Wyndham Worldwide Limited

 

Wyndham Worldwide Corporation

 

United Kingdom

 

100

%

65

%

 

4.              Within fifteen (15) business days of the Closing Date (or such
longer period as may be agreed to by the Administrative Agent in its reasonable
discretion), Borrower shall use commercially reasonable efforts to file a UCC-3
termination in connection with the UCC-1 filed against Vacation Palm Springs
Real Estate, Inc., as debtor, on behalf of Wells Fargo Bank, N.A., as secured
party, on October 8, 2009 with the California Secretary of State and identified
by filing number 09-7210640665.

 

5.              Within fifteen (15) business days of the Closing Date (or such
longer period as may be agreed to by the Administrative Agent in its reasonable
discretion), Borrower shall deliver to the Administrative Agent customary UCC
lien, tax, judgment and intellectual property searches with respect to Equivest
Finance, Inc.

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 7.01(b)
EXISTING LIENS

 

1.              Liens in connection with the Capital Leases scheduled as item 1
on Schedule 7.03(c).

 

2.              Liens evidenced by or in connection with the following UCC-1
financial statements:

 

DE UCC-1 Financing Statement No. 20113729327, filed by Wilmington Trust Company,
not in its individual capacity but solely as Owner Trustee under a Trust
Agreement dated as of April 3, 2006, as secured party, against Wyndham Worldwide
Operations, Inc., as debtor, on September 16, 2011.

 

CA UCC-1 Financing Statement No. 07-7128609060, filed by Liberty Bank, as
secured party, against SVC-Napa, L.P., as debtor, on September 11, 2017.

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 7.02
EXISTING INVESTMENTS

 

1.                                      Investments in the Borrower and its
Subsidiaries in existence on the Closing Date.

 

2.                                      SC Holdco, LLC, a joint venture owned
50% by Shell Vacations Club, LLC and 50% by Bluegreen Vacations Unlimited, Inc.

 

3.                                      San Diego Yacht & Breakfast Company
Ltd., a joint venture owned 50% by Shell Vacations LLC and 50% by Star
Group, Ltd.

 

4.                                      Palm Vacation Group, a joint venture
owned 45% by Palm Resort Group, Inc. and 55% by Vacation Break Resorts at Palm
Aire, Inc.

 

5.                                      Ocean Walk Joint Venture, a joint
venture owned 50% by Fairfield Management Services, Inc. and 50% by FRI Daytona,
LLC.

 

6.                                      Bay Minerals, LLC, a joint venture owned
50% by Wyndham Vacation Ownership, Inc. and 50% by Deer Park, LLC.

 

7.                                      DAE Sub Sahara (Pty) Ltd , owned 50% by
DAE Global Pty Ltd, 40% owned by Terrafirma (Pty) Limited and 10% owned by Dial
An Exchange South Africa (Pty) Limited.

 

38

--------------------------------------------------------------------------------


 

SCHEDULE 7.03(c)
SURVIVING INDEBTEDNESS

 

1.                                      Indebtedness in connection with the
Liens set forth on item 2 of Schedule 7.01(b).

 

2.                                      Capital Leases of the Borrower and its
Restricted Subsidiaries in an aggregate principal amount not to exceed $74
million as of the Closing Date.

 

3.                                      Commercial paper in an aggregate
principal amount valued at $136 million as of May 2, 2018.

 

39

--------------------------------------------------------------------------------


 

SCHEDULE 7.11
CONTRACTUAL OBLIGATIONS

 

None.

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 7.07
TRANSACTIONS WITH AFFILIATES

 

None.

 

41

--------------------------------------------------------------------------------


 

SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE, PRINCIPAL OFFICE, CERTAIN ADDRESSES FOR NOTICES

 

If to any Loan Party:

c/o Wyndham Destinations, Inc.
6277 Sea Harbor Drive

Orlando, FL 32821
Facsimile: (407) 626-5222
Attention: General Counsel

 

with a copy to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY, 10022
Facsimile (212) 446-4900
Attention: Ashley Gregory

Email: gregorya@kirkland.com

 

If to Administrative Agent:

 

Bank of America, N.A.

Syndicate and Corporate Lending  - Agency Management

2380 Performance Dr - Building C

Richardson, TX, 75082

Mailcode: TX2-984-03-23

Attn: Maurice Washington

Phone: 214-209-5606

Fax: 214-290-9544

 

Email for Borrowing Requests and Interest Election Requests:

 

angelica.vidana@baml.com

 

with copy to:

 

Bank of America, N.A.

2380 Performance Dr - Building C

Richardson, TX, 75082

Mailcode: TX2-984-03-23

Attn: Angelica Vidana

Phone: 469-201-0404

Fax: 214-530-2485

 

42

--------------------------------------------------------------------------------


 

If to Bank of America, N.A. as an L/C Issuer:

 

Bank of America Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

Phone: (570) 496-9619

Fax: (800-755-8740

Email: tradeclientserviceteamus@baml.com

Attn: Michael Grizzanti

Phone: (570) 496-9621

Fax: (800) 755-8743

Email:  Michael.a.grizzanti@baml.com

 

Email for Borrowing Requests and Interest Election Requests:

 

angelica.vidana@baml.com

 

with copy to:

 

Bank of America, N.A.

2380 Performance Dr - Building C

Richardson, TX, 75082

Mailcode: TX2-984-03-23

Attn: Angelica Vidana

Phone: 469-201-0404

Fax: 214-530-2485

 

43

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
in respect of the Commitments and Loans identified below [(including, without
limitation, participations in any Letters of Credit)](5) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.  The benefit of each Collateral Document shall be
maintained in favor of each Assignee.

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                 Select as appropriate.

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

(5)                                 Include only if assignment is of Revolving
Credit Commitments.

 

A-1

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      Borrower:   Wyndham Destinations, Inc.,
a Delaware corporation (the “Borrower”).

 

4.                                      Administrative Agent:  Bank of America,
N.A. (“Bank of America”), as the Administrative Agent under the Credit
Agreement.

 

5.                                      Credit Agreement:  Credit Agreement
dated as of May 31, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined) among the
Borrower, Bank of America, as Administrative Agent and Collateral Agent, each of
the L/C Issuers and each lender from time to time party thereto.

 

6.                                      Assigned Interest:

 

Assignor[s](6)

 

Assignee[s](7)

 

Commitment/Loans
Assigned(8)

 

Aggregate Amount
of Commitment/
Loans of such Class
for all Lenders(9)

 

Amount of
Commitment/
Loans of such
Class
Assigned

 

Percentage Assigned
of Commitment/
Loans of such Class(10)

 

 

 

 

 

 

 

$

[   ]

 

$

[   ]

 

 

%

 

 

 

 

 

 

$

[   ]

 

$

[   ]

 

 

%

 

 

 

 

 

 

$

[   ]

 

$

[   ]

 

 

%

 

[7.                                  Trade Date:         
                  ](11)

 

Effective Date:                    , 20   [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(6)                                 List each Assignor, as appropriate.

(7)                                 List each Assignee, as appropriate.

(8)                                 Fill in Class of Commitment/Loans being
assigned.

(9)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.  “All Lenders” refers to all Lenders under the applicable Class.

(10)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders under the applicable Class.

(11)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

A-2

--------------------------------------------------------------------------------


 

[Signature pages follow]

 

A-3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Consented to and Accepted:

 

 

 

[Bank of America, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:] (12)

 

 

 

[[               ], as an L/C Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[               ], as an L/C Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[               ], as an L/C Issuer

 

 

--------------------------------------------------------------------------------

(12)         Include if Administrative Agent consent required under
Section 10.07(b) of the Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[               ], as an L/C Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:](13)

 

 

 

[Consented to:

 

 

 

WYNDHAM DESTINATIONS, INC., as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:] (14)

 

 

--------------------------------------------------------------------------------

(13)                          Reference to L/C Issuers required for an
assignment of Revolving Credit Commitments.

(14)                          Include if consent of Borrower is required under
Section 10.07(b) of the Credit Agreement.

 

A-5

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.         Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.07(b)(i) and (b)(ii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.07(b)(i) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 of the Credit Agreement, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest [ and][,] (vii) it
[is][is not] an Affiliated Lender [and (viii) as of the Effective Date and
following the Effective Date, after giving effect to the assignment of the
Assigned Interest, such Assignee is in compliance with
Section 10.07(b)(ii)(F) of the Credit Agreement with respect to the Assigned
Interest](15) and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

(15)  Include bracketed language if Assignee is an Affiliated Lender.

 

A-6

--------------------------------------------------------------------------------


 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

[Remainder of page intentionally left blank]

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
COMMITTED LOAN NOTICE

 

Date:       , 20

 

Bank of America, N.A.,
                as Administrative Agent under the Credit Agreement

 

Bank of America, N.A.

2380 Performance Dr - Building C

Richardson, TX, 75082

Mailcode: TX2-984-03-23

Attn: Angelica Vidana

Phone: 469-201-0404

Fax: 214-530-2485

Email angelica.vidana@baml.com

 

Ladies and Gentlemen:

 

The undersigned refers to the Credit Agreement, dated as of May 31, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Wyndham Destinations, Inc., a Delaware
corporation (the “Borrower”), Bank of America, N.A., as Administrative Agent and
Collateral Agent, each L/C Issuer and each Lender from time to time party
thereto, and hereby gives you irrevocable notice pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests a [Borrowing] [conversion]
[continuation] under the Credit Agreement, and sets forth below the information
relating to such [Borrowing] [conversion] [continuation] (the “Proposed
[Borrowing] [Conversion] [Continuation]”) as required by Section 2.02(a) of the
Credit Agreement:

 

(i)                                     The Business Day of the Proposed
[Borrowing] [Conversion] [Continuation] is            , 20 .

 

(ii)                                  The Facility under which the Proposed
[Borrowing] [Conversion] [Continuation] is requested is the            
Facility.(16)

 

(iii)                               The Type of Loans comprising the Proposed
[Borrowing] [Conversion] [Continuation] is [Base Rate Loans] [Eurocurrency Rate
Loans].

 

(iv)                              The aggregate principal amount and currency of
the Proposed [Borrowing] [Conversion] [Continuation] is             and
           .(17)

 

--------------------------------------------------------------------------------

(16)                          Insert Class of proposed Borrowing, conversion or
continuation.

(17)                          Must be a minimum of the Borrowing Minimum
($1,000,000 with respect to Eurocurrency Rate Loans and $100,000 with respect to
Base Rate Loans) or a whole multiple of the Borrowing Multiple ($100,000), in
excess thereof for either Eurocurrency Rate Loans or Base Rate Loans.

 

B-1

--------------------------------------------------------------------------------


 

[(v)                             The location and number of the account to which
funds are to be disbursed is:

 

Bank:

 

 

 

ABA #:

 

 

 

Account #:

 

 

 

Account Name:

 

](18)

 

(vi)                              [The initial Interest Period for each
Eurocurrency Rate Loan made as part of the Credit Extension or the date on which
Incremental Revolving Credit Commitments are established (but not drawn) is
        month[s].(19)]

 

[The undersigned hereby certifies that the following statements will be true on
the date of the Proposed Borrowing:

 

(A)                               The representations and warranties contained
in each Loan Document shall be true and correct in all material respects on and
as of the date of the Credit Extension or the date on which Incremental
Revolving Credit Commitments are established (but not drawn); provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

(B)                               No Default exists or would result from such
proposed Credit Extension or from the application of the proceeds
therefrom.](20)

 

Delivery of an executed counterpart of this Committed Loan Notice by facsimile
or electronic transmission shall be effective as delivery of an original
executed counterpart of this Committed Loan Notice.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(18)                          To include for Borrowings after the Closing Date
only.

(19)                          The Interest Period may be one, two, three or six
months, or such other period that is twelve months or less requested by the
Borrower and consented to by all the Lenders.

(20)                          Do not include for (x) a conversion of Loans to
Eurocurrency Rate Loans, or a continuation of Eurocurrency Rate Loans, (y) a
Credit Extension of Incremental Term Loans in connection with a Permitted
Acquisition or other Investment or (z) the initial Credit Extension made on the
Closing Date.

 

B-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

WYNDHAM DESTINATIONS, INC.,

 

as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF]
COMPLIANCE CERTIFICATE

 

Financial Statement Date:              

 

Bank of America, N.A.,
                as Administrative Agent under the Credit Agreement

 

Bank of America, N.A.

Syndicate and Corporate Lending  - Agency Management

2380 Performance Dr - Building C

Richardson, TX, 75082

Mailcode: TX2-984-03-23

Attn: Maurice Washington

Phone: 214-209-5606

Fax: 214-290-9544

Email maurice.washington@baml.com

 

Ladies and Gentlemen:

 

The undersigned refers to the Credit Agreement, dated as of May 31, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time the “Credit Agreement”; the terms defined therein being used herein
as therein defined), among Wyndham Destinations, Inc., a Delaware corporation
(the “Borrower”), Bank of America, N.A., as Administrative Agent and Collateral
Agent, each L/C Issuer and each Lender from time to time party thereto.  In
addition, “Computation Period” shall mean the most recently ended Test Period
covered by the financial statements accompanying this Compliance Certificate and
the “Computation Date” shall mean the last date of the Computation Period. 
Pursuant to Section 6.02(a) of the Credit Agreement, the undersigned, solely in
his/her capacity as a Responsible Officer of the Borrower, and not in any
individual capacity, certifies as follows:

 

[Use following paragraph 1 for fiscal year-end financial statements:

 

1.             Attached hereto as Schedule I is the consolidated balance sheet
of the Borrower as at the fiscal year ended [             ],and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year and including a customary management
summary of operating results, all in reasonable detail and prepared in
accordance with GAAP(21), audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion has been prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” qualification
or exception (other than an emphasis of matter paragraph) (other than (x) with

 

--------------------------------------------------------------------------------

(21)                          The applicable financial statements may be
determined in accordance with IFRS in the event that the Borrower elects
(pursuant to the definition of “GAAP”) to prepare its financial statements in
accordance with IFRS, taking into account the requirements of
Section 1.03(d) regarding Accounting Changes.

 

C-1

--------------------------------------------------------------------------------


 

respect to, or resulting from, a current debt maturity and/or (y) any potential
default or event of default of any financial covenant under the Credit Agreement
and/or any other Indebtedness on a future date or in a future period; provided
that if the independent auditor provides an attestation and a report with
respect to management’s report on internal control over financial reporting and
its own evaluation of internal control over financial reporting, then such
report may include a qualification or limitation due to the exclusion of any
acquired business from such report to the extent such exclusion is permitted
under rules or regulations promulgated by the SEC or the Public Company
Accounting Oversight Board.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:

 

1.             Attached hereto as Schedule I is the consolidated or combined
balance sheet of the Borrower as at the fiscal quarter ended [            ],and
the related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject to normal
year-end adjustments and the absence of footnotes.]

 

2.             Attached hereto as Schedule II are the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of any parent company or Unrestricted Subsidiaries (if any) from the
consolidated financial statements referred to in paragraph l above.

 

3.             Attached hereto as Schedule III is a list of Subsidiaries that
identifies each Subsidiary as a Material Subsidiary or an Immaterial Subsidiary
as of the date hereof or confirmation that there is no change in such
information since the later of the Closing Date or the date of the last such
list.

 

4.             To my knowledge, during the fiscal period[, except as otherwise
disclosed to the Administrative Agent in writing pursuant to the Credit
Agreement], no Default or Event of Default has occurred and is continuing.(22)

 

5.             Attached hereto as Schedule IV is a report setting forth certain
information with respect to Section 7.09 of the Credit Agreement.

 

--------------------------------------------------------------------------------

(22)                          If unable to provide the foregoing certification,
fully describe the reasons therefor, the circumstances therefore, the covenants
or conditions which have not been performed/observed and any action taken or
proposed to be taken with respect thereto on Annex A attached hereto.

 

C-2

--------------------------------------------------------------------------------


 

Schedule I to
Compliance Certificate

 

CONSOLIDATED BALANCE SHEET

 

C-3

--------------------------------------------------------------------------------


 

Schedule II to
Compliance Certificate

 

CONSOLIDATING OR COMBINED FINANCIAL STATEMENTS REFLECTING THE ADJUSTMENTS
NECESSARY TO ELIMINATE THE ACCOUNTS OF ANY PARENT COMPANY OR UNRESTRICTED
SUBSIDIARIES (IF ANY)

 

C-4

--------------------------------------------------------------------------------


 

Schedule III to
Compliance Certificate

 

 

SUBSIDIARIES

 

[Select one:

 

[What follows is a list of Material and Immaterial Subsidiaries (each identified
as such) of the Borrower as of the date hereof

 

1.

 

2.

 

-or-

 

There has been no change to the list of Material and Immaterial Subsidiaries of
the Borrower since [the Closing Date] [the date of the last such list provided
pursuant to the Compliance Certificate dated                      ]](23)

 

--------------------------------------------------------------------------------

(23)                          To be inserted after the Closing Date.

 

C-5

--------------------------------------------------------------------------------


 

Schedule IV to
Compliance Certificate

 

REPORT REGARDING FINANCIAL COVENANT

 

Financial Covenants

 

Amount

 

 

 

First Lien Leverage Ratio

 

 

 

 

 

a.      Consolidated First Lien Debt(24) on the Computation Date

 

$

 

 

 

b.      Consolidated EBITDA(25) for the Test Period ended on the Computation
Date

 

$

 

 

 

c.      Ratio of line a to line b

 

         :1.00

 

 

 

Interest Coverage Ratio

 

 

 

 

 

a.      Consolidated EBITDA(26) for the Test Period ended on the Computation
Date

 

$

 

 

 

b.      Consolidated Interest Expense(27) for the Test Period ended on the
Computation Date

 

$

 

 

 

c.      Ratio of line a to line b

 

         :1.00

 

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------

(24)                          Attach hereto in reasonable detail the
calculations required to arrive at Consolidated First Lien Debt.

(25)                          Attach hereto in reasonable detail the
calculations required to arrive at Consolidated EBITDA of the Borrower for
purposes of the First Lien Leverage Ratio test.

(26)                          Attach hereto in reasonable detail the
calculations required to arrive at Consolidated EBITDA of the Borrower for
purposes of the Interest Coverage Ratio test.

(27)                          Attach hereto in reasonable detail the
calculations required to arrive at Consolidated Interest Expense of the Borrower
for purposes of the Interest Coverage Ratio test.

 

 

C-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, and not in any individual capacity, has executed this
certificate for and on behalf of the Borrower and has caused this certificate to
be delivered on the day first written above.

 

 

WYNDHAM DESTINATIONS, INC.,

 

as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-7

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

 

See attached.

 

D-1-1

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

[FORM OF]

 

FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT

 

among

 

WYNDHAM DESTINATIONS, INC.

 

as the Borrower,

 

AND
THE OTHER SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent for the Credit Agreement Secured
Parties,

 

[                                             ],
as the Additional Collateral Agent,

 

[                                             ],
as the Initial Additional Authorized Representative,

 

and

 

each additional Authorized Representative from time to time party hereto

 

dated as of [             ], 20[ ]

 

--------------------------------------------------------------------------------


 

FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT, dated as of [             ], 20[
] (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, this “Agreement”), among Wyndham
Destinations, Inc. (the “Borrower”), the other Grantors from time to time party
hereto and Bank of America, N.A. (“Bank of America”), as collateral agent for
the Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Credit Agreement Collateral
Agent”), as administrative agent ) (in such capacity and together with its
successors in such capacity, the “Administrative Agent”) and Authorized
Representative for the Credit Agreement Secured Parties (as each such term is
defined below), the Additional Collateral Agent (as defined below),
[             ], as Authorized Representative for the Initial Additional Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Initial Additional Authorized Representative”), and each
additional Authorized Representative from time to time party hereto for the
other Additional Secured Parties of the Series (as defined below) with respect
to which it is acting in such capacity.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, the Administrative Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional Secured Parties), the Additional Collateral Agent and each additional
Authorized Representative (for itself and on behalf of the Additional Secured
Parties of the applicable Series) agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01     Certain Defined Terms.  Capitalized terms used but not
otherwise defined herein have the meanings set forth in the Credit Agreement (as
defined below) or, if defined in the New York UCC, the meanings specified
therein.  As used in this Agreement, the following terms have the meanings
specified below:

 

“Additional Collateral Agent” means (a) prior to the Discharge of the Initial
Additional Obligations, [     ] and (b) after the Discharge of the Initial
Additional Obligations, the Authorized Representative for the Series of
Additional Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of Additional Obligations.

 

“Additional Documents” means, with respect to the Initial Additional Obligations
or any Series of Additional Senior Class Debt, the notes, indentures, security
documents and other operative agreements evidencing or governing such
indebtedness and liens securing such indebtedness, including the Initial
Additional Documents and the Additional Security Documents and each other
agreement entered into for the purpose of securing the Initial Additional
Obligations or any Series of Additional Senior Class Debt; provided that, in
each case, the Indebtedness thereunder (other than the Initial Additional
Obligations) has been designated as Additional Obligations pursuant to
Section 5.13 hereto.

 

“Additional Obligations” means all amounts owing to any Additional Secured Party
(including the Initial Additional Secured Parties) pursuant to the terms of any
Additional Document (including the Initial Additional Documents), including,
without limitation, all amounts in respect of any principal, premium, interest
(including any interest and fees accruing subsequent to the commencement of a
Bankruptcy Case at the rate provided for in the respective Additional Document,
whether or not such interest and fees are an allowed claim under any such
proceeding or under applicable state, federal or

 

2

--------------------------------------------------------------------------------


 

foreign law), penalties, fees, expenses, indemnifications, reimbursements,
damages, letter of credit commissions, and other liabilities, and Guarantees of
the foregoing amounts.

 

“Additional Secured Party” means the holders of any Additional Obligations and
any Authorized Representative with respect thereto, and shall include the
Initial Additional Secured Parties.

 

“Additional Security Documents” means any collateral agreement, security
agreement or any other document now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
the Additional Obligations.

 

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

 

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

 

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

 

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement.”

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Agreement Currency” has the meaning assigned to such term in Section 5.16.

 

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

 

“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Additional Collateral Agent.

 

“Applicable Creditor” has the meaning assigned to such term in Section 5.16.

 

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional Obligations or
the Initial Additional Secured Parties, the Initial Additional Authorized
Representative, and (iii) in the case of any other Series of Additional
Obligations or Additional Secured Parties that become subject to this Agreement
after the date hereof, the Additional Senior Class Debt Representative named for
such Series in the applicable Joinder Agreement.

 

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any Security Document to secure one or more Series of Obligations.

 

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent and (ii) in the case of the Additional
Obligations, the Additional Collateral Agent.

 

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Applicable
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

 

“Credit Agreement” means that certain Credit Agreement, dated as of May 31,
2018, among the Borrower, Bank of America, N.A., as administrative agent (in
such capacity, and together with successors and assigns in such capacity, the
“Administrative Agent”) and as collateral agent and the other parties thereto,
as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

 

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Credit Agreement Collateral Documents” means the Security Agreement, the
Mortgages (as defined in the Credit Agreement), the other Collateral Documents
(as defined in the Credit Agreement) and each other agreement entered into in
favor of the Credit Agreement Collateral Agent for the purpose of securing any
Credit Agreement Obligations.

 

“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.

 

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

 

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Shared Collateral and any Series of
Obligations, the date on which such Series of Obligations is no longer secured
by such Shared Collateral pursuant to the terms of the Secured Credit Documents
governing such Series of Obligations.  The term “Discharged” shall have a
corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the date on which the Credit Agreement Obligations are no longer
secured by Liens on such Shared Collateral pursuant to the terms of the Loan
Documents; provided that the Discharge of Credit Agreement

 

4

--------------------------------------------------------------------------------


 

Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional Obligations
secured by such Shared Collateral under an Additional Document which has been
designated in writing by the Administrative Agent (under the Credit Agreement so
Refinanced) to the Additional Collateral Agent and each other Authorized
Representative as the “Credit Agreement” for purposes of this Agreement.

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

 

“Grantors” means the Borrower and each Subsidiary Guarantor which has granted,
pledged or charged a security interest pursuant to any Security Document to
secure any Series of Obligations (including any Subsidiary Guarantor that
becomes a party to this Agreement as contemplated by Section 5.17).  The
Grantors existing on the date hereof are set forth in Annex I hereto.

 

“Impairment” has the meaning assigned to such term in Section 1.03.

 

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

 

“Initial Additional Agreement” mean that certain [Indenture][Other Agreement],
dated as of [              ], among the Borrower, [the Grantors identified
therein] and [                 ], as [trustee], as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

 

“Initial Additional Documents” means the Initial Additional Agreement, the debt
securities issued thereunder, the Initial Additional Security Agreement and any
security documents and other operative agreements evidencing or governing the
Indebtedness thereunder, and the Liens securing such Indebtedness, including any
agreement entered into for the purpose of securing the Initial Additional
Obligations.

 

“Initial Additional Obligations” means the “[Obligations]” as such term is
defined in the Initial Additional Security Agreement.

 

“Initial Additional Secured Parties” means the Additional Collateral Agent, the
Initial Additional Authorized Representative and the holders of the Initial
Additional Obligations issued pursuant to the Initial Additional Agreement.

 

“Initial Additional Security Agreement” means the security agreement, dated as
of the date hereof, among the Borrower, the Additional Collateral Agent and the
other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)           any case or proceeding commenced by or against the Borrower or any
other Grantor under any Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Borrower or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Borrower or any other Grantor or
any similar case or proceeding relative to the Borrower or any other Grantor or
its creditors, as such, in each case whether or not voluntary;

 

5

--------------------------------------------------------------------------------


 

(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Borrower or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

 

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

 

“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto required to be delivered by an Authorized Representative to
each Collateral Agent and each Authorized Representative pursuant to
Section 5.13 hereof in order to establish an additional Series of Additional
Senior Class Debt and add Additional Senior Class Debt Parties hereunder.

 

“Judgment Currency” has the meaning assigned to such term in Section 5.16.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, assignment by way of security, encumbrance, charge or
security interest in, on or of such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

“Loan Documents” has the meaning assigned to such term in the Credit Agreement.

 

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of Obligations with respect to such Shared Collateral.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

 

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is  180 days
(throughout which 180-day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional Document under which
such Non-Controlling Authorized Representative is the Authorized Representative)
has occurred and is continuing and (y) the Additional Obligations of the
Series with respect to which such Non-Controlling Authorized Representative is
the Authorized Representative are currently due and payable in full (whether as
a result of acceleration thereof or otherwise) in accordance with the terms of
the applicable Additional Document; provided that, such Event of Default (under
and as defined in the Additional Document under which such

 

6

--------------------------------------------------------------------------------


 

Non-Controlling Authorized Representative is the Authorized Representative)
shall be continuing at the end of such 180-day period; provided, further that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Credit
Agreement Collateral Agent has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.  If the Non-Controlling Authorized Representative or any
other Non-Controlling Secured Party exercises any rights or remedies with
respect to the Shared Collateral in accordance with the immediately preceding
sentence of this paragraph and thereafter the Controlling Collateral Agent or
any other Controlling Secured Party commences (or attempts to commence) the
exercise of any of its rights or remedies with respect to the Shared Collateral
(including seeking relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding), the Non-Controlling Authorized
Representative Enforcement Date shall be deemed not to have occurred and the
Non-Controlling Authorized Representative or any other Non-Controlling Secured
Party shall stop exercising any such rights or remedies with respect to the
Shared Collateral.

 

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Secured Parties which are not Controlling Secured Parties with respect to
such Shared Collateral.

 

“Obligations” means, collectively, (i) the Credit Agreement Obligations and
(ii) each Series of Additional Obligations.

 

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction.  Possessory Collateral includes, without limitation, any
certificated securities, promissory notes, instruments and chattel paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the Security Documents.

 

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.

 

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter alternative
financing arrangements, in exchange or replacement for such indebtedness (in
whole or in part), including by adding or replacing lenders, creditors, agents,
borrowers and/or guarantors, and including in each case, but not limited to,
after the original instrument giving rise to such indebtedness has been
terminated and including, in each case, through any credit agreement, indenture
or other agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Responsible Officer” has the meaning assigned to such term in the Credit
Agreement.

 

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document,
(ii) each Initial Additional Document, and (iii) each Additional Document.

 

“Secured Parties” means (i) the Credit Agreement Secured Parties and (ii) the
Additional Secured Parties with respect to each Series of Additional
Obligations.

 

7

--------------------------------------------------------------------------------


 

“Security Agreement” means the Security Agreement (as defined in the Credit
Agreement), as amended, restated, amended and restated, extended, supplemented
or otherwise modified from time to time.

 

“Security Documents” means, collectively, (i) the Credit Agreement Collateral
Documents and (ii) the Additional Security Documents.

 

“Series” means (a) with respect to the Secured Parties, each of (i) the Credit
Agreement Secured Parties (in their capacities as such), (ii) the Initial
Additional Secured Parties (in their capacities as such), and (iii) the
Additional Secured Parties that become subject to this Agreement after the date
hereof that are represented by a common Authorized Representative (in its
capacity as such for such Additional Secured Parties) and (b) with respect to
any Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Additional Obligations, and (iii) the Additional Obligations incurred pursuant
to any Additional Document, which pursuant to any Joinder Agreement are to be
represented hereunder by a common Authorized Representative (in its capacity as
such for such Additional Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Obligations hold a valid and perfected security interest at
such time.  If more than two Series of Obligations are outstanding at any time
and the holders of less than all Series of Obligations hold a valid and
perfected security interest in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of Obligations that hold a
valid and perfected security interest in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.

 

SECTION 1.02     Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
(vi) the term “or” is not exclusive.

 

SECTION 1.03     Impairments.  It is the intention of the Secured Parties of
each Series that the holders of Obligations of such Series (and not the Secured
Parties of any other Series) bear the risk of (i) any determination by a court
of competent jurisdiction that (x) any of the Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of Obligations), (y) any of the Obligations of such
Series do not have an enforceable security interest in any of the Collateral
securing any other Series of Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
Obligations) on a basis ranking prior to the security interest of such Series of
Obligations but junior to the security interest of any other Series of
Obligations or (ii) the existence of any Collateral for any other Series of
Obligations that is not Shared Collateral for such Series (any such condition
referred to in the foregoing clause (i) or (ii) with

 

8

--------------------------------------------------------------------------------


 

respect to any Series of Obligations, an “Impairment” of such Series); provided
that the existence of a maximum claim with respect to any Mortgaged Property (as
defined in the Credit Agreement) which applies to all Obligations shall not be
deemed to be an Impairment of any Series of Obligations.  In the event of any
Impairment with respect to any Series of Obligations, the results of such
Impairment shall be borne solely by the holders of such Series of Obligations,
and the rights of the holders of such Series of Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
Obligations pursuant to Section 2.01) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such Obligations subject to such Impairment. 
Additionally, in the event the Obligations of any Series are modified pursuant
to applicable law (including, without limitation, pursuant to Section 1129 of
the Bankruptcy Code), any reference to such Obligations or the Security
Documents governing such Obligations shall refer to such obligations or such
documents as so modified.

 

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01     Priority of Claims.

 

(a)           Anything contained herein or in any of the Secured Credit
Documents to the contrary notwithstanding (but subject to Section 1.03), if an
Event of Default has occurred and is continuing, and the Applicable Collateral
Agent or any Secured Party is taking action to enforce rights or remedies in
respect of any Shared Collateral, or any distribution is made in respect of any
Shared Collateral in any Insolvency or Liquidation Proceeding of the Borrower or
any other Grantor (including any adequate protection payments) or any Secured
Party receives any payment pursuant to any intercreditor agreement (other than
this Agreement) with respect to any Shared Collateral, the proceeds of any sale,
collection or other liquidation of any such Shared Collateral by any Secured
Party on account of such enforcement rights or remedies or received by the
Applicable Collateral Agent or any Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, proceeds,
or payment, to the sentence immediately following) to which the Obligations are
entitled under any intercreditor agreement (other than this Agreement) (all
payments, distributions, proceeds of any sale, collection or other liquidation
of any Shared Collateral and all proceeds or payments of any such distribution
being collectively referred to as “Proceeds”) shall be applied (i) FIRST, to the
payment of all amounts owing to each Collateral Agent (in its capacity as such)
on a ratable basis pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the Obligations
of each Series on a ratable basis, with such Proceeds to be applied to the
Obligations of a given Series in accordance with the terms of the applicable
Secured Credit Documents, provided that following the commencement of any
Insolvency or Liquidation Proceeding with respect to the Borrower or any other
Grantor, solely as among the Secured Parties and solely for purposes of this
clause SECOND and not any Secured Credit Documents, in the event the value of
the Shared Collateral is not sufficient for the entire amount of Post-Petition
Interest on the Obligations, to be allowed under Section 506(a) and (b) of the
Bankruptcy Code or any other applicable provision of the Bankruptcy Code or
other Bankruptcy Law in such Insolvency or Liquidation Proceeding, the amount of
Obligations of each Series of Obligations shall include only the maximum amount
of Post-Petition Interest on the Obligations allowable under Section 506(a) and
(b) of the Bankruptcy Code or any other applicable provision of the Bankruptcy
Code or other Bankruptcy Law in such Insolvency or Liquidation Proceeding, and
(iii) THIRD, after payment of all Obligations, to the Borrower and the other
Grantors or their successors or assigns, as their interests may appear, or to
whosoever may be lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct.  If, despite the provisions of the
Section 2.01(a), any Secured Party shall receive any payment or other recovery
in excess of its portion of payments on account of the Obligations to which it
is then

 

9

--------------------------------------------------------------------------------


 

entitled in accordance with this Section 2.01(a), such Secured Party shall hold
such payment or recovery in trust for the benefit of all Secured Parties for
distribution in accordance with this Section 2.01(a).  Notwithstanding the
foregoing, with respect to any Shared Collateral upon which a third party (other
than a Secured Party) has a lien or security interest that is junior in priority
to the security interest of any Series of Obligations but senior (as determined
by appropriate legal proceedings in the case of any dispute) to the security
interest of any other Series of Obligations (such third party, an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds which are allocated
to such Intervening Creditor shall be deducted on a ratable basis solely from
the Shared Collateral or Proceeds to be distributed in respect of the Series of
Obligations with respect to which such Impairment exists.

 

(b)           It is acknowledged that the Obligations of any Series may, subject
to the limitations set forth in the then extant Secured Credit Documents, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(a) or the
provisions of this Agreement defining the relative rights of the Secured Parties
of any Series.

 

(c)           Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
Obligations of any Series or any other circumstance whatsoever (but, in each
case, subject to Section 1.03), each Secured Party hereby agrees that the Liens
securing each Series of Obligations on any Shared Collateral shall be of equal
priority.

 

(d)           Notwithstanding anything in this Agreement or any other Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the
Administrative Agent or the Credit Agreement Collateral Agent pursuant to
Section 1.08(b). 2.03(a)(ii)(E), 2.03(c)(vii), 2.03(f), 2.05(b)(vii), 2.05(c),
2.13, 2.16(c), 2.16(d), 3.06(c), 8.02(c) or 8.04  of the Credit Agreement (or
any equivalent successor provision) shall be applied as specified in the Credit
Agreement and will not constitute Shared Collateral.

 

SECTION 2.02     Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

 

(a)           Only the Applicable Collateral Agent shall act or refrain from
acting with respect to any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral).  At any time
when the Credit Agreement Collateral Agent is the Applicable Collateral Agent,
no Additional Secured Party shall, or shall instruct any Collateral Agent to,
and neither the Additional Collateral Agent nor any other Collateral Agent that
is not the Applicable Collateral Agent shall, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Additional Security Document,
applicable law or otherwise, it being agreed that only the Credit Agreement
Collateral Agent, acting in accordance with the Credit Agreement Collateral
Documents (or any Person authorized by it), shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral at such
time.

 

10

--------------------------------------------------------------------------------


 

(b)                                 With respect to any Shared Collateral at any
time when the Additional Collateral Agent is the Applicable Collateral Agent,
(i) the Applicable Collateral Agent shall act only on the instructions of the
Applicable Authorized Representative, (ii) the Applicable Collateral Agent shall
not follow any instructions with respect to such Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral) from any Non-Controlling Authorized Representative (or any other
Secured Party other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other Secured Party (other than the
Applicable Authorized Representative) shall, or shall instruct the Applicable
Collateral Agent to, commence any judicial or non-judicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any Security Document, applicable law or otherwise, it being
agreed that only the Applicable Collateral Agent, acting on the instructions of
the Applicable Authorized Representative and in accordance with the Additional
Security Documents, shall be entitled to take any such actions or exercise any
such remedies with respect to Shared Collateral.

 

(c)                                  Notwithstanding the equal priority of the
Liens securing each Series of Obligations, the Applicable Collateral Agent (in
the case of the Additional Collateral Agent, acting on the instructions of the
Applicable Authorized Representative) may deal with the Shared Collateral as if
such Applicable Collateral Agent had a senior Lien on such Collateral.  No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Applicable Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party or any other exercise by the Applicable Collateral
Agent, the Applicable Authorized Representative or the Controlling Secured Party
of any rights and remedies relating to the Shared Collateral, or to cause the
Applicable Collateral Agent to do so.  The foregoing shall not be construed to
limit the rights and priorities of any Secured Party, the Applicable Collateral
Agent or any Authorized Representative with respect to any Collateral not
constituting Shared Collateral.

 

(d)                                 Each of the Secured Parties agrees that it
will not (and hereby waives any right to) question or contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity, attachment or
enforceability of a Lien held by or on behalf of any of the Secured Parties on
all or any part of the Collateral, or the provisions of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any Collateral Agent or any Authorized Representative to enforce this
Agreement.

 

SECTION 2.03              No Interference; Payment Over.

 

(a)                                 Each Secured Party agrees that (i) it will
not challenge or question in any proceeding (including any Insolvency or
Liquidation Proceeding) the validity or enforceability of any Obligations of any
Series or any Security Document or the validity, attachment, perfection or
priority of any Lien under any Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement, (ii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Shared Collateral by the Applicable
Collateral Agent, (iii) except as provided in Section 2.02, it shall have no
right to (A) direct the Applicable Collateral Agent or any other Secured Party
to exercise, and shall not exercise, any right, remedy or power with respect to
any Shared Collateral (including pursuant to any intercreditor agreement) or
(B) consent to the exercise by the Applicable Collateral Agent or any other
Secured Party of any right, remedy or power with respect to any Shared
Collateral, (iv) it will not institute any suit or

 

11

--------------------------------------------------------------------------------


 

assert in any suit, Insolvency or Liquidation Proceeding, or other proceeding
any claim against the Applicable Collateral Agent or any other Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, and none of the
Applicable Collateral Agent, any Applicable Authorized Representative or any
other Secured Party shall be liable for any action taken or omitted to be taken
by the Applicable Collateral Agent, such Applicable Authorized Representative or
other Secured Party with respect to any Shared Collateral in accordance with the
provisions of this Agreement, (v) if not the Applicable Collateral Agent, it
will not seek, and hereby waives any right, to have any Shared Collateral or any
part thereof marshalled upon any foreclosure or other disposition of such
Collateral and (vi) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the Applicable Collateral Agent or
any other Secured Party to enforce this Agreement.

 

(b)                                 Each Secured Party hereby agrees that if it
shall obtain possession of any Shared Collateral or shall realize any proceeds
or payment in respect of any such Shared Collateral, pursuant to any Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of the Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other Secured Parties
and promptly transfer such Shared Collateral, proceeds or payment, as the case
may be, to the Applicable Collateral Agent, to be distributed in accordance with
the provisions of Section 2.01.

 

SECTION 2.04              Automatic Release of Liens.

 

(a)                                 If at any time the Applicable Collateral
Agent forecloses upon or otherwise exercises remedies against any Shared
Collateral resulting in a sale or disposition thereof, then (whether or not any
Insolvency or Liquidation Proceeding is pending at the time) the Liens in favor
of the other Collateral Agents for the benefit of each Series of Secured Parties
upon such Shared Collateral will automatically be released and discharged as and
when, but only to the extent, such Liens of the Applicable Collateral Agent on
such Shared Collateral are released and discharged; provided that any proceeds
of any Shared Collateral realized therefrom shall be applied pursuant to
Section 2.01.

 

(b)                                 Each Collateral Agent and Authorized
Representative agrees to execute and deliver (at the sole cost and expense of
the Grantors) all such authorizations and other instruments as shall reasonably
be requested by the Applicable Collateral Agent to evidence and confirm any
release of Shared Collateral provided for in this Section.

 

SECTION 2.05              Certain Agreements with Respect to Bankruptcy or
Insolvency Proceedings.

 

(a)                                 This Agreement shall continue in full force
and effect notwithstanding the commencement and continuance of any Insolvency or
Liquidation Proceeding by or against the Borrower or any of its Subsidiaries. 
The relative rights as to the Shared Collateral and proceeds thereof shall
continue after the commencement of any Insolvency or Liquidation Proceeding on
the same basis as prior to the date of the petition therefor. All references
herein to any Grantor shall include such Grantor as a debtor-in-possession and
any receiver or trustee for such Grantor.

 

(b)                                 If the Borrower and/or any other Grantor
shall become subject to a case (a “Bankruptcy Case”) under the Bankruptcy Code
or any other applicable Bankruptcy Law and shall, as debtor(s)-in-possession,
move for approval of financing (“DIP Financing”) to be provided by one or more
lenders (the “DIP Lenders”) under Section 364 of the Bankruptcy Code or any
equivalent provision of

 

12

--------------------------------------------------------------------------------


 

any other Bankruptcy Law and/or the use of cash collateral under Section 363 of
the Bankruptcy Code or any equivalent provision of any other Bankruptcy Law,
each Secured Party (other than any Controlling Secured Party or Authorized
Representative of any Controlling Secured Party) agrees that it will not raise,
join or support any objection to any such financing or to the Liens on the
Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless the Applicable
Collateral Agent shall then oppose or object (or join in any objection) to such
DIP Financing or such DIP Financing Liens or use of cash collateral (and (i) to
the extent that such DIP Financing Liens are senior to the Liens on any such
Shared Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any Secured Parties constituting DIP Financing
Liens) are subordinated thereto, and (ii) to the extent that such DIP Financing
Liens rank pari passu with the Liens on any such Shared Collateral granted to
secure the Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the Secured Parties of each
Series retain the benefit of their Liens on all such Shared Collateral pledged
to the DIP Lenders, including proceeds thereof arising after the commencement of
such proceeding, with the same priority vis-à-vis all the other Secured Parties
(other than any Liens of the Secured Parties constituting DIP Financing Liens)
as existed prior to the commencement of the Bankruptcy Case, (B) the Secured
Parties of each Series are granted Liens on any additional collateral pledged to
any Secured Parties as adequate protection or otherwise in connection with such
DIP Financing and/or use of cash collateral, with the same priority vis-à-vis
the Secured Parties as set forth in this Agreement (other than any Liens of the
Secured Parties constituting DIP Financing Liens), (C) if any amount of such DIP
Financing and/or cash collateral is applied to repay any of the Obligations,
such amount is applied pursuant to Section 2.01, and (D) if any Secured Parties
are granted adequate protection, including in the form of periodic payments, in
connection with such DIP Financing and/or use of cash collateral, the proceeds
of such adequate protection are applied pursuant to Section 2.01; provided that
the Secured Parties of each Series shall have a right to object to the grant of
a Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the Secured Parties of such Series or their Authorized Representative that
shall not constitute Shared Collateral; and provided, further, that the Secured
Parties receiving adequate protection shall not object to any other Secured
Party receiving adequate protection comparable to any adequate protection
granted to such Secured Parties in connection with a DIP Financing and/or use of
cash collateral.

 

SECTION 2.06              Reinstatement.  In the event that any of the
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement or avoidance of a preference, fraudulent transfer, or other
avoidance action under the Bankruptcy Code, other applicable Bankruptcy Law, or
any similar law, or the settlement of any claim in respect thereof), be required
to be returned or repaid, the terms and conditions of this Article II shall be
fully applicable thereto until all such Obligations shall again have been paid
in full in cash.

 

SECTION 2.07              Insurance.  As between the Secured Parties, the
Applicable Collateral Agent (and in the case of the Additional Collateral Agent,
acting at the direction of the Applicable Authorized Representative) shall have
the right to adjust or settle any insurance policy or claim covering or
constituting Shared Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral.

 

SECTION 2.08              Refinancings.  The Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of, any Secured Party of any
other Series, all without affecting the priorities provided for herein or the
other provisions hereof;

 

13

--------------------------------------------------------------------------------


 

provided that the Authorized Representative of the holders of any such
Refinancing indebtedness shall have executed a Joinder Agreement on behalf of
the holders of such Refinancing indebtedness.

 

SECTION 2.09              Possessory Collateral Agent as Gratuitous Bailee for
Perfection.

 

(a)                                 The Possessory Collateral shall be delivered
to the Credit Agreement Collateral Agent and the Credit Agreement Collateral
Agent agrees to hold any Shared Collateral constituting Possessory Collateral
that is part of the Shared Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the
benefit of each other Secured Party for which such Possessory Collateral is
Shared Collateral and any assignee solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable Security Documents, in each case, subject to the terms and conditions
of this Section 2.09; provided that at any time the Credit Agreement Collateral
Agent is not the Applicable Collateral Agent, the Credit Agreement Collateral
Agent shall, at the request of the Additional Collateral Agent, promptly deliver
all Possessory Collateral to the Additional Collateral Agent together with any
necessary endorsements (or otherwise allow the Additional Collateral Agent to
obtain control of such Possessory Collateral).  The Borrowers shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify each Collateral Agent for loss or damage suffered by such
Collateral Agent as a result of such transfer except for loss or damage suffered
by such Collateral Agent as a result of its own willful misconduct or gross
negligence as determined by a final nonappealable judgment of a court of
competent jurisdiction.

 

(b)                                 The Applicable Collateral Agent agrees to
hold any Shared Collateral constituting Possessory Collateral, from time to time
in its possession, as gratuitous bailee for the benefit of each other Secured
Party and any assignee, solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable Security Documents, in each case, subject to the terms and conditions
of this Section 2.09; provided, however, that the Applicable Collateral Agent
shall not have any fiduciary duties in connection therewith and each other
Collateral Agent and Authorized Representative hereby waives and releases the 
Applicable Collateral Agent from any claims arising out of its role under this
Section 2.09(b).

 

(c)                                  The duties or responsibilities of each
Collateral Agent under this Section 2.09 shall be limited solely to holding any
Shared Collateral constituting Possessory Collateral as gratuitous bailee for
the benefit of each other Secured Party for purposes of perfecting the Lien held
by such Secured Parties thereon.

 

SECTION 2.10              Amendments to Security Documents.

 

(a)                                 Without the prior written consent of the
Credit Agreement Collateral Agent, the Additional Collateral Agent agrees that
no Additional Security Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Additional Security Document, would be
prohibited by, or would require any Grantor to act or refrain from acting in a
manner that would violate, any of the terms of this Agreement.

 

(b)                                 Without the prior written consent of the
Additional Collateral Agent, the Credit Agreement Collateral Agent agrees that
no Credit Agreement Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Credit Agreement Collateral Document,
would be prohibited by, or would require any Grantor to act or refrain from
acting in a manner that would violate, any of the terms of this Agreement.

 

14

--------------------------------------------------------------------------------


 

(c)                                  In making determinations required by this
Section 2.10, each Collateral Agent may conclusively rely on an officer’s
certificate of the Borrower.

 

ARTICLE III

 

Existence and Amounts of Liens and Obligations

 

SECTION 3.01              Determinations with Respect to Amounts of Liens and
Obligations.  Whenever a Collateral Agent or any Authorized Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the Obligations of any Series, it may request that such information be furnished
to it in writing by each other Authorized Representative or Collateral Agent and
shall be entitled to make such determination or not make any determination on
the basis of the information so furnished; provided, however, that if an
Authorized Representative or a Collateral Agent shall fail or refuse reasonably
promptly to provide the requested information, the requesting Collateral Agent
or Authorized Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Borrower.  Each Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any Secured
Party or any other Person as a result of such determination.

 

ARTICLE IV

 

The Applicable Collateral Agent

 

SECTION 4.01              Authority.

 

(a)                                 Notwithstanding any other provision of this
Agreement, nothing herein shall be construed to impose any fiduciary or other
duty on any Applicable Collateral Agent to any Non-Controlling Secured Party or
give any Non-Controlling Secured Party the right to direct any Applicable
Collateral Agent, except that each Applicable Collateral Agent shall be
obligated to distribute proceeds of any Shared Collateral in accordance with
Section 2.01.

 

(b)                                 In furtherance of the foregoing, each
Non-Controlling Secured Party acknowledges and agrees that the Applicable
Collateral Agent shall be entitled, for the benefit of the Secured Parties, to
sell, transfer or otherwise dispose of or deal with any Shared Collateral as
provided herein and in the Security Documents, as applicable, pursuant to which
the Applicable Collateral Agent is the collateral agent for such Shared
Collateral, without regard to any rights to which the Non-Controlling Secured
Parties would otherwise be entitled as a result of the Obligations held by such
Non-Controlling Secured Parties.  Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other Secured Party shall
have any duty or obligation first to marshal or realize upon any type of Shared
Collateral (or any other Collateral securing any of the Obligations), or to
sell, dispose of or otherwise liquidate all or any portion of such Shared
Collateral (or any other Collateral securing any Obligations), in any manner
that would maximize the return to the Non-Controlling Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation.  Each of the Secured Parties waives any claim it may now or
hereafter have against any Collateral Agent or the Authorized Representative of
any other Series of Obligations or any other Secured Party of any

 

15

--------------------------------------------------------------------------------


 

other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the Secured Parties take or omit to take (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the
Obligations from any account debtor, guarantor or any other party) in accordance
with the Security Documents or any other agreement related thereto or to the
collection of the Obligations or the valuation, use, protection or release of
any security for the Obligations, (ii) any election by any Applicable Authorized
Representative or any holders of Obligations, in any Insolvency or Liquidation
Proceeding of the application of Section 1111(b) of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law or (iii) subject to
Section 2.05, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, the Borrower or any of its
Subsidiaries, as debtor-in-possession.  Notwithstanding any other provision of
this Agreement, the Applicable Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of Obligations
for which such Collateral constitutes Shared Collateral.

 

(c)                                  Each Non-Controlling Representative and
Collateral Agent that is not the Applicable Collateral Agent, for itself and on
behalf of each other Secured Parties of the Series for whom it is acting, hereby
irrevocably appoints the Applicable Collateral Agent and any officer or agent of
the Applicable Collateral Agent, which appointment is coupled with an interest
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such
Non-Controlling Representative, Collateral Agent or other Secured Party, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this Agreement,
including the exercise of any and all remedies under each Secured Credit
Document with respect to Shared Collateral and the execution of releases in
connection therewith.

 

SECTION 4.02              Rights as a First Lien Secured Party.  The Person
serving as the Applicable Collateral Agent hereunder shall have the same rights
and powers in its capacity as a Controlling Secured Party under any Series of
Obligations that it holds as any other Secured Party of such Series and may
exercise the same as though it were not the Applicable Collateral Agent and the
term “Secured Party” or “Secured Parties” or (as applicable) “Credit Agreement
Secured Party,” “Credit Agreement Secured Parties,” “Additional Secured Party”
or “Additional Secured Parties” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Applicable Collateral Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Grantors or any Subsidiary or other Affiliate thereof as if
such Person were not the Applicable Collateral Agent hereunder and without any
duty to account therefor to any other Secured Party.

 

SECTION 4.03              Exculpatory Provisions.  The Applicable Collateral
Agent shall not have any duties or obligations except those expressly set forth
herein.  Without limiting the generality of the foregoing, the Applicable
Collateral Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby;

 

16

--------------------------------------------------------------------------------


 

provided  that the Applicable Collateral Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Applicable Collateral Agent to liability or that is contrary to this Agreement
or applicable law;

 

(iii)                               shall not, except as expressly set forth
herein, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to a Grantor or any of its Affiliates that is
communicated to or obtained by the Person serving as the Applicable Collateral
Agent or any of its Affiliates in any capacity;

 

(iv)                              shall not be liable for any action taken or
not taken by it (1) in the absence of its own gross negligence or willful
misconduct or (2) in reliance on a certificate of an authorized officer of each
Borrower stating that such action is permitted by the terms of this Agreement. 
The Applicable Collateral Agent shall be deemed not to have knowledge of any
Event of Default under any Series of Obligations unless and until notice
describing such Event of Default and referencing applicable agreement is given
to the Applicable Collateral Agent;

 

(v)                                 shall not be responsible for or have any
duty to ascertain or inquire into (1) any statement, warranty or representation
made in or in connection with this Agreement or any other Credit Agreement
Collateral Document, (2) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (3) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Default or Event of Default, (4) the validity, enforceability, effectiveness
or genuineness of this Agreement, any other Secured Credit Document or any other
agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Security Documents, (5) the value or the
sufficiency of any Collateral for any Series of Obligations, or (6) the
satisfaction of any condition set forth in any Secured Credit Document, other
than to confirm receipt of items expressly required to be delivered to the
Applicable Collateral Agent; and

 

(vi)                              need not segregate money held hereunder from
other funds except to the extent required by law.  The Applicable Collateral
Agent shall be under no liability for interest on any money received by it
hereunder except as otherwise agreed in writing.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01              Notices.  All notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

(a)                                 if to the Credit Agreement Collateral Agent
or the Administrative Agent, to it at the notice address specified in
Section 10.02 of the Credit Agreement;

 

(b)                                 if to the Additional Collateral Agent or the
Initial Additional Authorized Representative, to it at [ · ];

 

(c)                                  if to any other additional Authorized
Representative, to it at the address set forth in the applicable Joinder
Agreement; and

 

17

--------------------------------------------------------------------------------


 

(d)                                 if to the Borrower and/or any of the
Grantors, to the applicable party at the notice address of the Borrower
specified in Section 10.02 of the Credit Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  Notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).  Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).

 

SECTION 5.02              Waivers; Amendment; Joinder Agreements.

 

(a)                                 No failure or delay on the part of any party
hereto in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the parties hereto are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall be
permitted by Section 5.02(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  No notice or
demand on any party hereto in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified (other than pursuant to
any Joinder Agreement) except pursuant to an agreement or agreements in writing
entered into by each Authorized Representative and each Collateral Agent (and
with respect to any such termination, waiver, amendment or modification which by
the terms of this Agreement requires any Borrower’s consent or which increases
the obligations or reduces the rights of the Borrower or any other Grantor, with
the consent of the Borrower).

 

(c)                                  Notwithstanding the foregoing, without the
consent of any Secured Party, any Authorized Representative may become a party
hereto by execution and delivery of a Joinder Agreement in accordance with
Section 5.13 and upon such execution and delivery, such Authorized
Representative and the Additional Secured Parties and Additional Obligations of
the Series for which such Authorized Representative is acting shall be subject
to the terms hereof and the terms of the Additional Security Documents
applicable thereto.

 

(d)                                 Notwithstanding the foregoing, without the
consent of any other Authorized Representative or Secured Party, the Collateral
Agents may effect amendments and modifications to this Agreement to the extent
necessary to reflect any incurrence of any Additional Obligations in compliance
with the Credit Agreement and the other Secured Credit Documents.

 

SECTION 5.03              Parties in Interest.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other Secured Parties, all of which are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

 

SECTION 5.04              Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

18

--------------------------------------------------------------------------------


 

SECTION 5.05              Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

SECTION 5.06              Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 5.07              GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 5.08              Submission to Jurisdiction Waivers; Consent to Service
of Process.  Each party hereto, on behalf of itself and, as applicable, the
Secured Parties of the Series for which it is acting, irrevocably and
unconditionally:

 

(a)                                 submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and the Credit Agreement
Collateral Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement and/or the Credit Agreement Collateral Documents shall
affect any right that any representative may otherwise have to bring any action
or proceeding relating to any Loan Document against any Grantor or its
respective properties in the courts of any jurisdiction;

 

(b)                                             waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement and/or the Credit Agreement Collateral Documents in
any court referred to in paragraph (a) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court;

 

(c)                                              agrees that service of process
in any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such Person (or its Authorized Representative) at the
address set forth in Section 5.01;

 

(d)                                             as it relates to any Grantor,
such Grantor designates, appoints and empowers either Borrower as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any such action or proceeding and
such Borrower hereby accepts such designation and appointment; and

 

19

--------------------------------------------------------------------------------


 

(e)                                              waives, to the maximum extent
not prohibited by law, any right it may have to claim or recover in any legal
action or proceeding referred to in this Section 5.08 any special, exemplary,
punitive or consequential damages.

 

SECTION 5.09              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.09.

 

SECTION 5.10              Headings.  Article, Section and Annex headings used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

SECTION 5.11              Conflicts.  In the event of any conflict or
inconsistency between the provisions of this Agreement and the provisions of any
of the Security Documents or any of the other Secured Credit Documents, the
provisions of this Agreement shall control.

 

SECTION 5.12              Provisions Solely to Define Relative Rights.  The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Secured Parties in relation to one another. 
None of the Borrower, any other Grantor or any creditor thereof shall have any
rights or obligations hereunder, except as expressly provided in this Agreement,
and none of the Borrower or any other Grantor may rely on the terms hereof
(other than Sections 2.05, 2.08, 2.09 and Article V).  Notwithstanding anything
in this Agreement to the contrary (other than Section 2.05, 2.08, 2.09 or
Article V), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Security
Document, or permit the Borrower or any Grantor to take any action, or fail to
take any action, to the extent such action or failure would otherwise constitute
a breach of, or default under, the Credit Agreement or any other Security
Document or (b) obligate the Borrower or any Grantor to take any action, or fail
to take any action, that would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Security Document.  Nothing in this
Agreement is intended to or shall impair the obligations of any Grantor, which
are absolute and unconditional, to pay the Obligations as and when the same
shall become due and payable in accordance with their terms.

 

SECTION 5.13              Additional Senior Debt.  To the extent, but only to
the extent, permitted by the provisions of the Secured Credit Documents then in
effect, the Borrower may incur additional indebtedness after the date hereof
that is permitted by the Secured Credit Documents to be incurred and secured on
an equal and ratable basis by the Liens securing the Obligations (such
indebtedness referred to as “Additional Senior Class Debt”).  Any such
Additional Senior Class Debt may be secured by a Lien and may be guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the
Additional Documents, if and subject to the condition that the Authorized
Representative of any such Additional Senior Class Debt (each, an “Additional
Senior Class Debt Representative”), acting on behalf of the holders of such
Additional Senior Class Debt (such Authorized Representative and holders in
respect of any Additional Senior Class Debt being referred to as the “Additional
Senior Class Debt

 

20

--------------------------------------------------------------------------------


 

Parties”), becomes a party to this Agreement by satisfying the conditions set
forth in clauses (i) through (iv) of the immediately succeeding paragraph.

 

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement,

 

(i)                                     such Additional Senior Class Debt
Representative, each Collateral Agent, each Authorized Representative and each
Grantor shall have executed and delivered an instrument substantially in the
form of Annex II (with such changes as may be reasonably approved by such
Collateral Agent and Additional Senior Class Debt Representative) pursuant to
which such Additional Senior Class Debt Representative becomes an Authorized
Representative hereunder, and the Additional Senior Class Debt in respect of
which such Additional Senior Class Debt Representative is the Authorized
Representative and the related Additional Senior Class Debt Parties become
subject hereto and bound hereby;

 

(ii)                                  the Borrower shall have (x) delivered to
each Collateral Agent true and complete copies of each of the Additional
Documents relating to such Additional Senior Class Debt, certified as being true
and correct by a Responsible Officer of the Borrower, and (y) identified in a
certificate of an authorized officer the obligations to be designated as
Additional Obligations and the initial aggregate principal amount or face amount
thereof and certified that such obligations are permitted to be incurred and
secured on a pari passu basis with the Lien securing the extant Obligations and
by the terms of the then extant Secured Credit Documents;

 

(iii)                               all filings, recordations and/or amendments
or supplements to the Security Documents necessary or desirable in the
reasonable judgment of the Additional Collateral Agent to confirm and perfect
the Liens securing the relevant obligations relating to such Additional Senior
Class Debt shall have been made, executed and/or delivered (or, with respect to
any such filings or recordations, acceptable provisions to perform such filings
or recordations shall have been taken in the reasonable judgment of the
Additional Senior Class Debt Representative), and all fees and taxes in
connection therewith shall have been paid (or acceptable provisions to make such
payments shall have been taken in the reasonable judgment of the Additional
Senior Class Debt Representative); and

 

(iv)                              the Additional Documents, as applicable,
relating to such Additional Senior Class Debt shall provide, in a manner
reasonably satisfactory to each Collateral Agent, that each Additional Senior
Class Debt Party with respect to such Additional Senior Class Debt will be
subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Additional Senior Class Debt.

 

Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional Collateral Agent will continue to act in its
capacity as Additional Collateral Agent in respect of the then existing
Authorized Representatives (other than the Administrative Agent) and such
additional Authorized Representative.

 

SECTION 5.14              Agent Capacities.  Except as expressly provided herein
or in the Credit Agreement Collateral Documents, Bank of America, N.A. is acting
in the capacities of Administrative Agent and Credit Agreement Collateral Agent
solely for the Credit Agreement Secured Parties.  Except as expressly provided
herein or in the Additional Security Documents, [          ] is acting in the
capacity of Additional Collateral Agent solely for the Additional Secured
Parties.  Except as expressly set forth herein, none of the Administrative
Agent, the Credit Agreement Collateral Agent or the Additional

 

21

--------------------------------------------------------------------------------


 

Collateral Agent shall have any duties or obligations in respect of any of the
Collateral, all of such duties and obligations, if any, being subject to and
governed by the applicable Secured Credit Documents.

 

SECTION 5.15              Integration.  This Agreement together with the other
Secured Credit Documents and the Security Documents represents the agreement of
each of the Grantors and the Secured Parties with respect to the subject matter
hereof and there are no promises, undertakings, representations or warranties by
any Grantor, the Credit Agreement Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Secured Credit Documents or the Security Documents.

 

SECTION 5.16              Conversion of Currencies.

 

(a)                                 If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)                                 The obligations of the Borrower or other
Grantor in respect of any sum due to any party hereto or any holder of the
obligations owing hereunder (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is stated to be due hereunder (the “Agreement Currency”), be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, the
Borrower and other Grantors agree, as a separate obligation and notwithstanding
any such judgment, to indemnify the Applicable Creditor against such loss, and
if the amount of the Agreement Currency so purchased exceeds the sum originally
due to the Applicable Creditor in the Agreement Currency, the Applicable
Creditor shall refund the amount of such excess to the Borrower or such Grantor,
as applicable. The obligations of the parties contained in this Section 5.16
shall survive the termination of this Agreement and the payment of all other
amounts owing hereunder.

 

SECTION 5.17              Additional Grantors.  In the event any Subsidiary of a
Grantor shall have granted a Lien on any of its assets to secure any
Obligations, such Grantor shall cause such Subsidiary, if not already a party
hereto, to become a party hereto as a “Grantor” pursuant to the execution and
delivery by any Subsidiary of a Grantor of a joinder agreement in a form
reasonably acceptable to the Borrower and each Authorized Representative.  Upon
the execution and delivery by such Subsidiary of such a joinder agreement, such
Subsidiary shall become a party hereto and a Grantor hereunder with the same
force and effect as if originally named as such herein.  The execution and
delivery of any such instrument shall not require the consent of any other party
hereto (except to the extent obtained on or prior to such date).  The rights and
obligations of each party hereto shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A., as Credit Agreement Collateral Agent and as Authorized
Representative for the Credit

 

Agreement Secured Parties

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                            ],

 

as Additional Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                               ],

 

as Initial Additional Authorized Representative

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

23

--------------------------------------------------------------------------------


 

 

WYNDHAM DESTINATIONS, INC.,

 

 

 

as a Grantor

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

24

--------------------------------------------------------------------------------


 

ANNEX I

 

Grantors

 

Annex I-1

--------------------------------------------------------------------------------


 

ANNEX II

 

[FORM OF] JOINDER NO. [       ] dated as of [       ], 20[   ] to the FIRST
LIEN/FIRST LIEN INTERCREDITOR AGREEMENT dated as of [  ], 20[   ] (the
“Intercreditor Agreement”), (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), among Wyndham Destinations, Inc. (the “Borrower”), the Persons
listed on the signature pages hereto, and the other Persons from time to time
party hereto, as Grantors and Bank of America, N.A., as collateral agent for the
Secured Parties (in such capacity and together with its successors in such
capacity, the “Credit Agreement Collateral Agent”), as Administrative Agent and
Authorized Representative for the Credit Agreement Secured Parties (as each such
term is defined below), the Additional Collateral Agent (as defined below), the
Additional Collateral Agent, [             ], as Authorized Representative for
the Initial Additional Secured Parties (in such capacity and together with its
successors in such capacity, the “Initial Additional Authorized
Representative”), and each additional Authorized Representative from time to
time party thereto.

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Borrower to incur Additional Obligations and to secure such Additional Senior
Class Debt with the liens and security interests created by the Additional
Security Documents, the Additional Senior Class Debt Representative in respect
of such Additional Senior Class Debt is required to become an Authorized
Representative, and such Additional Senior Class Debt and the Additional Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by the Intercreditor Agreement.  Section 5.13 of the Intercreditor
Agreement provides that such Additional Senior Class Debt Representative may
become an Authorized Representative, and such Additional Senior Class Debt and
such Additional Senior Class Debt Parties may become subject to and bound by the
Intercreditor Agreement, upon the execution and delivery by the Additional
Senior Class Debt Representative of an instrument in the form of this Joinder
Agreement and the satisfaction of the other conditions set forth in Section 5.13
of the Intercreditor Agreement.  The undersigned Additional Senior Class Debt
Representative (the “New Representative”) is executing this Joinder Agreement in
accordance with the requirements of the Intercreditor Agreement and the Security
Documents.

 

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:

 

SECTION 1.                            In accordance with Section 5.13 of the
Intercreditor Agreement, the New Representative by its signature below becomes
an Authorized Representative under, and the related Additional Senior Class Debt
and Additional Senior Class Debt Parties become subject to and bound by, the
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as an Authorized Representative
and the New Representative, on its behalf and on behalf of such Additional
Senior Class Debt Parties, hereby agrees to all the terms and provisions of the
Intercreditor Agreement applicable to it as Authorized Representative and to the
Additional Senior Class Debt Parties that it represents as Additional Secured
Parties.  Each reference to an “Authorized Representative” in the Intercreditor
Agreement shall be deemed to include the New Representative.  The Intercreditor
Agreement is hereby incorporated herein by reference.

 

SECTION 2.                            The New Representative represents and
warrants to each Collateral Agent, each Authorized Representative and the other
Secured Parties, individually, that (i) it has full power and authority to enter
into this Joinder Agreement, in its capacity as [agent] [trustee] under
[describe new debt facility], (ii) this Joinder has been duly authorized,
executed and delivered by it and constitutes its legal,

 

Annex II-1

--------------------------------------------------------------------------------


 

valid and binding obligation, enforceable against it in accordance with its
terms, and (iii) the Additional Documents relating to such Additional Senior
Class Debt provide that, upon the New Representative’s entry into this Joinder
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the Intercreditor Agreement as Additional Secured Parties.

 

SECTION 3.                            This Joinder may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Joinder shall become
effective when each Collateral Agent shall have received a counterpart of this
Joinder that bears the signatures of the New Representative.  Delivery of an
executed signature page to this Joinder by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Joinder.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.                            In case any one or more of the provisions
contained in this Joinder should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 5.01 of the Intercreditor
Agreement.  All communications and notices hereunder to the New Representative
shall be given to it at its address set forth below its signature hereto.

 

SECTION 8.                            The Borrowers agree to reimburse each
Collateral Agent and each Authorized Representative for its reasonable
out-of-pocket expenses in connection with this Joinder Agreement, including the
reasonable fees, other charges and disbursements of counsel, in each case as
required by the applicable Secured Credit Documents.

 

Annex II-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
Intercreditor Agreement as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE], as

 

[          ] for the holders of [                        ],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

 

 

 

 

 

 

attention of:

 

Telecopy:

 

Annex II-3

--------------------------------------------------------------------------------


 

Acknowledged by:

 

BANK OF AMERICA, N.A.,

 

as the Credit Agreement Collateral Agent and Authorized Representative,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                     ],

 

as the Additional Collateral Agent and Initial Additional Authorized
Representative,

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[OTHER AUTHORIZED REPRESENTATIVES]

 

Annex II-4

--------------------------------------------------------------------------------


 

 

 

WYNDHAM DESTINATIONS, INC.,

 

 

 

as a Grantor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

THE OTHER GRANTORS

 

 

LISTED ON SCHEDULE I HERETO,

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Annex II-1

--------------------------------------------------------------------------------


 

Schedule I to the
Supplement to the
First Lien/First Lien Intercreditor Agreement

 

Grantors

 

Annex II-2

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

[FORM OF]
SECOND LIEN INTERCREDITOR AGREEMENT

 

(Attached)

 

D-2-1

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

[FORM OF]

 

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

 

among

 

WYNDHAM DESTINATIONS, INC.,
as the Borrower,

 

AND
THE OTHER SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO

 

BANK OF AMERICA, N.A.,
as the Initial Senior Representative,

 


and

 

[        ],
 as the Initial Junior Representative

 

dated as of [            ], 20[  ]

 

--------------------------------------------------------------------------------


 

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of [             ],
20[  ] (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), among WYNDHAM DESTINATIONS, INC.,
a Delaware corporation (the “Borrower”), the other Grantors (as defined herein)
from time to time party hereto and Bank of America, N.A., as administrative
agent and collateral agent under the First Lien Credit Agreement (the “Initial
Senior Representative”), [        ], as administrative agent and collateral
agent under the Junior Lien [        ] (in such capacity and together with its
successors in such capacity, the “Initial Junior Representative”), and each
additional Junior Representative and Senior Representative that from time to
time becomes a party hereto pursuant to Section 8.09.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Initial Senior Representative (for itself and on behalf of the
First Lien Credit Agreement Secured Parties), the Initial Junior Representative
for itself and on behalf of the Initial Junior Priority Debt Parties and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Junior Representative (for itself and on behalf of the Junior
Priority Debt Parties under the applicable Junior Priority Debt Facility) agree
as follows:

 

ARTICLE IX

 

Definitions

 

SECTION 9.01.                              Certain Defined Terms.  Capitalized
terms used but not otherwise defined herein have the meanings set forth in the
First Lien Credit Agreement (as defined below) or, if defined in the New York
UCC, the meanings specified therein.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Borrower and/or any Guarantor (other than Indebtedness constituting First
Lien Credit Agreement Obligations) which Indebtedness and guarantees are secured
by the Senior Collateral (or a portion thereof) on a senior basis to the Junior
Priority Debt (but without regard to control of remedies); provided, however,
that (i) when incurred, such Indebtedness is permitted to be incurred, secured
and guaranteed on such basis by each Senior Debt Document and each Junior
Priority Debt Document then in effect and (ii) the Representative for the
holders of such Indebtedness shall have (x) become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof
and (y) the First Lien Intercreditor Agreement in accordance with Section 5.13
thereof. Additional Senior Debt shall include any Registered Equivalent Notes
and guarantees thereof by the Guarantors issued in exchange therefor; provided
that if such Indebtedness will be the initial Additional Senior Debt, then the
Representative thereof shall have executed and delivered the First Lien
Intercreditor Agreement.

 

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, collateral
documents or other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents.

 

--------------------------------------------------------------------------------


 

“Additional Senior Debt Facility” means each credit agreement, indenture or
other governing agreement with respect to any Additional Senior Debt.

 

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest payable with
respect to, such Additional Senior Debt, (b) all other amounts payable to the
related Additional Senior Debt Parties under the related Additional Senior Debt
Documents and (c) any renewals or extensions of the foregoing, including, in
each case, without limitation, any interest, fees and other amounts which accrue
after the commencement of any Insolvency or Liquidation Proceeding, whether or
not allowed or allowable as a claim in any such proceeding.

 

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Additional Senior Debt
Obligations, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Senior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any Guarantor under any related Additional Senior Debt Documents.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

 

“Collateral” means the Senior Collateral and the Junior Priority Collateral.

 

“Collateral Documents” means the Senior Collateral Documents and the Junior
Priority Collateral Documents.

 

“Credit Agreement Loan Documents” means the First Lien Credit Agreement and the
other “Loan Documents” as defined in the First Lien Credit Agreement.

 

“Debt Facility” means any Senior Facility and any Junior Priority Debt Facility.

 

“Designated Junior Representative” means (i) the Initial Junior Representative,
until such time as the Junior Priority Debt Facility under the Junior Lien
[          ] ceases to

 

--------------------------------------------------------------------------------


 

be the only Junior Priority Debt Facility under this Agreement and
(ii) thereafter, the Junior Representative designated from time to time by the
Junior Priority Instructing Group, in a notice to each Senior Representative and
the Borrower hereunder, as the “Designated Junior Representative” for purposes
hereof.

 

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Applicable Collateral Agent (as
defined in the First Lien Intercreditor Agreement) at such time.

 

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

“Discharge” means, with respect to any Debt Facility, the date on which such
Debt Facility and the Senior Obligations or Junior Priority Debt Obligations
thereunder, as the case may be, are no longer secured by any of the Shared
Collateral, and no longer required to be secured by any of the Shared
Collateral, pursuant to the terms of the documentation governing such Debt
Facility.  The term “Discharged” shall have a corresponding meaning.

 

“Discharge of Senior Obligations” means the date on which the Discharge of
Senior Obligations has occurred.

 

“Disposition” has the meaning assigned to such term in Section 5.01(a).

 

“First Lien Collateral Agent” has the meaning assigned to the term “Collateral
Agent” in the First Lien Credit Agreement and shall include any successor
administrative agent and collateral agent as provided in Article IX of the First
Lien Credit Agreement.

 

“First Lien Collateral Agreement” means the Security Agreement (as defined in
the Credit Agreement), as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

 

“First Lien Credit Agreement” means that certain Credit Agreement, dated as of
May 31, 2018, among the Borrower, Bank of America, N.A., as administrative agent
(in such capacity, and together with successors and assigns in such capacity,
the “Administrative Agent”) and as collateral agent and the other parties
thereto, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.

 

“First Lien Credit Agreement Obligations” means the “Obligations” as defined in
the First Lien Credit Agreement.

 

“First Lien Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the First Lien Credit Agreement.

 

“First Lien Intercreditor Agreement” has the meaning assigned to the term in the
First Lien Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Grantors” means the Borrower, and each Subsidiary of the Borrower which has
granted a security interest pursuant to any Collateral Document to secure any
Secured Obligations.

 

“Guarantors” has the meaning assigned to the term in the First Lien Credit
Agreement which have guaranteed any of the Secured Obligations pursuant to the
Senior Debt Documents or the Junior Priority Debt Documents.

 

“Indebtedness” has the meaning assigned to the term in the First Lien Credit
Agreement.

 

“Initial Junior Priority Debt Parties” means the holders of the obligations
issued pursuant to Junior Lien [          ].

 

“Initial Junior Representative” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
administrative agent and collateral agent.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)                                 any case or proceeding commenced by or
against the Borrower or any other Grantor under any Bankruptcy Law, any other
proceeding for the reorganization, recapitalization or adjustment or marshalling
of the assets or liabilities of the Borrower or any other Grantor, any
receivership or assignment for the benefit of creditors relating to the Borrower
or any other Grantor or any similar case or proceeding relative to the Borrower
or any other Grantor or its creditors, as such, in each case whether or not
voluntary;

 

(2)                                 any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to the Borrower or any
other Grantor, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency; or

 

(3)                                 any other proceeding of any type or nature
in which substantially all claims of creditors of the Borrower or any other
Grantor are determined and any payment or distribution is or may be made on
account of such claims.

 

“Junior Lien [        ]” means the that certain [        ] dated as of
[        ] among [        ].(28)

 

“Junior Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

 

--------------------------------------------------------------------------------

(28)  Note: Describe Junior Lien Credit Agreement, Note Purchase Agreement or
other primary debt document.

 

--------------------------------------------------------------------------------


 

“Junior Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

 

“Junior Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

 

“Junior Priority Collateral” means any “Collateral” as defined in any Junior
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Junior Priority Collateral Document as security for any Junior Priority Debt
Obligation.

 

“Junior Priority Collateral Documents” means the “Security Documents” as defined
in the Junior Lien [        ] and each of the collateral agreements, security
agreements and other instruments and documents executed and delivered by the
Borrower or any Grantor for purposes of providing collateral security for any
Junior Priority Debt Obligation.

 

“Junior Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by the Guarantors, which Indebtedness and guarantees are
secured by the Junior Priority Collateral on a basis junior to all of the Senior
Obligations and the applicable Junior Priority Debt Documents with respect to
which provide that such Indebtedness and guarantees are to be secured by such
Junior Priority Collateral on a subordinate basis to the Senior Obligations;
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such basis by each then extant Senior Debt Document
and Junior Priority Debt Document and (ii) the Representative for the holders of
such Indebtedness shall have become party to this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.09 hereof.  Junior Priority
Debt shall include any Registered Equivalent Notes and guarantees thereof by the
Guarantors issued in exchange therefor.

 

“Junior Priority Debt Documents” means the Junior Lien [        ] and, with
respect to any series, issue or class of Junior Priority Debt, the credit
agreements, promissory notes, indentures, collateral documents or other
operative agreements evidencing or governing such Indebtedness, including the
Junior Priority Collateral Documents.

 

“Junior Priority Debt Facility” means each of the Junior Lien [        ] and
each indenture or other governing agreement with respect to any other Junior
Priority Debt.

 

“Junior Priority Debt Obligations” means, with respect to any series, issue or
class of Junior Priority Debt, (a) all principal of, and interest payable with
respect to, such Junior Priority Debt, (b) all other amounts payable to the
related Junior Priority Debt Parties under the related Junior Priority Debt
Documents and (c) any renewals or extensions of the foregoing, including,
without limitation, in each case, any interest, fees and other amounts which
accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not allowed or allowable as a claim in any such proceeding.

 

“Junior Priority Debt Parties” means with respect to any series, issue or class
of Junior Priority Debt, the holders of such Indebtedness, the Representative
with respect thereto,

 

--------------------------------------------------------------------------------


 

any trustee or agent therefor under any related Junior Priority Debt Documents
and the beneficiaries of each indemnification obligation undertaken by the
Borrower or any other Grantor under any related Junior Priority Debt Documents.

 

“Junior Priority Instructing Group” means the Junior Representatives with
respect to Junior Priority Debt Facilities under which at least a majority of
the then aggregate amount of Junior Priority Debt Obligations are outstanding.

 

“Junior Priority Lien” means the Liens on the Junior Priority Collateral in
favor of Junior Priority Debt Parties under Junior Priority Collateral
Documents.

 

“Junior Priority Standstill Period” has the meaning assigned to such term in
Section 3.01(a).

 

“Junior Representative” means (i) in the case of the Junior Lien [        ], the
Initial Junior Representative and (ii) in the case of any other Junior Priority
Debt Facility and the Junior Priority Debt Parties thereunder the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Junior Priority Debt Facility that is named as the representative in
respect of such Junior Priority Debt Facility in the applicable Representatives
Supplement together with its successors in such capacity.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, assignment by way of security, encumbrance, charge or
security interest in, on or of such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Officer’s Certificate” has the meaning assigned to such term in Section 8.09.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.06(a).

 

“Proceeds” means the proceeds of any sale, collection or other liquidation or
disposition of Shared Collateral and any payment or distribution made in respect
of Shared Collateral in an Insolvency or Liquidation Proceeding and any amounts
received by any Senior Representative or any Senior Secured Party from a Junior
Priority Debt Party in respect of Shared Collateral pursuant to this Agreement.

 

“Recovery” has the meaning assigned to such term in Section 6.04.

 

--------------------------------------------------------------------------------


 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement.  “Refinanced” and “Refinancing” have correlative meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Representatives” means the Senior Representatives and the Junior
Representatives.

 

“Representatives Supplement” means a supplement to this Agreement substantially
in the form of Annex II or Annex III hereof required to be delivered by a
Representative to the Designated Senior Representative and Designated Junior
Representative pursuant to Section 8.07 hereof in order to include an additional
Debt Facility hereunder and to become the Representative hereunder for the
Senior Secured Parties or Junior Priority Debt Parties, as the case may be,
under such Debt Facility.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Secured Obligations” means the Senior Obligations and the Junior Priority Debt
Obligations.

 

“Secured Parties” means the Senior Secured Parties and the Junior Priority Debt
Parties.

 

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

 

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

 

“Senior Collateral” means any “Collateral” as defined in the First Lien Credit
Agreement or any other Senior Debt Document or any other assets of the Borrower
or any other Grantor with respect to which a Lien is granted or purported to be
granted pursuant to a Senior Collateral Document as security for any Senior
Obligations.

 

--------------------------------------------------------------------------------


 

“Senior Collateral Documents” means the First Lien Collateral Agreement and the
other “Collateral Documents” as defined in the First Lien Credit Agreement, the
First Lien Intercreditor Agreement (upon and after the initial execution and
delivery thereof by the initial parties thereto) and each of the collateral
agreements, security agreements and other instruments and documents executed and
delivered by the Borrower or any other Grantor for purposes of providing
collateral security for any Senior Obligation.

 

“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

 

“Senior Facilities” means the First Lien Credit Agreement and any Additional
Senior Debt Facilities.

 

“Senior Issuing Lender” means (i) each L/C Issuer (as defined in the First Lien
Credit Agreement or any similarly defined term thereunder) with respect to each
Senior Letter of Credit issued thereunder and (ii) each other issuing bank in
respect of a Senior Letter of Credit.

 

“Senior Letter of Credit” means (i) each Letter of Credit (as defined in the
First Lien Credit Agreement or any similarly defined term thereunder) and
(ii) each other letter of credit from time to time issued under any other Senior
Debt Document.

 

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

 

“Senior Obligations” means the First Lien Credit Agreement Obligations and any
Additional Senior Debt Obligations.

 

“Senior Representative” means (i) in the case of any First Lien Credit Agreement
Obligations or the First Lien Credit Agreement Secured Parties, the First Lien
Collateral Agent and (ii) in the case of any Additional Senior Debt Facility and
the Additional Senior Debt Parties thereunder, the trustee, administrative
agent, collateral agent, security agent or similar agent under such Additional
Senior Debt Facility that is named as the Representative in respect of such
Additional Senior Debt Facility hereunder or in the applicable Representative
Supplement and any successor thereto.

 

“Senior Secured Parties” means the First Lien Credit Agreement Secured Parties
and any Additional Senior Debt Parties.

 

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations (or their Representatives) under at least one Senior Facility
and the holders of Junior Priority Debt Obligations under at least one Junior
Priority Debt Facility (or their Representatives) hold a security interest or
Lien at such time (or, in the case of the Senior Facilities, are deemed pursuant
to Article II to hold a security interest).  If, at any time, any portion of the
Senior Collateral under one or more Senior Facilities does not constitute Junior
Priority Collateral under one or more Junior Priority Debt Facilities, then such
portion of such Senior Collateral shall constitute Shared Collateral only with
respect to the Junior Priority Debt

 

--------------------------------------------------------------------------------


 

Facilities for which it constitutes Junior Priority Collateral and shall not
constitute Shared Collateral for any Junior Priority Debt Facility which does
not have a security interest or Lien in such Collateral at such time.

 

“Subsidiary” of a Person means a corporation, company, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Holding Company Entities (as defined in the First Lien Credit Agreement).

 

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

 

SECTION 9.02.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

ARTICLE X

 

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 10.01.        Subordination.  Notwithstanding the date, time, manner or
order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted to any Junior Representative or
any Junior Priority Debt Parties on the Shared Collateral or of any Liens
granted to any Senior Representative or any other Senior Secured Party on the
Shared Collateral (or any actual or alleged defect in any of the foregoing) and

 

--------------------------------------------------------------------------------


 

notwithstanding any provision of the UCC, any applicable law, any Junior
Priority Debt Document or any Senior Debt Document or any other circumstance
whatsoever, each Junior Representative, on behalf of itself and each Junior
Priority Debt Party under its Junior Priority Debt Facility, hereby agrees that
(a) any Lien on the Shared Collateral securing or purporting to secure any
Senior Obligations now or hereafter held by or on behalf of any Senior
Representative or any other Senior Secured Party or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Shared Collateral securing or purporting
to secure any Junior Priority Debt Obligations and (b) any Lien on the Shared
Collateral securing or purporting to secure any Junior Priority Debt Obligations
now or hereafter held by or on behalf of any Junior Representative, any Junior
Priority Debt Parties or any Junior Representative or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Shared Collateral securing or purporting to secure any
Senior Obligations.  All Liens on the Shared Collateral securing or purporting
to secure any Senior Obligations shall be and remain senior in all respects and
prior to all Liens on the Shared Collateral securing or purporting to secure any
Junior Priority Debt Obligations for all purposes, whether or not such Liens
securing or purporting to secure any Senior Obligations are subordinated to any
Lien securing any other obligation of the Borrower, any Grantor or any other
Person or otherwise subordinated, voided, avoided, invalidated or lapsed.

 

SECTION 10.02.        No Payment Subordination; Nature of Senior Lender Claims.

 

(a)           Except as otherwise set forth herein, the subordination of Liens
securing Junior Priority Debt Obligations to Liens securing Senior Obligations
set forth in Section 2.01 affects only the relative priority of those Liens and
all Proceeds thereof and does not subordinate the Junior Priority Debt
Obligations in right of payment to the Senior Obligations; provided, for the
avoidance of doubt, that all payments in respect of Shared Collateral and all
Proceeds thereof shall be subject to Section 4.01. Except as otherwise set forth
herein, nothing in this Agreement will affect the entitlement of the Junior
Priority Debt Parties to receive and retain required payments of interest,
principal, and other amounts in respect of Junior Priority Debt Obligations
unless the receipt is expressly prohibited by, or results from the Junior
Priority Debt Parties’ breach of, this Agreement.

 

(b)           Each Junior Representative, on behalf of itself and each Junior
Priority Debt Party under its Junior Priority Debt Facility, acknowledges that
(i) a portion of the Senior Obligations is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, (ii) the terms of the Senior
Debt Documents and the Senior Obligations may be amended, supplemented or
otherwise modified, and the Senior Obligations, or a portion thereof, may be
Refinanced from time to time and (iii) subject to the provisions of
Section 5.03(a) of this Agreement, the aggregate amount of the Senior
Obligations may be increased, in each case, without notice to or consent by the
Junior Representatives or the Junior Priority Debt Parties and without affecting
the provisions hereof. The Lien priorities provided for in Section 2.01 shall
not be altered or otherwise affected by any amendment, supplement or other
modification,

 

--------------------------------------------------------------------------------


 

or any Refinancing, of either the Senior Obligations or the Junior Priority Debt
Obligations, or any portion thereof.  As between the Borrower and the other
Grantors and the Junior Priority Debt Parties, the foregoing provisions will not
limit or otherwise affect the obligations of the Borrower and the Grantors
contained in any Junior Priority Debt Document with respect to the incurrence of
additional Senior Obligations.

 

SECTION 10.03.        Prohibition on Contesting Liens.  Each of the Junior
Representatives, for itself and on behalf of each Junior Priority Debt Party
under its Junior Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing, or the
allowability of any claims asserted with respect to, any Senior Obligations held
(or purported to be held) by or on behalf of any Senior Representative or any of
the other Senior Secured Parties or other agent or trustee therefor in any
Senior Collateral.  Each Senior Representative, for itself and on behalf of each
Senior Secured Party under its Senior Facility, agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
validity, extent, perfection, priority or enforceability of any Lien securing,
or the allowability of any claims asserted with respect to, any Junior Priority
Debt Obligations held (or purported to be held) by or on behalf of any Junior
Representative or any of the Junior Priority Debt Parties in the Junior Priority
Collateral.  Notwithstanding the foregoing, no provision in this Agreement shall
be construed to prevent or impair the rights of any Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.

 

SECTION 10.04.        No New Liens.  The parties hereto agree that, so long as
the Discharge of Senior Obligations has not occurred, none of the Grantors shall
(a) grant or permit any additional Liens on any asset or property of any Grantor
to secure any Junior Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations or (b) grant or permit any additional Liens on
any asset or property of any Grantor to secure any Senior Obligation unless it
has granted, or concurrently therewith grants, a Lien on such asset or property
of such Grantor to secure the Junior Priority Debt Obligations.  If any Junior
Representative or any Junior Priority Debt Party shall hold any Lien on any
assets or property of any Grantor securing any Junior Priority Debt Obligations
that are not also subject to the first-priority Liens securing all Senior
Obligations under the Senior Collateral Documents, such Junior Representative or
Junior Priority Debt Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Representative as
security for the Senior Obligations, shall assign such Lien to the Designated
Senior Representative as security for all Senior Obligations for the benefit of
the Senior Secured Parties (but may retain a junior lien on such assets or
property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to each Senior Representative, shall be deemed to hold
and have held such Lien for the benefit of each Senior Representative and the
other Senior Secured Parties as security for the Senior Obligations.  The
parties hereto further agree that so long as the Discharge of Senior Obligations
has not occurred,

 

--------------------------------------------------------------------------------


 

whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any of the Grantors, if any Junior Priority Debt Party shall acquire or
hold any Lien on any assets of any Grantor securing any Junior Priority Debt
Obligation which assets are not also subject to the first priority Lien of the
Senior Secured Parties under the Senior Debt Documents, then, without limiting
any other rights and remedies available to any Senior Representative or the
other Senior Secured Parties, the Junior Representative, on behalf of itself and
the Junior Priority Debt Parties, agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens so granted shall
be subject to Section 4.02.

 

SECTION 10.05.        Perfection of Liens.  Except for the limited agreements of
the Senior Representatives pursuant to Section 5.06 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Junior Representatives or the Junior Priority
Debt Parties.  The provisions of this Agreement are intended solely to govern
the respective Lien priorities as between the Senior Secured Parties and the
Junior Priority Debt Parties and shall not impose on the Senior Representatives,
the Senior Secured Parties, the Junior Representatives, the Junior Priority Debt
Parties or any agent or trustee therefor any obligations in respect of the
disposition of Proceeds of any Shared Collateral which would conflict with prior
perfected claims therein in favor of any other Person or any order or decree of
any court or governmental authority or any applicable law.

 

SECTION 10.06.        Certain Cash Collateral.  Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Junior Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure Senior Obligations consisting of reimbursement obligations in respect of
Letters of Credit or otherwise held by the Initial Senior Representative
pursuant to Section 1.08(b). 2.03(a)(ii)(E), 2.03(c)(vii), 2.03(f),
2.05(b)(vii), 2.05(c), 2.13, 2.16(c), 2.16(d), 3.06(c), 8.02(c) or 8.04 of the
First Lien Credit Agreement (or any equivalent successor provision) shall be
applied as specified in the First Lien Credit Agreement and will not constitute
Shared Collateral.

 

ARTICLE XI

 

Enforcement

 

SECTION 11.01.        Exercise of Remedies.

 

(a)           So long as the Discharge of Senior Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor, (i) neither any Junior Representative
nor any Junior Priority Debt Party will (w) institute (or direct or support any
other Person in instituting) any Insolvency or Liquidation Proceeding against
the Borrower or any other Grantor, (x) exercise or seek to exercise any rights
or remedies (including setoff or recoupment) with respect to any Shared
Collateral in respect of any Junior Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the

 

--------------------------------------------------------------------------------


 

Shared Collateral or any other Senior Collateral by any Senior Representative or
any Senior Secured Party in respect of the Senior Obligations, the exercise of
any right by any Senior Representative or any Senior Secured Party (or any agent
or sub-agent on their behalf) in respect of the Senior Obligations under any
lockbox agreement, control agreement, landlord waiver or bailee’s letter, if
applicable, or similar agreement or arrangement to which any Senior
Representative or any Senior Secured Party either is a party or may have rights
as a third party beneficiary, or any other exercise by any such party of any
rights and remedies relating to the Shared Collateral under the Senior Debt
Documents or otherwise in respect of the Senior Collateral or the Senior
Obligations, or (z) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Shared Collateral in respect of Senior
Obligations and (ii) except as otherwise expressly provided for herein, the
Senior Representatives and the Senior Secured Parties shall have the exclusive
right to enforce rights, exercise remedies (including setoff, recoupment, and
the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Shared Collateral, and
to determine and direct the time, method and place for exercising any such
rights, enforcing any such remedies or conducting any proceeding with respect to
any such exercise or enforcement with respect to the Shared Collateral without
any consultation with or the consent of any Junior Representative or any Junior
Priority Debt Party; provided, however, that any Junior Representative or any
Junior Priority Debt Party may exercise any or all such rights after the passage
of a period of 180 days from the date of delivery of a notice in writing to the
Designated Senior Representative of such Junior Representative’s or Junior
Priority Debt Party’s intention to exercise its right to take such actions which
notice shall specify that an “Event of Default” as defined in the applicable
Junior Priority Debt Documents has occurred and as a result of such “Event of
Default”, the principal and interest under such Junior Priority Debt Documents
have become due and payable in full (whether as a result of acceleration or
otherwise) (the “Junior Priority Standstill Period”) unless a Senior
Representative has commenced and is diligently pursuing remedies with respect to
all or a material part of the Shared Collateral (or such exercise of remedies is
stayed by applicable Insolvency or Liquidation Proceedings); provided, further,
that (A) in any Insolvency or Liquidation Proceeding commenced by or against the
Borrower or any other Grantor, any Junior Representative may file a claim, proof
of claim, or statement of interest with respect to the Junior Priority Debt
Obligations under its Junior Priority Debt Facility, (B)  any Junior
Representative may take any action (not adverse to the prior Liens on the Shared
Collateral securing the Senior Obligations or the rights of the Senior
Representatives or the Senior Secured Parties to exercise remedies in respect
thereof) in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Shared
Collateral, (C) any Junior Representative and the Junior Priority Debt Parties
may exercise their rights and remedies as unsecured creditors, to the extent as
provided in Section 5.05, (D) any Junior Representative may exercise the rights
and remedies provided for in Section 6.03, (E) any Junior Representative and any
Junior Priority Debt Party may file any necessary or appropriate responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding, or
other pleading made by any Person objecting to or otherwise seeking the
disallowance that is not permitted by this Agreement of the claims or Liens of
any Junior Priority Debt Party, including any claims secured by the Shared
Collateral, (F) subject to

 

--------------------------------------------------------------------------------


 

Section 6.05(b), any Junior Representative and any Junior Priority Debt Party
may vote on any plan of reorganization or similar dispositive restructuring plan
that is consistent with this Agreement, (G) any Junior Representative and any
Junior Priority Debt Party may join (but not exercise any control with respect
to) any judicial foreclosure proceeding or other judicial lien enforcement
proceeding with respect to the Shared Collateral initiated by any Senior
Representative or any other Senior Secured Party to the extent that any such
action could not reasonably be expected, in any material respect, to restrain,
hinder, limit, delay for any material period or otherwise interfere with the
exercise of remedies by any Senior Representative or such other Senior Secured
Party (it being understood that neither Designated Junior Representative nor any
other Junior Priority Debt Party shall be entitled to receive any Proceeds
thereof unless otherwise expressly permitted herein), and (H) any Junior
Representative and any Junior Priority Debt Party may exercise any remedies
after the termination of the Junior Priority Standstill Period if and to the
extent specifically permitted by this Section 3.01(a).  Any recovery by any
Junior Priority Debt Party pursuant to the preceding clause (H) shall be subject
to the terms of this Agreement.  In exercising rights and remedies with respect
to the Senior Collateral, the Senior Representatives and the Senior Secured
Parties may enforce the provisions of the Senior Debt Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion.  Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Shared Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition and to exercise all the rights and remedies of a secured
lender under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under the Bankruptcy Laws of any applicable jurisdiction.

 

(b)           So long as the Discharge of Senior Obligations has not occurred,
each Junior Representative, on behalf of itself and each Junior Priority Debt
Party under its Junior Priority Debt Facility, agrees that it will not take or
receive any Shared Collateral or any Proceeds of Shared Collateral in connection
with the exercise of any right or remedy (including setoff or recoupment) with
respect to any Shared Collateral in respect of Junior Priority Debt
Obligations.  Without limiting the generality of the foregoing, unless and until
the Discharge of Senior Obligations has occurred, except as expressly provided
in Section 3.01(a), the sole right of the Junior Representatives and the Junior
Priority Debt Parties with respect to the Shared Collateral is to hold a Lien on
the Shared Collateral in respect of Junior Priority Debt Obligations pursuant to
the Junior Priority Debt Documents for the period and to the extent granted
therein and to receive a share of the Proceeds thereof, if any, after the
Discharge of Senior Obligations has occurred.

 

(c)           Subject to Section 3.01(a), (i) each Junior Representative, for
itself and on behalf of each Junior Priority Debt Party under its Junior
Priority Debt Facility, agrees that neither such Junior Representative nor any
such Junior Priority Debt Party will take any action that, [notwithstanding the
expiration of the Junior Priority Standstill Period], would hinder or delay any
exercise of remedies undertaken by any Senior Representative or any Senior
Secured Party with respect to the Shared Collateral under the Senior Debt
Documents, including any sale, lease, exchange, transfer or other disposition of
the Shared Collateral, whether by foreclosure or otherwise, and (ii) each Junior
Representative, for itself and on behalf of each

 

--------------------------------------------------------------------------------


 

Junior Priority Debt Party under its Junior Priority Debt Facility, hereby
waives any and all rights it or any such Junior Priority Debt Party may have as
a junior lien creditor or otherwise to object to the manner in which the Senior
Representatives or the Senior Secured Parties seek to enforce or collect the
Senior Obligations or the Liens granted on any of the Senior Collateral,
regardless of whether any action or failure to act by or on behalf of any Senior
Representative or any other Senior Secured Party is adverse to the interests of
the Junior Priority Debt Parties.

 

(d)           Each Junior Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Junior Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

 

(e)           Until the Discharge of Senior Obligations, the Designated Senior
Representative (or any Person authorized by it) shall have the exclusive right
to exercise any right or remedy with respect to the Shared Collateral and shall
have the exclusive right to determine and direct the time, method and place for
exercising such right or remedy or conducting any proceeding with respect
thereto; provided, however, that the Junior Representative and the Junior
Priority Debt Parties may exercise any of their rights or remedies with respect
to the Shared Collateral to the extent permitted by the provisos in clause
(ii) of Section 3.01(a). Following the Discharge of Senior Obligations, the
Designated Junior Representative (or any Person authorized by it) shall have the
exclusive right to exercise any right or remedy with respect to the Collateral,
and the Designated Junior Representative (or any Person authorized by it) shall
have the exclusive right to direct the time, method and place of exercising or
conducting any proceeding for the exercise of any right or remedy available to
the Junior Priority Debt Parties with respect to the Collateral, or of
exercising or directing the exercise of any trust or power conferred on the
Junior Representatives, or for the taking of any other action authorized by the
Junior Priority Collateral Documents; provided, that nothing in this
Section shall impair the ability of the Junior Representative and the Junior
Priority Debt Parties to exercise any of their rights or remedies with respect
to the Shared Collateral to the extent permitted by Section 3.01(a); provided,
further that nothing in this Section shall impair the right of any Junior
Representative or other agent or trustee acting on behalf of the Junior Priority
Debt Parties to take such actions with respect to the Collateral after the
Discharge of Senior Obligations as may be otherwise required or authorized
pursuant to any intercreditor agreement governing the Junior Priority Debt
Parties or the Junior Priority Debt Obligations.

 

SECTION 11.02.        Cooperation.  Subject to Section 3.01(a), each Junior
Representative, on behalf of itself and each Junior Priority Debt Party under
its Junior Priority Debt Facility, agrees that, unless and until the Discharge
of Senior Obligations has occurred, it will not commence, or join with any
Person (other than the Senior Secured Parties and the Senior Representatives
upon the request of the Designated Senior Representative) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Shared Collateral under any of the
Junior Priority Debt Documents or otherwise in respect of the Junior Priority
Debt Obligations.

 

--------------------------------------------------------------------------------


 

SECTION 11.03.        Actions upon Breach.  Should any Junior Representative or
any Junior Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Borrower or any other Grantor) may obtain
relief against such Junior Representative or such Junior Priority Debt Party by
injunction, specific performance or other appropriate equitable relief.  Each
Junior Representative, on behalf of itself and each Junior Priority Debt Party
under its Junior Priority Debt Facility, hereby (i) agrees that the Senior
Secured Parties’ damages from the actions of the Junior Representatives or any
Junior Priority Debt Party may at that time be difficult to ascertain and may be
irreparable and waives any defense that the Borrower, any other Grantor or the
Senior Secured Parties cannot demonstrate damage or be made whole by the
awarding of damages and (ii) irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by any
Senior Representative or any other Senior Secured Party.

 

ARTICLE XII

 

Payments

 

SECTION 12.01.        Application of Proceeds.

 

(a)           After an event of default under any Senior Debt Document has
occurred and until such event of default is cured or waived, so long as the
Discharge of Senior Obligations has not occurred, the Shared Collateral or
Proceeds thereof received in connection with the sale or other disposition of,
or collection on, such Shared Collateral upon the exercise of remedies shall be
applied: (a) first, by the Designated Senior Representative to the Senior
Obligations in such order as specified in the First Lien Intercreditor Agreement
and the relevant Senior Debt Documents until the Discharge of Senior Obligations
has occurred (together with, in the case of repayment of any revolving credit or
similar loans, a permanent reduction in the commitments thereunder), (b) second,
shall be applied by the Designated Junior Representative to the Junior Priority
Debt Obligations in such order and as specified in the relevant Junior Priority
Debt Documents (subject to the terms of any other applicable intercreditor
agreements entered into among the Junior Priority Debt Parties and that is
contemplated by this Agreement) until Discharge of Junior Priority Debt
Obligations, and (c) third, to the relevant Grantor or, to the extent directed
by such Grantor or a court of competent jurisdiction, to whomever may be
lawfully entitled to receive the then remaining amount to be distributed.  Upon
the Discharge of Senior Obligations, each Senior Representative shall deliver
promptly to the Designated Junior Representative any Shared Collateral or
Proceeds thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Junior Representative to the Junior Priority Debt
Obligations in such order as specified in the relevant Junior Priority Debt
Documents.

 

--------------------------------------------------------------------------------


 

(b)           In exercising remedies, whether as a secured creditor or
otherwise, no Senior Representative shall have any obligation or liability to
the Designated Junior Priority Representative or to any other Junior Priority
Debt Party, and no Junior Priority Representative shall have any obligation or
liability to any Senior Representative or to any other Senior Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
except solely for an action or omission that breaches the express obligations
undertaken by such Person under the terms of this Agreement.

 

SECTION 12.02.        Payments Over.  Prior to the Discharge of Senior
Obligations, any Shared Collateral or Proceeds thereof received by any Junior
Representative or any Junior Priority Debt Party in connection with the exercise
of any right or remedy (including setoff or recoupment) relating to the Shared
Collateral, (except as otherwise set forth in Article VI) in any Insolvency or
Liquidation Proceeding, or in contravention of this Agreement shall be
segregated and held in trust for the benefit of and forthwith paid over to the
Designated Senior Representative for the benefit of the Senior Secured Parties
in the same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct.  The Designated Senior
Representative is hereby authorized to make any such endorsements as agent for
each of the Junior Representatives or any such Junior Priority Debt Party.  This
authorization is coupled with an interest and is irrevocable.

 

ARTICLE XIII

 

Other Agreements

 

SECTION 13.01.        Releases.

 

(a)           Subject to the penultimate sentence of this Section 5.01(a), each
Junior Representative, for itself and on behalf of each Junior Priority Debt
Party under its Junior Priority Debt Facility, agrees that, in the event of a
sale, transfer or other disposition of any specified item of Shared Collateral
(including all or substantially all of the equity interests of any subsidiary of
the Borrower) (a “Disposition”), the Liens granted to the Junior Representatives
and the Junior Priority Debt Parties upon such Shared Collateral to secure
Junior Priority Debt Obligations shall terminate or shall be released,
automatically and without any further action, concurrently with the termination
or release of all Liens granted upon such Shared Collateral to secure Senior
Obligations, provided that the parties’ respective Liens shall attach to the net
proceeds of such Disposition with the same Lien priorities as provided in this
Agreement to the extent such proceeds are not otherwise utilized to permanently
reduce the Senior Obligations.  Upon delivery to a Junior Representative of an
Officer’s Certificate stating that any such termination or release of Liens
securing the Senior Obligations has become effective (or shall become effective
concurrently with such termination or release of the Liens granted to the Junior
Priority Debt Parties and the Junior Representatives) and any necessary or
proper instruments of termination or release prepared by the Borrower or any
other Grantor, such Junior Representative will promptly execute, deliver or
acknowledge, at the Borrower’ or the other Grantor’s sole cost and expense, such
instruments to evidence such termination or release of the Liens; provided,
however that such Officer’s Certificate shall not be required for

 

--------------------------------------------------------------------------------


 

any termination or release in connection with the exercise of remedies following
an event of default.  Nothing in this Section 5.01(a) will be deemed to
(x) affect any agreement of a Junior Representative, for itself and on behalf of
the Junior Priority Debt Parties under its Junior Priority Debt Facility, to
release the Liens on the Junior Priority Collateral as set forth in the relevant
Junior Priority Debt Documents or (y) except in the case of a Disposition in
connection with the exercise of secured creditors’ rights and remedies, require
the release of Liens granted upon such Shared Collateral to secure Junior
Priority Debt Obligations if such Disposition is not permitted under the terms
of the Junior Priority Debt Documents.  If in connection with any enforcement
action or other exercise of rights and remedies by any Senior Representative, in
each case, prior to a Discharge of Senior Obligations, the equity interests of
any Person are foreclosed upon or otherwise disposed of and such Senior
Representative releases its Lien on the property or assets of such Person, then
the liens of each Junior Representative and Junior Priority Debt Parties will be
released to the same extent as the Liens of such Senior Representative and
Senior Secured Parties are released.

 

(b)           Each Junior Representative, for itself and on behalf of each
Junior Priority Debt Party under its Junior Priority Debt Facility, hereby
irrevocably constitutes and appoints the Designated Senior Representative and
any officer or agent of the Designated Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Junior Representative or such
Junior Priority Debt Party or in the Designated Senior Representative’s own
name, from time to time in the Designated Senior Representative’s discretion,
for the purpose of carrying out the terms of Section 5.01(a), to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release.

 

(c)           Unless and until the Discharge of Senior Obligations has occurred,
each Junior Representative, for itself and on behalf of each Junior Priority
Debt Party under its Junior Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of Proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Junior
Representatives or the Junior Priority Debt Parties to receive proceeds in
connection with the Junior Priority Debt Obligations not otherwise in
contravention of this Agreement.

 

(d)           Subject to Sections 5.06(a) and 5.06(f), notwithstanding anything
to the contrary in any Junior Priority Collateral Document, in the event the
terms of a Senior Collateral Document and a Junior Priority Collateral Document
each require any Grantor to (i) make any payment in respect of any item of
Shared Collateral to, (ii) deliver or afford control over any item of Shared
Collateral to, or deposit any item of Shared Collateral with, (iii) register
ownership of any item of Shared Collateral in the name of or make an assignment
of ownership of any Shared Collateral or the rights thereunder to, (iv) cause
any securities intermediary, commodity intermediary or other Person acting in a
similar capacity to agree to comply, in respect of any item of Shared
Collateral, with instructions or orders from, or to

 

--------------------------------------------------------------------------------


 

treat, in respect of any item of Shared Collateral, as the entitlement holder,
(v) hold any item of Shared Collateral in trust for (to the extent such item of
Shared Collateral cannot be held in trust for multiple parties under applicable
law), (vi) obtain the agreement of a bailee or other third party to hold any
item of Shared Collateral for the benefit of or subject to the control of or, in
respect of any item of Shared Collateral, to follow the instructions of or
(vii) obtain the agreement of a landlord with respect to access to leased
premises where any item of Shared Collateral is located or waivers or
subordination of rights with respect to any item of Shared Collateral in favor
of, in any case, any Senior Representative or Senior Secured Party and any
Junior Representative or Junior Priority Debt Party, such Grantor may, until the
applicable Discharge of Senior Obligations has occurred, comply with such
requirement under the Junior Priority Collateral Document as it relates to such
Shared Collateral by taking any of the actions set forth above only with respect
to, or in favor of, the Designated Senior Representative.

 

SECTION 13.02.        Insurance and Condemnation Awards.  Unless and until the
Discharge of Senior Obligations has occurred, the Senior Representatives and the
Senior Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Debt Documents, (a) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Grantor other persons, in addition to the Junior
Representative, (b) to adjust settlement for any insurance policy covering the
Shared Collateral in the event of any loss thereunder and (c) to approve any
award granted in any condemnation or similar proceeding affecting the Shared
Collateral.  Unless and until the Discharge of Senior Obligations has occurred,
all proceeds of any such policy and any such award, if in respect of the Shared
Collateral, shall be applied (i) first, prior to the occurrence of the Discharge
of Senior Obligations, to the Designated Senior Representative for the benefit
of Senior Secured Parties pursuant to the terms of the Senior Debt Documents,
(ii) second, after the occurrence of the Discharge of Senior Obligations, to the
Designated Junior Representative for the benefit of the Junior Priority Debt
Parties pursuant to the terms of the applicable Junior Priority Debt Documents
and (iii) third, if no Junior Priority Debt Obligations or Senior Obligations
are outstanding, to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct.  If any Junior Representative or any Junior Priority Debt Party shall,
at any time, receive any proceeds of any such insurance policy or any such award
in contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02.

 

SECTION 13.03.        Matters Relating to Loan Documents.

 

(a)           The Senior Debt Documents and the terms thereof may be amended,
restated, supplemented, waived or otherwise modified (including in connection
with the incurrence of any incremental facilities) in accordance with their
terms, and the Indebtedness under the Senior Debt Documents may be Refinanced,
in each case, without the consent of any Junior Priority Debt Parties; provided,
however, that, without the consent of the Designated Junior Representative, no
such amendment, restatement, supplement, modification, waiver or Refinancing (or
successive amendments, restatements, supplements, modifications, waivers or
Refinancings) shall contravene any provision of this Agreement.

 

--------------------------------------------------------------------------------


 

(b)           Without the prior written consent of the Designated Senior
Representative, no Junior Priority Debt Document may be amended, restated,
supplemented or otherwise modified, or entered into, to the extent such
amendment, restatement, supplement or modification, or the terms of such new
Junior Priority Debt Document, would (i) contravene the provisions of this
Agreement or (ii) unless expressly permitted by the terms of each then extant
Senior Debt Document, change any scheduled (other than mandatory prepayments)
dates for payment of principal on Indebtedness under the Junior Priority Debt
Documents to a date on or prior to the Term B Loan Maturity Date (as defined in
the First Lien Credit Agreement as in effect on the date hereof).

 

SECTION 13.04.        Amendments to Junior Priority Collateral Documents.

 

(a)           No Junior Priority Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Junior Priority Collateral
Document, would be prohibited by or inconsistent with any of the terms of this
Agreement.  Each Junior Representative, for itself and on behalf of each Junior
Priority Debt Party under its Junior Priority Debt Facility, agrees that each
Junior Priority Collateral Document under its Junior Priority Debt Facility
shall include the following language (or language to similar effect reasonably
approved by the Designated Senior Representative):

 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Junior Representative pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted in
favor of the Senior Secured Parties (as defined in the Intercreditor Agreement
referred to below), including liens and security interests granted to (A) Bank
of America, N.A. (“Bank of America”), as collateral agent, pursuant to or in
connection with the Credit Agreement dated as of May 31, 2018 (as amended,
restated, supplemented or otherwise modified from time to time), among Wyndham
Destinations, Inc. (the “Borrower”), Bank of America, N.A., as administrative
agent (in such capacity, and together with successors and assigns in such
capacity, the “Administrative Agent”) and as collateral agent and the other
parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time and (B) [       ](29), and
(ii) the exercise of any right or remedy by the Junior Representative hereunder
is subject to the limitations and provisions of the Junior Intercreditor
Agreement dated as of [             ], 20[_] (as amended, restated, supplemented
or otherwise modified from time to time, the “Intercreditor Agreement”), among
Bank of America, N.A., as collateral agent, the Borrower, the other Grantors
from time to time party thereto and [      ], as the Initial Senior
Representative and [        ], as the Initial Junior Representative. In the
event of any conflict

 

--------------------------------------------------------------------------------

(29)  Describe any Additional Senior Debt Documents.

 

--------------------------------------------------------------------------------


 

between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.”

 

(b)           In the event that the Designated Senior Representative and/or the
Senior Secured Parties enter into any amendment, waiver or consent in respect of
any of the Senior Collateral Documents for the purpose of adding to or deleting
from, or waiving or consenting to any departures from any provisions of, any
Senior Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Junior Priority Collateral Document without the consent of any Junior
Representative or any Junior Priority Debt Party and without any action by any
Junior Representative, the Borrower or any other Grantor; provided, however,
that (A) no such amendment, waiver or consent shall have the effect of
(i) removing assets subject to the Lien of the Junior Priority Collateral
Documents, except to the extent that such release is permitted by Section 5.01
and there is a corresponding release of the Lien securing the Senior
Obligations, (ii) imposing duties that are adverse on any Junior Representative
without its consent or (iii) altering the terms of the Junior Priority Debt
Documents to permit other Liens on the Collateral not permitted under the terms
of the Junior Priority Debt Documents as in effect on the date hereof or under
Article VI hereof and (B) written notice of such amendment, waiver or consent
shall have been given to each Junior Representative within 10 Business Days
after the effectiveness of such amendment, waiver or consent, provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof.

 

SECTION 13.05.        Rights as Unsecured Creditors.  The Junior Representatives
and the Junior Priority Debt Parties may exercise rights and remedies as
unsecured creditors against the Borrower or the Guarantors in accordance with
the terms of the Junior Priority Debt Documents and applicable law so long as
such rights and remedies do not violate or are not otherwise inconsistent with
any other provision of this Agreement.  Nothing in this Agreement shall prohibit
the receipt by any Junior Representative or any Junior Priority Debt Party of
the required payments of principal, premium, interest, fees and other amounts
due under the Junior Priority Debt Documents so long as such receipt is not the
direct or indirect result of the exercise by a Junior Representative or any
Junior Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral.  In the event any Junior Representative or any
Junior Priority Debt Party becomes a judgment lien creditor in respect of Shared
Collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of Junior Priority Debt Obligations, such judgment lien shall be
subordinated to the Liens securing Senior Obligations on the same basis as the
other Liens securing the Junior Priority Debt Obligations are so subordinated to
such Liens securing Senior Obligations under this Agreement.  Nothing in this
Agreement shall impair or otherwise adversely affect any rights or remedies the
Senior Representatives or the Senior Secured Parties may have with respect to
the Senior Collateral.

 

--------------------------------------------------------------------------------


 

SECTION 13.06.        Gratuitous Bailee for Perfection.

 

(a)           Each Senior Representative acknowledges and agrees that if it
shall at any time hold a Lien securing any Senior Obligations on any Shared
Collateral that can be perfected by the possession or control of such Shared
Collateral or of any account in which such Shared Collateral is held, and if
such Shared Collateral or any such account is in fact in the possession or under
the control of such Senior Representative, or of agents or bailees of such
Person (such Shared Collateral being referred to herein as the “Pledged or
Controlled Collateral”), or if it shall at any time obtain any landlord waiver
or bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, the Designated Senior Representative shall also
hold such Pledged or Controlled Collateral, or take such actions with respect to
such landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Junior Representatives (such
bailment and agency being intended, among other things, to satisfy the
requirement of Sections 8-301(a)(2), 9-313(c), 9-104, 9-105, 9-106, and 9-107 of
the UCC), in each case solely for the purpose of perfecting the Liens granted
under the relevant Junior Priority Collateral Documents and subject to the terms
and conditions of this Section 5.06.

 

(b)           [Reserved].

 

(c)           Except as otherwise specifically provided herein, until the
Discharge of Senior Obligations has occurred, the Senior Representatives and the
Senior Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Junior Priority Collateral Documents did not exist.  The rights
of the Junior Representatives and the Junior Priority Debt Parties with respect
to the Pledged or Controlled Collateral shall at all times be subject to the
terms of this Agreement.

 

(d)           The Senior Representatives and the Senior Secured Parties shall
have no obligation whatsoever to the Junior Representatives or any Junior
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.06.  The duties or responsibilities of the
Senior Representatives under this Section 5.06 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.06 as sub-agent and gratuitous
bailee for the relevant Junior Representative for purposes of perfecting the
Lien held by such Junior Representative and delivering the Shared Collateral
upon a Discharge of Senior Obligations as set forth in Section 5.06(f).

 

(e)           The Senior Representatives shall not have by reason of the Junior
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of any Junior Representative or any Junior
Priority Debt Party, and each Junior Representative, for itself and on behalf of
each Junior Priority Debt Party under its Junior Priority Debt Facility, hereby
waives and releases the Senior Representatives from all

 

--------------------------------------------------------------------------------


 

claims and liabilities arising pursuant to the Senior Representatives’ roles
under this Section 5.06 as sub-agents and gratuitous bailees with respect to the
Shared Collateral.

 

(f)            Upon the Discharge of Senior Obligations, the Designated Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Junior Representative, to the extent that it is legally permitted
to do so, all Shared Collateral, including all proceeds thereof, held or
controlled by the Designated Senior Representative or any of its agents or
bailees, including the transfer of possession and control, as applicable, of the
Pledged or Controlled Collateral, together with any necessary endorsements and
notices to depositary banks, securities intermediaries and commodities
intermediaries, and to the extent that it is able to do so assign its rights
under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, or (B) direct and
deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct, (ii) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (iii) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Grantor that the Designated Junior Representative is entitled to
approve any awards granted in such proceeding.  The Borrowers and the other
Grantors shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify each Senior Representative for
loss or damage suffered by such Senior Representative as a result of such
transfer, except for loss or damage suffered by any such Person as a result of
its own willful misconduct, gross negligence or bad faith or the willful
misconduct, gross negligence or bad faith of a Representative (as determined by
a final non-appealable judgment of a court of competent jurisdiction).  The
Senior Representatives have no obligations to follow instructions from any
Junior Representative or any other Junior Priority Debt Party in contravention
of this Agreement.

 

(g)           None of the Senior Representatives nor any of the other Senior
Secured Parties shall be required to marshal any present or future collateral
security for any obligations of the Borrower or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

 

SECTION 13.07.        When Discharge of Senior Obligations is Deemed Not to Have
Occurred.  If, at any time substantially concurrently with or after the
Discharge of Senior Obligations has occurred, the Borrower or any other
Subsidiary Guarantor incurs any Senior Obligations (other than in respect of the
payment of indemnities surviving the Discharge of Senior Obligations), then such
Discharge of Senior Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and the applicable
agreement governing such Senior Obligations shall automatically be treated as a
Senior Debt Document for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Shared Collateral set forth

 

--------------------------------------------------------------------------------


 

herein and the agent, representative or trustee for the holders of such Senior
Obligations shall be a Senior Representative for all purposes of this
Agreement.  Upon receipt of notice of such incurrence (including the identity of
the new Senior Representative), each Junior Representative (including the
Designated Junior Representative) shall promptly (a) enter into such documents
and agreements (at the expense of the Borrower), including amendments or
supplements to this Agreement, as the Borrower or such new Senior Representative
shall reasonably request in writing in order to provide the new Senior
Representative the rights of a Senior Representative contemplated hereby,
(b) deliver to such Senior Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Junior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, and (c) notify any governmental authority involved in any
condemnation or similar proceeding involving a Grantor that the new Designated
Senior Representative is entitled to approve any awards granted in such
proceeding.

 

ARTICLE XIV

 

Insolvency or Liquidation Proceedings

 

SECTION 14.01.        Financing Issues.  Until the Discharge of Senior
Obligations has occurred, if the Borrower or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding any Senior Representative or any
Senior Secured Party shall desire to consent (or not object) to the sale, use or
lease of cash or other collateral or to consent (or not object) to the Borrower’
or any other Grantor’s obtaining financing (including, for the avoidance of
doubt, from any Senior Secured Party) under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then each Junior Representative, for itself and on behalf of each
Junior Priority Debt Party under its Junior Priority Debt Facility, agrees that
it will raise no objection to and will not otherwise contest such sale, use or
lease of such cash or other collateral or such DIP Financing and, except to the
extent permitted by Section 3.01(a) and Section 6.03, will not request adequate
protection or any other relief in connection therewith and, to the extent the
Liens securing any Senior Obligations are subordinated to or pari passu with
such DIP Financing, will subordinate (and will be deemed hereunder to have
subordinated) its Liens in the Shared Collateral to (x) such DIP Financing (and
all obligations relating thereto) on the same basis as the Liens securing the
Junior Priority Debt Obligations are so subordinated to the Liens securing the
Senior Obligations under this Agreement, (y) all adequate protection Liens
granted to the Senior Secured Parties, and (z) to any “carve-out” for
professional and United States Trustee fees or payment of any other amounts
agreed to by applicable Senior Secured Parties.  Each Junior Representative, for
itself and on behalf of each Junior Priority Debt Party under its Junior
Priority Debt Facility, further agrees that until the Discharge of Senior
Obligations has occurred, it will raise no (a) objection to (and will not
otherwise contest) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
made by any Senior

 

--------------------------------------------------------------------------------


 

Representative or any other Senior Secured Party, (b) objection to (and will not
otherwise contest) any lawful exercise by any Senior Secured Party of the right
to credit bid Senior Obligations at any sale in foreclosure of Senior Collateral
(including pursuant to Section 363(k) of the Bankruptcy Code or any similar
provision under the Bankruptcy Code or any other applicable law), (c) objection
to (and will not otherwise contest) any other request for judicial relief made
in any court by any Senior Secured Party relating to the lawful enforcement of
any Lien on Senior Collateral or (d) objection to (and will not otherwise
contest or oppose) any order relating to a sale or other disposition of assets
of any Grantor (including under Section 363 of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law) for which the Designated Senior
Representative has consented (or not objected) that provides, to the extent such
sale or other disposition is to be free and clear of Liens, that the Liens
securing the Senior Obligations and the Junior Priority Debt Obligations will
attach to the proceeds of the sale on the same basis of priority as the Liens on
the Shared Collateral securing the Senior Obligations rank to the Liens on the
Shared Collateral securing the Junior Priority Debt Obligations pursuant to this
Agreement; provided, however, that nothing in this Section 6.01 shall prohibit
any Junior Priority Debt Party from (a) subject to Section 6.05(b), exercising
its rights to vote in favor of or against a plan of reorganization,
(b) proposing a DIP Financing to any Grantor so long as such DIP Financing does
not “roll up” any pre-petition Junior Priority Debt Obligations or (c) objecting
to any provision in any DIP Financing relating, describing or requiring any
provision or content of a plan of reorganization.

 

SECTION 14.02.        Relief from the Automatic Stay.  Until the Discharge of
Senior Obligations has occurred, each Junior Representative, for itself and on
behalf of each Junior Priority Debt Party under its Junior Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, or support or join, directly or indirectly, any party in
doing or performing the same, in each case in respect of any Shared Collateral,
without the prior written consent of the Designated Senior Representative.

 

SECTION 14.03.        Adequate Protection.  Each Junior Representative, for
itself and on behalf of each Junior Priority Debt Party under its Junior
Priority Debt Facility, agrees that none of them shall (x) object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection in
any form, (b) any objection by any Senior Representative or any Senior Secured
Parties to any motion, relief, action or proceeding based on any claims by a
Senior Representative or Senior Secured Party of a lack of adequate protection
or (c) the allowance and/or payment of interest, fees, expenses or other amounts
of any Senior Representative or any other Senior Secured Party under
Section 506(b) or 506(c) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law or (y) request any form of adequate protection except as
permitted by the following sentence.  Notwithstanding anything contained in this
Section 6.03 or in Section 6.01, in any Insolvency or Liquidation Proceeding,
(i) if the Senior Secured Parties (or any subset thereof) are granted adequate
protection in the form of a Lien on additional or replacement collateral in
connection with any DIP Financing or use of cash collateral under Section 363 or
364 of the Bankruptcy Code or any similar provision of any other Bankruptcy Law
and/or a superpriority administrative claim, then each Junior Representative,
for itself and on behalf of

 

--------------------------------------------------------------------------------


 

each Junior Priority Debt Party under its Junior Priority Debt Facility, may
seek or request, without objection by any Senior Secured Party, adequate
protection in the form of (as applicable) a Lien on such additional or
replacement collateral and/or a superpriority administrative claim, which Lien
is subordinated to the Liens securing and granted as adequate protection for all
Senior Obligations and such DIP Financing (and all obligations relating thereto)
on the same basis as the other Liens securing the Junior Priority Debt
Obligations are so subordinated to the Liens securing Senior Obligations under
this Agreement and which superpriority claim is junior and subordinated to the
superpriority administrative claim granted as adequate protection to the Senior
Secured Parties; provided, that each Junior Priority Debt Representative shall
have irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code,
on behalf of itself and on behalf of each Junior Priority Debt Party under its
Junior Priority Debt Facility, in any stipulation and/or order granting such
adequate protection, that such junior superpriority claims may be paid under any
plan of reorganization in any combination of cash, debt, equity or other
property having a value on the effective date of such plan equal to the allowed
amount of such junior superpriority claims, and (ii) in the event any Junior
Representatives, for themselves and on behalf of the Junior Priority Debt
Parties under their Junior Priority Debt Facilities, seek or request adequate
protection and such adequate protection is granted in the form of a Lien on
additional or replacement collateral and/or a superpriority administrative
claim, then such Junior Representatives, for themselves and on behalf of each
Junior Priority Debt Party under their Junior Priority Debt Facilities, agree
that each Senior Representative shall also be entitled to seek without objection
from any Junior Priority Debt Party, a senior Lien on such additional or
replacement collateral as adequate protection for the Senior Obligations and/or
a superpriority administrative claim, and that any Lien on such additional or
replacement collateral granted as adequate protection for the Junior Priority
Debt Obligations shall be subordinated to the Liens on such collateral securing
the Senior Obligations and any such DIP Financing (and all obligations relating
thereto) and any other Liens granted to the Senior Secured Parties as adequate
protection on the same basis as the other Liens securing the Junior Priority
Debt Obligations are so subordinated to such Liens securing Senior Obligations
under this Agreement, and that any superpriority claim is junior and
subordinated to the superpriority administrative claim granted as adequate
protection to the Senior Secured Parties, and to the extent the Senior Secured
Parties are not granted such adequate protection in such form, any amounts
recovered by or distributed to any Junior Priority Debt Party pursuant to or as
a result of any Lien on such additional or replacement collateral and/or a
superpriority administrative claim so granted to the Junior Priority Debt
Parties shall be subject to Section 4.02.

 

SECTION 14.04.        Preference Issues.  If any Senior Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to disgorge,
turn over or otherwise pay any amount to the estate of either Borrower or any
other Grantor (or any trustee, receiver or similar Person therefor), because the
payment of such amount was declared to be or avoided as fraudulent or
preferential or otherwise under Chapter 5 of the Bankruptcy Code or otherwise,
in any respect or for any other reason, any amount (a “Recovery”), whether
received as proceeds of security, enforcement of any right of setoff,
recoupment, or otherwise, then the Senior Obligations shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the Senior Secured Parties shall be entitled to the benefits of
this Agreement until a Discharge of Senior Obligations with respect to all such
recovered

 

--------------------------------------------------------------------------------


 

amounts.  If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto.  Each Junior Representative, for itself
and on behalf of each Junior Priority Debt Party under its Junior Priority Debt
Facility, hereby agrees that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement
the Senior Debt Documents and/or Collateral Documents, as applicable.

 

SECTION 14.05.        Separate Grants of Security and Separate Classifications;
Plans of Reorganization.  Each Junior Representative, for itself and on behalf
of each Junior Priority Debt Party under its Junior Priority Debt Facility,
acknowledges and agrees that (a) the grants of Liens pursuant to the Senior
Collateral Documents and the Junior Priority Collateral Documents constitute
separate and distinct grants of Liens and (b) because of, among other things,
their differing rights in the Shared Collateral, the Junior Priority Debt
Obligations are fundamentally different from the Senior Obligations and must be
separately classified in any plan of reorganization or similar dispositive
restructuring plan proposed, confirmed or adopted in an Insolvency or
Liquidation Proceeding.  To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that any claims of
the Senior Secured Parties and the Junior Priority Debt Parties in respect of
the Shared Collateral constitute a single class of claims (rather than separate
classes of senior and junior secured claims), then each Junior Representative,
for itself and on behalf of each Junior Priority Debt Party under its Junior
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral (with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Junior Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees, and expenses (whether or not allowed or allowable) before any
distribution is made from the Shared Collateral in respect of the Junior
Priority Debt Obligations, with each Junior Representative, for itself and on
behalf of each Junior Priority Debt Party under its Junior Priority Debt
Facility, hereby acknowledging and agreeing to turn over to the Designated
Senior Representative amounts otherwise received or receivable by them from the
Shared Collateral to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Junior Priority Debt Parties.

 

(b)           Each Junior Priority Debt Party (whether in the capacity of a
secured creditor or an unsecured creditor in accordance with Section 506(a) of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law) shall
not propose, vote in favor of, or otherwise directly or indirectly support any
plan of reorganization or similar dispositive restructuring plan that is
inconsistent with the terms of this Agreement unless such plan is

 

--------------------------------------------------------------------------------


 

proposed or supported by the number of Senior Secured Parties required under
Section 1126(c) of the Bankruptcy Code or any similar provision or any other
Bankruptcy Law.

 

SECTION 14.06.        No Waivers of Rights of Senior Secured Parties.  Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any Senior Representative or any other Senior Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Junior Priority Debt Party, including the seeking by any Junior
Priority Debt Party of adequate protection or the asserting by any Junior
Priority Debt Party of any of its rights and remedies under the Junior Priority
Debt Documents or otherwise.

 

SECTION 14.07.        Application.  This Agreement, which the parties hereto
expressly acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective and enforceable before, during and after the commencement of any
Insolvency or Liquidation Proceeding.  The relative rights as to the Shared
Collateral and Proceeds thereof shall continue after the commencement of any
Insolvency or Liquidation Proceeding on the same basis as prior to the date of
the petition therefor, subject to any court order approving the financing of, or
use of cash collateral by, any Grantor.  All references herein to any Grantor
shall include such Grantor as a debtor-in-possession and any receiver or trustee
for such Grantor.

 

SECTION 14.08.        Other Matters.  To the extent that any Junior
Representative or any Junior Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Junior Representative, on behalf of itself and each Junior Priority Debt Party
under its Junior Priority Debt Facility, agrees not to assert any such rights
without the prior written consent of each Senior Representative, provided that
if requested by any Senior Representative, such Junior Representative shall
timely exercise such rights in the manner requested by such Senior
Representatives, including any rights to payments in respect of such rights.

 

SECTION 14.09.        506(c) Claims.  Until the Discharge of Senior Obligations
has occurred, each Junior Representative, on behalf of itself and each Junior
Priority Debt Party, agrees that it will not assert, support or enforce any
claim under Section 506(c) of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law or seek to recover any amounts that any Grantor may
obtain by virtue of any claim under Section 506(c) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law, in each case, for costs or
expenses of preserving or disposing of any Shared Collateral or otherwise, and
it will not accept the benefit of any such claims. Until the Discharge of Senior
Obligations has occurred, to the extent any Junior Priority Debt Party receives
any payments or consideration on account of or resulting from claims under
506(c) of the Bankruptcy Code or any similar provision of any other Bankruptcy
Law in violation of the immediately-preceding sentence, then such Junior
Priority Debt Party will turn over to the Designated Senior Representative such
amounts, even if such turnover has the effect of reducing the claim or recovery
of the Junior Priority Debt Parties.

 

--------------------------------------------------------------------------------


 

SECTION 14.10.        Reorganization Securities.  If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
both the Senior Obligations and the Junior Priority Debt Obligations, then, to
the extent the debt obligations distributed on account of the Senior Obligations
and on account of the Junior Priority Debt Obligations are secured by Liens upon
the same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

 

SECTION 14.11.        Section 1111(b) of the Bankruptcy Code.  Until the
Discharge of Senior Obligations has occurred, none of the Junior Representatives
nor any Junior Priority Debt Party shall seek to exercise any rights under
Section 1111(b) of the Bankruptcy Code or any similar provision under any
Bankruptcy Law. All rights of the Senior Secured Parties to exercise any rights
under Section 1111(b) of the Bankruptcy Code or any similar provision under any
Bankruptcy Law, if any, are reserved and unaltered by this Agreement.

 

ARTICLE XV

 

Reliance; etc.

 

SECTION 15.01.        Reliance.  The consent by the Senior Secured Parties to
the execution and delivery of the Junior Priority Debt Documents to which the
Senior Secured Parties have consented and all loans and other extensions of
credit made or deemed made on and after the effective date of this Agreement by
the Senior Secured Parties to the Borrower or any Subsidiary shall be deemed to
have been given and made in reliance upon this Agreement.  Each Junior
Representative, on behalf of itself and each Junior Priority Debt Party under
its Junior Priority Debt Facility, acknowledges that it and such Junior Priority
Debt Parties have, independently and without reliance on any Senior
Representative or other Senior Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the Junior Priority Debt Documents to which they are
party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decision in taking or not taking any action under the Junior Priority Debt
Documents or this Agreement.

 

SECTION 15.02.        No Warranties or Liability.  Each Junior Representative,
on behalf of itself and each Junior Priority Debt Party under its Junior
Priority Debt Facility, acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon.  The Senior Secured Parties will be entitled
to manage and supervise their respective loans and extensions of credit under
the Senior Debt Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the Senior Secured Parties may
manage their loans and extensions of credit without regard to any rights or
interests

 

--------------------------------------------------------------------------------


 

that the Junior Representatives and the Junior Priority Debt Parties have in the
Shared Collateral or otherwise, except as otherwise provided in this Agreement. 
Neither any Senior Representative nor any other Senior Secured Party shall have
any duty to any Junior Representative or Junior Priority Debt Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreement with the
Borrower or any Subsidiary (including the Junior Priority Debt Documents),
regardless of any knowledge thereof that they may have or be charged with. 
Except as expressly set forth in this Agreement, the Senior Representatives, the
Senior Secured Parties, the Junior Representatives and the Junior Priority Debt
Parties have not otherwise made to each other, nor do they hereby make to each
other, any warranties, express or implied, nor do they assume any liability to
each other with respect to (a) the enforceability, validity, value or
collectability of any of the Senior Obligations, the Junior Priority Debt
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) any Grantor’s title to or right to transfer
any of the Shared Collateral or (c) any other matter except as expressly set
forth in this Agreement.

 

SECTION 15.03.        Obligations Unconditional.  All rights, interests,
agreements and obligations of the Senior Representatives, the Senior Secured
Parties, the Junior Representatives and the Junior Priority Debt Parties
hereunder shall remain in full force and effect irrespective of:

 

(a)           any lack of validity or enforceability of any Senior Debt Document
or any Junior Priority Debt Document;

 

(b)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Junior Priority Debt
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Senior Debt Document or of the terms of any Junior Priority
Debt Document;

 

(c)           any exchange of any security interest in any Shared Collateral or
any other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Priority Debt Obligations or any guarantee thereof;

 

(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrower or any other Grantor; or

 

(e)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) the Borrower or any other Grantor in
respect of the Senior Obligations or (ii) any Junior Representative or Junior
Priority Debt Party in respect of this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE XVI

 

Miscellaneous

 

SECTION 16.01.        Conflicts.  Subject to Section 8.23, in the event of any
conflict between the provisions of this Agreement and the provisions of any
Senior Debt Document or any Junior Priority Debt Document, the provisions of
this Agreement shall govern.  Notwithstanding the foregoing, the relative rights
and obligations of the Senior Representatives and the Senior Secured Parties (as
amongst themselves) with respect to any Senior Collateral shall be governed by
the terms of the First Lien Intercreditor Agreement and in the event of any
conflict between the First Lien Intercreditor Agreement and this Agreement, the
provisions of the First Lien Intercreditor Agreement shall control.

 

SECTION 16.02.        Continuing Nature of this Agreement; Severability. 
Subject to Section 5.07 and Section 6.04, this Agreement shall continue to be
effective until the Discharge of Senior Obligations shall have occurred.  This
is a continuing agreement of Lien subordination, and the Senior Secured Parties
may continue, at any time and without notice to the Junior Representatives or
any Junior Priority Debt Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Borrower or any
Subsidiary constituting Senior Obligations in reliance hereon.  The terms of
this Agreement shall survive and continue in full force and effect in any
Insolvency or Liquidation Proceeding.  Any provision of this Agreement that is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 16.03.        Amendments; Waivers.

 

(a)           No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the parties hereto are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be amended or
modified or any provision waived except pursuant to an instrument in writing
signed by each

 

--------------------------------------------------------------------------------


 

Representative (in each case, acting in accordance with the documents governing
the applicable Debt Facility) and the Borrower (or any successor  Borrower under
the First Lien Credit Agreement); provided that (x) the Designated Senior
Representative may, without the written consent of any other Secured Party,
agree to modifications of this Agreement solely for the purpose of securing
additional extensions of credit (including pursuant to the First Lien Credit
Agreement or any Refinancing or extension thereof) and adding new creditors as
“Secured Parties” and “Senior Secured Parties” hereunder, so long as such
extensions (and resulting additions) do not otherwise give rise to a violation
of the express terms of the First Lien Credit Agreement or any other Senior Debt
Documents or the Junior Priority Debt Document and (y) additional Grantors may
be added as parties hereto in accordance with the provisions of Section 8.07.
Any such amendment, supplement or waiver shall be in writing and shall be
binding upon the Senior Secured Parties and the Junior Priority Debt Parties and
their respective successors and assigns.  Each waiver of the terms of this
Agreement, if any, shall be a waiver only with respect to the specific instance
involved and shall not impair the rights of the parties making such waiver or
the obligations of the other parties to such party in any other respect or at
any other time.

 

(c)           Notwithstanding the foregoing, without the consent of any Secured
Party, any Representative may become a party hereto by execution and delivery of
a Representatives Supplement in accordance with Section 8.09 of this Agreement
and upon such execution and delivery, such Representative and the Secured
Parties and Senior Obligations or Junior Priority Debt Obligations of the Debt
Facility for which such Representative is acting shall be subject to the terms
hereof.

 

SECTION 16.04.        Information Concerning the Financial Condition of the
Borrower and the Subsidiaries. The Senior Representatives, the Senior Secured
Parties, the Junior Representatives and the Junior Priority Debt Parties shall
each be responsible for keeping themselves informed of (a) the financial
condition of the Borrower and the Subsidiaries and all endorsers or guarantors
of the Senior Obligations or the Junior Priority Debt Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Junior Priority Debt Obligations. The Senior Representatives,
the Senior Secured Parties, the Junior Representatives and the Junior Priority
Debt Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Junior Representative or any Junior Priority Debt
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any other party, it shall be under no obligation
to (i) make, and the Senior Representatives, the Senior Secured Parties, the
Junior Representatives and the Junior Priority Debt Parties shall not make or be
deemed to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (ii) provide any additional information or
to provide any such information on any subsequent occasion, (iii) undertake any
investigation or (iv) disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

--------------------------------------------------------------------------------


 

SECTION 16.05.        Subrogation.  Subject to the Discharge of Senior
Obligations, with respect to the value of any payments or distributions in cash,
or other assets that the Junior Priority Debt Parties or any Junior
Representative pays over to the Designated Senior Representative or any of the
other Senior Secured Parties under the terms of this Agreement, the Junior
Priority Debt Parties and each Junior Representative shall be subrogated to the
rights of each Senior Representative and such other Senior Secured Parties;
provided that each Junior Representative, on behalf of itself and each Junior
Priority Debt Party under its Junior Priority Debt Facility, hereby agrees not
to assert any rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Senior Obligations has occurred.  Each Grantor
acknowledges and agrees that the value of any payments or distributions in cash
or other assets received by any Junior Representative or the other Junior
Priority Debt Party and paid over to the Designated Senior Representative or the
other Senior Secured Parties pursuant to, and applied in accordance with, this
Agreement, shall not relieve or reduce any of the Obligations owed by any
Grantor under the Junior Priority Debt Documents.

 

SECTION 16.06.        Application of Payments.  Except as otherwise provided
herein, all payments received by the Senior Secured Parties may be applied,
reversed and reapplied, in whole or in part, to such part of the Senior
Obligations as the Senior Secured Parties, in their sole discretion, deem
appropriate, consistent with the terms of the Senior Debt Documents.  Except as
otherwise provided herein, each Junior Representative, on behalf of itself and
each Junior Priority Debt Party under its Junior Priority Debt Facility, assents
to any such extension or postponement of the time of payment of the Senior
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security that may at
any time secure any part of the Senior Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

 

SECTION 16.07.        Additional Grantors.  The Borrowers agree that, if any
Subsidiary shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex I. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Junior Representative and the Designated Senior Representative.
The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

SECTION 16.08.        [Reserved].

 

SECTION 16.09.        Additional Debt Facilities.  To the extent, but only to
the extent, permitted by the provisions of the then extant Senior Debt Documents
and the Junior Priority Debt Documents and this Agreement, the Borrower may
incur or issue and sell one or more series or classes of Junior Priority Debt
and one or more series or classes of Additional Senior Debt.  Any such
additional class or series of Junior Priority Debt (the “Junior Priority
Class Debt”) may be secured by a junior priority, subordinated Lien on Shared
Collateral, in each case under and pursuant to the relevant Junior Priority
Collateral Documents for such Junior Priority

 

--------------------------------------------------------------------------------


 

Class Debt, if and subject to the condition that the Representative of any such
Junior Priority Class Debt (each, a “Junior Priority Class Debt
Representative”), acting on behalf of the holders of such Junior Priority
Class Debt (such Representative and holders in respect of any Junior Priority
Class Debt being referred to as the “Junior Priority Class Debt Parties”),
becomes a party to this Agreement by satisfying conditions (i) through (iii), as
applicable, in this Section 8.09.  Any such additional class or series of Senior
Facilities (the “Senior Class Debt”; and the Senior Class Debt and Junior
Priority Class Debt, collectively, the “Class Debt”) may be secured by a senior
Lien on Shared Collateral, in each case under and pursuant to the Senior
Collateral Documents, if and subject to the condition that the Representative of
any such Senior Class Debt (each, a “Senior Class Debt Representative”; and the
Senior Class Debt Representatives and Junior Priority Class Debt
Representatives, collectively, the “Class Debt Representatives”), acting on
behalf of the holders of such Senior Class Debt (such Representative and holders
in respect of any such Senior Class Debt being referred to as the “Senior
Class Debt Parties”; and the Senior Class Debt Parties and Junior Priority
Class Debt Parties, collectively, the “Class Debt Parties”), becomes a party to
this Agreement by satisfying the conditions set forth in clauses (i) through
(iii), as applicable, in this Section 8.09.  In order for a Class Debt
Representative to become a party to this Agreement:

 

(i)        such Class Debt Representative shall have executed and delivered a
Representatives Supplement substantially in the form of Annex II (if such
Representative is a Junior Priority Class Debt Representative) or Annex III (if
such Representative is a Senior Class Debt Representative) (with such changes as
may be reasonably approved by the Designated Senior Representative and such
Class Debt Representative) pursuant to which it becomes a Representative
hereunder, and the Class Debt in respect of which such Class Debt Representative
is the Representative and the related Class Debt Parties become subject hereto
and bound hereby;

 

(ii)       the Borrower shall have delivered to the Designated Senior
Representative and Designated Junior Representative a certificate of an
appropriate officer (an “Officer’s Certificate”) stating that the conditions set
forth in this Section 8.09 are satisfied with respect to such Class Debt and, if
requested, true and complete copies of each of the Junior Priority Debt
Documents or Senior Debt Documents, as applicable, relating to such Class Debt,
certified as being true and correct by a Responsible Officer of the Borrower;
and

 

(iii)      the Junior Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.

 

SECTION 16.10.        Consent to Jurisdiction; Waivers.  Each party hereto
irrevocably and unconditionally:

 

(a)           submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States

 

--------------------------------------------------------------------------------


 

District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement and the Collateral Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement and/or the Collateral Documents shall affect any right
that any Representative may otherwise have to bring any action or proceeding
relating to any Senior Debt Document against any Guarantor or its respective
properties in the courts of any jurisdiction;

 

(b)           waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement
and/or the Collateral Documents in any court referred to in paragraph (a) of
this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court;

 

(c)           consents to service of process in the manner provided for notices
in Section 8.11 and nothing in this Agreement will affect the right of any other
party hereto (or any Secured Party) to effect service of process in any other
manner permitted by law;

 

(d)           as it relates to any Grantor, such Grantor designates, appoints
and empowers the Borrower as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents that may be
served in any such action or proceeding and the Borrower hereby accepts such
designation and appointment; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have against another party hereto or any other Representative or Secured
Party to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

 

SECTION 16.11.        Notices.  All notices, requests, demands and other
communications provided for or permitted hereunder shall be in writing and shall
be sent:(i)        if to the Borrower or any Grantor, to the appropriate
Borrower, at its address specified in Section 10.02 of the First Lien Credit
Agreement;

 

(ii)     if to the Initial Junior Representative to it at the address specified
for the [        ] Agent in Section [        ] of the Junior Lien [        ];

 

(iii)    if to the Initial Senior Representative, to it at the address specified
for the First Lien Collateral Agent in Section 10.02 of the First Lien Credit
Agreement;

 

--------------------------------------------------------------------------------


 

(iv)    if to any other Representative, to it at the address specified by it in
the Representatives Supplement delivered by it pursuant to Section 8.09.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed).  For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.  As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

 

SECTION 16.12.        Further Assurances.  Each Senior Representative, on behalf
of itself and each Senior Secured Party under the Senior Facility for which it
is acting, each Junior Representative, on behalf of itself and each Junior
Priority Debt Party under the Junior Priority Debt Facility for which it is
acting, and the Borrower, on behalf of itself and the Grantors, agrees that it
will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

 

SECTION 16.13.        GOVERNING LAW; WAIVER OF JURY TRIAL.  (a) This Agreement
shall be construed in accordance with and governed by the laws of the State of
New York.

 

(b)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

 

SECTION 16.14.        Binding on Successors and Assigns. This Agreement shall be
binding upon the Senior Representatives, the Senior Secured Parties, the Junior
Representatives, the Junior Priority Debt Parties, the Borrower, the other
Grantors party hereto and their permitted respective successors and assigns.

 

--------------------------------------------------------------------------------


 

SECTION 16.15.        Section Titles.  The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement.

 

SECTION 16.16.        Counterparts. This Agreement may be executed in one or
more counterparts, including by means of facsimile, each of which shall be an
original and all of which shall together constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

 

SECTION 16.17.        Authorization.  By its signature, each party to this
Agreement represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement.  The Designated Junior Representative, in
its capacity as the Initial Junior Representative, represents and warrants that
this Agreement is binding upon the Initial Junior Priority Debt Parties.

 

SECTION 16.18.        No Third Party Beneficiaries; Successors and Assigns.  The
lien priorities set forth in this Agreement and the rights and benefits
hereunder in respect of such lien priorities shall inure solely to the benefit
of the Senior Representatives, the Senior Secured Parties, the Junior
Representatives and the Junior Priority Debt Parties, and their respective
permitted successors and assigns, and no other Person (including the Grantors,
or any trustee, receiver, debtor-in-possession or bankruptcy estate in a
bankruptcy or like proceeding) shall have or be entitled to assert such rights
(other than any provision hereof expressly preserving any right of, or directly
affecting, the Borrower or any other Grantor under this Agreement or any Senior
Debt Document or Junior Priority Debt Document).

 

SECTION 16.19.        Effectiveness.  This Agreement shall become effective when
executed and delivered by the parties hereto.

 

SECTION 16.20.        Representatives.  It is understood and agreed that (a) the
Initial Senior Representative is entering into this Agreement in its capacity as
administrative agent and collateral agent under the First Lien Credit Agreement
and the provisions of Article IX of the First Lien Credit Agreement applicable
to the Agents (as defined therein) thereunder shall also apply to the Initial
Senior Representative hereunder and (b) Initial Junior Representative is
entering into this Agreement in its capacity as administrative agent and
collateral agent under the Junior Lien [        ] and the provisions of
[        ] of such agreement applicable to the Agents (as defined therein)
thereunder shall also apply to the Initial Junior Representative solely in its
capacity as the Initial Junior Representative hereunder.

 

SECTION 16.21.        Relative Rights.  Notwithstanding anything in this
Agreement to the contrary (except to the extent contemplated by Section 5.01(a),
5.01(d) or 5.04(b)), nothing in this Agreement is intended to or will (a) amend,
waive or otherwise modify the provisions of any Senior Debt Document or any
Junior Priority Debt Documents, or permit the Borrower or any Grantor to take
any action, or fail to take any action, to the extent such action or failure
would otherwise constitute a breach of, or default under any Senior Debt
Document or any Junior Priority Debt Documents, (b) change the relative
priorities of the Senior Obligations

 

--------------------------------------------------------------------------------


 

or the Liens granted under the Senior Collateral Documents on the Shared
Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties or
(d) obligate the Borrower or any Grantor to take any action, or fail to take any
action, that would otherwise constitute a breach of, or default under any Senior
Debt Document or any Junior Priority Debt Document.

 

SECTION 16.22.        Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

SECTION 16.23.        Additional Intercreditor Agreements.  Each party hereto
agrees that the Senior Secured Parties and/or the Senior Representatives (as
among themselves) and the Junior Priority Debt Parties and/or the Junior
Representatives (as among themselves) may each enter into the First Lien
Intercreditor Agreement and/or any other intercreditor agreement governing the
rights, benefits and privileges as among the Senior Class Debt Parties or the
Junior Priority Debt Parties, as the case may be, in respect of the Collateral,
this Agreement and the other Senior Collateral Documents or Junior Priority
Collateral Documents, as the case may be, including as to application of
Proceeds of the Collateral, voting rights, control of the Collateral and waivers
with respect to the Collateral, in each case so long as the terms thereof do not
violate or conflict with the provisions of this Agreement or the other Senior
Debt Documents or Junior Priority Debt Documents, as the case may be (or unless
the applicable Senior Class Debt Parties or Junior Priority Debt Parties
otherwise authorize their applicable Representative to enter into any such
intercreditor arrangement).

 

SECTION 16.24.        Junior Priority Debt Parties.  Notwithstanding anything to
the contrary in this Agreement, it is understood and agreed that this Agreement
only applies to the Junior Priority Debt Parties in their capacities as holders
of the Junior Priority Debt Obligations.  Without limiting the foregoing, this
Agreement does not restrict or apply to the Junior Priority Debt Parties in
their capacities as holders of any Indebtedness or other obligations of the
Grantors other than the Junior Priority Debt Obligations, or in their capacities
as holders of equity interests of the Grantors.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A., as Initial Senior Representative

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[        ]

 

as Initial Junior Representative

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

WYNDHAM DESTINATIONS, INC.,

 

as the Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[·],

 

 

as a Grantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SUPPLEMENT NO.    dated as of     , (the “Supplement”)to the JUNIOR
INTERCREDITOR AGREEMENT dated as of [             ], 20[  ] (the “Junior
Intercreditor Agreement”), among Wyndham Destinations, Inc. (the “Borrower”),
the other Grantors from time to time party hereto and Bank of America, N.A., as
administrative agent and collateral agent under the First Lien Credit Agreement,
as the Designated Senior Representative, [        ], as the Designated Junior
Representative, and the additional Representatives from time to time a party
thereto.

 

A.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Junior Intercreditor
Agreement.

 

B.            The Grantors have entered into the Junior Intercreditor
Agreement.  Pursuant to the First Lien Credit Agreement, certain Additional
Senior Debt Documents and certain Junior Priority Debt Documents, certain newly
acquired or organized Subsidiaries of the Borrower are required to enter into
the Junior Intercreditor Agreement.  Section 8.07 of the Junior Intercreditor
Agreement provides that such Subsidiaries may become party to the Junior
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement.  The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the First Lien Credit
Agreement, the Junior Priority Debt Documents and Additional Senior Debt
Documents.

 

Accordingly, the Designated Senior Representative, the Junior Priority
Class Debt Representative and the New Grantor agree as follows:

 

SECTION 1.  In accordance with Section 8.07 of the Junior Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Junior Intercreditor Agreement with the same force and effect as if originally
named therein as a Grantor, and the New Grantor hereby agrees to all the terms
and provisions of the Junior Intercreditor Agreement applicable to it as a
Grantor thereunder.  Each reference to a “Grantor” in the Junior Intercreditor
Agreement shall be deemed to include the New Grantor.  The Junior Intercreditor
Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative, the Junior Priority Class Debt Representative and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity.

 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Designated
Senior Representative and the Junior Priority Class Debt Representative shall
have received a counterpart of this Supplement that bears the signature of the
New Grantor.  Delivery of an executed signature page

 

--------------------------------------------------------------------------------


 

to this Supplement by facsimile transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Junior Intercreditor
Agreement shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Junior Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Intercreditor Agreement.  All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the Junior Intercreditor Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Junior Intercreditor Agreement as of
the day and year first above written.

 

 

[NAME OF NEW SUBSIDIARY

 

GRANTOR],

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

Acknowledged by:

 

 

 

BANK OF AMERICA, N.A.,

 

as Initial Senior Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[                  ], as [Initial Junior Representative],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX II

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [        ] dated as of [      ], 20[  ]
to the JUNIOR INTERCREDITOR AGREEMENT dated as of [             ], 20[_] (the
“Junior Intercreditor Agreement”), among Wyndham Destinations, Inc. (the
“Borrower”), the other Grantors from time to time party hereto and Bank of
America, N.A., as First Lien Collateral Agent under the First Lien Credit
Agreement and as Initial Senior Representative under the Junior Intercreditor
Agreement, [        ], as Initial Junior Representative, and the additional
Representatives from time to time a party thereto.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Junior Intercreditor
Agreement.

 

B.            As a condition to the ability of the Borrower to incur Junior
Priority Debt and to secure such Junior Priority Class Debt with the Junior
Priority Lien and to have such Junior Priority Class Debt guaranteed by the
Grantors on a subordinated basis, in each case under and pursuant to the Junior
Priority Collateral Documents, the Junior Priority Class Debt Representative in
respect of such Junior Priority Class Debt is required to become a
Representative under, and such Junior Priority Class Debt and the Junior
Priority Class Debt Parties in respect thereof are required to become subject to
and bound by, the Junior Intercreditor Agreement.  Section 8.09 of the Junior
Intercreditor Agreement provides that such Junior Priority Class Debt
Representative may become a Representative under, and such Junior Priority
Class Debt and such Junior Priority Class Debt Parties may become subject to and
bound by, the Junior Intercreditor Agreement, pursuant to the execution and
delivery by the Junior Priority Class Debt Representative of an instrument in
the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Junior Intercreditor Agreement.  The
undersigned Junior Priority Class Debt Representative (the “New Representative”)
is executing this Representative Supplement in accordance with the requirements
of the Senior Debt Documents and the Junior Priority Debt Documents.

 

Accordingly, the Initial Senior Representative and the New Representative agree
as follows:

 

SECTION 1.  In accordance with Section 8.09 of the Junior Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Junior Priority Class Debt and Junior
Priority Class Debt Parties become subject to and bound by, the Junior
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Junior Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Junior
Intercreditor Agreement applicable to it as a Junior Representative and to the
Junior Priority Class Debt Parties that it represents as Junior Priority Debt
Parties.  Each reference to a “Representative” or “Junior Representative” in the
Junior Intercreditor Agreement shall be deemed to include the New
Representative.  The Junior Intercreditor Agreement is hereby incorporated
herein by reference.

 

--------------------------------------------------------------------------------


 

SECTION 2.  The New Representative represents and warrants to the Initial Senior
Representative and the other Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee] under [describe new debt facility], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Junior Priority Debt
Documents relating to such Junior Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Junior Priority Class Debt
Parties in respect of such Junior Priority Class Debt will be subject to and
bound by the provisions of the Junior Intercreditor Agreement as Junior Priority
Debt Parties.

 

SECTION 3.  This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Representative Supplement shall become
effective when each of the Initial Senior Representative and the Junior Priority
Class Debt Representative shall have received a counterpart of this
Representative Supplement that bears the signature of the New Representative. 
Delivery of an executed signature page to this Representative Supplement by
facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Representative Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Junior Intercreditor
Agreement shall remain in full force and effect.

 

SECTION 5.  THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Intercreditor Agreement shall not in any way be
affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Intercreditor Agreement.  All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Initial Senior Representative
have duly executed this Representative Supplement to the Junior Intercreditor
Agreement as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE],

 

as [                 ] for the holders of [                                  ]

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

attention of:

 

 

 

 

 

Telecopy:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Initial Senior Representative

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Address for notices:

 

 

 

 

 

 

attention of:

 

 

 

 

 

Telecopy:

 

 

 

 

 

BANK OF AMERICA, N.A., as Initial Senior Representative

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

THE GRANTORS

 

LISTED ON SCHEDULE I HERETO

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule I to the
Representative Supplement to the
Junior Intercreditor Agreement

 

Grantors

 

 

 

Name

 

Jurisdiction of 
Formation

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

4.

 

 

 

 

5.

 

 

 

 

6.

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX III

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [  ] dated as of [      ], 20[  ] to the
JUNIOR INTERCREDITOR AGREEMENT dated as of [             ], 20[_] (the “Junior
Intercreditor Agreement”), among Wyndham Destinations, Inc. (the “Borrower”),
the other Grantors from time to time party hereto and Bank of America, N.A., as
First Lien Collateral Agent under the First Lien Credit Agreement and as Initial
Senior Representative under the Junior Intercreditor Agreement, [        ], as
Initial Junior Representative, and the additional Representatives from time to
time a party thereto.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Junior Intercreditor
Agreement.

 

B.            As a condition to the ability of the Borrower to incur Senior
Class Debt after the date of the Junior Intercreditor Agreement and to secure
such Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents, the Senior Class Debt Representative in respect
of such Senior Class Debt is required to become a Representative under, and such
Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the Junior Intercreditor Agreement. 
Section 8.09 of the Junior Intercreditor Agreement provides that such Senior
Class Debt Representative may become a Representative under, and such Senior
Class Debt and such Senior Class Debt Parties may become subject to and bound
by, the Junior Intercreditor Agreement, pursuant to the execution and delivery
by the Senior Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the Junior Intercreditor Agreement.  The undersigned Senior
Class Debt Representative (the “New Representative”) is executing this
Representative Supplement in accordance with the requirements of the Senior Debt
Documents and the Junior Priority Debt Documents.

 

Accordingly, the Initial Senior Representative, the Junior Priority Class Debt
Representative and the New Representative agree as follows:

 

SECTION 1.  In accordance with Section 8.09 of the Junior Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Junior Intercreditor Agreement with
the same force and effect as if the New Representative had originally been named
therein as a Representative, and the New Representative, on behalf of itself and
such Senior Class Debt Parties, hereby agrees to all the terms and provisions of
the Junior Intercreditor Agreement applicable to it as a Senior Representative
and to the Senior Class Debt Parties that it represents as Senior Class Debt
Parties.  Each reference to a “Representative” or “Senior Representative” in the
Junior Intercreditor Agreement shall be deemed to include the New
Representative.  The Junior Intercreditor Agreement is hereby incorporated
herein by reference.

 

--------------------------------------------------------------------------------


 

SECTION 2.  The New Representative represents and warrants to the Initial Senior
Representative, the Junior Priority Class Debt Representative and the other
Secured Parties that (i) it has full power and authority to enter into this
Representative Supplement, in its capacity as [agent] [trustee] under [describe
new debt facility], (ii) this Representative Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Junior Intercreditor Agreement as Senior
Secured Parties.

 

SECTION 3.  This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Representative Supplement shall become
effective when each of the Initial Senior Representative and the Junior Priority
Class Debt Representative shall have received a counterpart of this
Representative Supplement that bears the signature of the New Representative. 
Delivery of an executed signature page to this Representative Supplement by
facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Representative Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Junior Intercreditor
Agreement shall remain in full force and effect.

 

SECTION 5.  THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Intercreditor Agreement shall not in any way be
affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Intercreditor Agreement.  All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Initial Senior Representative
have duly executed this Representative Supplement to the Junior Intercreditor
Agreement as of the day and year first above written.

 

 

WYNDHAM DESTINATIONS, INC.,

 

    as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[·].,

 

    as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

 

[                                 ],

 

as Junior Priority Class Debt Representative,

 

 

 

 

 

[NAME OF NEW REPRESENTATIVE],

 

as [                   ] for the holders of
[                                  ],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule I to the
Representative Supplement to the
Junior Intercreditor Agreement

 

Grantors

 

 

 

Name

 

Jurisdiction of 
Formation

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

4.

 

 

 

 

5.

 

 

 

 

6.

 

 

 

 

 

D-2-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF]
GUARANTY

 

(Attached)

 

G-1

--------------------------------------------------------------------------------


 

 

 

GUARANTY

 


dated as of

 


May 31, 2018

 

among

 

CERTAIN SUBSIDIARIES OF

WYNDHAM DESTINATIONS, INC.
IDENTIFIED HEREIN,

as Guarantors

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

SECTION 1.01.

Credit Agreement

3

SECTION 1.02.

Other Defined Terms

3

 

 

 

ARTICLE II

 

 

 

 

 

GUARANTY

 

 

 

 

 

SECTION 2.01.

Guaranty and Keepwell

4

SECTION 2.02.

Guaranty of Payment

5

SECTION 2.03.

No Limitations

5

SECTION 2.04.

Reinstatement

6

SECTION 2.05.

Agreement To Pay; Subrogation

6

SECTION 2.06.

Information

6

SECTION 2.07.

Representations and Warranties

7

SECTION 2.08.

No Setoff or Deductions; Taxes; Payments

7

 

 

 

ARTICLE III

 

 

 

 

 

SUBROGATION AND SUBORDINATION

 

 

 

SECTION 3.01.

Contribution and Subrogation

7

SECTION 3.02.

Subordination

7

 

 

 

ARTICLE IV

 

 

 

 

 

MISCELLANEOUS

 

 

 

SECTION 4.01.

Notices

8

SECTION 4.02.

Waivers; Amendment

8

SECTION 4.03.

Administrative Agent’s Fees and Expenses, Indemnification

8

SECTION 4.04.

Successors and Assigns

9

SECTION 4.05.

Survival of Agreement

9

SECTION 4.06.

Counterparts; Effectiveness; Several Agreement

9

SECTION 4.07.

Severability

10

SECTION 4.08.

Right of Set-Off

10

SECTION 4.09.

Governing Law; Jurisdiction; Service of Process

10

SECTION 4.10.

WAIVER OF JURY TRIAL

11

SECTION 4.11.

Headings

12

SECTION 4.12.

Guarantee Absolute

12

SECTION 4.13.

Termination or Release

12

SECTION 4.14.

Additional Guarantors

12

SECTION 4.15.

Excluded Swap Obligations Limitation

13

 

--------------------------------------------------------------------------------


 

Exhibits

 

EXHIBIT I

Form of Guaranty Supplement

 

 

2

--------------------------------------------------------------------------------


 

GUARANTY

 

GUARANTY dated as of May 31, 2018 (this “Agreement”), among certain Subsidiaries
of Wyndham Destinations, Inc. (the “Borrower”) from time to time party hereto
and Bank of America, N.A. (“Bank of America”), as administrative agent (in such
capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) for the benefit of the Secured Parties.

 

Reference is made to that certain Credit Agreement dated as of the date hereof
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Bank of
America, as Administrative Agent and collateral agent (in such capacity, and
together with its successors and permitted assigns, the “Collateral Agent”),
each Lender from time to time party thereto and the other Persons party
thereto.  The Lenders have agreed to extend credit to the Borrower and the L/C
Issuers have agreed to issue Letters of Credit, in each case subject to the
terms and conditions set forth in the Credit Agreement, and the Cash Management
Banks and the Hedge Banks may from time to time extend credit to the Borrower
and its Subsidiaries in the form of Cash Management Obligations and obligations
under the Secured Hedge Agreements, respectively.  The obligations of the
Lenders to extend such credit, the L/C Issuers to issue Letters of Credit and of
the Cash Management Banks and the Hedge Banks to enter into the Cash Management
Obligations and the Secured Hedge Agreements, respectively are conditioned upon,
among other things, the execution and delivery of this Agreement.  Each
Guarantor is an Affiliate of the Borrower and will derive substantial benefits
from the extension of credit to the Borrower pursuant to the Credit Agreement
and is willing to execute and deliver this Agreement in order to induce the
Lenders to extend such credit, the L/C Issuers to issue Letters of Credit, and
the Cash Management Banks and the Hedge Banks to enter into the Cash Management
Obligations and the Secured Hedge Agreements, respectively.

 

Accordingly, the parties hereto agree as follows:

 

DEFINITIONS

 

Credit Agreement.

 

Capitalized terms used in this Agreement and not otherwise defined herein have
the meanings specified in the Credit Agreement.

 

The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.

 

Other Defined Terms.  As used in this Agreement, the following terms have the
meanings specified below:

 

“Agreement” means this Guaranty.

 

3

--------------------------------------------------------------------------------


 

“Claiming Party” has the meaning assigned to such term in Section 3.01.

 

“Contributing Party” has the meaning assigned to such term in Section 3.01.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Guarantor” means each Restricted Subsidiary of the Borrower that becomes a
party to this Agreement on and after the Closing Date; provided that if any such
Guarantor is released from its obligations hereunder as provided in
Section 4.13, such Person shall cease to be a Guarantor hereunder effective
immediately upon such release.

 

“Guaranty Supplement” means an instrument in the form of Exhibit I hereto.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

GUARANTY

 

Guaranty and Keepwell.

 

Each Guarantor absolutely, irrevocably and unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Obligations.  Each
of the Guarantors further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation.  Each of the Guarantors waives presentment to, demand
of payment from and protest to the Borrower or any other Guarantor of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.01(b) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.01(b), or
otherwise under this Agreement, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 2.01(b) shall
remain in full force and effect until the termination of this Agreement in
accordance with Section 4.13.  Each Qualified ECP Guarantor intends that this
Section 2.01(b) constitute, and this Section 2.01(b) shall be deemed to

 

4

--------------------------------------------------------------------------------


 

constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

Guaranty of Payment.  Each of the Guarantors further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any security held for the payment of the
Obligations, or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other Person.

 

No Limitations.

 

Except for the limitations set forth in Section 2.03(c), the termination of a
Guarantor’s obligations hereunder as expressly provided in Section 4.13 and
except as provided in the definition of Obligations with respect to Excluded
Swap Obligations, the obligations of each Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense (other than a defense of full payment or
performance) or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations, or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (and, to the fullest extent permitted by applicable Law, each
Guarantor hereby waives any defense relating to) (i) the failure of the
Administrative Agent, the Collateral Agent or any other Secured Party to assert
any claim or demand or to enforce any right or remedy under the provisions of
any Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) the release, non-perfection, impairment, exchange or
substitution of any security held by the Administrative Agent, the Collateral
Agent or any other Secured Party for the Obligations; (iv) any default, failure
or delay, willful or otherwise, in the performance of the Obligations; or
(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Obligations).  Each Guarantor expressly authorizes the Secured
Parties to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other Guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

 

To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other
Guarantor or the unenforceability of the Obligations, or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Guarantor, other than the payment in full in cash of all the
Obligations.  The Administrative Agent, the Collateral Agent and the other
Secured Parties may in accordance with the terms of the Collateral Documents, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial

 

5

--------------------------------------------------------------------------------


 

sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Guarantor or exercise any other right or remedy
available to them against the Borrower or any other Guarantor, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been paid in full in cash.  To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower or any other
Guarantor, as the case may be, or any security.

 

Each Guarantor, and by its acceptance of this Agreement, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Agreement and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Agreement and the Obligations of each Guarantor hereunder. 
To effectuate the foregoing intention, the Administrative Agent, the other
Secured Parties and the Guarantors hereby irrevocably agree that the Obligations
of each Guarantor under this Agreement at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under this
Agreement not constituting a fraudulent transfer or conveyance.

 

Each Guarantor acknowledges that it will receive direct or indirect benefits
from the financing arrangements contemplated by the Loan Documents and that the
waivers set forth in this Agreement are knowingly made in contemplation of such
benefits.

 

Reinstatement.  Each of the Guarantors agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation, is rescinded or must otherwise
be restored by the Administrative Agent or any other Secured Party upon the
bankruptcy, insolvency or reorganization of the Borrower, any other Guarantor or
otherwise.

 

Agreement To Pay; Subrogation.  In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Guarantor to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
Secured Parties in cash the amount of such unpaid Obligation.  Upon payment by
any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against the Borrower or any other Guarantor arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.

 

Information.  Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s and each other Guarantor’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Obligations, and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to

 

6

--------------------------------------------------------------------------------


 

advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

Representations and Warranties.  Each Guarantor hereby represents and warrants
that this Agreement (i) has been duly executed and delivered by each Guarantor
that is party hereto and (ii) constitutes a legal, valid and binding obligation
of such Guarantor, enforceable against each Guarantor that is party hereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 

No Setoff or Deductions; Taxes; Payments.  Each Guarantor shall make all
payments hereunder in accordance with Section 3.01 of the Credit Agreement. The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Obligations and termination of this Agreement.

 

SUBROGATION AND SUBORDINATION

 

Contribution and Subrogation.  Each Guarantor (a “Contributing Party”) agrees
(subject to Section 3.02) that, in the event a payment shall be made by any
other Guarantor hereunder in respect of any Obligation (the “Claiming Party”),
the Contributing Party shall indemnify the Claiming Party in an amount equal to
the amount of such payment, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date of such
payment.  Any Contributing Party making any payment to a Claiming Party pursuant
to this Section 3.01 shall be subrogated to the rights of such Claiming Party to
the extent of such payment.

 

Subordination.

 

Notwithstanding any provision of this Agreement to the contrary, all rights of
the Guarantors under Section 3.01 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to, and shall not be exercised prior to (i) the termination of the
Aggregate Commitments and payment in full of all Loan Obligations (other than
contingent indemnification obligations not yet accrued and payable) and (ii) the
expiration or termination of all Letters of Credit with no pending drawings
(other than Letters of Credit that have been backstopped, Cash Collateralized or
as to which other arrangements reasonably satisfactory to the Administrative
Agent and the applicable L/C Issuer have been made).  No failure on the part of
the Borrower or any Guarantor to make the payments required by Section 3.01 (or
any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

 

Each Guarantor hereby agrees that upon the occurrence and during the continuance
of an Event of Default and after notice from the Administrative Agent (provided,
that no notice shall be required in connection with any Event of Default
pursuant to Section

 

7

--------------------------------------------------------------------------------


 

8.01(f) or (g) of the Credit Agreement), all Indebtedness owed by it to any
Subsidiary shall be fully subordinated to the payment in full in cash of the
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable).

 

MISCELLANEOUS

 

Notices.  All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given in accordance with
Section 10.02 of the Credit Agreement.  All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower in accordance with
Section 10.02 of the Credit Agreement.

 

Waivers; Amendment.

 

No failure or delay by the Administrative Agent, any other Agent, any L/C Issuer
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, any other Agent, the L/C Issuers and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 4.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any L/C Issuer may have had notice or knowledge of such Default at the
time.  No notice or demand on any Guarantor in any case shall entitle any
Guarantor to any other or further notice or demand in similar or other
circumstances.

 

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent to the
extent required by Section 10.01 of the Credit Agreement.

 

Administrative Agent’s Fees and Expenses, Indemnification.

 

The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder to the extent required by
Section 10.04 of the Credit Agreement as if such section were set out in full
herein and references to “the Borrower” therein were references to “each
Guarantor.”

 

8

--------------------------------------------------------------------------------


 

Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor agrees to indemnify the Administrative Agent and the
other Indemnitees (as defined in Section 10.05 of the Credit Agreement) to the
extent required by Section 10.05 of the Credit Agreement as if such section were
set out in full herein and references to “the Borrower” therein were references
to “each Guarantor.”

 

Any such amounts payable as provided hereunder shall be additional Obligations
guaranteed hereby and secured by the other Collateral Documents.  The provisions
of this Section 4.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party.  All amounts due
under this Section 4.03 shall be payable within ten (10) Business Days of
written demand therefor.

 

Successors and Assigns.  Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
permitted assigns of such party; and all covenants, promises and agreements by
or on behalf of any Guarantor or the Administrative Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and permitted assigns.

 

Survival of Agreement.  All covenants, agreements, representations and
warranties made by the Guarantors in the Loan Documents and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and shall survive the execution and delivery of the
Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Administrative Agent, any other Agent, any L/C Issuer
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

 

Counterparts; Effectiveness; Several Agreement.  This Agreement may be executed
in counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by facsimile transmission or other electronic
communication (including “.pdf “ or “.tiff” files) shall be as effective as
delivery of a manually signed counterpart of this Agreement.  This Agreement
shall become effective as to any Guarantor when a counterpart hereof executed on
behalf of such Guarantor shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
the Administrative Agent and their respective permitted successors and assigns,
and shall inure to the benefit of such Guarantor, the Administrative Agent and
the other Secured Parties and their respective successors and assigns, except
that no Guarantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as

 

9

--------------------------------------------------------------------------------


 

expressly contemplated by this Agreement or the Credit Agreement.  This
Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

 

Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Right of Set-Off.  In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Specified
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to any Guarantor, any such notice being waived by each Guarantor to the fullest
extent permitted by applicable Law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender and its Affiliates or
such L/C Issuer and its Affiliates to or for the credit or the account of the
respective Guarantor against any and all obligations owing to such Lender and
its Affiliates or such L/C Issuer and its Affiliates hereunder, now or hereafter
existing, irrespective of whether or not such Lender or Affiliate shall have
made demand under this Agreement and although such obligations may be contingent
or unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness.  Each Lender and L/C Issuer agrees promptly to notify
the relevant Guarantor and the Administrative Agent after any such set-off and
application made by such Lender or L/C Issuer, as the case may be; provided,
that the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of each Lender and each L/C Issuer under
this Section 4.08 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such L/C Issuer and such Lender
may have.

 

Governing Law; Jurisdiction; Service of Process.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).

 

EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE SITTING IN THE

 

10

--------------------------------------------------------------------------------


 

BOROUGH OF MANHATTAN (PROVIDED THAT IF NONE OF SUCH COURTS CAN AND WILL EXERCISE
SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL NOT APPLY), AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH GUARANTOR AND THE ADMINISTRATIVE AGENT
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR OTHER DOCUMENT RELATED HERETO.

 

THE GUARANTORS IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING TO THE GUARANTORS AT THE ADDRESS PROVIDED FOR THE
BORROWER ON SCHEDULE 10.02 TO THE CREDIT AGREEMENT.  NOTHING IN THIS
SECTION LIMITS THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER.

 

NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION
(I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN CONNECTION WITH EXERCISING
REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN WHICH SUCH COLLATERAL OR
SUCH GUARANTOR IS LOCATED, (III) IN CONNECTION WITH ANY PENDING
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE
EXTENT THE COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION
OVER SUCH LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT HERETO.

 

WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.10 WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

11

--------------------------------------------------------------------------------


 

Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

Guarantee Absolute.  To the fullest extent permitted by applicable Law, all
rights of the Administrative Agent hereunder and all obligations of each
Guarantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, any other agreement or
instrument, (c) any release or amendment or waiver of or consent under or
departure from any guarantee guaranteeing all or any of the Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Guarantor in respect of the Obligations or this
Agreement.

 

Termination or Release.

 

This Agreement and the Guarantees made herein shall automatically terminate with
respect to all Obligations upon the termination of the Aggregate Commitments and
payment in full in cash of all Loan Obligations (other than contingent
indemnification obligations not yet accrued and payable), including the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been backstopped, Cash Collateralized or as to which other
arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made).

 

A Guarantor shall be automatically released from its obligations hereunder if
such Guarantor becomes an Excluded Subsidiary or is transferred to any Person
other than the Borrower or a Restricted Subsidiary, in each case as a result of
a transaction or designation permitted under the Credit Agreement (as certified
in writing delivered to the Administrative Agent by a Responsible Officer).

 

In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 4.13, the Administrative Agent shall execute and deliver to
any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section 4.13 shall be without
recourse to or warranty by the Administrative Agent.

 

Additional Guarantors.  Any Person required to become party to this Agreement
pursuant to Section 6.10 of the Credit Agreement may do so by executing and
delivering a Guaranty Supplement and such Person shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Guarantor hereunder.  The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Agreement.

 

12

--------------------------------------------------------------------------------


 

Excluded Swap Obligations Limitation.  Notwithstanding anything in this
Agreement to the contrary, no Guarantor shall be required to make any payment
pursuant to this Agreement to any party, and the right of set-off provided in
Section 4.08 shall not apply with respect to any Guarantor, in each case, with
respect to Excluded Swap Obligations, if any, of such Guarantor.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

WYNDHAM DESTINATIONS, INC.

 

BHV DEVELOPMENT, INC.

 

EASTERN RESORTS CORPORATION

 

EQUIVEST FINANCE, INC.

 

EQUIVEST LOUISIANA, INC.

 

EQUIVEST TEXAS, LLC

 

EXTRA HOLIDAYS, LLC

 

FFD DEVELOPMENT COMPANY, LLC

 

INN AT THE PARK, LLC

 

RCI ARGENTINA, INC.

 

RCI CANADA, LLC

 

RCI CHILE, INC.

 

RCI COLOMBIA, INC.

 

RCI, LLC

 

SHELL VACATIONS SOUTH MOUNTAIN, LLC

 

SHELL VACATIONS LLC

 

STARR PASS GOLF SUITES, LLC

 

SVC-NAPA, LLC

 

SVC-SAN ANTONIO LLC

 

SVC-WAIKIKI, LLC

 

VACATION PALM SPRINGS REAL ESTATE, INC.

 

WVO RENOVATION SERVICES, LLC

 

WVR CENTRAL FLORIDA, LLC

 

WVR COLORADO, LLC

 

WVR HQ, LLC

 

WVR SOUTH CAROLINA, LLC

 

WYNDHAM CONSUMER FINANCE, INC.,

 

each, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Guaranty Agreement (WDI 2018)]

 

--------------------------------------------------------------------------------


 

 

WYNDHAM DESTINATION NETWORK

 

SUBSIDIARY, LLC

 

WYNDHAM MYRTLE BEACH, LLC

 

WYNDHAM RESORT DEVELOPMENT

 

CORPORATION

 

WYNDHAM VACATION OWNERSHIP, INC.

 

WYNDHAM VACATION RENTALS NORTH

 

AMERICA, LLC

 

WYNDHAM VACATION RESORTS, INC.

 

WYNDHAM WORLDWIDE OPERATIONS, INC.,

 

each, as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Guaranty Agreement (WDI 2018)]

 

--------------------------------------------------------------------------------


 

 

RCI GENERAL HOLDCO 2, LLC, as Guarantor

 

 

 

By:

Wyndham Destination Network, LLC,

 

 

its sole member

 

 

 

 

 

 

 

By:

Wyndham Destinations, Inc.,

 

 

its sole member

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

RESORTQUEST DELAWARE, LLC

 

RESORTQUEST REAL ESTATE OF MYRTLE BEACH, LLC, each, as Guarantor

 

 

 

 

 

 

 

By:

Resort Quest International, Inc.,

 

 

its sole member

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Guaranty Agreement (WDI 2018)]

 

--------------------------------------------------------------------------------


 

 

WYNDHAM CARIB DEVELOPMENT COMPANY I, LLC

 

WYNDHAM CARIB DEVELOPMENT COMPANY V, LLC, each, as Guarantor

 

 

 

 

By:

Wyndham Vacation Ownership, Inc.,

 

 

its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

WYNDHAM DESTINATION NETWORK, LLC, as Guarantor

 

 

 

 

 

 

By:

Wyndham Destinations, Inc., its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Guaranty Agreement (WDI 2018)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Guaranty Agreement (WDI 2018)]

 

--------------------------------------------------------------------------------


 

EXHIBIT I
TO THE GUARANTY

 

FORM OF
GUARANTY SUPPLEMENT

 

SUPPLEMENT NO. [   ] (this “Guaranty Supplement”), dated as of [            ],
to the Guaranty dated as of May 31, 2018 among certain subsidiaries of the
Borrower (as defined below) from time to time party thereto and Bank of America,
N.A. (“Bank of America”), as Administrative Agent (as defined below) (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Guaranty”).

 

A.            Reference is made to (i) that certain Credit Agreement dated as of
May 31, 2018  (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Wyndham
Destinations, Inc. (the “Borrower”), Bank of America, N.A., as administrative
agent, (in such capacity, the “Administrative Agent”) (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”), each Lender from time to time party thereto and the other parties party
thereto and (ii) the Guaranty.  The capitalized terms defined in the Guaranty or
in the Credit Agreement and not otherwise defined herein are used herein as
therein defined.

 

B.            The Guarantors have entered into the Guaranty in order to induce
the Lenders to make Loans, the L/C Issuers to issue Letters of Credit and the
Hedge Banks to enter into Secured Hedge Agreements.  Section 4.14 of the
Guaranty provides that subsequently acquired or wholly owned direct or indirect
additional Restricted Subsidiaries may become Guarantors under the Guaranty by
execution and delivery of an instrument in the form of this Guaranty
Supplement.  The undersigned (the “New Guarantor”) is executing this Guaranty
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Guaranty in order to induce the Lenders to make Loans, the
L/C Issuers to issue Letters of Credit, the Hedge Banks to enter into Secured
Hedge Agreements from time to time and the Cash Management Banks to enter into
agreements giving rise to Cash Management Obligations from time to time.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.  Obligations Under the Guaranty.  In accordance with Section 4.14 of
the Guaranty, the New Guarantor by its signature below becomes a Guarantor and,
if applicable, a Qualified ECP Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Guarantor
hereby (a) agrees to all the terms and provisions of the Guaranty applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
accurate on and as of the date hereof.  Each reference to a “Guarantor” in the
Guaranty shall be deemed to include the New Guarantor and each reference in any
other Loan Document to a “Guarantor”, a “Subsidiary Guarantor” or a “Loan Party”
shall also be deemed to include the New Guarantor.  The Guaranty is hereby
incorporated herein by reference.

 

G-2

--------------------------------------------------------------------------------


 

SECTION 2.  Representations and Warranties.  The New Guarantor represents and
warrants to the Collateral Agent and the other Secured Parties that this
Guaranty Supplement (i) has been duly authorized, executed and delivered by it
and (ii) constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

SECTION 3.  Delivery by Facsimile; Electronic Transmission.  Delivery of an
executed counterpart of a signature page to this Guaranty Supplement by
facsimile or other electronic transmission (including “.pdf” or “.tif” files)
shall be effective as delivery of an original executed counterpart of this
Guaranty Supplement.

 

SECTION 4.  Governing Law.  THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN).

 

SECTION 5.  Affirmation.  Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect.

 

SECTION 6.  Severability.  In case any one or more of the provisions contained
in this Guaranty Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Guaranty shall not in any way be affected
or impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  Notice.  All communications and notices hereunder shall be in
writing and given as provided in Section 4.01 of the Guaranty.

 

SECTION 8.  Reimbursement.  The New Guarantor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Guaranty Supplement, including the reasonable and documented fees,
other charges and disbursements of counsel for the Administrative Agent to the
extent required by the terms of the Guaranty.

 

[Remainder of Page Intentionally Blank]

 

C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Guaranty Supplement as of the day and year first above written.

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]
REVOLVING CREDIT NOTE

 

$

Dated                , 20    

 

FOR VALUE RECEIVED, the undersigned, Wyndham Destinations, Inc. (the
“Borrower”), HEREBY PROMISES TO PAY [                 ] or its registered
assigns (the “Lender”) for the account of its Applicable Lending Office on the
Maturity Date the aggregate principal amount of the Revolving Credit Loan and
the L/C Advances owing to the Lender by the Borrower pursuant to the Credit
Agreement dated as of May 31, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein, unless otherwise defined herein, being used herein as
therein defined) among the Borrower, Bank of America, N.A. (“Bank of America”),
as Administrative Agent and Collateral Agent, each L/C Issuer and each Lender
from time to time party thereto.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Credit Loan and L/C Advance from the date of such the Revolving Credit
Loan or L/C Advance, as the case may be, until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest are payable in the applicable currency to Bank of
America, as Administrative Agent, at such office and in the manner specified in
the Credit Agreement.  The Revolving Credit Loan and L/C Advance owing to the
Lender by the Borrower, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the schedule attached hereto, which is part of this promissory note; provided,
however, that the failure of the Lender to make any such recordation or
endorsement shall not affect the Obligations of the Borrower under this
promissory note.

 

This promissory note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of the Revolving Credit Loans or L/C Advances by the
Lender to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the amount first above mentioned,
the indebtedness of the Borrower resulting from each such Revolving Credit Loan
and L/C Advance being evidenced by this promissory note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.  The
Obligations of the Borrower under this promissory note and the other Loan
Documents, and the Obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this promissory note.

 

This promissory note may not be transferred or assigned by the Lender to any
Person EXCEPT IN COMPLIANCE WITH THE TERMS OF THE CREDIT AGREEMENT.  The rights
evidenced by this Note to receive principal and interest may only be transferred
if the transfer is registered on a record of ownership and the transferee is
identified as the owner of an interest in the obligation pursuant to
SECTION 10.07 OF THE CREDIT AGREEMENT.  This Note may not at any time be
endorsed to, or to the order of, bearer.

 

This promissory note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

F-1-1

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FOLLOW]

 

F-1-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

WYNDHAM DESTINATIONS, INC.,

 

as the Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-1-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount
of Loan

 

Amount of
Principal Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-1-4

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]
TERM NOTE

 

$

Dated                , 20    

 

FOR VALUE RECEIVED, Wyndham Destinations, Inc., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY [              ] or its registered assigns
(the “Lender”) for the account of its Applicable Lending Office the principal
amount of the Term Loan on the dates and in the amounts specified in the Credit
Agreement owing to the Lender by the Borrower pursuant to the Credit Agreement
dated as of May 31, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein, unless otherwise defined herein, being used herein as
therein defined), among the Borrower, Bank of America, N.A. (“Bank of America”),
as Administrative Agent and Collateral Agent, each L/C Issuer and each Lender
from time to time party thereto.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Bank of America, as Administrative Agent, at such office and in the
manner specified in the Credit Agreement.  The Term Loan owing to the Lender by
Borrower and the maturity thereof, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the schedule attached hereto, which is part of this promissory note;
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the Obligations of the Borrower under this
promissory note.

 

This promissory note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of the Term Loan by the Lender to the Borrower in an
amount not to exceed the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from such Term Loan being evidenced by
this promissory note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.  The Obligations of the Borrower are
under this promissory note and the other Loan Documents, and the Obligations of
the other Loan Parties under the Loan Documents, are secured by the Collateral
as provided in the Loan Documents.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this promissory note.

 

This promissory note may not be transferred or assigned by the Lender to any
Person EXCEPT IN COMPLIANCE WITH THE TERMS OF THE CREDIT AGREEMENT.  The rights
evidenced by this Note to receive principal and interest may only be transferred
if the transfer is registered on a record of ownership and the transferee is
identified as the owner of an interest in the obligation pursuant to
SECTION 10.07 OF THE CREDIT AGREEMENT.  This Note may not at any time be
endorsed to, or to the order of, bearer.

 

F-2-1

--------------------------------------------------------------------------------


 

This promissory note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[SIGNATURE PAGE TO FOLLOW]

 

F-2-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

WYNDHAM DESTINATIONS, INC.,

 

as the Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-2-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount
of Loan

 

Amount of
Principal Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-2-4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]

SECURITY AGREEMENT

 

(Attached)

 

F-2-1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

 

 

 

SECURITY AGREEMENT

 

dated as of

 

May 31, 2018

 

among

 

WYNDHAM DESTINATIONS, INC.,

 

and the other Grantors from time to time hereto,

 

and

 

BANK OF AMERICA, N.A.

 

as Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01

Credit Agreement

1

 

SECTION 1.02

Other Defined Terms

2

 

 

 

 

ARTICLE II

 

 

 

 

 

Pledge of Securities

 

 

 

 

SECTION 2.01

Pledge

5

 

SECTION 2.02

Delivery of the Pledged Collateral

5

 

SECTION 2.03

Representations, Warranties and Covenants

6

 

SECTION 2.04

Certification of Limited Liability Company and Limited Partnership Interests;
Uncertificated Securities

7

 

SECTION 2.05

Registration in Nominee Name; Denominations

8

 

SECTION 2.06

Voting Rights; Dividends and Interest

8

 

SECTION 2.07

Uncertificated Securities

10

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

Security Interests in Personal Property

 

 

 

 

SECTION 3.01

Security Interest

10

 

SECTION 3.02

Representations and Warranties

12

 

SECTION 3.03

Covenants

14

 

SECTION 3.04

Other Actions

17

 

 

 

 

ARTICLE IV

 

 

 

 

 

Remedies

 

 

 

 

SECTION 4.01

Remedies upon Default

18

 

SECTION 4.02

Application of Proceeds

20

 

SECTION 4.03

Grant of Intellectual Property License

21

 

 

 

 

ARTICLE V

 

 

 

 

 

Subrogation and Subordination

 

 

 

 

SECTION 5.01

Contribution and Subrogation

21

 

SECTION 5.02

Subordination

22

 

 

 

 

ARTICLE VI

 

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 6.01

Notices

22

 

SECTION 6.02

Waivers; Amendment

22

 

SECTION 6.03

Collateral Agent’s Fees and Expenses; Indemnification

23

 

SECTION 6.04

Successors and Assigns

23

 

SECTION 6.05

Survival of Agreement

23

 

i

--------------------------------------------------------------------------------


 

 

SECTION 6.06

Counterparts; Effectiveness; Several Agreement

24

 

SECTION 6.07

Severability

24

 

SECTION 6.08

Right of Set-Off

24

 

SECTION 6.09

Governing Law; Jurisdiction; Service of Process

25

 

SECTION 6.10

WAIVER OF JURY TRIAL

26

 

SECTION 6.11

Headings

26

 

SECTION 6.12

Security Interest Absolute

26

 

SECTION 6.13

Termination or Release

27

 

SECTION 6.14

Additional Grantors

27

 

SECTION 6.15

Collateral Agent Appointed Attorney-in-Fact

27

 

SECTION 6.16

General Authority of the Collateral Agent

28

 

SECTION 6.17

Conflicts; Acceptable Intercreditor Agreement

29

 

SECTION 6.18

Notes Obligations

29

 

 

 

Schedules

 

 

 

 

SCHEDULE I

Pledged Equity; Pledged Debt

 

SCHEDULE II

Perfection Information

 

SCHEDULE III

Intellectual Property

 

 

 

 

Exhibits

 

 

 

 

 

EXHIBIT I

Form of Security Agreement Supplement

 

EXHIBIT II

Form of Short Form Intellectual Property Security Agreement

 

EXHIBIT III

Form of Security Agreement Supplement for Intellectual Property

 

 

ii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of May 31, 2018, among Wyndham Destinations, Inc.
(formerly known as Wyndham Worldwide Corporation), a Delaware corporation (the
“Borrower”), as a Grantor, the Persons listed on the signature pages hereto, and
the other Persons from time to time party hereto, as Grantors, and Bank of
America, N.A. (“Bank of America”), as collateral agent (in such capacity,
together with its permitted successors and assigns, the “Collateral Agent”) for
the Secured Parties.

 

Reference is made to that certain Credit Agreement dated as of the date hereof
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Bank of
America as administrative agent (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”) and Collateral
Agent and the other Persons party thereto.  The Lenders have agreed to extend
credit to the Borrower and the L/C Issuers have agreed to issue Letters of
Credit subject to the terms and conditions set forth in the Credit Agreement and
the Cash Management Banks, the Hedge Banks and the Bi-Lateral Letter of Credit
Lenders may from time to time extend credit to the Borrower and its Subsidiaries
in the form of Cash Management Obligations, obligations under the Secured Hedge
Agreements and Secured Bi-Lateral Letter of Credit Obligations, respectively. 
The obligations of the Lenders to extend such credit, the L/C Issuers to issue
Letters of Credit and of the Cash Management Banks, the Hedge Banks and the
Bi-Lateral Letter of Credit Lenders to enter into the Cash Management
Obligations, the Secured Hedge Agreements and the Secured Bi-Lateral Letter of
Credit Obligations, respectively are conditioned upon, among other things, the
execution and delivery of this Agreement.  In addition, Borrower is subject to
requirements to secure certain obligations in respect of the Notes Documents on
an equal and ratable basis to the Obligations.  Each Grantor is a Borrower or an
Affiliate of a Borrower and will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and is willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit, the L/C Issuers to issue Letters of Credit, the Cash Management Banks,
the Hedge Banks and the Bi-Lateral Letter of Credit Lenders to enter into the
Cash Management Obligations, the Secured Hedge Agreements and the Secured
Bi-Lateral Letter of Credit Obligations, respectively and to comply with Notes
Documents.  Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01         Credit Agreement.

 

(a)           Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement.  All capitalized
terms defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.

 

--------------------------------------------------------------------------------


 

(b)           The rules of construction specified in Sections 1.02, 1.05, 1.06,
and 1.07 of the Credit Agreement also apply to this Agreement.

 

SECTION 1.02         Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” has the meaning specified in Article 9 of the New York UCC.

 

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 3.03(h)(v).

 

“Agreement” means this Security Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Bank of America” has the meaning assigned to such term in the preliminary
statements of this Agreement.

 

“Borrower” has the meaning assigned to such term in the preliminary statements
of this Agreement.

 

“Claiming Party” has the meaning assigned to such term in Section 5.01.

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Contributing Party” has the meaning assigned to such term in Section 5.01.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and
(b) all registrations and applications for registration of any such copyright in
the United States Copyright Office, including those listed on Schedule III.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, swap contracts, licenses, Intellectual Property, whether entered into
as licensor or licensee and other agreements),

 

2

--------------------------------------------------------------------------------


 

goodwill, registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor, as the case may be, to secure payment by an Account Debtor of any of
the Accounts.

 

“Grantor” means, collectively, the Initial Grantors and any Person that executes
and delivers a Security Agreement Supplement pursuant to Section 6.14.

 

“Initial Grantors” the Borrower and the other Persons listed on the signature
pages hereto as initial grantors.

 

“Intellectual Property” means all intellectual property arising under applicable
Law of the United States now owned or hereafter acquired by any Grantor,
including Patents, Copyrights, Trademarks, trade secrets, proprietary technical
and business information, know-how, show-how and any other proprietary data or
information, the intellectual property rights in software, databases and related
documentation and all improvements to any of the foregoing.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Notes” means (i) the 7.375% senior unsecured notes due 2020, (ii) the 5.625%
senior unsecured notes due 2021, (iii) the 4.25% senior unsecured notes due
2022, (iv) the 3.90% senior unsecured notes due 2023, (v) the 4.15% senior
unsecured notes due 2024, (vi) the 5.10% senior unsecured notes due 2025,
(vii) the 4.50% senior unsecured notes due 2027, in each case issued by Borrower
and (viii) the other series of notes that are identified by the Borrower to the
Collateral Agent in writing from time to time.

 

“Notes Collateral Trustee” means each trustee or collateral agent under the
Notes Documents that are then in effect.

 

“Notes Documents” means the indentures governing and other documents entered
into in connection with the Notes

 

“Notes Obligations” means Borrower’s Indebtedness (including, without
limitation, any obligations owing to the Notes Collateral Trustee) under the
Notes Documents outstanding from time to time, prior to the termination,
satisfaction and discharge, redemption or other prepayment thereof in accordance
with the Notes Documents.

 

“Noteholders” mean collectively, the holders from time to time of the Notes.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all patents or industrial design registrations of the United
States, all registrations thereof, and all applications for patents or
industrial design registrations of the United States, including registrations
and pending applications in the United States Patent and Trademark Office,
including those listed on Schedule III, and (b) all reissues, continuations,
divisionals, continuations-in-part, or extensions thereof, and the inventions
disclosed or claimed therein.

 

“Perfection Information” means the schedules and attachments substantially in
the form of Schedule II, completed and supplemented as contemplated thereby and
hereby.

 

3

--------------------------------------------------------------------------------


 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Secured Obligations” means all (a) Obligations and (b) to the extent and for so
long as such obligations are required to be secured on an equal and ratable
basis to the Obligations, Notes Obligations.

 

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

 

“Security Agreement Supplement for Intellectual Property” means an instrument in
the form of Exhibit III hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Secured Parties” means (a) “Secured Parties” as defined in the Credit Agreement
and (b) to the extent any outstanding Notes Obligations are Secured Obligations,
each of the Noteholders and each Notes Collateral Trustee with respect to such
outstanding Notes Obligations.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, domain names, corporate
names, company names, business names, fictitious business names, trade dress,
logos, other source or business identifiers,  now owned or hereafter acquired,
and all registrations and applications filed in connection therewith, including
registrations and applications for registration in the United States Patent and
Trademark Office, and all renewals thereof, including those listed on Schedule
III, and (b) all goodwill associated therewith or symbolized thereby.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s and the Secured Parties’
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect, at
such time, in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or priority and for purposes of definitions relating
to such provisions.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01         Pledge.  As security for the payment or performance, as the
case may be, in full of the Secured Obligations, including the Guaranty, each
Grantor hereby pledges to the Collateral Agent, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in, to and under and whether now or hereafter existing or arising
(i) (A) all Equity Interests held by it on the Closing Date in the Borrower and
any Restricted Subsidiary, including, without limitation, the Equity Interests
listed on Schedule I and (B) any other Equity Interests in the Borrower and any
Restricted Subsidiary obtained in the future by such Grantor and the
certificates (if any) representing all such Equity Interests (collectively, the
“Pledged Equity”); provided that the Pledged Equity shall not include Excluded
Equity; (ii) (A) the debt securities owned by it on the Closing Date including,
without limitation, the debt securities and instruments listed opposite the name
of such Grantor on Schedule I, (B) any debt securities obtained in the future by
such Grantor and (C) the promissory notes and any other instruments evidencing
such debt securities (the debt securities and instruments referred to in
clauses (A), (B) and (C) of this clause (ii) are collectively referred to as the
“Pledged Debt”); (iii) subject to Section 2.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (i) and (ii) above; (iv) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (i), (ii) and (iii) above;
and (v) all Proceeds of any of the foregoing (the items referred to in
clauses (i) through (v) above being collectively referred to as the “Pledged
Collateral”); provided that in no event shall the Pledged Collateral include any
Excluded Property.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent for the benefit of the Secured Parties, forever,
subject, however, to the terms, covenants and conditions hereinafter set forth.

 

SECTION 2.02         Delivery of the Pledged Collateral.

 

(a)           Each Grantor agrees promptly (and in any event (i) with respect to
Pledged Securities owned on the Closing Date, within the time period set forth
on Schedule I and (ii) with respect to Pledged Securities acquired after the
Closing Date, within 60 days (as such date may be extended by the Collateral
Agent in its sole discretion) of receipt thereof) to deliver or cause to be
delivered to the Collateral Agent, for the benefit of the Secured Parties, any
and all Pledged Securities (other than any uncertificated securities, but only
for so long as such securities remain uncertificated) required to be delivered
pursuant to the definition of “Collateral and Guarantee Requirement” in the
Credit Agreement, Section 6.10(a)(i)(C) thereof and/or Section 2.04 hereof;
provided that, in the case of promissory notes or other instruments evidencing
Indebtedness, such Pledged Securities shall be required to be delivered only to
the extent required pursuant to paragraph (b) of this Section 2.02.

 

5

--------------------------------------------------------------------------------


 

(b)           Each Grantor will cause each promissory note or instrument
evidencing Indebtedness owing to a Grantor having an aggregate principal amount
in excess of $25,000,000 individually (in each case, other than Excluded
Property) that is required to be delivered pursuant to the definition of
“Collateral and Guarantee Requirement” (including clause (c)(ii) thereof) in the
Credit Agreement to be delivered to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof.

 

(c)           Upon delivery to the Collateral Agent, (i) any Pledged Securities
shall be accompanied by stock powers or note powers, as applicable, duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral shall be accompanied by proper instruments of
assignment duly executed by the applicable Grantor and such other instruments or
documents as the Collateral Agent may reasonably request.  Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule I and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities.  Each schedule so delivered
shall supplement or otherwise modify, as applicable, any prior schedules so
delivered.

 

SECTION 2.03         Representations, Warranties and Covenants.  Each Grantor
represents, warrants and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties, that:

 

(a)           as of the date hereof, Schedule I correctly sets forth the
percentage of the issued and outstanding units or shares (as applicable) of each
class of the Equity Interests of the issuer thereof represented by the Pledged
Equity and includes all Equity Interests, debt securities and promissory notes
required to be pledged hereunder in order to satisfy the “Collateral and
Guarantee Requirement.”

 

(b)           each Grantor has good and valid rights in and title to the Pledged
Collateral with respect to which it has purported to grant a security interest
hereunder and has full power and authority to grant to the Collateral Agent the
security interest in such Pledged Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person, except for
(i) consents and approvals which have been obtained and are in full force and
effect and (ii) consents and approvals the failure of which to obtain would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

(c)           the Pledged Equity and Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than a Grantor or a Subsidiary of the
Grantors, to the best of the Grantors’ knowledge) have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Equity, are fully paid and, in the case of Pledged Equity representing corporate
interests, nonassessable and (ii) in the case of Pledged Debt (solely with
respect to Pledged Debt issued by a Person other than a Grantor or a Subsidiary
of the Grantors, to the best of the Grantors’ knowledge), are legal, valid and
binding obligations of the issuers thereof;

 

6

--------------------------------------------------------------------------------


 

(d)           except for the security interests granted hereunder, each of the
Grantors (i) is and will continue to be the direct owner, beneficially and of
record, of the Pledged Securities indicated on Schedule I as owned by such
Grantors, (ii) holds the same free and clear of all Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral and (iv) will
use commercially reasonable efforts to defend its title or interest thereto or
therein against any and all Liens however arising, of all Persons whomsoever, in
each case subject to (x) any transfers made in compliance with the Credit
Agreement and (y) Permitted Liens;

 

(e)           except for restrictions and limitations imposed or permitted by
the Loan Documents, or securities or other laws generally and except as
described in the Perfection Information, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
restrictions in a shareholders agreement or Organization Document provisions
that might prohibit, impair, delay or otherwise affect in any manner material
and adverse to the Secured Parties the pledge of such Pledged Collateral
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Collateral Agent of rights and remedies hereunder;

 

(f)            each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

 

(g)           other than as set forth in the Credit Agreement, no consent or
approval of any Governmental Authority or any other Person was or is necessary
for the validity of the pledge effected hereby, except for (i) filings necessary
to perfect the Liens on the Collateral granted by the Grantors in favor of the
Secured Parties, (ii) the consents and approvals which have been obtained and
are in full force and effect and (iii) consents and approvals the failure of
which to obtain would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;

 

(h)           by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain a legal, valid
and perfected lien upon and security interest in such Pledged Securities as
security for the payment and performance of the Secured Obligations, subject to
Permitted Liens; and

 

(i)            the pledge effected hereby is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties, the rights of a secured party in
the Pledged Collateral as set forth herein.

 

SECTION 2.04         Certification of Limited Liability Company and Limited
Partnership Interests; Uncertificated Securities.  To the extent any Equity
Interest in any limited liability company or limited partnership owned by any
Grantor is required to be pledged by the terms of the definition of “Collateral
and Guarantee Requirement” in the Credit Agreement  and Section 6.10 thereof,
and to the extent such limited liability company or limited partnership elects
to treat its limited liability company interests as “securities” within the
meaning of Article 8 of the UCC, such Equity Interest shall be represented by a
certificate, shall be a “security” within the meaning of Article 8 of the UCC,
shall be governed by Article 8 of the UCC and shall

 

7

--------------------------------------------------------------------------------


 

be delivered to the Collateral Agent in accordance with Section 2.02.  If any
securities now or hereafter acquired by any Grantor are uncertificated and are
issued to such Grantor or its nominee directly by the issuer thereof, upon the
Collateral Agent’s request during the continuance of an Event of Default, such
Grantor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s reasonable request, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions, subject to compliance with
Applicable Law, from the Collateral Agent as to such securities, without further
consent of any Grantor or such nominee, or (ii) arrange for the Collateral Agent
to become the registered owner of the securities.

 

SECTION 2.05         Registration in Nominee Name; Denominations.

 

(a)           The Collateral Agent, on behalf of the Secured Parties, shall have
the right (in its sole and absolute discretion), to the extent an Event of
Default is continuing and the Collateral Agent shall give the Borrower prior
written notice of its intent to exercise such rights, to hold the Pledged
Securities in its own name as pledgee or in the name of its nominee (as pledgee
or as sub-agent) or in the name of the applicable Grantor, endorsed or assigned
in blank or in favor of the Collateral Agent, and each Grantor will promptly
give to the Collateral Agent copies of any notices or other communications
received by it with respect to Pledged Securities registered in the name of such
Grantor.

 

(b)           If an Event of Default shall occur and be continuing and the
Collateral Agent shall give the Borrower written notice of its intent to
exercise such rights, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement and the
other Loan Documents.

 

SECTION 2.06         Voting Rights; Dividends and Interest.

 

(a)           Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given one (1) Business Days’
advance written notice to the Borrower that the rights of the Grantors under
this Section 2.06 are being suspended:

 

(i)      Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner or holder of Pledged
Collateral or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided that such
rights and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Collateral or the
rights and remedies of any of the Collateral Agent or the other Secured Parties
under this Agreement, the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same, unless such exercise of
powers is in connection with an action permitted by the Credit Agreement.

 

(ii)     The Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other

 

8

--------------------------------------------------------------------------------


 

instruments as each Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

 

(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Collateral, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Collateral or received in exchange for Pledged Collateral
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
the Secured Parties and, to the extent required by the terms of this Agreement
and the other Loan Documents, shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).  So long as no Event of Default has occurred
and is continuing, the Collateral Agent shall promptly deliver to each Grantor
at such Grantor’s expense any Pledged Securities in its possession if requested
in writing to be delivered to the issuer thereof in connection with any exchange
or redemption of such Pledged Securities permitted by the Credit Agreement in
accordance with this Section 2.06(a)(iii).

 

(b)           Upon the occurrence and during the continuance of an Event of
Default and after the Collateral Agent shall have notified the Borrower of the
suspension of the rights of the Grantors in accordance with
paragraph (a)(iii) of this Section 2.06 (provided that, no such notice shall be
required in the event of any bankruptcy or insolvency of any Grantor), then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon request in the same form as so received (with any
necessary endorsement reasonably requested by the Collateral Agent).  Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.02.  After all Events of Default have been cured or
waived (and the Borrower has delivered written notice of the same to the
Collateral Agent), the Collateral Agent shall promptly repay to each Grantor
(without interest) all dividends, interest,

 

9

--------------------------------------------------------------------------------


 

principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and
that remain in such account.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Borrower of the
suspension of the rights of the Grantors under and in accordance with
paragraph (a)(i) of this Section 2.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.06, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
the Required Lenders, the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.  After all Events of Default have been cured
or waived, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) of this
Section 2.06 and the Collateral Agent shall have all the obligations it would
otherwise have under paragraph (a)(ii) of this Section 2.06.

 

(d)           Any notice given by the Collateral Agent to the Grantors
suspending the rights of the Grantors of Pledged Collateral under
paragraph (a) of this Section 2.06 (i) shall be given in writing, (ii) may be
given with respect to one or more of the Grantors at the same or different times
and (iii) may suspend the rights of the Grantors under paragraph (a)(i) or
paragraph (a)(iii) of this Section 2.06 in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

 

SECTION 2.07         Uncertificated Securities.  No Grantor will permit any
issuer of Pledged Securities, which Pledged Securities are uncertificated, to
elect to treat such Pledged Securities as a security pursuant to
Section 8-103(c) of the UCC (including by modifying its Organizational
Documents) without certificating such interests and delivering all certificates
evidencing such Pledged Securities to the Collateral Agent in accordance with
Section 2.02.  Without limitation of the foregoing, if any Pledged Security
becomes an uncertificated security, each Grantor hereby agrees that upon the
occurrence and during the continuation of an Event of Default, it will comply
with the instructions of the Collateral Agent with respect to the Equity
Interests in such Grantor that constitute Collateral hereunder that are not
certificated without further consent by the applicable owner or holder of such
Pledged Securities.

 

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01         Security Interest.

 

(a)           As security for the payment or performance, as the case may be, in
full of the Secured Obligations, including the Guaranty, each Grantor hereby
mortgages and pledges to

 

10

--------------------------------------------------------------------------------


 

the Collateral Agent for the benefit of the Secured Parties, and hereby grants
to the Collateral Agent for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title or interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

 

(i)      all Accounts;

 

(ii)     all Chattel Paper;

 

(iii)    all Commercial Tort Claims described in Schedule II as supplemented
from time to time;

 

(iv)    all Documents;

 

(v)     all Equipment and Fixtures;

 

(vi)    all General Intangibles;

 

(vii)   all Goods;

 

(viii)  all Instruments;

 

(ix)    all Intellectual Property;

 

(x)     all Inventory;

 

(xi)    all Investment Property;

 

(xii)   all Letters of Credit and Letter-of-Credit Rights;

 

(xiii)  all books and records pertaining to the Article 9 Collateral;

 

(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all supporting obligations and all other collateral
security and guarantees given by any Person with respect to any of the
foregoing; and

 

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Property; provided, however, that “Excluded Property” shall not include any
Proceeds (including, for the avoidance of doubt, any Proceeds constituting
cash), substitutions or replacements of any Excluded Property unless such
Proceeds, substitutions or replacements would independently constitute Excluded
Property.

 

(b)           Each Grantor hereby irrevocably authorizes the Collateral Agent
for the benefit of the Secured Parties at any time and from time to time to file
in any relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Collateral or any part thereof and amendments
(including continuations) thereto that (i) indicate the Collateral as all assets
of such Grantor or words of similar effect or being of an equal or lesser scope
or with greater detail, and (ii) contain the information required by Article 9
of the

 

11

--------------------------------------------------------------------------------


 

UCC or the analogous legislation of each applicable jurisdiction for the filing
of any financing statement or amendment, including (A) whether such Grantor is
an organization, the type of organization and, if applicable, any organizational
identification number or incorporation number issued to such Grantor and (B) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Collateral relates. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.

 

(c)           The Collateral Agent is further irrevocably authorized to file
with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office thereof) such documents as may be
necessary or advisable for the purpose of perfecting or confirming the Security
Interest granted by each Grantor, with notice to each, but without the signature
of any, Grantor (only if such signature cannot reasonably be obtained by the
Collateral Agent and each Grantor hereby agrees to provide such signatures upon
request of the Collateral Agent), and naming any Grantor or the Grantors as
debtors and the Collateral Agent as secured party.

 

(d)           The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

 

SECTION 3.02         Representations and Warranties.  Each Grantor jointly and
severally represents and warrants to the Collateral Agent and the other Secured
Parties, that:

 

(a)           Each Grantor has good and valid rights in and title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder subject to Permitted Liens and has full power and authority
to grant to the Collateral Agent the Security Interest in such Article 9
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person, except for (i) consents and approvals which have been
obtained and are in full force and effect and (ii) consents and approvals the
failure of which to obtain would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)           This Agreement has been duly executed and delivered by each
Grantor that is a party hereto.  This Agreement constitutes a legal, valid and
binding obligation of such Grantor, enforceable against each Grantor that is a
party hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

(c)           (i) The Perfection Information has been duly prepared, completed
and executed and the information set forth therein, including the exact legal
name of each Grantor, is correct and complete in all material respects (or in
all respects in the case of the exact legal name of each Grantor) as of the
Closing Date; (ii) the UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations prepared
by the Collateral Agent based upon the information provided to the Collateral
Agent in the Perfection Information for filing in each governmental, municipal
or other office specified in Section 3 to the Perfection Information (or
specified by notice from such Grantor to the Collateral Agent after the Closing
Date in the case of filings, recordings or registrations required by
Section 6.10 of the

 

12

--------------------------------------------------------------------------------


 

Credit Agreement), are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office or
the United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States pending or issued Patents,
United States applied for or registered Trademarks, and United States applied
for and registered Copyrights, in each case, owned by such Grantor) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements; and
(iii) each Grantor represents and warrants that as of the Closing Date, a fully
executed agreement in the form of Exhibit II hereto has been delivered to the
Collateral Agent for recording by, as applicable, the United States Patent and
Trademark Office or the United States Copyright Office pursuant to 35 U.S.C. §
261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, to establish a valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral consisting of registrations and applications for Patents, Trademarks
and Copyrights in which a security interest may be perfected by filing such
agreement in, as applicable, the United States Patent and Trademark Office or
the United States Copyright Office, as applicable, and no further or subsequent
filing or refiling is necessary (other than (x) such filings and actions as are
necessary to perfect the Security Interest with respect to any United States
After-Acquired Intellectual Property and (y) the filing of Uniform Commercial
Code financing and continuation statements contemplated in subsection (ii) of
this Section 3.02(c)).

 

(d)           The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations, including the Guaranty, (ii) subject to the filings
described in Section 3.02(c) (including payment of applicable fees in connection
therewith), a perfected security interest in all Article 9 Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction, and (iii) subject to the filings
described in Section 3.02(c), a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of a fully executed agreement in the form of Exhibit II
hereto with, as applicable, the United States Patent and Trademark Office or the
United States Copyright Office, within the three-month period (commencing as of
the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the
one-month period (commencing as of the date hereof) pursuant to 17 U.S.C. §
205.  The Security Interest is and shall be prior to any other Lien on any of
the Article 9 Collateral, other than Permitted Liens.  Notwithstanding the
foregoing, nothing in this Agreement or in any other Loan Document shall require
any Grantor to make any filings or take any other actions to record or perfect
the Collateral Agent’s lien on and Security Interest in any Intellectual
Property subsisting outside of the United States or to reimburse the
Administrative Agent for any costs or expenses incurred in connection with
making such filings or taking any other such action.

 

13

--------------------------------------------------------------------------------


 

(e)           The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Permitted Liens.  None of the Grantors has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code (including the New York UCC) in any applicable
jurisdiction or any other applicable laws covering any Article 9 Collateral or
(ii) any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.

 

(f)            Schedule III hereto sets forth a list of (i) United States issued
Patents and pending Patent applications, (ii) United States registered
Trademarks and Trademarks for which applications for registration are pending
(other than any Excluded Property), and (iii) United States registered
Copyrights and Copyrights for which applications for registration are pending,
in each case, owned by an Initial Grantor as of the date hereof and registered
or pending with, as applicable, the United States Patent and Trademark Office or
the United States Copyright Office and that are material to the business of the
Borrower and its Restricted Subsidiaries (taken as a whole).  On the Closing
Date, except as would not, either individually or in the aggregate, be expected
to have a Material Adverse Effect, each Grantor owns or possesses the right to
use the Collateral consisting of Intellectual Property with respect to which it
has purported to grant a Security Interest hereunder and has full power and
authority to grant to the Collateral Agent the Security Interest in such
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than any consent or approval that has been obtained.

 

(g)           As of the Closing Date, except as would not, either individually
or in the aggregate, be expected to have a Material Adverse Effect, each
applicable Grantor has taken all commercially reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in the Trade
Secrets owned by such Grantor.

 

SECTION 3.03         Covenants.

 

(a)           Each Grantor agrees promptly (and, in any event, in sufficient
time to enable all filings to be made within any applicable statutory period,
under the Uniform Commercial Code, that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Article 9 Collateral, for the benefit of
the Secured Parties) to notify the Collateral Agent in writing of any change
(i) in legal name of any Grantor, (ii) in the identity or type of organization
or corporate structure of any Grantor, (iii) in the jurisdiction of organization
or incorporation of any Grantor or (iv) in its organizational identification
number (in the case of this clause (iv), to the extent an organizational
identification number is required by applicable law to be disclosed on the UCC
financing statements for such Grantor).

 

(b)           Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to the Article 9
Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien other than Permitted Liens.

 

14

--------------------------------------------------------------------------------


 

(c)           Each quarter, at the time of delivery of quarterly financial
statements with respect to the preceding fiscal quarter pursuant to
Section 6.01(b) of the Credit Agreement (and in the case of the last fiscal
quarter of each year, at the time of delivery of the annual financial statements
pursuant to Section 6.01(a) of the Credit Agreement), along with the information
required pursuant to Sections 1 through 13 of the Perfection Information (or
confirmation that there has been no change in such information since the date of
the most recent certificate delivered pursuant to this Section 3.03(c)), the
Borrower shall deliver to the Collateral Agent an appropriate supplement to this
Agreement substantially in the form of Exhibit II or III hereto, as applicable,
with respect to all After-Acquired Intellectual Property owned by such Grantor
(other than any Excluded Property) as of the last day of the fiscal quarter for
which financial statements have been so delivered that is a registered Patent
(or published application therefor), registered Trademark (or application
therefor) or a registered Copyright which is registered or pending with, as
applicable, the United States Patent and Trademark Office or the United States
Copyright Office, to the extent that such After Acquired Intellectual Property
is not covered by any previous short form agreement in the form of Exhibit III
so signed and delivered by it.

 

(d)           The Borrower agrees, on its own behalf and on behalf of each other
Grantor, at its own expense, to execute, acknowledge, deliver and cause to be
duly filed all such further instruments and documents and take all such actions
as the Collateral Agent may from time to time reasonably request to obtain,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith.  If any
amount payable to any Grantor under or in connection with any of the Article 9
Collateral that is in excess of $25,000,000 shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be pledged in
accordance with Section 3.04(a) and delivered to the Collateral Agent in
accordance with Section 3.04(a), for the benefit of the Secured Parties, duly
endorsed in a manner reasonably satisfactory to the Collateral Agent.

 

(e)           After the occurrence and during the continuance of an Event of
Default, at its option, the Collateral Agent may, with three (3) Business Days’
prior written notice to the Borrower, discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral and not constituting Permitted
Liens, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement and within a reasonable period of time after the
Collateral Agent has requested that it do so.  Nothing in this paragraph shall
be interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

 

(f)            If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person, the value of which is in
excess of $25,000,000 to secure payment and performance of an Account, such
Grantor shall promptly collaterally assign such security interest to the
Collateral Agent for the benefit of the Secured Parties.  Such assignment

 

15

--------------------------------------------------------------------------------


 

need not be filed of public record unless necessary to continue the perfected
status of the security interest against creditors of and transferees from the
Account Debtor or other Person granting the security interest.

 

(g)           Each Grantor (rather than the Collateral Agent or any Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Article 9 Collateral, all in accordance with the terms and conditions thereof,
and each Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the other Secured Parties from and against any and all
liability for such performance to the extent required by Section 6.03 of this
Agreement.

 

(h)           Covenants Regarding Intellectual Property.

 

(i)      Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt written notice thereof to the
Grantors, to supplement this Agreement by supplementing Schedule III hereto to
specifically identify any asset or item owned by the Grantor that may constitute
a registration or application for Copyrights, Patents or Trademarks, as
applicable, that is material to the business of the Borrower and its Restricted
Subsidiaries (taken as a whole) with the United States Patent and Trademark
Office or the United States Copyright Office; provided that any Grantor shall
have the right, exercisable within thirty (30) days after it has been notified
by the Collateral Agent of the specific identification of such Collateral, to
advise the Collateral Agent in writing of any material inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Collateral.

 

(ii)     Subject, for the avoidance of doubt, to clause (vi) below, each Grantor
agrees to take, at its expense, such reasonable steps as it determines are
appropriate in its reasonable business judgment in the United States Patent and
Trademark Office or the United States Copyright Office to (x) maintain the
validity and enforceability of any registered Intellectual Property owned by
such Grantor that is material to the business of the Borrower and its Restricted
Subsidiaries (taken as a whole) in full force and effect, and (y) pursue the
maintenance of or prosecution of each Patent, Trademark, or Copyright
registration or application that is material to the business of the Borrower and
its Restricted Subsidiaries (taken as a whole), now or hereafter included in the
Collateral of such Grantor, including, without limitation, the payment of
required fees and taxes, the filing of applications for renewal, the filing of
affidavits under Sections 8 and 15 or the U.S. Trademark Act and the payment of
maintenance fees.

 

(iii)    Subject, for the avoidance of doubt, to clause (vi) below, no Grantor
shall knowingly do or authorize any act or knowingly omit to do any act whereby
any Collateral consisting of Intellectual Property owned by such Grantor that is
material to the business of the Borrower and its Restricted Subsidiaries (taken
as a whole) may prematurely lapse, be terminated, or become invalid or
unenforceable or abandoned (or in the case of a trade secret, becomes publicly
known).

 

16

--------------------------------------------------------------------------------


 

(iv)                              Subject, for the avoidance of doubt, to clause
(vi) below, each Grantor shall take commercially reasonable steps to preserve
and protect each item of Collateral consisting of Intellectual Property owned by
such Grantor that is material to the business of the Borrower and its Restricted
Subsidiaries (taken as a whole) to the extent required under applicable law,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with any of the material Trademarks,
substantially consistent with the quality of the products and services as of the
date hereof.

 

(v)                                 Each Grantor agrees that, should it obtain
ownership of any Collateral consisting of Intellectual Property after the
Closing Date, including any U.S. or other “intent-to-use” trademark application
(or registration resulting therefrom) that is no longer deemed an Excluded
Property (“After-Acquired Intellectual Property”) (i) the provisions of this
Agreement shall automatically apply thereto and (ii) any such After-Acquired
Intellectual Property shall automatically become part of the Collateral subject
to the terms and conditions of this Agreement with respect thereto.

 

(vi)                              Notwithstanding anything to the contrary
contained herein, nothing in this Agreement prevents any Grantor from disposing
of, discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or be put into the public domain, any of its
Collateral to the extent permitted under the Credit Agreement or if such Grantor
determines in its reasonable business judgment that it is desirable or otherwise
reasonable to do so in the conduct of its business.

 

SECTION 3.04                            Other Actions.  In order to further
insure the attachment, perfection and priority of, and the ability of the
Collateral Agent to enforce, the Security Interest, each Grantor agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Article 9 Collateral:

 

(a)                                 Instruments.  Except to the extent otherwise
provided in Article II, if any Grantor shall at any time hold or acquire any
Instruments (other than checks to be deposited in the ordinary course of
business) constituting Collateral and evidencing an amount in excess of
$25,000,000, such Grantor shall forthwith endorse, collaterally assign and
deliver the same to the Collateral Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.

 

(b)                                 Investment Property.  Except to the extent
otherwise provided in Article II, if any Grantor shall at any time hold or
acquire any certificated securities or instruments constituting Collateral
evidencing an individual aggregate amount in excess of $25,000,000, such Grantor
shall forthwith endorse, assign and deliver the same to the Collateral Agent for
the benefit of the Secured Parties, accompanied by such instruments of transfer
or assignment duly executed in blank as the Collateral Agent may from time to
time reasonably request.  Except to the extent otherwise provided in
Section 2.07, if any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, upon the Collateral Agent’s request and following the occurrence
and continuance of an Event of Default such Grantor shall promptly notify the
Collateral Agent thereof and, at the Collateral Agent’s reasonable request,
pursuant to an

 

17

--------------------------------------------------------------------------------


 

agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) cause the issuer to agree to comply with instructions from the
Collateral Agent as to such securities, without further consent of any Grantor
or such nominee or (ii) arrange for the Collateral Agent to become the
registered owner of the securities.

 

(c)                                  Intellectual Property.  With respect to any
After-Acquired Intellectual Property which constitutes Collateral that is an
issued Patent (or a published application therefor), registered Trademark (or
application therefor) or a registered Copyright which is registered or pending
with, as applicable, the United States Patent and Trademark Office or the United
States Copyright Office and is not covered by any short form agreement in the
form of Exhibit II previously signed and delivered to the Collateral Agent, the
applicable Grantor will promptly cooperate as reasonably requested by, and
necessary to enable, the Collateral Agent to make any necessary or reasonably
desirable recordations with, as applicable, the United States Patent and
Trademark Office or the United States Copyright Office, as appropriate, and upon
the request of the Collateral Agent, such Grantor shall promptly file and record
appropriate instruments or documents with the United States Patent and Trademark
Office or United States Copyright Office for such recordation, as appropriate.

 

(d)                                 Commercial Tort Claims.  As of the date
hereof, each Grantor hereby represents and warrants that it holds no Commercial
Tort Claims with a value (as reasonably determined by the Borrower) in excess of
$25,000,000 individually other than those listed on Schedule II.  If any Grantor
shall at any time hold or acquire a Commercial Tort Claim with a value (as
reasonably determined by the Borrower) in excess of $25,000,000 individually,
such Grantor shall promptly (and in any event within 60 days (or such longer
period as the Collateral Agent may agree in its reasonable discretion)) deliver
to the Collateral Agent a supplement to Schedule II hereto, which Schedule II
shall automatically and without further action become part of Schedule II hereto
and such Commercial Tort Claim shall automatically be subject to the Security
Interest.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01                            Remedies upon Default.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party in law
and in equity with respect to the Secured Obligations under the Uniform
Commercial Code (including the New York UCC) in any applicable jurisdiction or
other applicable law and also may (i) require each Grantor to, and each Grantor
agrees that it will at its expense and upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place and time to be
designated by the Collateral Agent that is reasonably convenient to both
parties; (ii) occupy any premises owned or, to the extent lawful and permitted,
leased by any of the Grantors where the Collateral or any part thereof is
assembled or located for a reasonable period in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Collateral Agent shall provide the

 

18

--------------------------------------------------------------------------------


 

applicable Grantor with notice thereof prior to or promptly after such
occupancy; (iii) exercise any and all rights and remedies of any of the Grantors
under or in connection with the Collateral, or otherwise in respect of the
Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise;
(iv) subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate and (v) cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Collateral by the applicable Grantors to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained).  The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by Law) all
rights of redemption and appraisal which such Grantor now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.

 

(b)                                 The Collateral Agent shall give the
applicable Grantors ten days’ prior written notice (which each Grantor agrees is
reasonable notice within the meaning of Section 9-611 of the New York UCC or its
equivalent in other jurisdictions) of the Collateral Agent’s intention to make
any sale of Collateral.  Such notice, in the case of a public sale, shall state
the time and place for such sale and, in the case of a sale at a broker’s board
or on a securities exchange, shall state the board or exchange at which such
sale is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange.  Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the Collateral Agent may fix and state in the notice (if any) of
such sale.  At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine.  The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given.  The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase,

 

19

--------------------------------------------------------------------------------


 

free (to the extent permitted by law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by law), the Collateral or
any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Secured Obligations paid in full. 
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court appointed receiver.  To the extent permitted
by applicable law, any sale pursuant to the provisions of this Section 4.01
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 

SECTION 4.02                            Application of Proceeds.

 

(a)                                 The Collateral Agent shall, subject to any
Applicable Intercreditor Agreement, apply the proceeds of any collection or sale
of Collateral, including any Collateral consisting of cash, in accordance with
Section 8.04 of the Credit Agreement; provided that for so long as the Notes
Obligations constitute “Secured Obligations” hereunder, the Notes Obligations
shall be treated on a ratable basis as the Loan Obligations set forth under the
“Fourth” clause of Section 8.04 of the Credit Agreement and the other Secured
Obligations described in such clause.

 

(b)                                 The Collateral Agent shall have absolute
discretion as to the time of application of any such proceeds, moneys or
balances in accordance with this Agreement.  Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money therefor by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

(c)                                  In making the determinations and
allocations required by this Section 4.02, the Collateral Agent may conclusively
rely upon information supplied by the Administrative Agent as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, and the Collateral Agent shall have no liability to any of
the Secured Parties for actions taken in reliance on such information, provided
that nothing in this sentence shall prevent any Grantor from contesting any
amounts claimed by any Secured Party in any information so supplied.  All
distributions made by the Collateral Agent pursuant to this Section 4.02 shall
be (subject to any decree of any court of competent

 

20

--------------------------------------------------------------------------------


 

jurisdiction) final (absent manifest error), and the Collateral Agent shall have
no duty to inquire as to the application by the Administrative Agent of any
amounts distributed to it.

 

SECTION 4.03                            Grant of Intellectual Property License. 
For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies under this Agreement, each Grantor
hereby grants to the Collateral Agent a nonexclusive, irrevocable (subject to
the last sentence of this Section 4.03) license (exercisable without payment of
royalty or other compensation to any such Grantor) to use or, solely to the
extent necessary to exercise such rights and remedies, sublicense any of the
Collateral now owned or hereafter acquired by such Grantor that constitutes
Intellectual Property and license rights included in the General Intangibles,
and wherever the same may be located, and including in such license, solely to
the extent necessary to exercise such rights and remedies, reasonable access to
media in which any of the licensed items may be recorded or stored and to all
computer software used for the compilation or printout thereof; provided,
however, that nothing in this Section 4.03 shall require any Grantor to grant
any license if it does not have the right to do so or that is prohibited by any
rule of law, statute or regulation or is prohibited by, or that would constitute
a breach or default under or result in the termination of or gives rise to any
right of acceleration, modification or cancellation under any contract, license,
agreement, instrument or other document; provided, further, that such licenses
to be granted hereunder with respect to Trademarks shall be subject to the
maintenance of quality standards with respect to the goods and services on which
such Trademarks are used sufficient to preserve the validity of such Trademarks.
The use of such license by the Collateral Agent and its rights thereunder may be
exercised, at the option of the Collateral Agent, only during the continuation
of an Event of Default; provided that any permitted license, sublicense or other
transaction entered into by the Collateral Agent in accordance herewith shall be
binding upon the Grantors until the termination of this Agreement
notwithstanding any subsequent cure of an Event of Default, provided that it was
entered into in accordance with the terms of this Agreement.  For the avoidance
of doubt, at the time of the release of the Lien as set forth in Section 6.13,
the license granted to the Collateral Agent pursuant to this Section 4.03 shall
automatically and immediately terminate.

 

ARTICLE V

 

Subrogation and Subordination

 

SECTION 5.01                            Contribution and Subrogation.  Each
Grantor (a “Contributing Party”) agrees (subject to Section 5.02) that, in the
event assets of any other Grantor (the “Claiming Party”) shall be sold pursuant
to any Collateral Document to satisfy any Obligation owed to any Secured Party,
the Contributing Party shall indemnify the Claiming Party in an amount equal to
the greater of the book value or the fair market value of such assets, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Party on the date of such sale and the denominator shall be the
aggregate net worth of all the Contributing Parties together with the net worth
of the Claiming Party on the date of such sale.  Any Contributing Party making
any payment to a Claiming Party pursuant to this Section 5.01 shall be
subrogated to the rights of such Claiming Party to the extent of such payment.

 

21

--------------------------------------------------------------------------------


 

SECTION 5.02                            Subordination.

 

(a)                                 Notwithstanding any provision of this
Agreement to the contrary, all rights of the Grantors under Section 5.01 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to, and shall not be exercised prior to
(i) the termination of the Aggregate Commitments and payment in full of the Loan
Obligations (other than contingent indemnification obligations not yet accrued
and payable) and (ii) the expiration or termination of all Letters of Credit
with no pending drawings (other than Letters of Credit that have been
backstopped, Cash Collateralized or as to which other arrangements reasonably
satisfactory to the Collateral Agent and the applicable L/C Issuer have been
made).  No failure on the part of any Grantor to make the payments required by
Section 5.01 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Grantor with
respect to its obligations hereunder, and each Grantor shall remain liable for
the full amount of the obligations of such Grantor hereunder.

 

(b)                                 Each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default and after written
notice from the Collateral Agent (provided, that no notice shall be required in
connection with any Event of Default pursuant to Section 8.01(f) or (g) of the
Credit Agreement) all Indebtedness owed by it to any Subsidiary shall be fully
subordinated to the payment in full in cash of the Secured Obligations (other
than (w) obligations under Secured Hedge Agreements not yet due and payable,
(x) Cash Management Obligations not yet due and payable, (y) Secured Bi-Lateral
Letter of Credit Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable).

 

ARTICLE VI

 

Miscellaneous

 

SECTION 6.01                            Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given in accordance with Section 10.02 of the Credit Agreement.  All
communications and notices hereunder to any Grantor shall be given to it in care
of the Borrower in accordance with Section 10.02 of the Credit Agreement.

 

SECTION 6.02                            Waivers; Amendment.

 

(a)                                 No failure or delay by the Collateral Agent,
any other Agent, any L/C Issuer or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Collateral Agent, any other
Agent, the L/C Issuers and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 6.02, and then such waiver or

 

22

--------------------------------------------------------------------------------


 

consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any other Agent, any Lender
or any L/C Issuer may have had notice or knowledge of such Default at the time. 
No notice or demand on any Grantor in any case shall entitle any Grantor to any
other or further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Collateral Agent and the Grantor or
Grantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent to the extent required by Section 10.01 of the
Credit Agreement.

 

SECTION 6.03                            Collateral Agent’s Fees and Expenses;
Indemnification.

 

(a)                                 The parties hereto agree that the Collateral
Agent shall be entitled to reimbursement of its expenses incurred hereunder to
the extent required by Section 10.04 of the Credit Agreement as if such section
were set out in full herein and references to “the Borrower” therein were
references to each Grantor.

 

(b)                                 Without limitation of its indemnification
obligations under the other Loan Documents, each Grantor agrees, jointly and
severally, to indemnify the Collateral Agent and the other Indemnitees (as
defined in Section 10.05 of the Credit Agreement) to the extent required by
Section 10.05 of the Credit Agreement as if such section were set out in full
herein and references to “the Borrower” therein were references to “each
Grantor.”

 

(c)                                  Any such amounts payable as provided
hereunder shall be additional Secured Obligations secured hereby and by the
other Collateral Documents.  The provisions of this Section 6.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party.  All amounts due under this Section 6.03 shall
be payable within ten (10) Business Days of written demand therefor.

 

SECTION 6.04                            Successors and Assigns.  Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party; and all
covenants, promises and agreements by or on behalf of any Grantor or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective successors and permitted assigns.

 

SECTION 6.05                            Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Grantors in the Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of

 

23

--------------------------------------------------------------------------------


 

any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any Lender or on its behalf and notwithstanding that the Collateral
Agent, any other Agent, any L/C Issuer or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.

 

SECTION 6.06                            Counterparts; Effectiveness; Several
Agreement. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic communication (including “.pdf” or
“.tiff” files) shall be as effective as delivery of a manually signed
counterpart of this Agreement.  This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Collateral
Agent and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement.  This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

 

SECTION 6.07                            Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 6.08                            Right of Set-Off.  In addition to any
rights and remedies of the Lenders provided by Law, upon the occurrence and
during the continuance of any Specified Event of Default, each Lender and its
Affiliates and each L/C Issuer and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Grantor,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Grantor and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates or such L/C Issuer and its
Affiliates, as the case may be, to or for the credit or the account of the
respective Grantors and their Subsidiaries against any and all Secured
Obligations owing to such Lender and its Affiliates or such L/C Issuer and its
Affiliates hereunder or under any other Loan

 

24

--------------------------------------------------------------------------------


 

Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Secured Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness.  Each Lender and L/C Issuer agrees promptly to notify
the Borrower and the Administrative Agent after any such set off and application
made by such Lender or L/C Issuer, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Lender and each L/C Issuer under this
Section 6.08 are in addition to other rights and remedies (including other
rights of setoff) that the Collateral Agent, such Lender and such L/C Issuer may
have.

 

SECTION 6.09                            Governing Law; Jurisdiction; Service of
Process.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 EXCEPT AS SET FORTH IN THE FOLLOWING
PARAGRAPH, ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE
SITTING IN THE BOROUGH OF MANHATTAN (PROVIDED THAT IF NONE OF SUCH COURTS CAN
AND WILL EXERCISE SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL NOT APPLY), AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR AND THE COLLATERAL AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH GRANTOR AND THE COLLATERAL AGENT IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED HERETO.

 

25

--------------------------------------------------------------------------------


 

NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION (I) FOR
PURPOSES OF ENFORCING A JUDGMENT, (II) IN CONNECTION WITH EXERCISING REMEDIES
AGAINST THE COLLATERAL IN A JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED,
(III) IN CONNECTION WITH ANY PENDING BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE EXTENT THE COURTS REFERRED TO IN
THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION OVER SUCH LEGAL ACTION OR
PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT HERETO.

 

SECTION 6.10                            WAIVER OF JURY TRIAL.  TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 6.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 6.11                            Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

SECTION 6.12                            Security Interest Absolute.  All rights
of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Pledged Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense (other than a defense of full payment or performance)
available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.

 

26

--------------------------------------------------------------------------------


 

SECTION 6.13                            Termination or Release.

 

(a)                                 This Agreement, the Security Interest and
all other security interests granted hereby shall automatically terminate with
respect to all Secured Obligations upon the (i) termination of the Aggregate
Commitments and payment in full of all Loan Obligations (other than contingent
indemnification obligations not yet accrued and payable) and (ii) expiration or
termination of all Letters of Credit with no pending drawings (other than
Letters of Credit that have been backstopped, Cash Collateralized or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made).

 

(b)                                 The Lien granted hereby on any Collateral
shall be automatically released upon (i) any sale or other transfer by any
Grantor of any Collateral that is permitted under the Credit Agreement and the
other Loan Document to any Person other than any other Grantor, (ii) the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 10.01 of the Credit
Agreement, (iii) with respect to any Collateral owned by a Grantor, upon the
release of such Grantor from its obligations under the Guaranty pursuant to
Section 4.13 of the Guaranty or (iv) any Collateral subject to the Security
Interest granted hereby becoming Excluded Property.

 

(c)                                  Each Grantor shall automatically be
released from its obligations hereunder and the Security Interest in the
Collateral of such Grantor shall be automatically released if such Guarantor is
released from its obligations under the Guaranty pursuant to Section 9.11 of the
Credit Agreement.

 

(d)                                 the Security Interest granted to or held by
the Collateral Agent in the relevant Collateral shall be subordinated or
released in accordance with Section 9.11 of the Credit Agreement.

 

(e)                                  In connection with any termination, release
or subordination pursuant to paragraph (a), (b), (c) or (d) of this
Section 6.13, the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination, release or subordination.  Any execution and
delivery of documents pursuant to this Section 6.13 shall be without recourse to
or representation or warranty by the Collateral Agent.

 

SECTION 6.14                            Additional Grantors.  Any Person
required to become party to this Agreement pursuant to Section 6.10 of the
Credit Agreement may do so by executing and delivering a Security Agreement
Supplement and/or Security Agreement Supplement for Intellectual Property and
such Person shall become a Grantor hereunder with the same force and effect as
if originally named as a Grantor herein.  The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder.  The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

SECTION 6.15                            Collateral Agent Appointed
Attorney-in-Fact.  Each Grantor hereby appoints the Collateral Agent the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any

 

27

--------------------------------------------------------------------------------


 

instrument that the Collateral Agent may deem necessary to accomplish the
purposes hereof at any time after and during the continuance of an Event of
Default, which appointment is irrevocable (until termination of this Agreement
in accordance with Section 6.13(a)) and coupled with an interest.  Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default and
notice by the Collateral Agent to the Borrower or Grantor of its intent to
exercise such rights, with full power of substitution either in the Collateral
Agent’s name or in the name of such Grantor (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof;
(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral; (c) to sign the name of any
Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) upon prior written notice to the Borrower, to send verifications of accounts
receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) upon prior written notice to the Borrower, to notify,
or to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes and (i) to make, settle and
adjust claims in respect of Article 9 Collateral under policies of insurance,
indorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby.  The Collateral Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence, bad faith or
willful misconduct or that of any of their controlled Affiliates or controlling
Persons or any of the directors, officers, employees, agents, advisors or
members of any of the foregoing, in each case who are involved in the
Transactions (as determined by a court of competent jurisdiction in a final and
non-appealable decision).  All sums disbursed by the Collateral Agent in
connection with this Section 6.15, including reasonable attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, within ten
Business Days of written demand, by the Grantors to the Collateral Agent and
shall be additional Secured Obligations secured hereby.

 

SECTION 6.16                            General Authority of the Collateral
Agent.  By acceptance of the benefits of this Agreement and any other Collateral
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Collateral Documents, (b) to confirm
that the Collateral Agent shall have the authority to act as the exclusive agent
of such

 

28

--------------------------------------------------------------------------------


 

Secured Party for the enforcement of any provisions of this Agreement and such
other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

 

SECTION 6.17                            Conflicts; Acceptable Intercreditor
Agreement.  Notwithstanding anything herein to the contrary, the Liens and
Security Interest granted to the Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of any Acceptable Intercreditor Agreement.  In the
event of any conflict between the terms of any Acceptable Intercreditor
Agreement and this Agreement, the terms of such Acceptable Intercreditor
Agreement shall govern and control.

 

SECTION 6.18                            Notes Obligations.  Except as otherwise
expressly set forth herein or in any Collateral Document, no Noteholders or
Notes Collateral Trustee that obtains the benefits of Section 4.02, any Guaranty
or any Collateral by virtue of the provisions hereof or of any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral).  Notwithstanding any other provision of this Article VI to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Notes Obligations unless the Administrative Agent has received written notice of
such Notes Obligations, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Noteholders or
Notes Collateral Trustee.  Each Noteholders shall indemnify and hold harmless
each Agent and each of its directors, officers, employees, or agents, to the
extent not reimbursed by the Loan Parties, against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Agent or its directors, officers,
employees, or agents in connection with such provider’s Notes Obligations
arising under Notes Documents; provided, however, that no Noteholders shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.  The rights of the
Noteholders and Note Collateral Trustees in respect of the Collateral expressly
provided hereunder will not create (or be deemed to create) in favor of any such
provider, as applicable, any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Loan
Documents.  By accepting the benefits of the Collateral, each such Noteholders
or Notes Collateral Trustee shall be deemed (x) to be a third party beneficiary
of the provisions of this Agreement, notwithstanding that it has not signed any
counterpart hereto, (y) to have appointed the Collateral Agent as its agent and
(z) to have agreed to be bound by the Loan Documents as a Secured Party, subject
to the limitations set forth in this Section 6.18.

 

[Remainder of Page Intentionally Blank]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

WYNDHAM DESTINATIONS, INC.

 

BHV DEVELOPMENT, INC.

 

EASTERN RESORTS CORPORATION

 

EQUIVEST FINANCE, INC.

 

EQUIVEST LOUISIANA, INC.

 

EQUIVEST TEXAS, LLC

 

EXTRA HOLIDAYS, LLC

 

FFD DEVELOPMENT COMPANY, LLC

 

INN AT THE PARK, LLC

 

RCI ARGENTINA, INC.

 

RCI CANADA, LLC

 

RCI CHILE, INC.

 

RCI COLOMBIA, INC.

 

RCI, LLC

 

SHELL VACATIONS SOUTH MOUNTAIN, LLC

 

SHELL VACATIONS LLC

 

STARR PASS GOLF SUITES, LLC

 

SVC-NAPA, LLC

 

SVC-SAN ANTONIO LLC

 

SVC-WAIKIKI, LLC

 

VACATION PALM SPRINGS REAL ESTATE, INC.

 

WVO RENOVATION SERVICES, LLC

 

WVR CENTRAL FLORIDA, LLC

 

WVR COLORADO, LLC

 

WVR HQ, LLC

 

WVR SOUTH CAROLINA, LLC

 

WYNDHAM CONSUMER FINANCE, INC.,

 

each, an Initial Grantor

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Security Agreement (WDI 2018)]

 

--------------------------------------------------------------------------------


 

 

WYNDHAM DESTINATION NETWORK

 

SUBSIDIARY, LLC

 

WYNDHAM MYRTLE BEACH, LLC

 

WYNDHAM RESORT DEVELOPMENT

 

CORPORATION

 

WYNDHAM VACATION OWNERSHIP, INC.

 

WYNDHAM VACATION RENTALS NORTH

 

AMERICA, LLC

 

WYNDHAM VACATION RESORTS, INC.

 

WYNDHAM WORLDWIDE OPERATIONS, INC.,

 

each, an Initial Grantor

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Security Agreement (WDI 2018)]

 

--------------------------------------------------------------------------------


 

 

RCI GENERAL HOLDCO 2, LLC, an Initial Grantor

 

 

 

By:

Wyndham Destination Network, LLC,

 

 

its sole member

 

 

 

By:

Wyndham Destinations, Inc.,

 

 

its sole member

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

 

 

RESORTQUEST DELAWARE, LLC

 

 

 

RESORTQUEST REAL ESTATE OF MYRTLE BEACH, LLC, each, an Initial Grantor

 

 

 

 

 

By:

Resort Quest International, Inc.,

 

 

its sole member

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Security Agreement (WDI 2018)]

 

--------------------------------------------------------------------------------


 

 

WYNDHAM CARIB DEVELOPMENT COMPANY I, LLC

 

 

 

WYNDHAM CARIB DEVELOPMENT COMPANY V, LLC, each, an Initial Grantor

 

 

 

By:

Wyndham Vacation Ownership, Inc.,

 

 

its sole member

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

 

 

WYNDHAM DESTINATION NETWORK, LLC, an Initial Grantor

 

 

 

By:

Wyndham Destinations, Inc., its sole member

 

 

 

By:

 

 

 

Name:

Jeffrey R. Leuenberger

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Security Agreement (WDI 2018)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

 

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Security Agreement (WDI 2018)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO THE SECURITY
AGREEMENT

 

Pledged Equity

 

Grantor

 

Issuer

 

Class of Equity
Interest

 

Certificate No(s)

 

Number of
Shares

 

Percentage of
Outstanding
Shares of the
Same Class of
Equity
Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt

 

Grantor

 

Debt Issuer

 

Debt
Certificate No(s)

 

Maturity

 

Original
Principal Amount

 

Date for Delivery

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

TO THE SECURITY

AGREEMENT

 

PERFECTION INFORMATION

[see attached]

 

--------------------------------------------------------------------------------


 

SCHEDULE III
TO THE SECURITY AGREEMENT

 

United States Applied for and Registered Intellectual Property

 

Patents and Patent Applications

 

Registered owner/
Grantor

 

Patent 
Title

 

Patent No. or Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Registrations and Trademark Applications

 

Registered owner/
Grantor

 

Trademark

 

Registration No. or Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyrights Registrations

 

Registered owner/
Grantor

 

Title of Work

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I
TO THE SECURITY AGREEMENT

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

SUPPLEMENT NO. [  ] (this “Supplement”), dated as of [          ], to the
Security Agreement dated as of May 31, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) among the Grantors as defined therein, and Bank of America, N.A.
(“Bank of America”), as collateral agent for the Secured Parties (in such
capacity and together with its successors and assigns, the “Collateral Agent”).

 

A.            Reference is made to that certain Credit Agreement dated as of
May 31, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Wyndham
Destinations, Inc., a Delaware corporation (the “Borrower”), Bank of America, as
administrative agent, (in such capacity, the “Administrative Agent”), collateral
agent (in such capacity, the “Collateral Agent”), each Lender from time to time
party thereto and the other parties party thereto.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement referred to therein.

 

C.            The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans, the L/C Issuers to issue Letters of Credit and
certain other Secured Parties to make other financial accommodations to the
Borrower and the Restricted Subsidiaries.  Section 6.14 of the Security
Agreement provides that certain Persons may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Person (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce the Lenders to make
Loans, the L/C Issuers to issue Letters of Credit and certain other Secured
Parties to make other financial accommodations to the Borrower and the
Restricted Subsidiaries.

 

Accordingly, the Collateral Agent and the New Grantor agree as follows:

 

SECTION 1.  In accordance with Section 6.14 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations does hereby create and grant to the Collateral
Agent for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all present and future

 

Exhibit I-1

--------------------------------------------------------------------------------


 

personal property of the New Grantor, including, without limitation, all of the
New Grantor’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of the New Grantor.  Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Grantor.  The Security
Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Grantor, and the Collateral Agent has executed a counterpart hereof. 
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication (including “.pdf” or “.tiff”
files) shall be as effective as delivery of a manually signed counterpart of
this Supplement.

 

SECTION 4.  The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the Pledged
Collateral and (b) set forth under its signature hereto is the true and correct
legal name of the New Grantor, its jurisdiction of formation and the location of
its chief executive office.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

 

SECTION 9.  The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable

 

Exhibit I-2

--------------------------------------------------------------------------------


 

fees, other charges and disbursements of counsel for the Collateral Agent in
accordance with the terms of the Credit Agreement.

 

[Remainder of Page Intentionally Blank]

 

Exhibit I-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

 

[NAME OF NEW GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Jurisdiction of Formation:

 

Address Of Chief Executive Office:

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit I-4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pledged Equity

 

Grantor

 

Issuer

 

Class of Equity 
Interest

 

Certificate No(s)

 

Number of
Shares

 

Percentage of
Outstanding
Shares of the
Same Class of
Equity Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt

 

Grantor

 

Debt
Issuer

 

Debt 
Certificate No(s)

 

Final Scheduled
Maturity

 

Outstanding
Principal Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit I-5

--------------------------------------------------------------------------------


 

EXHIBIT II
TO THE SECURITY AGREEMENT

 

FORM OF SHORT FORM
INTELLECTUAL PROPERTY SECURITY AGREEMENT(30)

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated [      ], 20[  ], is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of Bank of
America, N.A. (“Bank of America”), as collateral agent (the “Collateral Agent”)
for the Secured Parties.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement and the Security Agreement referred to therein.

 

WHEREAS, Wyndham Destinations, Inc., a Delaware corporation (the “Borrower”),
Bank of America, as Administrative Agent and Collateral Agent, each Lender from
time to time party thereto and each other Person party thereto have entered into
the Credit Agreement dated as of May 31, 2018 (the “Closing Date”) (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have severally
agreed to make Loans and the L/C Issuers to issue Letters of Credit.

 

WHEREAS, in connection with the Credit Agreement, the Grantors have entered into
the Security Agreement dated as of the Closing Date (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in order to induce the Lenders to make Loans, the L/C
Issuers to issue Letters of Credit and certain other Secured Parties to make
other financial accommodations to the Borrower and the Restricted Subsidiaries.

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the [United States Patent and Trademark Office]
[United States Copyright Office].

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

--------------------------------------------------------------------------------

(30)                          Note:  To be broken out into an individual
short-form agreement for patents, trademarks and copyrights for filing purposes.

 

--------------------------------------------------------------------------------


 

SECTION 1.  Grant of Security.  Each Grantor hereby grants to the Collateral
Agent for the benefit of the Secured Parties a security interest in all of such
Grantor’s right, title and interest in and to the following (the “Collateral”):

 

(a)           [the issued and pending Patents (as defined in the Security
Agreement) in the United States Patent and Trademark Office set forth in
Schedule [A] hereto;]

 

(b)           [the registered Trademarks (as defined in the Security Agreement)
and Trademarks for which applications are pending in the United States Patent
and Trademark Office set forth in Schedule [B] hereto (excluding any Excluded
Property);] and

 

(c)           [the registered Copyrights (as defined in the Security Agreement)
in the United States Copyright Office set forth in Schedule [C] hereto].

 

SECTION 2.  Security for Secured Obligations.  The grant of a security interest
in the Collateral by each Grantor under this IP Security Agreement secures the
payment of all Secured Obligations of such Grantor now or hereafter existing
under or in respect of the Loan Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.  Without limiting the generality of the foregoing, this
IP Security Agreement secures, as to each Grantor, the payment of all amounts
that constitute part of the Secured Obligations and that would be owed by such
Grantor to any Secured Party under the Loan Documents but for the fact that such
Secured Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Grantor.

 

SECTION 3.  Recordation.  This IP Security Agreement has been executed and
delivered by the Grantors for the purpose of recording the grant of security
interest herein with the [United States Patent and Trademark Office] [United
States Copyright Office].  Each Grantor authorizes and requests that the
[Register of Copyrights] [Commissioner for Patents and the Commissioner for
Trademarks] record this IP Security Agreement.

 

SECTION 4.  Execution in Counterparts.  This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 5.  Grants, Rights and Remedies.  This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.  Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.  In the event of any conflict between the terms of this
IP Security Agreement and the terms of the Security Agreement, the terms of the
Security Agreement shall govern.

 

Exhibit II-2

--------------------------------------------------------------------------------


 

SECTION 6.  Governing Law.  This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

SECTION 7.  Severability.  In case any one or more of the provisions contained
in this IP Security Agreement should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

[Signature Pages Follow]

 

Exhibit II-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

 

[                 ],

 

as Initial Grantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit II-4

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit II-5

--------------------------------------------------------------------------------


 

[SCHEDULE A]

 

United States Patents and Patent Applications

 

Registered owner/
Grantor

 

Patent 
Title

 

Patent No. or Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SCHEDULE B]

 

United States Trademark Registrations and Trademark Applications

 

Registered owner/
Grantor

 

Trademark

 

Registration No. or Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SCHEDULE C]

 

United States Copyright Registrations

 

Registered owner/
Grantor

 

Title of Work

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit II-6

--------------------------------------------------------------------------------


 

EXHIBIT III
TO THE SECURITY AGREEMENT

 

FORM OF SECURITY AGREEMENT SUPPLEMENT
FOR INTELLECTUAL PROPERTY

 

SUPPLEMENT NO. [  ] (this “Supplement”) dated as of [            ], to the
Security Agreement dated as of May 31, 2018 (the “Closing Date”) (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) among the Grantors as defined therein and Bank
of America, N.A. (“Bank of America”), as collateral agent (the “Collateral
Agent”) for the Secured Parties.

 

A.            Reference is made to that certain Credit Agreement dated as of
May 31, 2018 (as amended, Reference is made to that certain Credit Agreement
dated as of [         ], [   ], 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Destinations, Inc., a Delaware corporation (the
“Borrower”), Bank of America, as administrative agent, (in such capacity, the
“Administrative Agent”), collateral agent (in such capacity, the “Collateral
Agent”), each Lender from time to time party thereto and the other parties party
thereto, pursuant to which the Lenders have severally agreed to make Loans, the
L/C Issuers to issue Letters of Credit and certain other Secured Parties to make
other financial accommodations to the Borrower and the Restricted Subsidiaries.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement referred to therein.

 

C.            In connection with the Credit Agreement, the Borrower and the
other Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans, the L/C Issuers to issue Letters of Credit and certain
other Secured Parties to make other financial accommodations to the Borrower and
the Restricted Subsidiaries.  Section 6.14 of the Security Agreement provides
that certain Persons may become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned Person (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce the Lenders to make Loans, the
L/C Issuers to issue Letters of Credit and certain other Secured Parties to make
other financial accommodations to the Borrower and the Restricted Subsidiaries.

 

Accordingly, the Collateral Agent and the New Grantor agree as follows:

 

SECTION 1.  In accordance with Section 6.14 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a

 

F-2-7

--------------------------------------------------------------------------------


 

Grantor thereunder are true and correct on and as of the date hereof.  Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Grantor.  The Security Agreement is hereby incorporated herein by
reference.

 

SECTION 2.  The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Grantor, and the Collateral Agent has executed a counterpart hereof. 
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication (including “.pdf” or “.tif”
files) shall be as effective as delivery of a manually signed counterpart of
this Supplement.

 

SECTION 4.  The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the Collateral
owned by the New Grantor consisting of (i) issued and pending Patents in the
United States Patent and Trademark Office, (ii) registered Trademarks and
Trademarks for which applications are pending in the United States Patent and
Trademark Office (excluding any Excluded Property) and (iii) registered
Copyrights in the United States Copyright Office and (b) set forth under its
signature hereto is the true and correct legal name of the New Grantor, its
jurisdiction of formation and the location of its chief executive office.

 

SECTION 5.  The New Grantor hereby grants to the Collateral Agent for the
benefit of the Secured Parties a security interest in all of such Grantor’s
right, title and interest in and to the Collateral, including:

 

(a)           the issued and pending Patents (as defined in the Security
Agreement) in the United States Patent and Trademark Office set forth in
Schedule I hereto;

 

(b)           the registered Trademarks (as defined in the Security Agreement)
and Trademarks for which applications are pending in the United States Patent
and Trademark Office set forth in Schedule I hereto (excluding any Excluded
Property); and

 

(c)           the registered Copyrights (as defined in the Security Agreement)
in the United States Copyright Office set forth in Schedule I hereto.

 

SECTION 7.  This Supplement has been entered into in conjunction with the
provisions of the Security Agreement.  The New Grantor does hereby acknowledge
and confirm that the grant of the security interest hereunder to, and the rights
and remedies of, the Collateral Agent with respect to the Collateral are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.  In the

 

F-2-8

--------------------------------------------------------------------------------


 

event of any conflict between the terms of this Supplement and the terms of the
Security Agreement, the terms of the Security Agreement shall govern.

 

SECTION 8.  The New Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer record this Supplement.

 

SECTION 9.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 10.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 11.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 12.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

 

SECTION 13.  Reimbursement of the Collateral Agent’s expenses under this
Supplement shall be governed by the applicable sections of the Security
Agreement.

 

[Remainder of Page Intentionally Blank]

 

F-2-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

 

[NAME OF NEW GRANTOR,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Jurisdiction of Formation/Incorporation:

 

Address of Chief Executive Office:

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-2-10

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SUPPLEMENT NO. [  ] TO THE
 SECURITY AGREEMENT

 

United States Applied for and Registered Intellectual Property

 

United States Patents and Patent Applications

 

Registered owner/
Grantor

 

Patent
Title

 

Patent No. or Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States Trademark Registrations and Trademark Applications

 

Registered owner/
Grantor

 

Trademark

 

Registration No. or Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States Copyright Registrations

 

Registered owner/
Grantor

 

Title of Work

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-2-11

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF]
DISCOUNTED PREPAYMENT OPTION NOTICE

 

Date:            , 20   

 

Bank of America, N.A.,
                                                as Administrative Agent under
the Credit Agreement

 

Bank of America, N.A.

Syndicate and Corporate Lending  - Agency Management

2380 Performance Dr - Building C

Richardson, TX, 75082

Mailcode: TX2-984-03-23

Attn: Maurice Washington

Phone: 214-209-5606

Fax: 214-290-9544

Email maurice.washington@baml.com

 

Ladies and Gentlemen:

 

This Discounted Prepayment Option Notice is delivered to you pursuant to
Section 2.05(d)(ii) of that certain Credit Agreement, dated as of May 31, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Wyndham Destinations, Inc., a Delaware
corporation (the “Borrower”), Bank of America, N.A., as Administrative Agent and
Collateral Agent, each L/C Issuer and each Lender from time to time party
thereto.

 

The Borrower hereby notifies you that, effective as of [        ], 20[  ],
pursuant to Section 2.05(d)(ii) of the Credit Agreement, the Borrower is
seeking:

 

1.              to prepay [Term B] [Incremental Term] [Extended Term] Loans at a
discount in an aggregate principal amount of $[    ](31) (the “Proposed
Discounted Prepayment Amount”);

 

2.              a percentage discount to the par value of the principal amount
of [Term B] [Incremental Term] [Extended Term] Loans [greater than or equal to
[    ]% of par value but less than or equal to [    ]% of par value] [equal to
[    ]% of par value] (the “Discount Range”);(32) and

 

--------------------------------------------------------------------------------

(31)                          Insert amount that is a minimum of $5,000,000.

 

(32)                          The Borrower may specify different Discount Ranges
for Term B Loans, Incremental Term Loans and Extended Term Loans.

 

H-1

--------------------------------------------------------------------------------


 

3.              a Lender Participation Notice on or before [          ],
20[  ](33), as determined pursuant to Section 2.05(d)(iii) of the Credit
Agreement (the “Acceptance Date”).

 

The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.05(d) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:

 

1.                                      No Event of Default specified has
occurred and is continuing or would result from the Discounted Voluntary
Prepayment.

 

2.                                      Each of the other conditions to such
Discounted Voluntary Prepayment contained in Section 2.05(d) of the Credit
Agreement has been satisfied.

 

The Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Prepayment
Option Notice.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(33)                          Insert date (a Business Day) that is at least five
Business Days from and including the date of the Discounted Prepayment Option
Notice.

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

 

 

WYNDHAM DESTINATIONS, INC.,

 

as the Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

 

[FORM OF]
LENDER PARTICIPATION NOTICE

 

Date:              , 20   

 

Bank of America, N.A.,
                                                as Administrative Agent under
the Credit Agreement

 

Bank of America, N.A.

Syndicate and Corporate Lending  - Agency Management

2380 Performance Dr - Building C

Richardson, TX, 75082

Mailcode: TX2-984-03-23

Attn: Maurice Washington

Phone: 214-209-5606

Fax: 214-290-9544

Email maurice.washington@baml.com

 

Ladies and Gentlemen:

 

Reference is made to (a) that certain Credit Agreement, dated as of May 31, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Wyndham Destinations, Inc., a
Delaware corporation (the “Borrower”), Bank of America, N.A., as Administrative
Agent and Collateral Agent, each L/C Issuer and each Lender from time to time
party thereto and (b) that certain Discounted Prepayment Option Notice, dated
[        ], 20[  ], from the Borrower (the “Discounted Prepayment Option
Notice”).  Capitalized terms used herein and not defined herein shall have the
meaning ascribed to such terms in the Credit Agreement or the Discounted
Prepayment Option Notice, as applicable.

 

The undersigned Lender hereby gives you notice, pursuant to
Section 2.05(d)(iii) of the Credit Agreement, that it is willing to accept a
Discounted Voluntary Prepayment on Loans held by such Lender:

 

1.                                      in a maximum aggregate principal amount
of:

 

i.                                          $[    ] of Term B Loans;

 

ii.                                       [$[    ] of Incremental Term Loans]
[$[   ] of Extended Term Loans] (collectively,] the “Offered Loans”); and

 

I-1

--------------------------------------------------------------------------------


 

2.                                      at a percentage discount to par value of
the principal amount of [Term B] [Incremental Term] [Extended Term] Loans equal
to [    ]%[    ](34) of par value (the “Acceptable Discount”).(35)

 

The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.05(d) of the Credit Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.05(d)(iii) of the
Credit Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its [Term B] [Incremental Term] [Extended Term] Loans
pursuant to Section 2.05(d) of the Credit Agreement in an aggregate principal
amount equal to the Offered Loans, as such principal amount may be reduced if
the aggregate proceeds required to prepay Qualifying Loans (disregarding any
interest payable in connection with such Qualifying Loans) would exceed the
amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount for the relevant Discounted Voluntary Prepayment, and
acknowledges and agrees that such prepayment of its Loans will be allocated at
par value.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(34)                          Insert amount within Discount Range.

 

(35)                          Lender may specify different Acceptable Discounts
for Term B Loans, Extended Term Loans and Incremental Term Loans.

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[By:

 

 

 

Name:

 

 

Title:](36)

 

--------------------------------------------------------------------------------

(36)                          If a second signature is required.

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF]

DISCOUNTED VOLUNTARY PREPAYMENT NOTICE

 

Date:          , 20   

 

Bank of America, N.A.,
                                                as Administrative Agent under
the Credit Agreement

 

Bank of America, N.A.

Syndicate and Corporate Lending  - Agency Management

2380 Performance Dr - Building C

Richardson, TX, 75082

Mailcode: TX2-984-03-23

Attn: Maurice Washington

Phone: 214-209-5606

Fax: 214-290-9544

Email maurice.washington@baml.com

 

Ladies and Gentlemen:

 

This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.05(d)(v) of that certain Credit Agreement, dated as of May 31, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein, unless
otherwise defined herein, being used herein as therein defined) among Wyndham
Destinations, a Delaware corporation (the “Borrower”), Bank of America, N.A., as
Administrative Agent and Collateral Agent, each L/C Issuer and each Lender from
time to time party thereto.

 

The Borrower hereby irrevocably notifies you that, pursuant to
Section 2.05(d)(v) of the Credit Agreement, it will make a Discounted Voluntary
Prepayment to each Lender with Qualifying Loans, which shall be made:

 

1.                                      on or before [        ], 20[  ](1), as
determined pursuant to Section 2.05(d)(v) of the Credit Agreement,

 

2.                                      in the aggregate principal amount of:

 

a.                                      [$[    ] of Term B Loans]

 

--------------------------------------------------------------------------------

(1)                                 Insert a Business Day that is at least three
Business Days after the date of this Notice and no later than five Business Days
after the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans).

 

J-1

--------------------------------------------------------------------------------


 

b.                                      [$[    ] of Incremental Term Loans]
[$[    ] of Extended Term Loans], and

 

3.                                      at a percentage discount to the par
value of the principal amount of the [Term B] [Incremental Term] [Extended Term]
Loans equal to [    ]% of par value (the “Applicable Discount”).

 

The Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 2.05(d) of the Credit
Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:

 

1.                                      No Event of Default under specified has
occurred and is continuing or would result from the Discounted Voluntary
Prepayment.

 

2.                                      Each of the other conditions to such
Discounted Voluntary Prepayment contained in Section 2.05(d) of the Credit
Agreement has been satisfied.

 

The Borrower agrees that if prior to the date of the Discounted Voluntary
Prepayment, any representation or warranty made herein by it will not be true
and correct as of the date of the Discounted Voluntary Prepayment as if then
made, it will promptly notify the Administrative Agent in writing of such fact,
who will promptly notify each participating Lender.  After such notification,
any participating Lender may revoke its Lender Participation Notice within two
Business Days of receiving such notification.

 

The Borrower respectfully requests that the Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Voluntary
Prepayment Notice.

 

[Signature page follows]

 

J-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

 

 

WYNDHAM DESTINATIONS, INC.,

 

as the Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

[FORM OF]
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of May 31, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined) ) among Wyndham
Destinations, Inc., a Delaware corporation (the “Borrower”), Bank of America,
N.A., as Administrative Agent and Collateral Agent, each L/C Issuer and each
Lender from time to time party thereto.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of either Borrower within the meaning of Section 881(c)(3)(B) of
the Code, (iv) it is not a “controlled foreign corporation” related to either
Borrower as described in Section 881(c)(3)(C) of the Code, and (v) no interest
payments under any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
deliver promptly to the Borrower and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or Administrative Agent) or promptly notify
the Borrower and Administrative Agent in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which payment is to be made by the
Borrower or the Administrative Agent to the undersigned, or in either of the two
calendar years preceding each such payment.

 

[Signature Page Follows]

 

K-1-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day           of                  , 20  .

 

 

[NAME OF FOREIGN LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-1-2

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

[FORM OF]
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of May 31, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined) among Wyndham
Destinations, Inc., a Delaware corporation (the “Borrower”), Bank of America,
N.A., as Administrative Agent and Collateral Agent, each L/C Issuer and each
Lender from time to time party thereto.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of either Borrower within the meaning of Section 881(c)(3)(B) of
the Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to either Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no interest payments under any Loan
Document is effectively connected with the conduct of a U.S. trade or business
by the undersigned or any partners/members that are claiming the portfolio
interest exemption.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
deliver promptly to the Borrower and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the . Borrower or Administrative Agent) or promptly
notify the Borrower and Administrative Agent in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished the Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made by
the Borrower or the Administrative Agent to the undersigned, or in either of the
two calendar years preceding each such payment.

 

[Signature Page Follows]

 

K-2-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day           of                  , 20  .

 

 

[NAME OF FOREIGN LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-2-2

--------------------------------------------------------------------------------


 

EXHIBIT K-3

 

[FORM OF]
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of May 31, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined) among Wyndham
Destinations, Inc., a Delaware corporation (the “Borrower”), Bank of America,
N.A., as Administrative Agent and Collateral Agent, each L/C Issuer and each
Lender from time to time party thereto.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(f) and Section 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent shareholder” of
either Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a “controlled foreign corporation” related to either Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) no interest payment with
respect to such participation is effectively connected with the undersigned’s
conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

K-3-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day           of                  , 20  .

 

 

[NAME OF FOREIGN LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-3-2

--------------------------------------------------------------------------------


 

EXHIBIT K-4

 

[FORM OF]
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of May 31, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined) ) among Wyndham
Destinations, Inc., a Delaware corporation (the “Borrower”), Bank of America,
N.A., as Administrative Agent and Collateral Agent, each L/C Issuer and each
Lender from time to time party thereto.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(f) and Section 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) neither the undersigned nor any of its direct or
indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of either Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to either
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no interest
payment with respect to such participation is effectively connected with the
conduct of a U.S. trade or business by the undersigned or any direct or indirect
partners/members that are claiming the portfolio interest exemption.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

K-4-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day           of                  , 20  .

 

 

[NAME OF FOREIGN LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-4-2

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF OFFICER’S CERTIFICATE

(Attached)

 

L-1

--------------------------------------------------------------------------------


 

OFFICER’S CLOSING CERTIFICATE OF BORROWER

 

May 31, 2018

 

Pursuant to Section 4.01(h) of the Credit Agreement, dated as of the date hereof
(the “Credit Agreement”; capitalized terms used herein but not otherwise defined
having the meanings ascribed to such terms in the Credit Agreement), among
Wyndham Destinations, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as Administrative Agent and Collateral Agent and each Lender from
time to time party thereto, the undersigned, [·], a Responsible Officer of the
Borrower, hereby certifies as of the date hereof as follows:

 

1.              Prior to or substantially simultaneously with the initial Credit
Extension, (i) the Refinancing has been consummated and (ii) the Spin-Off has
been consummated in accordance with the Form 10.

 

2.              Since December 31, 2017, there has not been any fact, event,
occurrence, development, change or state of circumstances or facts that has had
a Material Adverse Effect.

 

3.              The representations and warranties of the Borrower and each
other Loan Party contained in Article V of the Credit Agreement or any other
Loan Document are true and correct in all material respects on and as of the
date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language are true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

 

[remainder of page intentionally left blank]

 

L-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first set forth above.

 

 

WYNDHAM DESTINATIONS, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

[Signature Page to Officer’s Closing Certificate of Borrower]

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

HOLDINGS COVENANT

 

Reference is made to the Credit Agreement dated as of May 31, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Wyndham Destinations, Inc., a Delaware
corporation (the “Borrower”), Bank of America, N.A., as Administrative Agent and
Collateral Agent, each L/C Issuer and each Lender from time to time party
thereto.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Holdings (i) shall not engage in any material business or material activity
other than (1) the ownership of all the outstanding Equity Interests in the
Borrower (or, indirectly, other Equity Interests in accordance with clause
(ii) below) and activities incidental thereto, (2) activities necessary or
advisable to consummate the Transactions and (3) corporate maintenance
activities (including the payment of taxes and similar administrative expenses
associated with being a holding company), (ii) shall not own or acquire any
material assets (other than Equity Interests in the Borrower or any Immaterial
Subsidiary in existence on the [Amendment Closing Date] or, indirectly, other
Subsidiaries of the Borrower and cash and Cash Equivalents), (iii) shall not
create, incur, assume or permit to exist any Lien on the Equity Interests of the
Borrower owned by it, other than Liens under the Loan Documents or
non-consensual Liens of the type permitted under Section 7.01 of the Credit
Agreement, (iv) may make any public offering of its common stock or any other
issuance of its Equity Interests not prohibited by Article VII of the Credit
Agreement or constituting a Change of Control, (v) may engage in financing
activities (including the issuance of securities, incurrence of debt, payment of
dividends not otherwise prohibited by Section 7.07 of the Credit Agreement)
contribute to the capital of the Borrower and its Subsidiaries described in
clause (i) above and guarantee the obligations of the Borrower and its
Subsidiaries described in clause (i) above, (vi) may participate in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and the Borrower, (vii) may provide indemnification to
officers and directors, (viii) may engage in activities incidental or reasonably
related to the foregoing, and (ix) may engage in any transaction that Holdings
is otherwise expressly permitted to enter into under Article VII of the Credit
Agreement.

 

--------------------------------------------------------------------------------